Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of April 29, 2015,

among

MITEL NETWORKS CORPORATION

and

MITEL US HOLDINGS, INC.,

as the Borrowers,

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS FROM TIME TO

TIME

PARTIES HERETO,

as the Lenders,

BANK OF AMERICA, N.A.,

as the Administrative Agent and as the Collateral Agent,

BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH),

as the Canadian Collateral Agent and the Canadian Administrative Agent,

 

 

BANK OF AMERICA, N.A.

and

CREDIT SUISSE SECURITIES (USA) LLC

as Joint Lead Arrangers and Joint Bookrunners

HSBC BANK CANADA, EXPORT DEVELOPMENT CANADA

and

SOCIETE GENERALE,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

Article I DEFINITIONS AND ACCOUNTING TERMS

     2   

Section 1.1

     Defined Terms      2   

Section 1.2

     Use of Defined Terms      54   

Section 1.3

     Cross-References      54   

Section 1.4

     Other Interpretive Provisions      54   

Section 1.5

     Accounting and Financial Determinations      54   

Section 1.6

     Exchange Rates; Currency Equivalents      55   

Section 1.7

     Letter of Credit Amounts      56   

Section 1.8

     Swedish Provisions      56   

Section 1.9

     Spanish Interpretive Provisions      56   

Article II COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF
CREDIT

     57   

Section 2.1

     Commitments      57   

Section 2.2

     Reduction of the Revolving Loan Commitment Amounts      60   

Section 2.3

     Borrowing Procedures      60   

Section 2.4

     Continuation and Conversion Elections      63   

Section 2.5

     Funding      64   

Section 2.6

     Letter of Credit Issuance Procedures      65   

Section 2.7

     Register; Notes      73   

Section 2.8

     Canadian BAs      74   

Section 2.9

     Incremental Facilities      75   

Section 2.10

     Extension of Maturity Date      78   

Section 2.11

     Cash Collateral      81   

Article III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

     82   

Section 3.1

     Repayments and Prepayments; Application      82   

Section 3.2

     Interest Provisions      85   

Section 3.3

     Fees      87   

Article IV CERTAIN EUROCURRENCY RATE, CANADIAN BA AND OTHER PROVISIONS

     88   

Section 4.1

     Fixed Rate Lending Unlawful      88   

Section 4.2

     Deposits Unavailable; Circumstances making Canadian BAs Unavailable      89
  

 

i



--------------------------------------------------------------------------------

Section 4.3

Increased Loan Costs, etc.   90   

Section 4.4

Funding Losses   91   

Section 4.5

Reserved   91   

Section 4.6

Taxes   91   

Section 4.7

Payments, Computations; Proceeds of Collateral, etc.   96   

Section 4.8

Sharing of Payments   98   

Section 4.9

Setoff   98   

Section 4.10

Mitigation   99   

Section 4.11

Removal of Lenders   99   

Article V CONDITIONS TO CREDIT EXTENSIONS

  100   

Section 5.1

Initial Credit Extension   100   

Section 5.2

All Credit Extensions (Other than Initial Credit Extension)   108   

Article VI REPRESENTATIONS AND WARRANTIES

  109   

Section 6.1

Organization, etc.   109   

Section 6.2

Due Authorization, Non-Contravention, etc.   110   

Section 6.3

Government Approval, Regulation, etc.   110   

Section 6.4

Validity, etc.   110   

Section 6.5

Financial Information   110   

Section 6.6

No Material Adverse Change   111   

Section 6.7

Litigation, Labor Controversies, etc.   111   

Section 6.8

Subsidiaries; Equity Interests; Obligors   112   

Section 6.9

Ownership of Properties   112   

Section 6.10

Taxes   112   

Section 6.11

Pension and Welfare Plans   112   

Section 6.12

Environmental Warranties   114   

Section 6.13

Accuracy of Information   115   

Section 6.14

Regulations U and X   115   

Section 6.15

Insurance   115   

Section 6.16

Solvency   115   

Section 6.17

Security Agreements   115   

Section 6.18

Intellectual Property   116   

Section 6.19

Status of Obligations as Senior Indebtedness, etc.   116   

Section 6.20

PATRIOT Act; OFAC; FCPA   116   

 

ii



--------------------------------------------------------------------------------

Section 6.21

Quebec Based Collateral   117   

Section 6.22

Casualty, Etc.   117   

Section 6.23

Litigation; Compliance with Laws   117   

Section 6.24

Material Contracts   117   

Section 6.25

Use of Proceeds   118   

Article VII COVENANTS

  118   

Section 7.1

Affirmative Covenants   118   

Section 7.2

Negative Covenants   129   

Article VIII EVENTS OF DEFAULT

  143   

Section 8.1

Listing of Events of Default   143   

Section 8.2

Action if Bankruptcy   147   

Section 8.3

Action if Other Event of Default   147   

Article IX RESERVED

  147   

Article X GUARANTY PROVISIONS

  148   

Section 10.1

Parent Guaranty Provisions   148   

Section 10.2

Parent Guaranty   148   

Section 10.3

Guaranty Absolute, etc.   148   

Section 10.4

Reinstatement, etc.   149   

Section 10.5

Waiver, etc.   149   

Section 10.6

Postponement of Subrogation, etc.   150   

Section 10.7

Payments Made by the Parent   150   

Article XI ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

  151   

Section 11.1

Appointment   151   

Section 11.2

Agent in Its Individual Capacity   153   

Section 11.3

Exculpatory Provisions   153   

Section 11.4

Reliance by Agent   154   

Section 11.5

Delegation of Duties   154   

Section 11.6

Successor Agent   155   

Section 11.7

Non-Reliance on Agent and Other Lenders   156   

Section 11.8

Name Agents   157   

Section 11.9

Indemnification   157   

Section 11.10

Lender Action   157   

Section 11.11

Withholding Taxes   158   

 

iii



--------------------------------------------------------------------------------

Section 11.12

Lender’s Representations, Warranties and Acknowledgements   158   

Section 11.13

Security Agreements and Guarantee   159   

Section 11.14

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim   161   

Section 11.15

Special Appointment of Collateral Agent for German Security   162   

Section 11.16

Parallel Debt owed to the Collateral Agent   163   

Section 11.17

Special Appointment of Collateral Agent for Swiss Security   164   

Section 11.18

Reserved   164   

Section 11.19

Secured Cash Management Agreements and Rate Protection Agreements   165   

Section 11.20

Special Appointment for Spanish Law Purposes   165   

Article XII MISCELLANEOUS PROVISIONS

  166   

Section 12.1

Waivers, Amendments, etc.   166   

Section 12.2

Notices; Time   168   

Section 12.3

Payment of Costs and Expenses   170   

Section 12.4

Indemnification   171   

Section 12.5

Survival   173   

Section 12.6

Severability   173   

Section 12.7

Headings   173   

Section 12.8

Execution in Counterparts, Effectiveness, etc.   173   

Section 12.9

Governing Law; Entire Agreement   174   

Section 12.10

Successors and Assigns   174   

Section 12.11

Other Transactions   186   

Section 12.12

Forum Selection and Consent to Jurisdiction   186   

Section 12.13

Service of Process, Appointment of Process Agent   187   

Section 12.14

Waiver of Jury Trial   188   

Section 12.15

No Immunity   188   

Section 12.16

Judgment Currency   188   

Section 12.17

PATRIOT Act Notification   189   

Section 12.18

Defaulting Lenders   190   

Section 12.19

Confidentiality   192   

Section 12.20

Payments Set Aside   193   

Section 12.21

No Advisory or Fiduciary Responsibility   194   

 

iv



--------------------------------------------------------------------------------

Section 12.22

Electronic Execution of Assignments and Certain Other Documents   194   

 

v



--------------------------------------------------------------------------------

SCHEDULE I

Disclosure Schedule

SCHEDULE II

Percentages; Eurocurrency Office; Domestic Office; Administrative Agent’s
Office; Obligors’ Notice Addresses

SCHEDULE III

Existing Target Indebtedness

EXHIBIT A-1    

Form of Canadian Revolving Note

EXHIBIT A-2

Form of U.S. Revolving Note

EXHIBIT A-3

Form of Term Note

EXHIBIT A-4

Form of Swing Line Note

EXHIBIT A-5

Form of Acceptance Note

EXHIBIT B-1

Form of Canadian Revolving Loan Borrowing Request

EXHIBIT B-2

Form of Term Loan/U.S. Revolving Loan Borrowing Request

EXHIBIT C-1

Form of Canadian Revolving Loan Continuation/Conversion Notice

EXHIBIT C-2

Form of Term Loan/U.S. Revolving Loan Continuation/Conversion Notice

EXHIBIT D

Form of Lender Assignment Agreement

EXHIBIT E

Form of Compliance Certificate

EXHIBIT F

Form of Subsidiary Guaranty

EXHIBIT G-1

Form of U.S. Pledge and Security Agreement

EXHIBIT G-2

Form of Canadian Pledge and Security Agreement

EXHIBIT H

Form of Intercompany Subordination Agreement

EXHIBIT I-1

Form of Sponsor Permitted Assignee Assignment Agreement

EXHIBIT I-2

Form of Affiliate Assignment Notice

EXHIBIT J

Form of Master Intercompany Note

EXHIBIT K

Permitted Reorganization Steps



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of April 29, 2015 is among MITEL NETWORKS
CORPORATION, a company organized under the laws of Canada (the “Parent” and, in
its capacity as the borrower of the Canadian Credit Extensions (such capitalized
term and all other capitalized terms used in this preamble and the recitals set
forth below shall, unless otherwise defined therein, have the meanings set forth
in Section 1.1), the “Canadian Borrower”) MITEL US HOLDINGS, INC., a Delaware
corporation (“Holdings”, and in its capacity as the borrower of the Term Loans,
the “Term Loan Borrower”, and in its capacity as a borrower of U.S. Credit
Extensions (other than the Term Loans), the “U.S. Revolving Loan Borrower”), the
various financial institutions and other Persons from time to time parties
hereto which extend Revolving Loan Commitments and/or make Credit Extensions
thereunder to the Revolving Loan Borrowers (the “Revolving Loan Lenders”), the
various financial institutions and other Persons from time to time parties
hereto which extend Term Loan Commitments to make Term Loans to the Term Loan
Borrower (together with the Revolving Loan Lenders, collectively, together with
any Assignee Lenders, the “Lenders”), BANK OF AMERICA, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), BANK OF
AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), as Canadian administrative
agent for the Lenders (in such capacity, the “Canadian Administrative Agent”),
BANK OF AMERICA, N.A., as collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”) and BANK OF AMERICA, N.A. (ACTING THROUGH ITS
CANADA BRANCH), as Canadian collateral agent for the Secured Parties (in such
capacity, the “Canadian Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Parent and ROADSTER SUBSIDIARY CORPORATION, a Delaware corporation
(“Merger Sub”) have entered into an Agreement and Plan of Merger, dated as of
February 28, 2015 (as amended, supplemented or otherwise modified from time to
time in accordance with the provisions hereof and thereof, the “Acquisition
Agreement”), with MAVENIR SYSTEMS, INC., a Delaware corporation (the “Target”),
to acquire all of the issued and outstanding Capital Securities of all classes
(the “Target Shares”) of the Target and its subsidiaries (the Target, and
together with its subsidiaries, collectively, the “Acquired Business”) by way of
(x) a tender offer (the “Tender Offer”) for any (subject to the Minimum Tender
Condition) and all of the Target Shares, and (y) on the Closing Date, a merger
of Merger Sub with and into the Target (the “Merger”; with the Tender Offer, the
Top-Up Purchases (if necessary) and the Merger collectively referred to herein
as the “Acquisition”) in accordance with the Acquisition Agreement and all
applicable law, with the Target as the surviving corporation of the Merger;
provided that, if, on the Closing Date, the Minimum Tender Condition is
satisfied but the 90% Condition is not satisfied, then Merger Sub shall make one
or more additional purchases (such additional purchases, “Top-Up Purchases”) of
Target Shares on the Closing Date as provided in the Acquisition Agreement for
the purposes of satisfying the 90% Condition.

WHEREAS, subject to Section 6.25, for purposes of financing the Acquisition and
the other Transactions and paying any related fees and expenses, refinancing
existing obligations under the Existing Parent Credit Agreement, the Existing
Target Credit Agreement and the obligations set forth on Item 7.2.2(b) of the
Disclosure Schedule and providing for the

 

1



--------------------------------------------------------------------------------

ongoing working capital needs and general corporate purposes of the Borrowers
and their respective Subsidiaries, the Borrowers have requested that the Lenders
provide:

(a) a Term Loan Commitment pursuant to which Term Loans will be made in a single
Borrowing on the Closing Date to the Term Loan Borrower;

(b) a Revolving Loan Commitment (to include availability for Revolving Loans,
Swing Line Loans and Letters of Credit) pursuant to which Revolving Loans will
be made from time to time prior to the Revolving Loan Commitment Termination
Date;

(c) a Letter of Credit Commitment pursuant to which Letters of Credit will be
issued from time to time prior to the Canadian Letter of Credit Stated Expiry
Date or the U.S. Letter of Credit Stated Expiry Date (as applicable); and

(d) a Swing Line Loan Commitment pursuant to which Swing Line Loans will be made
from time to time prior to the Revolving Loan Commitment Termination Date;

WHEREAS, the Lenders and the Issuers are willing, on the terms and subject to
the conditions hereinafter set forth, to extend the applicable Commitments and
make the applicable Loans to the applicable Borrowers and issue (or participate
in) Letters of Credit;

NOW, THEREFORE, the parties hereto agree as follows.

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1 Defined Terms. The following terms (whether or not underscored) when
used in this Agreement, including its preamble and recitals, shall, except where
the context otherwise requires, have the following meanings (such meanings to be
equally applicable to the singular and plural forms thereof):

“90% Condition” is defined in Section 5.1.3(d).

“Acceptance Note” is defined in clause (b) of Section 2.8.3.

“Acquired Business” is defined in the preamble hereto.

“Acquisition” is defined in the preamble hereto.

“Acquisition Agreement” is defined in the preamble hereto.

“Acquisition Documents” means the collective reference to the Acquisition
Agreement, each exhibit, schedule, annex or other attachment thereto, each
agreement, certificate, instrument, letter or other document contemplated
thereby, and any other document or item to be entered into, executed or
delivered or to become effective in connection with the Acquisition or otherwise
entered into, executed or delivered in connection with the Acquisition.

 

2



--------------------------------------------------------------------------------

“Additional Commitment Lender” is defined in Section 2.10.4.

“Additional Revolving Loan Commitments” means the commitments of the Additional
Revolving Lenders to make Additional Revolving Loans pursuant to Section 2.9.

“Additional Revolving Lenders” means the lenders providing the Additional
Revolving Loan Commitments.

“Additional Revolving Loans” means any Revolving Loans made in respect of any
Additional Revolving Loan Commitments that shall have been added pursuant to
Section 2.9.

“Additional Term Commitments” means the commitments of the Additional Term
Lenders to make Additional Term Loans pursuant to Section 2.9.

“Additional Term Lenders” means the lenders providing the Additional Term Loans.

“Additional Term Loans” means any Loans made in respect of any Additional Term
Commitments that shall have been added pursuant to Section 2.9.

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as a successor Administrative Agent pursuant to Section 11.6. In
addition, except as expressly contemplated otherwise herein, any reference to
the “Administrative Agent” in connection with any Canadian Loan, Canadian BA or
Canadian Letter of Credit shall be deemed to refer to the Canadian
Administrative Agent.

“Administrative Agent’s Office” means, with respect to any Currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule II with respect to such Currency, or such other address or account with
respect to such Currency as the Administrative Agent may from time to time
notify the Borrowers and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in the form
approved by the Administrative Agent from time to time.

“Affected Lender” is defined in Section 4.11.

“Affiliate” of any Person means any other Person which, directly or indirectly,
Controls, is Controlled by or is under common Control with such Person.
“Control” of a Person means the power, directly or indirectly, to direct or
cause the direction of the management and policies of such Person (whether
through the ability to exercise voting power, by contract or otherwise).
“Controlling” and “Controlled” have the meanings correlative thereto.

“Affiliated Lender Cap” is defined in Section 12.10.2(f)(A).

“Agent Parties” is defined in Section 12.2(c).

“Agents” means, collectively, the Administrative Agent, the Canadian
Administrative Agent, the Collateral Agent, the Canadian Collateral Agent, the
Arrangers and the Co-Documentation Agents.

 

3



--------------------------------------------------------------------------------

“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated or otherwise modified from time to time and in effect on
such date.

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” (or, solely with respect to Revolving Loans
denominated in U.S. Dollars incurred by the Canadian Borrower, the annual rate
of interest announced from time to time by the Canadian Administrative Agent, as
being its reference rate or “base rate” in effect on such date (or if such date
is not a Business Day, on the Business Day immediately preceding such date) for
determining interest rates on U.S. Dollar denominated commercial loans made by
it in Canada, in each case regardless of whether such bank actually charges such
rate of interest in connection with extensions of credit in U.S. Dollars to
debtors), (c) the Eurocurrency Rate for the Loans having an Interest Period of
one month plus 1.00% and (d) solely with respect to the Term Loans maintained as
Base Rate Loans, 2.00%; and if Alternate Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement. The “prime rate” or
“base rate” (as applicable) is a rate set by Bank of America or Bank of America
Canada (as applicable) based upon various factors including Bank of America’s or
Bank of America Canada’s (as applicable) costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate or base rate announced by Bank of America or Bank
of America Canada (as applicable) shall take effect at the opening of business
on the day specified in the public announcement of such change.

“Alternate Base Rate Loan” means a U.S. Loan or a Canadian Loan denominated in
U.S. Dollars and bearing interest at a floating rate determined by reference to
the Alternate Base Rate.

“AML Legislation” means applicable Canadian law regarding anti-money laundering,
anti-terrorist financing, government sanction and “know your client” matters,
including the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and any regulations, guidelines or orders thereunder.

“Applicable Canadian BA Stamping Fee” means, with respect to Canadian BAs,
(a) at all times prior to the Reset Date, 4.00% per annum and (b) at all times
after the Reset Date, the applicable percentage set forth under the column
entitled “Applicable Canadian BA Stamping Fee” in the definition of Applicable
Margin.

“Applicable Commitment Fee Margin” means (a) at all times prior to the Reset
Date, 0.500% and (b) at all times after the Reset Date, the applicable
percentage set forth below corresponding to the relevant Leverage Ratio set
forth in the Compliance Certificate most recently delivered by the Borrowers to
the Administrative Agent:

 

Leverage Ratio

   Applicable Commitment Fee
Margin  

Greater than 2.75:1

     0.500 % 

 

4



--------------------------------------------------------------------------------

Less than or equal to 2.75:1

     0.375 % 

Changes in the Applicable Commitment Fee Margin resulting from a change in the
Leverage Ratio shall become effective upon delivery by the Borrowers to the
Administrative Agent of a new Compliance Certificate pursuant to clause (c) of
Section 7.1.1. If the Borrowers fail to deliver a Compliance Certificate within
45 days after the end of any Fiscal Quarter (or within 90 days, in the case of
the last Fiscal Quarter of the Fiscal Year), the Applicable Commitment Fee
Margin from and including the 46th (or 91st, as the case may be) day after the
end of such Fiscal Quarter to but not including the date Borrowers deliver to
the Administrative Agent a Compliance Certificate with respect to such Fiscal
Quarter otherwise meeting the requirements of clause (c) of Section 7.1.1 shall
equal the highest Applicable Commitment Fee Margin set forth above.

“Applicable Margin” means, at any time (a) with respect to Term Loans, (i) at
all times prior to the Reset Date, (x) 4.00% for Term Loans maintained as
Eurocurrency Rate Loans and (y) 3.00% for Term Loans maintained as Base Rate
Loans and (ii) thereafter, the applicable percentage set forth below
corresponding to the relevant Leverage Ratio set forth in the Compliance
Certificate most recently delivered by the Borrowers to the Administrative
Agent, (b) with respect to Revolving Loans (excluding Swing Line Loans) (i) at
all times prior to the Reset Date, 4.00% for Revolving Loans maintained as Fixed
Rate Loans and 3.00% for Revolving Loans maintained as Floating Rate Loans, and
(ii) thereafter, the applicable percentage set forth below corresponding to the
relevant Leverage Ratio set forth in the Compliance Certificate most recently
delivered by the Borrowers to the Administrative Agent, (c) with respect to
Swing Line Loans (i) at all times prior to the Reset Date, 3.00% and
(ii) thereafter, the applicable percentage set forth below corresponding to the
relevant Leverage Ratio set forth in the Compliance Certificate most recently
delivered by the Borrowers to the Administrative Agent:

 

For Term Loans, Revolving Loans, Swing Line Loans and Canadian BAs

 

Leverage Ratio

   Applicable Margin
for Term Loans     Applicable Margin
for Revolving Loans (other
than Swing Line Loans)     Applicable
Margin
for Swing
Line Loans     Applicable
Canadian BA
Stamping Fee        Eurocurrency
Rate     Alternate Base
Rate     Eurocurrency
Rate     Alternate Base
Rate/
Canadian
Prime Rate     Alternate
Base Rate/
Canadian
Prime Rate        

Greater than 2.75:1

     4.00 %      3.00 %      4.00 %      3.00 %      3.00 %      4.00 % 

Less than or equal to 2.75:1

     3.75 %      2.75 %      3.75 %      2.75 %      2.75 %      3.75 % 

Changes in the Applicable Margin resulting from a change in the Leverage Ratio
shall become effective upon delivery by the Borrowers to the Administrative
Agent of a new Compliance Certificate pursuant to clause (c) of Section 7.1.1.
If the Borrowers fail to deliver a Compliance Certificate within 45 days after
the end of any Fiscal Quarter (or within 90 days the last Fiscal Quarter of the
Fiscal Year), the Applicable Margin from and including the 46th (or 91st, as the
case may be) day after the end of such Fiscal Quarter to but not including the
date the Borrowers deliver to the Administrative Agent a Compliance Certificate
with respect to such

 

5



--------------------------------------------------------------------------------

Fiscal Quarter otherwise meeting the requirements of clause (c) of Section 7.1.1
shall equal the highest Applicable Margin set forth above.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means each of Bank of America, N.A. and Credit Suisse Securities
(USA) LLC.

“Assignee Lender” means an assignee under a Lender Assignment Agreement.

“Auction” has the meaning set forth in Section 12.10.2(j)(i).

“Authorized Officer” means, (i) relative to any Obligor, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer or
controller of such Obligor, (ii) in the case of any Obligor as of the Closing
Date, shall include those of its officers, general partners or managing members
(as applicable) whose signatures and incumbency shall have been certified to the
Administrative Agent, the Lenders and the Issuers pursuant to Section 5.1.1 and
(iii), solely for purposes of notices given pursuant to Article II, any other
officer of the applicable Obligor so designated by any of the foregoing officers
in a notice to the Administrative Agent or any other officer or employee of the
applicable Obligor designated in or pursuant to an agreement between the
applicable Obligor and the Administrative Agent.

“Available Amount” means, as of any date of determination, an amount (which
shall not be less than zero), determined on a cumulative basis, equal to,
without duplication:

(a) the cumulative amount of Excess Cash Flow for all Fiscal Years then ended
after the Closing Date (commencing with the Fiscal Year ending December 31,
2016) for which financial statements have been delivered as required under
Section 7.1.1(b), to the extent such Excess Cash Flow was not and shall not be
required to prepay Loans in accordance with Section 3.1.1(f); plus

(b) the cumulative amount of Net Disposition Proceeds received by the Parent
after the Closing Date that have been contributed as a capital contribution to
the U.S. Borrower, or otherwise received by the Parent in respect of the
issuance of Qualified Capital Securities by the Parent, but excluding any such
sale or issuance by the Parent of its Capital Securities upon exercise of any
warrant or option to directors, officers or employees of the Parent or any of
its Subsidiaries; provided that such proceeds were not obtained in connection
with the Transactions or any Specified Equity Contribution; plus

(c) an amount equal to any cash actually received by any Borrower or any
Subsidiary in respect of any Investments made pursuant to clause (iii) of the
proviso to Section 7.2.5 to the extent constituting a return of capital or other
return with respect to such Investment; provided, that in no case shall such
amount exceed the amount of such Investment made pursuant to clause (iii) of the
proviso to Section 7.2.5; minus

(d) the cumulative sum of all amounts used on or prior to such date of
determination to (i) make Investments pursuant to clause (iii) of the proviso to
Section

 

6



--------------------------------------------------------------------------------

7.2.5, (ii) make Restricted Payments pursuant to clause (y)(2) of the proviso to
Section 7.2.6, and (iii) prepay Indebtedness pursuant to the proviso to
Section 7.2.8.

“Bank of America” means Bank of America, N.A..

“Bank of America Canada” means Bank of America, N.A. (acting through its Canada
Branch).

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Alternate Base Rate.

“Beneficiary” is defined in Section 1.8(a).

“Board of Directors” means, with respect to (i) a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board of directors, (ii) a partnership, the board of directors or
other equivalent governing body of the general partner of the partnership,
(iii) a limited liability company, the board of directors or its shareholders or
other equivalent governing body, and in the absence of same, the manager or
board of managers or the managing member or members (or equivalent) of any
controlling committee thereof, and (iv) any other Person, the board or committee
of such Person serving a function equivalent to that of a board of directors or
general partner.

“Bonds” is defined in Section 11.13.4.

“Borrowers” means (a) with respect to the Term Loan Commitments and the Term
Loans, the Term Loan Borrower and (b) with respect to the Revolving Loan
Commitment Amount and the Revolving Loans, the Swing Line Loans and Letters of
Credit, the Revolving Loan Borrowers.

“Borrower Materials” is defined in the final paragraph of Section 7.1.1.

“Borrowing” means the Loans of the same Class, Currency and type and, in the
case of Fixed Rate Loans, having the same Interest Period made by all Lenders
required to make such Loans on the same Business Day and pursuant to the same
Borrowing Request in accordance with Section 2.3.

“Borrowing Request” means, as the context may require, a Canadian Revolving Loan
Borrowing Request or a Term Loan/U.S. Revolving Loan Borrowing Request.

“Business Day” means

(a) any day which is neither a Saturday or Sunday nor a legal holiday on which
banks are authorized or required to be closed in New York, New York or Toronto,
Ontario; and

(b) relative to the making, continuing, prepaying or repaying of any
Eurocurrency Rate Loans, any day which is a Business Day described in clause (a)
above, as the case may be, and which is also a day on which dealings in U.S.
Dollars are carried on in the London interbank eurodollar market.

 

7



--------------------------------------------------------------------------------

“Calculation Period” is defined in Section 3.2.4(a).

“Canadian Administrative Agent” is defined in the preamble hereto.

“Canadian BA” means a depository bill (as defined in the Depository Bills and
Notes Act (Canada)) in Canadian Dollars that is in the form of an order signed
by the Canadian Borrower and accepted by a Revolving Loan Lender pursuant to
this Agreement or, for Revolving Loan Lenders not participating in clearing
services contemplated in that Act, a draft or bill of exchange in Canadian
Dollars that is drawn by the Canadian Borrower and accepted by a Revolving Loan
Lender pursuant to this Agreement. Orders that become depository bills, drafts
and bills of exchange are sometimes collectively referred to in this Agreement
as “drafts.” Canadian BAs shall have a term of approximately 30, 60, 90 or 180
days (subject to availability), shall be issued and payable only in Canada and
shall have a face amount of an integral multiple of C$100,000. In addition, to
the extent the context shall require, each Acceptance Note shall be deemed to be
a Canadian BA.

“Canadian Borrower” is defined in the preamble hereto.

“Canadian Collateral Agent” is defined in the preamble hereto.

“Canadian Credit Extensions” means, as the context may require, (i) the making
of a Canadian Loan by a Revolving Loan Lender (including the acceptance of a
Canadian BA) or (ii) the issuance of any Canadian Letter of Credit, or the
extension of any Stated Expiry Date of any existing Canadian Letter of Credit,
by the applicable Issuer.

“Canadian Defined Benefit Plan” means a Canadian Pension Plan which contains a
“defined benefit provision” as that term is defined in subsection 147.1(1) of
the Income Tax Act (Canada).

“Canadian Dollar” and “C$” each mean the lawful currency of Canada.

“Canadian Dollar Equivalent” means, at any time, the equivalent amount thereof
in Dollars as determined by the Administrative Agent or the applicable Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
Canadian Dollars.

“Canadian Letter of Credit” is defined in Section 2.1.2(a).

“Canadian Letter of Credit Commitment” means the applicable Issuer’s obligation
to issue Canadian Letters of Credit pursuant to Section 2.1.2.

“Canadian Letter of Credit Outstandings” means, on any date, an amount equal to
the sum of (a) the then aggregate amount which is undrawn and available under
all issued and outstanding Canadian Letters of Credit, and (b) the then
aggregate amount of all unpaid and outstanding Reimbursement Obligations in
respect of any Canadian Letters of Credit. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP Rules, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.

 

8



--------------------------------------------------------------------------------

“Canadian Letter of Credit Stated Expiry Date” is defined in Section 2.6.1(a).

“Canadian Loan” means, as the context may require, a Canadian Revolving Loan or
a Canadian Swing Line Loan.

“Canadian Multiemployer Plan” means a “multi-employer pension plan” as such term
is defined in the Pension Benefits Act (Ontario) or any similar plan under
pension benefits legislation in another Canadian jurisdiction.

“Canadian Obligor” is defined in Section 2.1.2(a).

“Canadian Pension Plan” means a “pension plan” or “plan” which is subject to
applicable pension benefits legislation in any jurisdiction of Canada, which is
sponsored, maintained, contributed to or required to be contributed to by the
Parent or a Subsidiary of the Parent or under which the Parent or any Subsidiary
of the Parent has any actual or contingent liability (except for any Canadian
Multiemployer Plan).

“Canadian Pledge and Security Agreement” means the Pledge and Security Agreement
executed and delivered by the Parent and each Canadian Subsidiary Guarantor,
substantially in the form of Exhibit G-2 hereto, as amended, supplemented,
amended and restated or otherwise modified from time to time.

“Canadian Prime Rate” means, for any day, a fluctuating rate of interest per
annum (rounded upward, if necessary, to the next highest 1/100th of 1%) equal to
the highest of (a) the CDOR Rate for 30-day bankers’ acceptances plus 1/2 of
1.00% and (b) the rate of interest per annum publicly announced or established
from time to time by Bank of America Canada as its reference rate for loans in
Canadian Dollars made in Canada and designated by it as its “prime rate”, and if
Canadian Prime Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. Subject to the final sentence of this definition,
changes in the rate of interest on that portion of any Loans maintained as
Canadian Prime Rate Loans will take effect simultaneously with each change in
the Canadian Prime Rate. The Canadian Administrative Agent will give notice
promptly to the Borrowers and the Lenders of any change in the Canadian Prime
Rate; provided that the failure to give such notice shall not affect the
Canadian Prime Rate in effect after such change. The “prime rate” is a rate
established by Bank of America Canada based upon various factors, including
general economic conditions, is used as a reference rate for pricing certain
loans and other extensions of credit, and is not intended to represent the
lowest rate of interest charged by Bank of America Canada. Any change in such
prime rate announced by Bank of America Canada shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Canadian Prime Rate Loans” means a Canadian Loan denominated in Canadian
Dollars and bearing interest at a fluctuating rate determined by reference to
the Canadian Prime Rate.

“Canadian Revolving Loan Borrowing Request” means a Canadian Revolving Loan
request and certificate duly executed by an Authorized Officer of the Canadian
Borrower substantially in the form of Exhibit B-1 hereto or such other form as
may be approved by the Canadian Administrative Agent (including any form on an
electronic platform or electronic

 

9



--------------------------------------------------------------------------------

transmission system as shall be approved by the Canadian Administrative Agent),
appropriately completed and signed by an Authorized Officer of the Canadian
Borrower.

“Canadian Revolving Loan Continuation/Conversion Notice” means a notice and
certificate of continuation or conversion in respect of Canadian Revolving Loans
duly executed by an Authorized Officer of the Canadian Borrower substantially in
the form of Exhibit C-1 hereto or such other form as may be approved by the
Canadian Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by an Authorized Officer of the
Canadian Borrower.

“Canadian Revolving Loans” is defined in Section 2.1.1(a).

“Canadian Revolving Note” means a promissory note payable to any Revolving Loan
Lender, in the form of Exhibit A-1 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing
Indebtedness hereunder of the Canadian Borrower to such Revolving Loan Lender
resulting from outstanding Canadian Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof or in addition thereto.

“Canadian Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of Canada or any jurisdiction thereof.

“Canadian Subsidiary Guarantor” means each Canadian Subsidiary which has
executed and delivered the Subsidiary Guaranty (or a supplement thereto).

“Canadian Swing Line Loan” is defined in Section 2.1.1(c).

“Canadian Welfare Plan” means any medical, health, hospitalization, insurance or
other employee benefit or welfare plan, agreement or arrangement applicable to
employees of the Parent or any Subsidiary of the Parent, in each case who report
to work in Canada.

“Capital Expenditures” means, for any period, the aggregate amount of (a) all
expenditures of the Borrowers and their Subsidiaries for fixed or capital assets
made during such period which, in accordance with GAAP, would be classified as
capital expenditures; and (b) Capitalized Lease Liabilities incurred by the
Borrowers and their Subsidiaries during such period.

“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Effective Date.

“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which have been (or, in accordance with GAAP, should be) classified
as capitalized leases, and for purposes of each Loan Document the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP, and the stated maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be terminated by the lessee without payment of a premium or
a penalty.

 

10



--------------------------------------------------------------------------------

“Cash Collateralize” means, with respect to a Letter of Credit or Canadian BA,
the deposit of immediately available funds (in the same Currency) into a cash
collateral account maintained with (or on behalf of) and under the sole dominion
and control of the Administrative Agent or the Canadian Administrative Agent (as
applicable) on terms satisfactory to the Administrative Agent or the Canadian
Administrative Agent (as applicable) and the applicable Issuer in an amount
equal to the Stated Amount of such Letter of Credit or the face amount of such
Canadian BA (or such greater amount as may be explicitly provided for herein).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral.

“Cash Equivalent Investment” means, at any time, any of the following types of
investments, to the extent owned by any Borrower or any of its Subsidiaries free
and clear of all Liens (other than Liens created under the Loan Documents):

(a) any direct obligation of (or unconditionally guaranteed by) the United
States or Canada (or any agency or political subdivision thereof, to the extent
such obligations are supported by the full faith and credit of the United States
or of Canada) maturing not more than one year after such time;

(b) commercial paper maturing not more than 180 days from the date of issue,
which is issued by:

(i) a corporation (other than an Affiliate of any Obligor) organized under the
laws of Canada or any province or territory thereof or any state of the United
States or of the District of Columbia that has a credit rating of “Prime-1” (or
the equivalent grade) or higher from Moody’s or “A-1” (or the equivalent grade)
or higher from S&P or R-1 high (or the equivalent grade) or higher by DBRS; or

(ii) any Lender (or its holding company) organized under the laws of Canada or
any province or territory thereof or any state of the United States or of the
District of Columbia that has a credit rating of “Prime-1” (or the equivalent
grade) or higher from Moody’s or “A-1” (or the equivalent grade) or higher from
S&P or R-1 high (or the equivalent grade) or higher by DBRS;

(c) any certificate of deposit, time deposit or bankers’ acceptance, maturing
not more than 180 days after its date of issuance, which is issued by either:

(i) any bank, trust company or savings and loan association organized under the
laws of Canada (or any province or territory thereof) or the United States (or
any state thereof) and which has (x) a credit rating of “Prime-1” (or the
equivalent grade) or higher from Moody’s or “A-1” (or the equivalent grade) or
higher from S&P or A (or the equivalent grade) or higher from DBRS and (y) a
combined capital and surplus greater than $750,000,000, or

(ii) any Lender that has (x) a credit rating of “Prime-1” (or the equivalent
grade) or higher from Moody’s or “A-1” (or the equivalent grade) or higher from
S&P or A or higher from DBRS and (y) a combined capital and surplus greater than
$750,000,000;

 

11



--------------------------------------------------------------------------------

(d) any repurchase agreement having a term of 30 days or less entered into with
any Lender or any commercial institution satisfying the criteria set forth in
clause (c)(i) which:

(i) is secured by a fully perfected security interest in any obligation of the
type described in clause (a), and

(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such commercial institution
thereunder; or

(e) investments, classified in accordance with GAAP as current assets of the
Borrowers or any of their Subsidiaries, in any money market fund that (i) has
substantially all of its assets invested continuously in investments of the
character, quality and maturity referred to in clauses (a) through (d) above,
(ii) has net assets of not less than $1,000,000,000 and (iii) has the highest
rating obtainable from any of S&P or Moody’s or DBRS.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Casualty Event” means the damage or destruction, or any taking under power of
eminent domain or by condemnation, expropriation or similar proceeding, of any
property of any Person or any of its Subsidiaries.

“CDOR Rate” means, for a particular term, the discount rate per annum,
calculated on the basis of a year of 365 days, equal to the average rate per
annum for Canadian bankers’ acceptances having such term that appears on the
Bloomberg Screen CDOR Page (or any successor page) as of 10:00 a.m., Toronto
time, on the first day of such term as determined by the Canadian Administrative
Agent or, if such rate is not available at such time, the discount rate for
Canadian bankers’ acceptances accepted by the Canadian Administrative Agent
having such term as calculated by the Canadian Administrative Agent in
accordance with normal market practice on such date.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“CFC Subsidiary” means any direct or indirect Subsidiary of the U.S. Borrower or
of any U.S. Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

 

12



--------------------------------------------------------------------------------

“Change in Control” means

(a) the failure of the Parent at any time to directly or indirectly own
beneficially and of record on a fully diluted basis 100% of the outstanding
Capital Securities of the other Borrower, such Capital Securities to be held
free and clear of all Liens (other than Liens granted under a Loan Document);

(b) any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act), excluding the Permitted Holders, shall: (i) become the
ultimate “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of Voting Securities on a fully diluted
basis representing more than 35% of the Voting Securities of the Parent on a
fully diluted basis; and (ii) such person or group shall also become the
ultimate “beneficial owner” directly or indirectly of Voting Securities on a
fully diluted basis representing more than the aggregate of such Voting
Securities of the Parent on a fully diluted basis then held by the Permitted
Holders;

(c) during any period of 12 consecutive months, individuals who at the beginning
of such period constituted the Board of Directors of the Parent (together with
any new directors whose election to such Board or whose nomination for election
by the stockholders of the Parent was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent then in office; or

(d) the occurrence of any “Change of Control” (or similar term) under (and as
defined in) any document governing Indebtedness of the Parent or any of its
Subsidiaries that is outstanding in an amount greater than $30,000,000.

“Change in Law” means (a) any change arising from the enactment or enforcement
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, as
amended, or any requests, rules, regulations, interpretations, guidelines or
directives thereunder or issued in connection therewith, (b) any change arising
from the enactment, adoption, issuance or enforcement of any request, rule,
guideline or directive promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, or (c) the occurrence, after the date of this Agreement,
of any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Loan Commitments (including any Additional Revolving
Loan Commitments), Extended Revolving Loan Commitments, Term Loan Commitments or
Additional Term Loan Commitments and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Loans, revolving loans made

 

13



--------------------------------------------------------------------------------

under Extended Revolving Loan Commitments, Term Loans, Additional Term Loans or
Extended Term Loans. Commitments (and in each case, the Loans made pursuant to
such Commitments) that have different terms and conditions shall be construed to
be in different Classes. Commitments (and, in each case, the Loans made pursuant
to such Commitments) that have the same terms and conditions shall be construed
to be in the same Class.

“Closing Date” means the date of the initial Credit Extension hereunder.

“Closing Date Certificate” means the closing date certificate executed and
delivered by an Authorized Officer of each Borrower in form and substance
satisfactory to the Administrative Agent.

“Co-Documentation Agents” means each of HSBC Bank Canada, Export Development
Canada and Societe Generale.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the Collateral (as defined in any
Security Agreement), property subject to a mortgage, charge, deed of trust,
debenture or hypothec under any Loan Document and all other property of whatever
kind and nature, whether now existing or hereafter acquired, pledged or
purported to be pledged as collateral or otherwise subject to a security
interest or other Lien or purported to be subject to a security interest or
other Lien under any Security Agreement or other Loan Document.

“Collateral Agent” is defined in the preamble hereto. Except as expressly
contemplated otherwise herein, any reference to the “Collateral Agent” in
connection with any Canadian Obligor, the Canadian Pledge and Security
Agreement, any other Security Agreement governed by Canadian law and any
Collateral secured thereby shall be deemed to refer to the Canadian Collateral
Agent.

“Commitment” means, as the context may require, the Term Loan Commitment, the
Revolving Loan Commitment, the Letter of Credit Commitment, the Swing Line Loan
Commitment, any Additional Term Loan Commitment or any Extended Revolving Loan
Commitment.

“Commitment Amount” means, as the context may require, the Term Loan Commitment
Amount, the Revolving Loan Commitment Amount, the Letter of Credit Commitment
Amount or the Swing Line Loan Commitment Amount.

“Commitment Letter” is defined in Section 5.1.3(b)(iii).

“Commitment Termination Date” means, as the context may require, the Term Loan
Commitment Termination Date or the Revolving Loan Commitment Termination Date.

“Commitment Termination Event” means:

(a) the occurrence of any Event of Default with respect to any Borrower
described in clauses (a) through (d) of Section 8.1.9; or

 

14



--------------------------------------------------------------------------------

(b) the occurrence and continuance of any other Event of Default and either:

(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or

(ii) the giving of notice by the Administrative Agent, acting at the direction
of the Required Lenders, to the Borrowers that the Commitments have been
terminated.

“Commodity Exchange Act” means that Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitors” is defined in the definition of “Disqualified Lenders.”

“Compliance Certificate” means a certificate duly completed and executed by the
chief financial officer, treasurer or other accounting Authorized Officer of the
Parent, substantially in the form of Exhibit E hereto, together with such
changes thereto as the Administrative Agent may from time to time request for
the purpose of monitoring the Borrowers’ compliance with the financial covenant
contained herein.

“Confidential Information Memorandum” means that certain confidential
information memorandum dated March 31, 2015.

“Connection Income Taxes” means with respect to any Secured Party, Taxes that
are both (a) imposed on or measured by net income (however denominated) or that
are franchise Taxes or branch profits Taxes and (b) imposed as a result of a
present or former connection between such Secured Party and the jurisdiction
imposing such Tax (other than present or former connections arising solely from
such Secured Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Consolidated EBITDA” means, for any applicable period, the sum of (a) Net
Income plus

(b) except pursuant to clause (xiii) below, to the extent deducted in
determining Net Income but without duplication, the sum of:

(i) income tax expense;

(ii) interest expense;

(iii) amounts attributable to the depreciation and amortization of assets;

(iv) foreign exchange losses;

(v) (A) extraordinary cash charges or (B) Non-Recurring cash charges or (C) cash
charges related to the headcount reductions (including associated severance),
operation improvements or efficiencies, and similar restructuring and
integration initiatives, in an aggregate amount not to exceed during any period
of

 

15



--------------------------------------------------------------------------------

four consecutive Fiscal Quarters, 15% of Consolidated EBITDA for such period (as
calculated before giving effect to any addbacks pursuant to this clause (v) for
the applicable period);

(vi) (A) extraordinary non-cash charges or (B) Non-Recurring non-cash charges or
(C) non-cash charges related to headcount reductions (including associated
severance), operational improvements or efficiencies and similar restructuring
and integration initiatives, which do not represent a cash item in the
applicable period or any future period (including without limitation non-cash
charges from the application of purchase accounting adjustments);

(vii) fees, costs and expenses related to headcount reductions (including
associated severance), operational improvements or efficiencies, and similar
restructuring and integration initiatives, in each case, that are (w) in
connection with the Acquisition, (x) described in the Confidential Information
Memorandum, (y) reasonably anticipated by the Borrowers in good faith as of any
date of determination, and (z) reasonably expected to be realized within twenty
four (24) months of the reduction, improvement, efficiency, or initiative giving
rise to such fee, cost or expense;

(viii) costs and expenses directly incurred, within 120 days following the
Closing Date, in connection with the Transactions during such period;

(ix) costs and expenses as and when incurred in connection with (x) to the
extent not included in clause (ii) or clause (viii) above, the credit facilities
under this Agreement, (y) any Permitted Acquisition, and (z) any other
acquisition (whether or not consummated); provided that, the amount of costs and
expenses relating to any Permitted Acquisition that may be added back to Net
Income pursuant to this clause (b)(ix)(y) shall not exceed an amount equal to
10% of the purchase price for such Permitted Acquisition; and further provided
that, the amount of costs and expenses relating to any other acquisition
(whether or not consummated) that may be added back to Net Income pursuant to
this clause (b)(ix)(z) shall not exceed $5,000,000 for the applicable period;

(x) non-cash charges and losses attributable to stock-based compensation
expense;

(xi) non-cash charges with respect to the write-down or impairment of goodwill
and other intangibles;

(xii) any reduction in Net Income resulting from a change in the carrying value
of any assets or liabilities acquired in connection with the Transaction or any
acquisition, resulting from recording such asset or liability at fair value as
required under GAAP for business combinations; and

(xiii) cost savings, synergies and operating expense reductions (in each case,
net of actual amounts realized), in each case, that are (w) in connection with
the Acquisition, (x) described in the Confidential Information Memorandum,
(y) reasonably anticipated by the Borrowers in good faith as of any date of

 

16



--------------------------------------------------------------------------------

determination, and (z) reasonably expected to be realized within twenty four
(24) months of the action giving rise to such cost savings, synergy or operating
expense reduction; provided that such cost savings, synergies and operating
expense reductions (A) are reasonably identifiable and factually supportable,
and (B) with respect to any fiscal period, do not exceed the lesser of (1) the
actual amount thereof in such fiscal period and (2) the aggregate amount set
forth in the Confidential Information Memorandum for all such cost savings,
synergies and operating expense reductions in such fiscal period; minus

(c) to the extent included in determining Net Income, but without duplication,
the sum of:

(i) foreign exchange gains; and

(ii) income attributable to the cancellation of Indebtedness issued by an
Obligor (including as a result of a debt exchange);

and provided, further, for all purposes hereunder, “Consolidated EBITDA” for the
three-month fiscal periods ending:

(w) March 31, 2014 shall be deemed to be $41.1 million;

(x) June 30, 2014 shall be deemed to be $44.7 million;

(y) September 30, 2014 shall be deemed to be $39.4 million; and

(z) December 31, 2014 shall be deemed to be $58.8 million;

subject, in each case, to any pro forma adjustments pursuant to Section 1.5.

“Consolidated Total Debt” means, on any date, in respect of the Parent and its
Subsidiaries on a consolidated basis, (a) the sum (without duplication) of
(i) the outstanding principal amount of all Indebtedness of the Parent and its
Subsidiaries of the type referred to in clause (a), clause (b) (which, in the
case of Letter of Credit Outstandings, shall exclude obligations of the type
described in clause (a) of the definition of each of “Canadian Letter of Credit
Outstandings” and “U.S. Letter of Credit Outstandings”) and clause (c), in each
case of the definition of “Indebtedness,” together with all obligations of the
Parent and its Subsidiaries with respect to Disqualified Capital Stock, and any
Contingent Liability in respect of any of the foregoing, plus (ii) to the extent
(but only to the extent) not permitted by clause (m) of Section 7.2.2,
Indebtedness of the type described in such clause (m) minus (b) the unrestricted
cash of the Parent and its Subsidiaries as of such date up to a maximum of
$75,000,000; provided that such cash shall not be subject to any Lien other than
a Lien in favor of the Collateral Agent or the Canadian Collateral Agent for the
benefit of the Secured Parties and other than Liens permitted under
Section 7.2.3(f).

“Consolidated Working Capital” means, as at any date of determination, the
excess of

(a) the total assets of the Parent and its Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash, Cash Equivalent Investments and the current portion of deferred
tax assets;

 

17



--------------------------------------------------------------------------------

minus

(b) the total liabilities of the Parent and its Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt and excluding any
outstanding Revolving Loan and excluding the current portion of any deferred tax
liabilities.

“Consolidated Working Capital Adjustment” means, for any Fiscal Year, the amount
(which may be a negative number) by which Consolidated Working Capital as of the
end of such Fiscal Year exceeds (or is less than) Consolidated Working Capital
as of the beginning of such Fiscal Year.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

“Continuation/Conversion Notice” means a Canadian Revolving Loan
Continuation/Conversion Notice or a Term Loan/U.S. Revolving Loan
Continuation/Conversion Notice.

“Control” is defined in the definition of “Affiliate.”

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with any Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“Controlled Investment Affiliate” means, with respect to the Sponsor, any other
person that (i) is organized primarily for the purpose of making equity or debt
investments in one or more Persons and (ii) is directly or indirectly Controlled
by the Sponsor; provided that “Controlled Investment Affiliate” shall exclude
any portfolio company of the Sponsor.

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor in substantially the form attached as an Exhibit to
any applicable Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.

“Covered Person” is defined in Section 6.20.1.

“Credit Extension” means, as the context may require,

 

18



--------------------------------------------------------------------------------

(a) the making of a Loan by a Lender (including the acceptance of a Canadian
BA); or

(b) the issuance of any Letter of Credit (including any modification to an
existing Letter of Credit increasing the Stated Amount thereof), or the
extension of any Stated Expiry Date of any existing Letter of Credit, by the
applicable Issuer.

“Currency” means, as the context may require, U.S. Dollars or Canadian Dollars.

“DBRS” means DBRS Limited.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and all other domestic or foreign liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, arrangement
(including under any relevant incorporating statute) rearrangement,
receivership, insolvency, reorganization, judicial management, administration or
relief of debtors or similar debtor relief laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Default Rate” shall have the meaning provided in Section 3.2.2.

“Defaulting Lender” means, subject to Section 12.18.2, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any applicable Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, any applicable Issuer or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or any Borrower,
to confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, curator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit

 

19



--------------------------------------------------------------------------------

Insurance Corporation, the Canada Deposit Insurance Corporation or any other
state or federal regulatory authority acting in the same or any similar
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or Canada or,
except for Export Development Canada, from the enforcement of judgments or writs
of attachment on its assets or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 12.18.2) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the
Issuers, the Swing Line Lender and each other Lender promptly following such
determination.

“Disbursement Date” is defined in Section 2.6.3(a).

“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Borrowers with the written consent
of the Required Lenders; provided that Item 1.01(a) to the Disclosure Schedule
shall not be amended, supplemented, amended and restated or otherwise modified
without the prior written consent of all Lenders.

“Discount Rate” means, on any day, for a particular term (a) in respect of any
Canadian BA accepted by a Revolving Loan Lender named in Schedule I to the Bank
Act (Canada), the CDOR Rate on such day for such term; and (b) in respect of any
Canadian BA or Acceptance Note, as the case may be, accepted by a Revolving Loan
Lender that is not named in Schedule I to the Bank Act (Canada), the lesser of
(i) the bid rate (rounded upwards to the nearest 1/100th of 1%) quoted by such
Revolving Loan Lender as being the discount rate of such Lender calculated on
the basis of a year of 365 days and determined in accordance with normal market
practice for a bankers’ acceptance having a face amount comparable to the amount
of such Canadian BA for the applicable interest period as of 10:00 a.m. Toronto
time, on such day for Canadian BAs of such Revolving Loan Lender for a
comparable term, and (ii) the CDOR Rate plus 0.10% per annum.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution, disposition or other conveyance (including by way of
merger) of, or the granting of options, warrants or other rights to, any of the
Borrowers’ or their Subsidiaries’ assets (including the sale, transfer or other
conveyance of accounts receivable but excluding the sale or issuance of Capital
Securities of the Parent (provided that “Disposition” shall be deemed to include
the sale or issuance of Capital Securities of the Parent solely for purposes of
determining the amount of Net Disposition Proceeds under clause (b) of the
definition of “Available Amount”)) to any other Person (other than to another
Obligor) in a single transaction or series of transactions but excluding sales
of inventory in the ordinary course of business.

“Disqualified Capital Stock” means any Capital Security which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable or

 

20



--------------------------------------------------------------------------------

exercisable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is one year after the Stated Maturity Date with respect
to the Term Loans, (b) is convertible into or exchangeable or exercisable
(unless at the sole option of the issuer thereof) for (i) debt securities or
other indebtedness or (ii) any Capital Securities referred to in clause (a)
above, in each case at any time on or prior to the date that is one year after
the Stated Maturity Date with respect to the Term Loans, or (c) contains any
repurchase or payment obligation which may come into effect prior to the date
that is one year after the Stated Maturity Date with respect to the Term Loans.

“Disqualified Lenders” means collectively, (a) those operating companies that
are engaged in the business of the Borrowers and the Target as described in the
most recent 10-K of the Parent and of the Target as their primary business that
are set forth on Item 1.01(a) to the Disclosure Schedule (all such Persons
described under this clause (a), “Competitors”) and (b) such other Persons in
each case, as were identified in writing to the Arrangers on or prior to
February 28, 2015 (and any of such Person’s Affiliates that are reasonably
identifiable on the basis of such Affiliate’s name) (all such Persons, together
with Competitors, the “Primary Disqualified Lenders”); provided that Competitors
(or Affiliates of Competitors) shall not include bona fide debt funds or
investment vehicles (unless otherwise included as a Disqualified Lender under
clause (b) above) that are engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business and which are managed, sponsored or advised by any Primary
Disqualified Lender or any Person controlling, controlled by or under common
control with a Primary Disqualified Lender or Affiliate thereof, as applicable,
and for which no personnel involved with the investment by such Competitor (or
Affiliate, as applicable) (i) makes (or has the right to make or participate
with others in making) any investment decisions for a Primary Disqualified
Lender or (ii) has access to any information (other than information publicly
available) relating to the Parent, the Target or any entities that forms part of
the Parent’s or the Target’s respective businesses (including respective
Subsidiaries thereof); provided, further, that “Disqualified Lenders” shall
exclude any Person that the Parent has designated as no longer being a
“Disqualified Lender” by written notice delivered to the Administrative Agent
from time to time.

“DQ List” is defined in Section 12.10.6(d).

“ECF Percentage” means, if on the last day of the applicable Fiscal Year, the
Leverage Ratio is (a) greater than or equal to 2.75:1.00, 50%, (b) less than
2.75:1.00 but greater than 2.00:1.00, 25%, and (c) less than or equal to
2.00:1.00, 0%.

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 12.8.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person (other than (A) a natural Person, (B) any
Obligor, (C) any Affiliate of any Obligor, (D) any other Person taking direction
from, or working in concert with, any Obligor or any of the Obligor’s Affiliates
or (E) any Disqualified Lender (subject to Section 12.10.6)).

 

21



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable federal, state, provincial,
territorial, foreign or local statutes, laws, ordinances, codes, rules,
regulations and guidelines (including consent decrees and administrative orders)
relating to public health and safety, natural resources or protection of the
environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

“Eurocurrency Office” means the office of a Lender designated as its
“Eurocurrency Office” on Schedule II hereto or in a Lender Assignment Agreement,
or such other office designated from time to time by notice from such Lender to
the Parent and the Administrative Agent, whether or not outside the United
States, which shall be making or maintaining the Eurocurrency Rate Loans of such
Lender.

“Eurocurrency Rate” means

(a) the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; provided, further, that if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan bearing interest at a rate based on clause
(a) of the definition of “Eurocurrency Rate”.

“Eurocurrency Rate (Reserve Adjusted)” means, relative to any Loan to be made,
continued or maintained as, or converted into, a Eurocurrency Rate Loan for any
Interest Period, the higher of (a) solely with respect to Term Loans, 1.00% per
annum and (b) a rate per annum (rounded upward, if necessary, to the next
1/100th of 1.00%) determined by the Administrative Agent pursuant to the
following formula:

 

Eurocurrency Rate

=

Eurocurrency Rate

(Reserve Adjusted)

1.00 - Eurocurrency Reserve Percentage

 

22



--------------------------------------------------------------------------------

The Eurocurrency Rate (Reserve Adjusted) for any Interest Period for
Eurocurrency Rate Loans will be determined by the Administrative Agent on the
basis of the Eurocurrency Reserve Percentage in effect two Business Days before
the first day of such Interest Period.

“Eurocurrency Rate Reserve Percentage” means, relative to any Interest Period
for Eurocurrency Rate Loans, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained, during such Interest Period under regulations issued from time to
time (including “Regulation D,” issued by the F.R.S. Board (the “Reserve
Regulations”) by member banks of the United States Federal Reserve System in New
York City with deposits exceeding one billion Dollars against Eurocurrency
funding liabilities (currently referred to as “Eurocurrency liabilities” (as
such term is used in Regulation D)). Eurocurrency Rate Loans shall be deemed to
constitute Eurodollar liabilities and to be subject to such reserve requirements
without benefit of or credit for proration, exceptions or offsets which may be
available from time to time to any Lender under the Reserve Regulations.

“European Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any European country, including, without limitation, Belgium,
Denmark, France, Germany, the Kingdom of Spain, Sweden, Switzerland or any part
of the United Kingdom.

“European Subsidiary Guarantor” means each European Subsidiary which has
executed and delivered the Subsidiary Guaranty (or a supplement thereto).

“European Security Agreement” means each pledge agreement, security agreement or
other document intended to have the effect of granting a security interest in
any Collateral in favor of the Collateral Agent for the benefit of the Secured
Parties, each executed and delivered by a European Subsidiary Guarantor or any
of its holding companies and in form and substance satisfactory to the
Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“Event of Default” is defined in Section 8.1.

“Excess Cash Flow” means for any Fiscal Year, the excess (if any), of

(a) Consolidated EBITDA for such Fiscal Year;

minus

(b) the sum (for such Fiscal Year) of (i) Interest Expense actually paid in cash
by the Parent and its Subsidiaries, (ii) scheduled principal repayments, to the
extent actually made, of capitalized leases and of Term Loans pursuant to
clause (c) of Section 3.1.1 (exclusive of repayments made from a refinancing of
any portion of such Indebtedness, or pursuant to Section 3.1.1, or made,
directly or indirectly, in connection with a cancellation of Indebtedness of any
Obligor, including as a result of any exchange or cancellation of such
Indebtedness by such Obligor or any of its Affiliates), (iii) all income Taxes
actually paid in cash by the Parent and its Subsidiaries, (iv) Capital

 

23



--------------------------------------------------------------------------------

Expenditures made in cash (exclusive of Capital Expenditures financed with the
proceeds of Indebtedness, equity issuances, casualty proceeds or other proceeds
which are not included in Consolidated EBITDA), (v) without limiting clause (ii)
above, other voluntary prepayments of Indebtedness (other than voluntary
prepayments of Term Loans and Revolving Loans that are credited against any
required Excess Cash Flow payment pursuant to the proviso to Section 3.1.1(f),
and exclusive of any prepayments of revolving Indebtedness unless a
corresponding reduction is made to the commitments with respect thereto),
(vi) permitted Investments made during such Fiscal Year, (vii) the cash portion
of any consideration and related fees and expenses actually paid in connection
with the Acquisition and any other Permitted Acquisition; (viii) the
Consolidated Working Capital Adjustment for such Fiscal Year; and (ix) all cash
charges to the extent added back to Net Income pursuant to clauses (iv), (v),
(vii), (viii) and (ix) of the definition of “Consolidated EBITDA” for purposes
of determining Consolidated EBITDA for such Fiscal Year.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Secured Party or required to be withheld from a payment to a Secured Party,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case imposed as a result of such
Secured Party being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof),
(b) Connection Income Taxes, or (c) any U.S. federal withholding Taxes imposed
under FATCA.

“Exemption Certificate” is defined in Section 4.6(f)(ii).

“Existing Maturity Date” is defined in Section 2.10.1.

“Existing Parent Credit Agreement” means that certain Credit Agreement dated as
of January 31, 2014 by and among the Parent, Holdings, the financial
institutions party thereto from time to time and Jefferies Finance LLC, as
administrative agent and as collateral agent.

“Existing Target Credit Agreement” means that certain Amended and Restated Loan
and Security Agreement dated as of March 7, 2014 by and among the Target,
Mavenir Holdings, Inc., Mavenir Systems IP Holdings, LLC, Mavenir Systems
Holdings Limited, Mavenir Systems UK Limited, Mavenir Systems PTE LTD. and
Silicon Valley Bank.

“Extending Lender” is defined in Section 2.10.2.

“Extended Revolving Loan Commitments” means any Class of Revolving Loan
Commitments the maturity of which shall have been extended pursuant to
Section 2.10.

 

24



--------------------------------------------------------------------------------

“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 2.10.

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrowers, be in the form of an
amendment and restatement of this Agreement) among the Borrowers, the applicable
extending Lenders, the Administrative Agent and, to the extent required by
Section 2.10.6, the relevant Issuer and/or the Swing Line Lender implementing an
Extension in accordance with Section 2.10.6.

“Extension” means an extension of Revolving Loan Commitments, Revolving Loans
and/or Term Loans pursuant to Section 2.10.

“Extension Notice” is defined in Section 2.10.1.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977 (Pub. L.
No. 95213, §§ 101.104), as amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System of the United States arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1.00%) charged to Bank of America on such day on such transactions as determined
by the Administrative Agent in a commercially reasonable manner; provided that,
if the Federal Funds Rate is less than zero, such rate shall be deemed zero for
purposes of this Agreement.

“Fee Letter” means that certain fee letter dated as of February 28, 2015 among
the Parent and the Arrangers.

“Filing Agent” is defined in Section 5.1.13.

“Filing Statements” is defined in Section 5.1.13.

“First-Tier CFC Subsidiary” means any CFC Subsidiary that is owned either
(i) directly by the U.S. Borrower or a U.S. Subsidiary, or (ii) indirectly by
the U.S. Borrower or a U.S. Subsidiary through one or more intermediate
entities, each of which is a U.S. person within the meaning of
Section 7701(a)(30) of the Code, a non-U.S. partnership or a disregarded entity
under the Code.

 

25



--------------------------------------------------------------------------------

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2015 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“Fixed Rate Loan” means a Eurocurrency Rate Loan or a Canadian Revolving Loan
made available by way of Canadian BA.

“Floating Rate Loan” means a Canadian Prime Rate Loan or an Alternate Base Rate
Loan.

“Foreign Pledge Agreement” means any pledge agreement or other security
agreement or instrument governed by the laws of a jurisdiction other than the
United States or any state thereof executed and delivered by any Borrower or any
of its Subsidiaries pursuant to the terms of this Agreement, in form and
substance satisfactory to the Administrative Agent, as may be necessary or
desirable under the laws of organization or incorporation of a Subsidiary to
further protect or perfect the Lien on and security interest in any Collateral.

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Loan Lender, (a) with respect to any applicable Issuer, such
Defaulting Lender’s Revolving Loan Percentage of the outstanding Letter of
Credit Outstandings other than Letter of Credit Outstandings as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Loan Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Revolving Loan Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Loan Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities

“GAAP” is defined in Section 1.5.

“German Security” is defined in Section 11.15.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other Person exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

26



--------------------------------------------------------------------------------

“Guarantor” means, collectively, each Borrower, each Subsidiary Guarantor and
each other party that has guaranteed the Obligations.

“Guaranty” means, as the context may require, the Subsidiary Guaranty, the
guaranty set forth in Article X or any other guarantee delivered by a Guarantor
in form and substance satisfactory to the Administrative Agent.

“Guaranty Absolute Clauses” is defined in Section 10.3.

“Guaranty and Security Principles” is defined in Section 7.1.8.

“Hazardous Material” means

(a) any “hazardous substance”, as defined by CERCLA;

(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended; or

(c) any pollutant or contaminant or hazardous, dangerous, regulated or toxic
chemical, material or substance (including any petroleum product or by-product)
within the meaning of, or subject to, any applicable federal, state, provincial,
territorial, foreign or local law, regulation, ordinance or requirement
(including consent decrees and administrative orders) relating to or imposing
liability, obligations or standards of conduct relating to public health and
safety, natural resources or protection of the environment, all as amended.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under currency exchange agreements, interest rate swap agreements,
interest rate cap agreements and interest rate collar agreements, and all other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates or currency exchange rates.

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.

“Holdings” is defined in the preamble hereto.

“Immaterial Subsidiary” means, at any given time, any Subsidiary that, when
considered in the aggregate with all other Subsidiaries that are at such time
Immaterial Subsidiaries, would not cause (i) the aggregate Consolidated EBITDA
of the other Subsidiaries that are Immaterial Subsidiaries plus, without
duplication, such Subsidiary, to exceed 15% of the Consolidated EBITDA of the
Parent and its Subsidiaries, (ii) the aggregate assets of the other Subsidiaries
that are Immaterial Subsidiaries (excluding intercompany balances) plus, without
duplication, such Subsidiary, to exceed 15% of the assets of the Parent and its
Subsidiaries on a consolidated basis, or (iii) the aggregate gross revenue of
the other Subsidiaries that are Immaterial Subsidiaries plus, without
duplication, such Subsidiary, to exceed 15% of the gross revenue of the Parent
and its Subsidiaries on a consolidated basis. Notwithstanding anything in this
definition of “Immaterial Subsidiary” to the contrary, any individual Subsidiary
shall not constitute an “Immaterial Subsidiary” if (a) the aggregate
Consolidated EBITDA attributable to

 

27



--------------------------------------------------------------------------------

such Subsidiary (on a consolidated basis including its Subsidiaries) exceeds 5%
of the Consolidated EBITDA of the Parent and its Subsidiaries, (b) the aggregate
assets of such Subsidiary (on a consolidated basis including its Subsidiaries)
(excluding intercompany balances) exceeds 5% of the assets of the Parent and its
Subsidiaries on a consolidated basis, or (c) the aggregate gross revenue of such
Subsidiary (on a consolidated basis including its Subsidiaries) exceeds 5% of
the gross revenue of the Parent and its Subsidiaries on a consolidated basis.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of any Borrower

(a) which is of a “going concern” or similar nature;

(b) which relates to the limited scope of examination of matters relevant to
such financial statement; or

(c) which relates to the treatment or classification of any item in such
financial statement and which, as a condition to its removal, would require an
adjustment to such item the effect of which would be to cause the Borrowers to
be in Default.

“including” and “include” means “including without limitation”.

“Incremental Facility Effective Date” is defined in Section 2.9.2.

“Incremental Facilities” is defined in Section 2.9.1.

“Indebtedness” of any Person means:

(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments;

(b) all obligations, contingent or otherwise, relative to the face amount of all
letters of credit, whether or not drawn, and bankers’ acceptances issued for the
account of such Person;

(c) all Capitalized Lease Liabilities of such Person;

(d) net Hedging Obligations of such Person;

(e) whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts and other current liabilities incurred in the
ordinary course of business which are not overdue for a period of more than 120
days or, if overdue for more than 120 days, as to which a dispute exists and
adequate reserves in conformity with GAAP have been established on the books of
such Person), and indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention

 

28



--------------------------------------------------------------------------------

agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(f) obligations arising under Synthetic Leases; and

(g) all Contingent Liabilities of such Person in respect of any of the
foregoing.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such other Person, except to the extent
the terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” is defined in Section 12.4.

“Indemnified Parties” is defined in Section 12.4.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of an
Obligor under any Loan Document and (b), to the extent not otherwise described
in (a), Other Taxes.

“Information” is defined in Section 12.19.

“Initial Test Date” is defined in Section 7.1.12(a).

“Intellectual Property Assets” means, collectively and without duplication, the
“Intellectual Property Collateral” (as defined in the U.S. Pledge and Security
Agreement), and any similar term as defined in the Canadian Pledge and Security
Agreement, any European Security Agreement and any other Foreign Pledge
Agreement, and shall include terms of similar meaning referring to the
intellectual property of any Obligors in any other Security Agreement.

“Interco Subordination Agreement” means a Subordination Agreement, in
substantially the form of Exhibit H to this Agreement (as such Subordination
Agreement may be amended, endorsed or otherwise modified from time to time).

“Interest Expense” means, for any applicable period, the aggregate interest
expense (both accrued and paid and net of interest income paid during such
period to any Borrower and its Subsidiaries) of any Borrower and its
Subsidiaries for such applicable period, including the portion of any payments
made in respect of Capitalized Lease Liabilities allocable to interest expense.

“Interest Period” means, (a) relative to any Eurocurrency Rate Loan, the period
beginning on (and including) the date on which such Eurocurrency Rate Loan is
made or continued as, or converted into, a Eurocurrency Rate Loan pursuant to
Sections 2.3 or 2.4 and shall end on (but exclude) the day which numerically
corresponds to such date one, two, three or six months thereafter, in any case
as the applicable Borrower may select in its relevant notice pursuant to
Sections 2.3 or 2.4 and (b) relative to any Canadian BA or Acceptance Note, the
period beginning on (and including) the date on which such Canadian BA is
accepted or rolled over pursuant to Section 2.4 or such Acceptance Note is
issued pursuant to Section 2.8.3 and

 

29



--------------------------------------------------------------------------------

continuing to (but excluding) the date which is approximately 30, 60, 90 or 180
days thereafter (subject to availability) as the Canadian Borrower may select in
its relevant notice pursuant to Section 2.3 or 2.4; provided, that,

(i) the Borrowers shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than seven
different dates;

(ii) if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day);

(iii) no Interest Period for any Loan may end later than the Stated Maturity
Date for such Loan; and

(iv) any Interest Period that commences on the last Business Day of a calendar
month (or on a date for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period.

“Investment” means, relative to any Person,

(a) any loan, advance or extension of credit made by such Person to any other
Person, including the purchase by such Person of any bonds, notes, debentures or
other debt securities of any other Person;

(b) Contingent Liabilities in respect of any other Person; and

(c) any Capital Securities issued to, acquired by or otherwise held by such
Person in any other Person.

The amount of any Investment shall be the original principal or capital amount
thereof less all returns of principal or equity thereon actually received in
cash and shall, if made by the transfer or exchange of property other than cash,
be deemed to have been made in an original principal or capital amount equal to
the fair market value of such property at the time of such Investment.

“IP Rights” is defined in Section 6.18.

“IRS” means the U.S. Internal Revenue Service.

“ISP Rules” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking
Law & Practice, Inc. (or such later version thereof as may be in effect at the
time of issuance).

“Issuance Request” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable Issuer.

 

30



--------------------------------------------------------------------------------

“Issuer” means (a) Bank of America in its capacity as the Issuer of each Letter
of Credit issued for the account of the U.S. Borrower and (b) Bank of America
Canada in its capacity as the Issuer of each Letter of Credit issued for the
account of the Canadian Borrower. At the request of Bank of America and/or Bank
of America Canada, as applicable, and with the Borrowers’ consent (not to be
unreasonably withheld), another Lender or an Affiliate of Bank of America or
Bank of America Canada that agrees to act in such capacity may issue one or more
Letters of Credit hereunder.

“Issuer Documents” means with respect to any Letter of Credit, the Issuance
Request and any other document, agreement and instrument entered into by any
Issuer and a Borrower or an Obligor or in favor of any Issuer and relating to
such Letter of Credit.

“Judgment Currency” is defined in Section 12.16.

“Judgment Conversion Date” is defined in Section 12.16.

“L/C Advance” means, with respect to each Revolving Loan Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Revolving Loan Percentage. All L/C Advances shall be denominated in Dollars or
Canadian Dollars, as further provided herein.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing. All L/C Borrowings shall be
denominated in Dollars or Canadian Dollars, as further provided herein.

“Lease Purchase Transaction” means (a) the sale and assignment by a Borrower or
any of its Subsidiaries to a Lease Purchaser of all or a portion of such
Person’s right, title and interest in and to a lease, installment sale contract
or other chattel paper and the schedules, addendums and amendments thereto
arising from the leasing by such Person of telecommunications or related
equipment or support products (or, to the extent recharacterized as a financing,
all Indebtedness secured by a first priority perfected security interest in such
right, title and interest, each a “Purchased Lease”), including all payments to
become due thereunder and all guaranties and collateral pertaining thereto,
(b) the granting of (or assignment of) a first priority perfected security
interest in the Purchased Leases, all telecommunications and other equipment
subject to or covered by the Purchased Leases, together with all replacements
and substitutions of the foregoing and all attachments, accessories, accessions,
parts and components thereto, and any lock-box account into which payments are
made in connection with the Purchased Leases, whether now or are hereafter
acquired, and all proceeds thereof (including insurance proceeds) (the
“Purchased Lease Collateral”) and (c) where applicable, the assignment of all
residual rights in such equipment and the proceeds therefrom (“Residual
Positions”), in each case for the foregoing clauses (a) through (c) on terms and
conditions generally consistent with the past practice of the Parent and its
Subsidiaries as of the Closing Date and without any material change to the
Parent’s or the applicable Subsidiary’s liabilities thereunder.

“Lease Purchaser” means any Person in the business of purchasing or otherwise
securitizing revenue streams from lease transactions including those entities
listed in Item 1.02 to the Disclosure Schedule.

 

31



--------------------------------------------------------------------------------

“Lender Assignment Agreement” means an assignment and assumption agreement
substantially in the form of Exhibit D hereto.

“Lenders” is defined in the preamble hereto and, as the context requires,
includes an Issuer and a Swing Line Lender, and their respective successors and
assigns as permitted hereunder, each of which is referred to herein as a
“Lender.”

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against any Administrative Agent, any Lender or any Issuer
or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:

(a) any Hazardous Material on, in, under or affecting any portion of any
property of any Borrower or any of its Subsidiaries, the groundwater thereunder,
or any surrounding areas thereof to the extent caused by Releases from any
Borrower’s or any of its Subsidiaries’ currently or formerly owned or operated
properties or any of their respective predecessors’ properties;

(b) any inaccuracy or breach of any representation or warranty contained in
Section 6.12 (without regard to “knowledge” or “materiality” qualifications or
exceptions contained in such representations or warranties);

(c) any actual or alleged violation or liability of any Borrower or any of its
Subsidiaries pursuant to any Environmental Laws; or

(d) the imposition of any Lien relating to the violation of any Environmental
Law or the release or threatened release of Hazardous Material in connection
with any property owned or operated by any Borrower or any of its Subsidiaries.

“Letter of Credit” means, as the context may require, a Canadian Letter of
Credit or a U.S. Letter of Credit.

“Letter of Credit Commitment” means, as the context may require, the Canadian
Letter of Credit Commitment or the U.S. Letter of Credit Commitment. The Letter
of Credit Commitment is part of, and not in addition to, the Revolving Loan
Commitment Amount.

“Letter of Credit Commitment Amount” means, on any date an aggregate amount not
to exceed the U.S. Dollar Equivalent of $20,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2.

“Letter of Credit Fees” means the fees payable by the Borrowers pursuant to
Section 3.3.3.

 

32



--------------------------------------------------------------------------------

“Letter of Credit Outstandings” means, as the context may require, the Canadian
Letter of Credit Outstandings or the U.S. Letter of Credit Outstandings.

“Leverage Ratio” means, as of the last day of any Fiscal Quarter of the Parent
and its Subsidiaries, the ratio of

(a) Consolidated Total Debt outstanding on the last day of such Fiscal Quarter

to

(b) Consolidated EBITDA computed for the period consisting of such Fiscal
Quarter and each of the three immediately preceding Fiscal Quarters.

“LIBOR” is defined in the definition of “Eurocurrency Rate.”

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), hypothec,
charge against or interest in property, or other priority or preferential
arrangement of any kind or nature whatsoever, to secure payment of a debt or
performance of an obligation.

“Loan” means, as the context may require, a Revolving Loan, a Term Loan, an
Additional Term Loan, an Extended Term Loan or a Swing Line Loan of any Class
and type and shall include, without limitation, all Canadian BAs in respect of
which any Lender has not received payout in full. References herein to the
“principal amount” of a Loan shall, when referring to a Canadian BA, mean the
stated face amount thereof.

“Loan Documents” means, collectively, this Agreement, the Fee Letter, the Notes,
the Letters of Credit, the Acceptance Notes, the Canadian BAs, each Secured Cash
Management Agreement, each Rate Protection Agreement, each Guaranty, each
Security Agreement, the Master Intercompany Note, the Interco Subordination
Agreement, the Security Trust Deed, each other agreement or other instrument
pursuant to which the Collateral Agent, the Canadian Collateral Agent and/or the
Security Trustee (as applicable) is granted a Lien to secure the Obligations,
each Extension Amendment, each amendment or supplement giving effect to any
Incremental Facilities and each other agreement, certificate, document or
instrument delivered in connection with any Loan Document, whether or not
specifically mentioned herein or therein.

“Master Intercompany Note” means that certain Intercompany Note dated as of the
date hereof substantially in the form of Exhibit J hereto.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Parent and its Subsidiaries taken as a whole; (b) the rights and remedies of any
Secured Party under any Loan Document; or (c) the ability of any Obligor (other
than any Immaterial Subsidiary) to perform its Obligations under any Loan
Document.

“Material Contract” means a contract to which an Obligor is a party the
termination of which would have or would reasonably be expected to have a
material adverse effect on the business, condition (financial or otherwise),
operations, performance or properties of the Parent and its Subsidiaries taken
as a whole.

 

33



--------------------------------------------------------------------------------

“Material Subsidiary” means at any date, each Subsidiary of the Parent which is
not an Immaterial Subsidiary.

“Merger” is defined in the preamble hereto.

“Merger Sub” is defined in the preamble hereto.

“Minimum Tender Condition” is defined in Section 5.1.3(d).

“Mitel Material Adverse Effect” means (with capitalized terms used in this
definition having the meanings assigned thereto in the Acquisition Agreement)
any effect, change, condition, fact, development, occurrence or event that,
individually or in the aggregate with all other effects, changes, conditions,
facts, developments, occurrences or events, has had or would reasonably be
expected to have a material adverse effect on the business, results of
operations, financial condition, assets or liabilities of Parent and its
Subsidiaries, taken as a whole, excluding any effect, change, condition, fact,
development, occurrence or event resulting from or arising out of

(i) changes in the financial, securities or credit markets or general economic,
regulatory or political conditions in Canada, the United States or any other
jurisdiction;

(ii) changes or conditions generally affecting the industries, markets or
geographical areas in which Parent or any of its Subsidiaries operate;

(iii) geopolitical conditions, the outbreak or escalation of hostilities, civil
disobedience, acts of war, sabotage or terrorism or any escalation or worsening
of the foregoing, the declaration by any Governmental Authority of a state of
emergency or any natural disasters (including hurricanes, tornadoes, floods or
earthquakes);

(iv) changes or proposed changes in Law or authoritative interpretation thereof;

(v) changes in GAAP or authoritative interpretation thereof;

(vi) any action taken or not taken, in each case, by Parent, Merger Sub or their
respective Affiliates or by the Target or its Subsidiaries or their respective
Affiliates at the written request of the Company;

(vii) the public announcement of this Agreement and the Transactions;

(viii) any failure by Parent and its Subsidiaries to meet any internal or
published projections, forecasts or predictions in respect of financial or
operating performance for any future period; or

(ix) any change in the market price or trading volume of Parent securities or in
its credit ratings;

provided, however, (A) in the case of clauses (i), (ii), (iii), (iv) and (v),
any effect, change, condition, fact, development, occurrence or event resulting
from or arising out of the matters referred to therein shall not be excluded to
the extent the same disproportionately affects

 

34



--------------------------------------------------------------------------------

(individually or together with other effects, changes, conditions, facts,
developments, occurrences or events) Parent and its Subsidiaries, taken as a
whole, as compared to other similarly situated Persons operating in the same
industry in which Parent and its Subsidiaries operate; and (B) in the case of
clauses (viii) and (ix), the underlying causes of any such failure or adverse
change shall not be excluded unless otherwise specifically excluded by clauses
(i) through (vii).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA with respect to which any Borrower or any member of
the Controlled Group has within any of the preceding five plan years made or had
any obligation to make contributions and, for certainty, shall not include a
Canadian Multiemployer Plan.

“Net Casualty Proceeds” means the amount of any insurance proceeds or
condemnation, expropriation or similar awards received by the Parent or any of
its Subsidiaries in connection with any Casualty Event in excess of $1,000,000,
individually or in the aggregate over the course of a Fiscal Year (net of taxes
paid with respect thereto and all reasonable and customary collection expenses
thereof, including any legal or other professional fees), but excluding any
proceeds or awards required to be paid to a creditor (other than the Lenders)
which holds a first priority Lien permitted by clause (d) of Section 7.2.3 on
the property which is the subject of such Casualty Event.

“Net Debt Proceeds” means, with respect to the incurrence, sale or issuance by
the Parent or any of its Subsidiaries of any Indebtedness after the Closing Date
which is not expressly permitted by Section 7.2.2, the excess of:

(i) the gross cash proceeds actually received by such Person from such
incurrence, sale or issuance, minus

(ii) all reasonable and customary arranging or underwriting fees and
commissions, and all legal, investment banking, brokerage and accounting and
other professional fees, sales commissions and disbursements and other
reasonable and customary closing costs and expenses, in each case, actually
incurred, paid or payable in connection with such incurrence, sale or issuance
other than any such fees, commissions, disbursements, costs or expenses paid to
Affiliates of such Person in connection therewith.

“Net Disposition Proceeds” means the gross cash proceeds received by the Parent
or any of its Subsidiaries from any Disposition (other than proceeds received in
respect of any Disposition of personal property (other than Capital Securities)
in an amount less than $500,000), any cash payment received in respect of
promissory notes or other non-cash consideration delivered to the Parent or any
of its Subsidiaries in respect thereof and any cash reserve adjustment in
respect of the sale price of an asset established in accordance with GAAP, minus
the sum of (i) all reasonable and customary legal, investment banking, brokerage
and accounting and other professional fees, sales commissions and disbursements
and other reasonable and customary closing costs and fees and expenses, in each
case, incurred, paid or payable in connection with such Disposition other than
any such fees, commissions, disbursements, cost or expenses paid to Affiliates
of such person in connection therewith, (ii) all

 

35



--------------------------------------------------------------------------------

taxes actually paid or estimated by the Parent to be payable in cash within the
next 12 months in connection with such Disposition, and (iii) payments made by
the Parent or any of its Subsidiaries to retire Indebtedness (other than the
Credit Extensions) that is secured by the property or assets Disposed of where
payment of such Indebtedness is required in connection with such Disposition;
provided that, the amount of estimated taxes pursuant to clause (ii) in excess
of the amount of taxes actually required to be paid in cash in respect of such
Disposition within such 12 month period shall constitute Net Disposition
Proceeds.

“Net Income” means, in respect of the Parent for any applicable period of time,
the aggregate of all amounts (exclusive of all amounts in respect of any
extraordinary gains or extraordinary losses) which would be included as net
income on the consolidated financial statements of the Parent and its
Subsidiaries for such period in accordance with GAAP; provided that, solely for
the purpose of determining the Available Amount pursuant to clause (a) of the
definition thereof, the income of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary (which has not been
waived) shall be excluded, except (solely to the extent permitted to be paid) to
the extent of the amount of dividends or other distributions actually paid to
the Parent or any of its Subsidiaries that are not subject to the restrictions
described above in this proviso by such Person during such period in accordance
with such documents and regulations.

“Non-Affected Replacement Lender” is defined in Section 4.11.

“Non-Consenting Lender” is defined in Section 4.11.

“Non Extending Lender” is defined in Section 2.10.2.

“Non-Recurring” means an item or event which is not expected to occur more than
one time in any 24 month period.

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

“Note” means, as the context may require, a U.S. Revolving Note, a Canadian
Revolving Note, a Term Note or a Swing Line Note.

“Notice Date” is defined in Section 2.10.2.

“Notional BA Proceeds” means, relative to a Canadian BA, an amount (rounded to
the nearest whole cent, and with one-half of one cent being rounded up)
calculated by the Canadian Administrative Agent by multiplying:

(a) the face amount of such Canadian BA, by

(b) the price, where the price is determined by dividing one by the sum of one
plus the product of:

(i) the Discount Rate (expressed as a decimal); and

 

36



--------------------------------------------------------------------------------

(ii) a fraction, the numerator of which is the number of days in the term of
such Canadian BA and the denominator of which is 365;

with the price as so determined being rounded up or down to the fifth decimal
place and .000005 being rounded up;

and by deducting from the amount resulting from the calculation set forth above
an acceptance fee calculated at the rate per annum, on the basis of a year of
365 days, equal to the Applicable Canadian BA Stamping Fee on the face amount of
such Canadian BA for its term, being the actual number of days in the period
commencing on the date of acceptance of such Canadian BA and continuing to (but
excluding) the maturity date of such Canadian BA, such acceptance fee to be
non-refundable and fully earned when due.

“Obligations” means all obligations (monetary or otherwise, whether absolute or
contingent, matured or unmatured) of each Borrower and each other Obligor
arising under or in connection with a Loan Document (excluding with respect to
any Guarantor, Excluded Swap Obligations with respect to such Guarantor),
including Reimbursement Obligations and the principal of and premium, if any,
and interest (including interest accruing during the pendency of any proceeding
of the type described in Section 8.1.9, whether or not allowed in such
proceeding) on the Loans and on the other obligations under the Loan Documents.

“Obligor” means, as the context may require, each Borrower, each Guarantor and
each other Person (other than a Secured Party) obligated under any Loan
Document.

“Offer Loans” has the meaning set forth in Section 12.10.2(j)(i).

“Organic Document” means, relative to any Obligor, as applicable, its
certificate of incorporation, by-laws, certificate of partnership, partnership
agreement, certificate of formation, limited liability agreement, operating
agreement, articles and (if applicable) memorandum of association (or equivalent
or comparable constitutive documents) and all shareholder agreements, voting
trusts and similar arrangements applicable to any of such Obligor’s Capital
Securities.

“OID” is defined in Section 2.9.2.

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Connection
Income Taxes (without regard to clause (a) of such definition) imposed with
respect to an assignment (other than an assignment made at the written request
of any Borrower).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, the Issuers, or the Swing Line
Lenders, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in
Canadian Dollars, the rate of interest per annum at which overnight deposits in
Canadian Dollars, in an amount approximately equal to the amount with respect to

 

37



--------------------------------------------------------------------------------

which such rate is being determined, would be offered for such day by a branch
or Affiliate of Bank of America (including, without limitation, Bank of America
Canada) in the applicable offshore interbank market for Canadian Dollars to
major banks in such interbank market.

“Parallel Debt” is defined in Section 11.16.

“Parent” is defined in the preamble hereto.

“Participant” is defined in Section 12.10.3(a).

“Participant Register” is defined in Section 12.10.3(b).

“Patent Enforcement Party” means a Person with whom the Parent or any of its
Subsidiaries has entered into a binding contractual arrangement for the
enforcement against third party infringers of intellectual property rights on
behalf of the Parent or any of its Subsidiaries.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form attached as an Exhibit to any
applicable Security Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“PATRIOT Act” means the USA PATRIOT ACT (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“PATRIOT Act Disclosures” means all documentation and other information which
any Arranger, any Administrative Agent or any Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer”, anti-money laundering and anti-terrorism financing rules and
regulations, including the PATRIOT Act and the AML Legislation.

“Payment Currency” is defined in Section 12.16.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means, as the context may require, any Lender’s Revolving Loan
Percentage or Term Loan Percentage.

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by any Borrower or any Subsidiary
from any Person of all of the Capital Securities of another Person or
substantially all of the assets of another Person or of the assets constituting
one or more business units or lines of business of another Person in which the
following conditions are satisfied:

(i) immediately before and after giving effect to such acquisition, no Event of
Default shall have occurred and be continuing or would result therefrom
(including as a result of any failure to comply with Section 7.1.8 and
Section 7.2.1(a));

(ii) with respect to any acquisition having a purchase price in excess of
$17,500,000, the Borrowers shall have delivered to the Administrative Agent a

 

38



--------------------------------------------------------------------------------

Compliance Certificate for the period of four full Fiscal Quarters immediately
preceding such acquisition (prepared in good faith and in a manner and using
such methodology which is consistent with the most recent financial statements
delivered pursuant to Section 7.1.1) evidencing that after giving pro forma
effect to the consummation of such acquisition in accordance with Section 1.5,
the Leverage Ratio shall be less than or equal to 0.25x lower than the then
applicable Leverage Ratio required to be maintained pursuant to Section 7.2.4;
provided that if the Borrowers do not provide such a Compliance Certificate
prior to the consummation of such acquisition, then the Borrowers shall be
deemed to have made an Investment pursuant to Section 7.2.5(i) (to the extent
permitted to be made thereunder) during the period commencing on the date such
acquisition is consummated and continuing through the date that a Compliance
Certificate evidencing the required pro forma Leverage Ratio is delivered, and
provided, further that if the Borrowers deliver such a Compliance Certificate
within 15 Business Days of the consummation of such acquisition, such Investment
(i) will instead be deemed made pursuant to Section 7.2.5(g) (to the extent
permitted thereunder) and (ii) will not, on and after the timely delivery of
such Compliance Certificate, impact the amount available for use pursuant to
Section 7.2.5(i).

(iii) the board of directors or shareholders (as applicable) of such other
Person shall have approved such transaction;

(iv) the Person to be (or the assets of which are to be) so purchased or
otherwise acquired shall not be engaged in any business activity except those
business activities that are permitted under Section 7.2.1(a); and

(v) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws.

“Permitted Holders” means, collectively, the Sponsor, Sir Terence Matthews and
his heirs and companies controlled by Sir Terence Matthews and his heirs.

“Permitted Reorganization Steps” means each of the reorganization steps outlined
in Exhibit K.

“Permitted Liens” means all Liens permitted by Section 7.2.3.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in the final paragraph of Section 7.1.1.

“PPSA” means the Personal Property Security Act, as in effect from time to time
in Ontario, Alberta, Saskatchewan, Manitoba, British Columbia, Northwest
Territories and Nova Scotia and similar legislation in any other province of
Canada where any Collateral is located.

“Primary Disqualified Lender” is defined in the definition of “Disqualified
Lender.”

 

39



--------------------------------------------------------------------------------

“Pro Forma Basis” means a calculation in accordance with the second paragraph of
Section 1.5.

“Process Agent” is defined in Section 12.13.

“Projections” is defined in Section 6.5(c).

“Public Lender” is defined in the final paragraph of Section 7.1.1.

“Purchased Lease Collateral” is defined in the definition of “Lease Purchase
Transaction”.

“Purchased Lease Cap Reference Amount” has the same meaning specified in
Section 7.2.2(m).

“Purchased Lease” is defined in the definition of “Lease Purchase Transaction.”

“Purchase Price” means, with respect to a Purchased Lease, the present value
(calculated as the discount rate applicable to the relevant Lease Purchase
Transaction) of the aggregate payments due or to become due under such Purchased
Lease.

“Qualified Capital Securities” means Capital Securities which are common equity
or preferred equity that does not constitute Disqualified Capital Stock.

“Quarterly Payment Date” means the last day of March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.

“Rate Protection Agreement” means, collectively, any currency exchange, interest
rate swap, cap, collar or similar agreement designed to protect such Person
against fluctuations in interest rates or currency exchange rates entered into
by any Borrower or any Subsidiary Guarantor under which the counterparty of such
agreement is (or at the time such agreement was entered into, was) a Lender or
an Affiliate of a Lender.

“Refunded Swing Line Loans” is defined in Section 2.3.2(c).

“Register” is defined in Section 2.7(a).

“Reimbursement Obligation” is defined in Section 2.6.3(a).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Related Person” means, with respect to any Person, each of such Person’s
former, current and future direct or indirect equity holders, controlling
persons, partners, stockholders, directors, officers, employees, agents,
affiliates, members, managers, general or limited partners or assignees

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
spraying, inoculating, depositing, seeping, throwing, placing, exhausting,
discharging, injecting,

 

40



--------------------------------------------------------------------------------

escaping, leaching, dumping or disposing into the environment (including the
abandonment or discarding of barrels, containers, and other closed receptacles
containing any Hazardous Material).

“Replacement Lender” is defined in Section 12.10.5.

“Replacement Notice” is defined in Section 4.11.

“Repricing Event” means (i) any prepayment or repayment of Term Loans with the
proceeds of, or any conversion of Term Loans into, any new or replacement
tranche of term loans bearing interest at an “effective” interest rate less than
the “effective” interest rate applicable to the Term Loans so prepaid, repaid or
converted (as such comparative rates are reasonably determined by the
Administrative Agent in consultation with the Borrowers) and (ii) any amendment
to the Term Loans that, directly or indirectly, reduces the “effective” interest
rate applicable to the Term Loans (in each case, with original issue discount
and upfront fees, which shall be deemed to constitute like amounts of original
issue discount, being equated to interest margins in a manner consistent with
generally accepted financial practice based on an assumed four-year life to
maturity), including any mandatory assignment in connection therewith with
respect to any Lender that refuses to consent to such an amendment.
Notwithstanding the foregoing, a transaction resulting in a Change in Control
shall not constitute a Repricing Event.

“Repurchase Price” means, with respect to a Purchased Lease, (x) the present
value (calculated at the same discount rate as the discount rate used to
calculate the purchase price to be paid when such Purchased Lease was sold to
the relevant Lease Purchaser) of the aggregate payments due or to become due
under such Purchased Lease and (y) the scheduled adjustment amount applicable to
the period during which such Repurchase Price is being calculated (which
scheduled adjustment amount shall not exceed 5% of the amount referred to in
clause (x)).

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders holding more than 50% of the Total Exposure Amount with
respect to such Class. The portion of Total Exposure Amount under such Class
held, or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of the Required Class Lenders; provided that, the amount
of any participation in any Swing Line Loan and Reimbursement Obligation that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
applicable Swing Line Lender or Issuer, as the case may be, in making such
determination.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the Total Exposure Amount. The portion of the Total Exposure Amount
held or deemed held by any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided that, the amount of any
participation in any Swing Line Loan and Reimbursement Obligation that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
applicable Swing Line Lender or Issuer, as the case may be, in making such
determination.

“Required Revolving Loan Lenders” means, as of any date of determination,
Revolving Loan Lenders holding more than 50% of the sum of the amount of (a) the
Revolving

 

41



--------------------------------------------------------------------------------

Loan Commitment or (b) after the termination of Revolving Loan Commitments, the
Revolving Credit Exposure. The portion of the Revolving Loan Commitment and
Revolving Credit Exposure of any Defaulting Lender shall be excluded for the
purposes of making a determination of Required Revolving Loan Lenders; provided
that, the amount of any participation in any Swing Line Loan and Reimbursement
Obligation that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the applicable Swing Line Lender or Issuer, as the case may be,
in making such determination.

“Reset Date” means the date of delivery of the Compliance Certificate (pursuant
to clause (c) of Section 7.1.1) in respect of the second full Fiscal Quarter
ended after the Closing Date.

“Residual Positions” is defined in the definition of “Lease Purchase
Transaction.”

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Restricted Payment” means (i) the declaration or payment of any dividend (other
than dividends payable solely in Qualified Capital Securities of the Parent or
any Subsidiary) on, or the making of any payment or distribution on account of
(including for the repurchase of), or setting apart assets for a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of, any class of Capital Securities of the Parent or any
Subsidiary or any warrants, options or other right or obligation to purchase or
acquire any such Capital Securities, whether now or hereafter outstanding, or
(ii) the making of any other payment distribution in respect of such Capital
Securities, in each case either directly or indirectly, whether in cash,
property or obligations of the Parent or any Subsidiary or otherwise.

“Removal Effective Date” is defined in Section 11.6(b).

“Resignation Effective Date” is defined in Section 11.6(a).

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Loan denominated in Canadian Dollars,
(ii) each date of a continuation or conversion of a Loan denominated in Canadian
Dollars pursuant to Section 2.4, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Revolving Loan Lenders
shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in
Canadian Dollars, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the applicable Issuer under
any Letter of Credit denominated in Canadian Dollars, and (iv) such additional
dates as the Administrative Agent or the applicable Issuer shall determine or
the Required Revolving Loan Lenders shall require.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum at such time, without duplication, of (a) such Lender’s Revolving Loan
Percentage of the aggregate principal amount of the outstanding Revolving Loans
plus (b) such Lender’s Revolving Loan Percentage of the aggregate outstanding
Swing Line Loans at such time plus

 

42



--------------------------------------------------------------------------------

(c) such Lender’s L/C Advances and/or ratable obligation to purchase
participations in Letter of Credit Outstandings.

“Revolving Loan” means, as the context may require, a Canadian Revolving Loan or
a U.S. Revolving Loan.

“Revolving Loan Borrowers” means each of (a) the Canadian Borrower and (b) the
U.S. Borrower.

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clauses (a) and (b) of
Section 2.1.1, to participate in Swing Line Loans pursuant to Section 2.3.2 and
to participate in Letters of Credit pursuant to Section 2.6.3, in each case, in
accordance with its Revolving Loan Percentage.

“Revolving Loan Commitment Amount” means, on any date and with respect to the
Revolving Loan Commitment, an amount not to exceed the U.S. Dollar Equivalent of
$50,000,000, as such amount may be reduced from time to time pursuant to
Section 2.2 or increased from time to time pursuant to Section 2.9; provided
that, with respect to each Revolving Loan Lender, the obligations of such
Revolving Loan Lender to make Credit Extensions to the Borrowers hereunder
pursuant to its Revolving Loan Commitment shall not exceed such Revolving Loan
Lender`s Revolving Loan Percentage.

“Revolving Loan Commitment Termination Date” means the earliest of

(a) April 29, 2020 (or such later date as may be applicable as provided in
Section 2.10);

(b) the date on which the Revolving Loan Commitment Amount is terminated in full
or reduced to zero pursuant to the terms of this Agreement; and

(c) the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described above, the Revolving Loan Commitments
shall terminate automatically and without any further action by any Person.

“Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.

“Revolving Loan Percentage” means, relative to any Revolving Loan Lender, the
applicable percentage relating to Revolving Loans set forth opposite the name of
such Lender on Schedule II hereto under the Revolving Loan Commitment column or
set forth in a Lender Assignment Agreement under the Revolving Loan Commitment
column, as such percentage may be adjusted from time to time pursuant to Lender
Assignment Agreements executed by such Lender and any of its Assignee Lenders
and delivered pursuant to Section 12.10.2(d). Revolving Loan Lenders shall not
have any Revolving Loan Commitment if their percentage under the Revolving Loan
Commitment column is zero or if the Revolving Loan Commitments have been
terminated in accordance with this Agreement.

“Revolving Note” means, as the context may require, a Canadian Revolving Note or
a U.S. Revolving Note.

 

43



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Sanction(s)” means (i) any international economic sanction or trade embargo
administered or enforced by United States Government (including, without
limitation, U.S. Department of Treasury’s Office of Foreign Assets Control and
the U.S. Department of State), the United Nations Security Council, the European
Union, Her Majesty’s Treasury or other relevant sanctions authority and any
Canadian economic sanctions, including under the Special Economic Measures Act
(Canada), the United Nations Act (Canada), the Freezing Assets of Corrupt
Foreign Officials Act (Canada) and the Criminal Code (Canada) and, in each case,
the regulations promulgated thereunder, and (ii) with regard to any Person
resident in the Federal Republic of Germany “Sanction(s)” means any
international economic sanction administered or enforced by the government of
the Federal Republic of Germany by virtue of German law or applicable
international treaties, the United Nations Security Council and the European
Union.

“SDN List” means OFAC’s List of Specially Designated Nationals and Blocked
Persons.

“SEC” means the Securities and Exchange Commission.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Obligor and any Cash Management Bank.

“Secured Parties” means, collectively, the Lenders, the Swing Line Lenders, the
Issuers, the Collateral Agent, the Administrative Agent, the Canadian Collateral
Agent, the Canadian Administrative Agent, each Cash Management Bank, each
counterparty to a Rate Protection Agreement that is (or at the time such Rate
Protection Agreement was entered into, was) a Lender or an Affiliate thereof and
(in each case), each of their respective successors, transferees and assigns.

“Security Agreement” means, as the context may require, the U.S. Pledge and
Security Agreement, the Canadian Pledge and Security Agreement, each European
Security Agreement, each Trademark Security Agreement, each Copyright Security
Agreement, each Patent Security Agreement and each Foreign Pledge Agreement, in
each case as amended, supplemented, amended and restated or otherwise modified
from time to time.

“Security Trust Deed” means means the security trust deed entered into by the
Collateral Agent as of the Closing Date, as amended, supplemented, amended and
restated or otherwise modified from time to time.

“Security Trustee” is defined in Section 11.1.

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date:

(a) the fair value of the property of such Person and its Subsidiaries on a
consolidated basis is greater than the total amount of liabilities, including
contingent liabilities, of such Person and its Subsidiaries on a consolidated
basis;

 

44



--------------------------------------------------------------------------------

(b) the present fair salable value of the assets of such Person and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability of such Person and its Subsidiaries on a
consolidated basis on its debts as they become absolute and matured;

(c) such Person does not intend to, and does not believe that it or its
Subsidiaries will, incur debts or liabilities beyond the ability of such Person
and its Subsidiaries to pay as such debts and liabilities mature; and

(d) such Person and its Subsidiaries on a consolidated basis is not engaged in
business or a transaction, and such Person and its Subsidiaries on a
consolidated basis is not about to engage in a business or a transaction, for
which the property of such Person and its Subsidiaries on a consolidated basis
would constitute an unreasonably small capital.

The amount of Contingent Liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become an actual or matured liability.

“Spanish Capital Companies Law” means Real Decreto Legislativo 1/2010, de 2 de
Julio, por el que se aprueba el texto refundido de la Ley de Sociedades de
Capital, as amended from time to time.

“Spanish Civil Code” means the Spanish Código Civil, as amended from time to
time.

“Spanish Civil Procedural Law” is defined in Section 7.1.14(a).

“Spanish Insolvency Law” means Ley 22/2003, de 9 de julio, Concursal, as amended
from time to time.

“Spanish Obligor” means any Obligor incorporated in Spain.

“Spanish Public Document” means any Spanish documento público, being either any
escritura pública granted or any póliza intervenida by a Spanish notary public.

“Specified Equity Contribution” is defined in clause (b) of Section 7.2.4.

“Specified Purchase Agreement Representations” means with respect to the
Acquisition, those representations and warranties made by the Target or any of
its Subsidiaries in the Acquisition Agreement as are material to the interests
of the Lenders or the Arrangers (in their capacities as such), but only to the
extent that the Parent or Merger Sub has a right (determined without regard to
any notice requirement) (a) to terminate its obligations under the Acquisition
Agreement or (b) to decline to consummate the Acquisition, in each case, as a
result of a breach of such representation or warranty made by the Target or any
of its Subsidiaries in the Acquisition Agreement (as determined without giving
effect to any waiver, amendment or other modification thereto, unless such
waiver, amendment or other modification has been consented to by the Arrangers).

 

45



--------------------------------------------------------------------------------

“Specified Representations” means those representations and warranties set forth
in Sections 6.1, 6.2(a)(i), and, with respect only to material laws,
6.2(a)(iii), 6.3(b)(i), 6.4, 6.14, 6.16, 6.17 and 6.20.

“Sponsor” means Francisco Partners II, L.P. and Controlled Investment
Affiliates.

“Sponsor Permitted Assignee Assignment Agreement” is defined in
Section 12.10.2(f)(i)(D).

“Sponsor Permitted Assignees” is defined in Section 12.10.2(f)(i).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
(or the Canadian Administrative Agent, as applicable) or the applicable Issuer,
as applicable, to be the rate quoted by the Person acting in such capacity as
the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Administrative Agent (or
the Canadian Administrative Agent, as applicable) or the applicable Issuer may
obtain such spot rate from another financial institution designated by the
Administrative Agent (or the Canadian Administrative Agent, as applicable) or
the applicable Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the applicable Issuer may use such spot rate quoted on the date as
of which the foreign exchange computation is made in the case of any Letter of
Credit denominated in Canadian Dollars.

“Stated Amount” means, with respect to any Letter of Credit at any time, the
stated amount of such Letter of Credit; provided that the stated amount of any
Canadian Letter of Credit at any time shall be deemed to be the U.S. Dollar
Equivalent of the stated amount of such Canadian Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the
U.S. Dollar Equivalent of the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.

“Stated Expiry Date” means, as the context may require, a Canadian Letter of
Credit Stated Expiry Date or a U.S. Letter of Credit Stated Expiry Date.

“Stated Maturity Date” means

(a) with respect to all Term Loans, April 29, 2022;

(b) with respect to all Revolving Loans and Swing Line Loans, April 29, 2020;
and

(c) with respect to any Loans, such later date as may be applicable pursuant to
Section 2.10.

“STM Investment Affiliate” means, with respect to Sir Terrence Matthews, any
other person that (i) is organized primarily for the purpose of making equity or
debt investments

 

46



--------------------------------------------------------------------------------

in one or more Persons and (ii) is directly or indirectly Controlled by Sir
Terrence Matthews; provided that “STM Investment Affiliate” shall exclude any
operating company that is directly or indirectly Controlled by Sir Terrence
Matthews.

“Subordinated Debt” means unsecured Indebtedness of any Borrower or any of its
Subsidiaries which is (i) owed to a Person other than an Obligor and
(ii) subordinated in right of payment to the Obligations pursuant to
documentation containing redemption and other prepayment events, maturities,
amortization schedules, covenants, events of default, remedies, acceleration
rights, subordination provisions and other material terms reasonably
satisfactory to the Administrative Agent.

“Subordinated Debt Documents” means, collectively, the loan agreements,
indentures, note purchase agreements, promissory notes, guarantees, and other
instruments and agreements evidencing the terms of Subordinated Debt, as
amended, supplemented, amended and restated or otherwise modified in accordance
with Section 7.2.12.

“Subordination Provisions” is defined in Section 8.1.11.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Parent.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered to
the Administrative Agent a Guaranty (including by means of a delivery of a
supplement thereto).

“Subsidiary Guaranty” means the Subsidiary Guaranty executed and delivered by
each Canadian Subsidiary, each U.S. Subsidiary, each European Subsidiary and
each other Subsidiary, in each case, that is required by the terms of this
Agreement to execute and deliver same (including by means of a supplement
thereto), which Subsidiary Guaranty shall be substantially in the form of
Exhibit F hereto as amended, supplemented, amended and restated or otherwise
modified from time to time (it being understood that the Subsidiary Guaranty (or
supplement thereto, as applicable) executed by any non-U.S. Subsidiary may be
modified as may be required to comply with laws or market practice in the
jurisdiction of organization of the applicable Subsidiary).

“Swap Obligations” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more swap contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such swap contracts, (a) for any date on or after the date
such swap contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such swap contracts, as determined based upon one or
more

 

47



--------------------------------------------------------------------------------

mid-market or other readily available quotations provided by any recognized
dealer in such swap contracts (which may include a Lender or any Affiliate of a
Lender).

“SWIFT” is defined in Section 2.6.7.

“Swing Line Lender” means, subject to the terms of this Agreement, (x) Bank of
America, in the case of any Swing Line Loans to be made to the U.S. Borrower and
(y) Bank of America Canada, in the case of any Swing Line Loans to be made to
the Canadian Borrower, and in each case, with the prior written consent of the
Administrative Agent, any other Revolving Loan Lender as determined by the
Parent in a notice to the Administrative Agent and acknowledged by such Person
in accordance with Section 2.1.1.

“Swing Line Loan” means, collectively, Canadian Swing Line Loans and U.S. Swing
Line Loans.

“Swing Line Loan Commitment” means the Swing Line Lender’s obligation to make
Canadian Swing Line Loans pursuant to clause (c) of Section 2.1.1 and to make
U.S. Swing Line Loans pursuant to clause (d) of Section 2.1.1. The Swing Line
Loan Commitment is a part of, and not in addition to, the Revolving Loan
Commitment Amount.

“Swing Line Loan Commitment Amount” means, on any date an amount not to exceed
the U.S. Dollar Equivalent of $10,000,000, as such amount may be reduced from
time to time pursuant to Section 2.2.

“Swing Line Note” means, if requested by the Swing Line Lender, a promissory
note payable to the Swing Line Lender, in the form of Exhibit A-4 hereto (as
such promissory note may be amended, endorsed or otherwise modified from time to
time), evidencing Indebtedness hereunder of the applicable Revolving Loan
Borrower to the Swing Line Lender resulting from outstanding Swing Line Loans,
and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

“Swiss Security Agreement” means each pledge agreement, assignment by way of
security and/or other security document that is expressed to be or is construed
to be governed by Swiss law, in form and substance satisfactory to the
Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“Swiss Security” means any security interest created to and/or in favor of the
Secured Parties under a Swiss Security Agreement.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP; and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Target” is defined in the preamble hereto.

“Target Board Recommendation” is defined in Section 5.1.3(a)(i).

 

48



--------------------------------------------------------------------------------

“Target Material Adverse Effect” means (with capitalized terms used in this
definition having the meanings assigned thereto in the Acquisition Agreement)
any effect, change, condition, fact, development, occurrence or event that,
individually or in the aggregate with all other effects, changes, conditions,
facts, developments, occurrences or events, has had or would reasonably be
expected to have a material adverse effect on the business, results of
operations, financial condition, assets or liabilities of the Company and its
Subsidiaries, taken as a whole, excluding any effect, change, condition, fact,
development, occurrence or event resulting from or arising out of

(i) changes in the financial, securities or credit markets or general economic,
regulatory or political conditions in the United States or any non-U.S.
jurisdiction;

(ii) changes or conditions generally affecting the industries, markets or
geographical areas in which the Company or any of its Subsidiaries operate;

(iii) geopolitical conditions, the outbreak or escalation of hostilities, civil
disobedience, acts of war, sabotage or terrorism or any escalation or worsening
of the foregoing, the declaration by any Governmental Authority of a state of
emergency or any natural disasters (including hurricanes, tornadoes, floods or
earthquakes);

(iv) changes or proposed changes in Law or authoritative interpretation thereof;

(v) changes in GAAP or authoritative interpretation thereof, (vi) any action
taken or not taken, in each case, by Parent, Merger Sub or their respective
Affiliates or by the Company or its Subsidiaries or their respective Affiliates
at the written request of Parent;

(vi) the public announcement of this Agreement and the Transactions, (viii) any
failure by the Company and its Subsidiaries to meet any internal or published
projections, forecasts or predictions in respect of financial or operating
performance for any future period; or

(vii) any change in the market price or trading volume of the Company’s
securities or in its credit ratings;

provided, however, (A) in the case of clauses (i), (ii), (iii), (iv) and (v),
any effect, change, condition, fact, development, occurrence or event resulting
from or arising out of the matters referred to therein shall not be excluded to
the extent the same disproportionately affects (individually or together with
other effects, changes, conditions, facts, developments, occurrences or events)
the Company and its Subsidiaries, taken as a whole, as compared to other
similarly situated Persons operating in the same industry in which the Company
and its Subsidiaries operate; and (B) in the case of clauses (viii) and (ix),
the underlying causes of any such failure or adverse change shall not be
excluded unless otherwise specifically excluded by clauses (i) through (vii).

 

49



--------------------------------------------------------------------------------

“Target Shares” is defined in the preamble hereto.

“Taxes” means all present or future income, stamp or other taxes, duties,
levies, imposts, charges, assessments, fees, deductions or withholdings, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority, and all interest, penalties or similar liabilities with respect
thereto.

“Tender Offer” is defined in the preamble hereto.

“Term Loan Borrower” is defined in the preamble hereto.

“Term Loan Commitment” means, relative to any Lender, such Lender’s obligation
(if any) to make Term Loans pursuant to Section 2.1.3 in accordance with its
Term Loan Percentage.

“Term Loan Commitment Amount” means, on any date, $660,000,000.

“Term Loan Commitment Termination Date” means the Closing Date (immediately
after the making of the Term Loans on such date). Upon the occurrence of such
event, the Term Loan Commitments shall terminate automatically and without any
further action by any Person.

“Term Loan Lender” means any Lender that has a Term Loan Commitment or that
holds a Term Loan.

“Term Loan Percentage” means, relative to any Lender, the applicable percentage
relating to Term Loans set forth opposite its name on Schedule II hereto under
the Term Loan Commitment column or set forth in a Lender Assignment Agreement
under the Term Loan Commitment column, as such percentage may be adjusted from
time to time pursuant to Lender Assignment Agreements executed by such Lender
and its Assignee Lender and delivered pursuant to Section 12.10.2(d). A Lender
shall not have any Term Loan Commitment if its percentage under the Term Loan
Commitment column is zero or if the Term Loan Commitments have been terminated
in accordance with this Agreement.

“Term Loans” is defined in Section 2.1.3.

“Term Loan/U.S. Revolving Loan Borrowing Request” means a Term Loan and/or a
U.S. Revolving Loan request and certificate duly executed by an Authorized
Officer of the U.S. Borrower substantially in the form of Exhibit B-2 hereto or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by an
Authorized Officer of the U.S. Borrower.

“Term Loan/U.S. Revolving Loan Continuation/Conversion Notice” means a notice
and certificate of continuation or conversion in respect of Term Loans and/or
U.S. Revolving Loans duly executed by an Authorized Officer of the U.S. Borrower
substantially in the form of Exhibit C-2 hereto or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall

 

50



--------------------------------------------------------------------------------

be approved by the Administrative Agent), appropriately completed and signed by
an Authorized Officer of the U.S. Borrower.

“Term Note” means a promissory note payable to any Term Loan Lender, in the form
of Exhibit A-3 hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing Indebtedness hereunder of the
Term Loan Borrower to such Term Loan Lender resulting from outstanding Term
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

“Termination Date” means the date on which all Obligations have been paid in
full in cash, all Letters of Credit have been terminated or expired (or been
Cash Collateralized in an amount equal to at least 103% of the stated face
amount thereof) and all Canadian BAs have been duly honored on presentation for
payment (or been Cash Collateralized), and all Commitments shall have
terminated, other than Cash Management Agreements and Rate Protection Agreements
which do not terminate upon the repayment of the Loans and those obligations
which by the terms of the Loan Documents are intended to survive the repayment
of the Loans.

“Three Largest Lease Cap Amount” has the meaning specified in Section 7.2.2(m).

“Top-Up Purchases” is defined in the preamble hereto.

“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and the unfunded amount of the
Commitments that are outstanding and have not been terminated as of such date;
provided that, with respect to any of the foregoing denominated in Canadian
Dollars, the determination of the amount thereof shall be calculated on the
basis of the U.S. Dollar Equivalent thereof.

“Trade Date” is defined in Section 12.10.2(a)(ii).

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form attached as an Exhibit to
any applicable Security Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.

“Transaction Documents” means the Acquisition Documents and the Loan Documents.

“Transactions” means, collectively, the transactions to occur pursuant to, or
contemplated by, the Transaction Documents, including (a) the consummation of
the Acquisition, (b) the execution, delivery and performance of the Loan
Documents and the initial Credit Extensions hereunder, (c) the refinancing of
existing obligations under the Existing Parent Credit Agreement, the Existing
Target Credit Agreement and all other existing funded indebtedness of each of
the Parent, the Target and their respective Subsidiaries (including the
obligations set forth on Item 7.2.2(b) of the Disclosure Schedule); and (d) the
payment of all fees, commissions, costs and expenses to be paid on or before the
Closing Date owing in connection with the foregoing.

 

51



--------------------------------------------------------------------------------

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Floating Rate Loan or a Fixed Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or
non-perfection.

“UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practice for Documentary Credits” as most recently published by the
International Chamber of commerce at the time of issuance.

“U.K. Security Agreement” means the English law security agreements executed and
delivered by a Borrower or a European Subsidiary Guarantor incorporated or
organized in any part of the United Kingdom, in form and substance satisfactory
to the Administrative Agent, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“U.S. Borrower” means Holdings, in its capacity as the Term Loan Borrower or the
U.S. Revolving Loan Borrower, as applicable.

“U.S. Credit Extensions” means, as the context may require, (i) the making of
U.S. Loans by a Lender or (ii) the issuance of any U.S. Letter of Credit, or the
extension of any Stated Expiry Date of any existing U.S. Letter of Credit, by
the applicable Issuer.

“U.S. Dollar”, “Dollar” and “$” each mean lawful currency of the United States.

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect in any amount
denominated in Canadian Dollars, the equivalent amount thereof in U.S. Dollars
as determined by the Administrative Agent or the applicable Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with Canadian Dollars.

“U.S. Letter of Credit” is defined in clause (b) of Section 2.1.2.

“U.S. Letter of Credit Commitment” means the applicable Issuer’s obligation to
issue U.S. Letters of Credit pursuant to Section 2.1.2.

“U.S. Letter of Credit Outstandings” means, on any date, an amount equal to the
sum of (a) the then aggregate amount which is undrawn and available under all
issued and outstanding U.S. Letters of Credit, and (b) the then aggregate amount
of all unpaid and outstanding Reimbursement Obligations in respect of any U.S.
Letters of Credit. For all

 

52



--------------------------------------------------------------------------------

purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP Rules, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“U.S. Letter of Credit Stated Expiry Date” is defined in Section 2.6.1(b).

“U.S. Loan” means, as the context may require, a U.S. Revolving Loan, a Term
Loan or a U.S. Swing Line Loan.

“U.S. Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which any
Borrower or any member of the Controlled Group sponsors or contributes or has
done so within the preceding five years, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA; provided that Canadian
Pension Plans shall be excluded from the definition of “U.S. Pension Plan”.

“U.S. Person” means any person that is a “United States person”, as defined
under Section 7701(a)(30) of the Code.

“U.S. Pledge and Security Agreement” means the Pledge and Security Agreement
executed and delivered by the Canadian Borrower, the U.S. Borrower and each
Subsidiary Guarantor from time to time party thereto, substantially in the form
of Exhibit G-1 hereto, as amended, supplemented, amended and restated or
otherwise modified from time to time.

“U.S. Revolving Loan Borrower” is defined in the preamble hereto.

“U.S. Revolving Loans” is defined in clause (b) of Section 2.1.1.

“U.S. Revolving Note” means a promissory note payable to any Revolving Loan
Lender, in the form of Exhibit A-2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing
Indebtedness hereunder of the U.S. Borrower to such Revolving Loan Lender
resulting from outstanding U.S. Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof or in addition thereto.

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof or the District of Columbia.

“U.S. Subsidiary Guarantor” means each U.S. Subsidiary which has executed and
delivered the Subsidiary Guaranty (or a supplement thereto).

“U.S. Swing Line Loan” is defined in clause (d) of Section 2.1.1.

“U.S. Welfare Plan” means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA; provided that Canadian Welfare Plans shall be excluded
from the definition of U.S. Welfare Plans.

 

53



--------------------------------------------------------------------------------

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by the Parent.

Section 1.2 Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

Section 1.3 Cross-References. Unless otherwise specified, references in a Loan
Document to any Article, Section, Exhibit or Schedule are references to such
Article, Section, Exhibit or Schedule of such Loan Document, and references in
any Article, Section, Exhibit, Schedule or definition to any clause are
references to such clause of such Article, Section, Exhibit, Schedule or
definition.

Section 1.4 Other Interpretive Provisions.

(a) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organic Document) shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein or in any other Loan Document), (ii) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns, (iii) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

Section 1.5 Accounting and Financial Determinations. Unless otherwise specified,
all accounting terms used in each Loan Document shall be interpreted, and all
accounting determinations and computations thereunder (including the
determination of the Leverage Ratio (including with respect to Section 7.2.4)
and the definitions used in such calculations) shall be made, in accordance with
those U.S. generally accepted accounting principles (“GAAP”) applied in the
preparation of the financial statements delivered to the Administrative Agent
prior to the Closing Date pursuant to Section 5.1.8. Unless otherwise expressly
provided, all financial covenants and defined financial terms shall be computed
on a

 

54



--------------------------------------------------------------------------------

consolidated basis for the Parent and its Subsidiaries, in each case without
duplication. For the purposes of determining any threshold amount forming any
part of any representation or warranty, covenant or Event of Default, all
relevant amounts denominated in Canadian Dollars shall be calculated, as of such
time of determination, at the U.S. Dollar Equivalent thereof. Each certificate
of the Administrative Agent or the Canadian Administrative Agent as to the
U.S. Dollar Equivalent of any amounts denominated in Canadian Dollars shall
constitute prima facie evidence thereof.

As of any date of determination, for purposes of determining the Leverage Ratio
(and any financial calculations required to be made or included within such
ratios, or required for purposes of preparing any Compliance Certificate to be
delivered pursuant to the definition of “Permitted Acquisition”, or required for
the preparation of pro forma financial statements on the Closing Date in
connection with the Acquisition), the calculation of such ratios and other
financial calculations shall include or exclude, as the case may be, the effect
of any assets or businesses that have been acquired or Disposed of by any
Borrower or Guarantor or any of their respective Subsidiaries pursuant to the
terms hereof (including through mergers or consolidations) and Indebtedness
incurred or permanently repaid, in each case, during the fiscal period to which
such calculation relates and prior to such date of determination (or during the
fiscal period to which such calculation relates, in the case of any
determination of the Leverage Ratio for purposes of Section 7.2.4 or the
definition of “Applicable Commitment Fee Margin” or “Applicable Margin”), as
determined by such Borrower or Guarantor on a pro forma basis in accordance with
GAAP, which determination (i) in the case of the acquisitions and Dispositions,
may include factually supportable one time adjustments or reductions in costs,
if any, reasonably projected to be directly attributable to the Acquisition and
any other such permitted Disposition or Permitted Acquisition, as the case may
be, in an amount not to exceed 15% of Consolidated EBITDA for the applicable
four Fiscal Quarter period as determined on such pro forma basis before giving
effect to any such cash charges or to any addbacks of the types specified in
clauses (v) and (xiii) of the definition of Consolidated EBITDA and in each case
either (A) calculated in accordance with Regulation S-X of the Securities Act of
1933, as amended from time to time, and any successor statute, for the period of
four Fiscal Quarters ended on or immediately prior to the date of determination
of any such ratios (without giving effect to any cost-savings or adjustments
relating to synergies resulting from the Acquisition or a Permitted Acquisition
except as permitted by Regulation S-X of the Securities Act of 1933 or otherwise
as the Administrative Agent shall otherwise agree) or (B) (1) determined in good
faith by (I) the Board of Directors of such Person or the Parent, if such Board
of Directors is otherwise approving such transaction (and certified as such by
an Authorized Officer of such Person or the Parent in a certificate delivered to
the Administrative Agent), or (II) in each other case, the chief financial
officer of the Parent, (2) substantially likely to be achieved, (3) giving
effect to events that are (x) directly attributable to such transaction and
initiated or expected to be initiated within twelve months following such event
and (y) expected to have a continuing impact on the Borrowers, Guarantors and
their respective Subsidiaries during the twelve month period following such
event and (ii) shall be made giving effect to the Acquisition, and any other
such Permitted Acquisition, permitted Disposition or incurrence or repayment of
Indebtedness as if it had occurred on the first day of such four Fiscal Quarter
period.

Section 1.6 Exchange Rates; Currency Equivalents.

 

55



--------------------------------------------------------------------------------

(a) The Administrative Agent or the applicable Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
U.S. Dollar Equivalent amounts of Loans and Letter of Credit Outstandings
denominated in Canadian Dollars. Such Spot Rates shall become effective as of
such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by the Borrowers
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such U.S. Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Issuer, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Loan or the issuance, amendment or extension of
a Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in U.S. Dollars, but such Borrowing, Loan or Letter of Credit is
denominated in Canadian Dollars, such amount shall be, unless otherwise
specified, the Canadian Dollar Equivalent of such U.S. Dollar amount (rounded to
the nearest unit of Canadian Dollars, with 0.5 of a unit being rounded upward),
as determined by the Administrative Agent or the Issuers, as the case may be.

Section 1.7 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.8 Swedish Provisions.

(a) If any party incorporated in Sweden (for the purposes of this paragraph
(a) of Section 1.8, the “Swedish Obligated Party”) is required to hold an amount
on trust on behalf of any other party (for the purposes of this paragraph (a) of
Section 1.8, the “Beneficiary”), the Swedish Obligated Party shall hold such
money as agent for the Beneficiary in a separate account in accordance with the
Swedish Act of 1944 in respect of assets held on account (Sw. lag (1944:181) om
redovisningsmedel) and shall promptly pay or transfer the same to the
Beneficiary or as the Beneficiary may direct.

(b) For the avoidance of doubt, the parties agree that if an assignment or
transfer in accordance with Section 12.10 is effected by way of a novation, such
novation shall, in relation to any Security Agreement governed by Swedish law,
be deemed to constitute an assignment (överlåtelse) of the rights and
obligations that are novated. Each assignment or transfer shall include a
proportionate part of the security interests granted under each Security
Agreement governed by Swedish law.

Section 1.9 Spanish Interpretive Provisions. In this Agreement, a reference used
in connection with any Spanish Obligor to:

(a) an insolvency proceeding includes a declaración de concurso (either a
declaración de concurso necesario or a declaración de concurso voluntario) and
any step or

 

56



--------------------------------------------------------------------------------

proceeding related to a concurso under the Spanish Insolvency Law (including,
without limitation, any petition filed under article 5 bis of the Spanish
Insolvency Law);

(b) a winding-up, administration or dissolution includes, without limitation,
disolución, liquidación, procedimiento concursal or any other similar
proceedings under the law of the jurisdiction in which such company is
incorporated or any jurisdiction in which such company or corporation carries on
business including the seeking of liquidation, winding up, reorganisation,
bankruptcy, moratorium of payments, division, statutory merger, dissolution,
administration, arrangement, adjustment, protection or relief of debtors;

(c) a liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator or the like includes, without
limitation, administración concursal, a liquidador or any other person or entity
performing a similar function;

(d) a composition, compromise, assignment or arrangement with any creditor
includes the celebration of a convenio concursal or acuerdo extrajudicial de
refinanciación;

(e) a matured obligation includes, without limitation, any crédito líquído,
vencido y exigible;

(f) a Security Agreement includes, without limitation, any prenda, hipoteca and
any other garantía real o personal, derecho de retención, crédito privilegiado,
preminencia en el orden de prelación de créditos or other transaction having the
same effect as each of the foregoing;

(g) “financial assistance” means: (A) with respect to a Spanish Obligor
incorporated as a sociedad anónima, financial assistance under article 150 of
the Spanish Capital Companies Law; and (B) with respect to a Spanish Obligor
incorporated as a sociedad de responsabilidad limitada, financial assistance
under article 143 of the Spanish Capital Companies Law; and

(h) a person or entity being unable to pay its debts includes that person or
entity being in a state of insolvencia or concurso, as provided for in the
Spanish Insolvency Law.

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF CREDIT

Section 2.1 Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.

Section 2.1.1 Revolving Loan Commitment and Swing Line Loan Commitment. From
time to time on any Business Day occurring from and after the Effective Date
(subject to satisfaction of the conditions set forth in Section 5.1) but prior
to the Revolving Loan Commitment Termination Date,

 

57



--------------------------------------------------------------------------------

(a) each Lender that has a Revolving Loan Commitment (each a “Revolving Loan
Lender”) agrees that it will make loans (relative to such Lender, its “Canadian
Revolving Loans”) denominated in Canadian Dollars or U.S. Dollars to, or accept
Canadian BAs from, the Canadian Borrower in an aggregate amount equal to such
Revolving Loan Lender’s Revolving Loan Percentage of the aggregate amount of
each Borrowing of Revolving Loans requested by the Canadian Borrower to be made
on such day;

(b) each Revolving Loan Lender further agrees that it will make loans (relative
to such Lender, its “U.S. Revolving Loans”) denominated in U.S. Dollars to the
U.S. Revolving Loan Borrower in an aggregate amount equal to such Revolving Loan
Lender’s Revolving Loan Percentage of the aggregate amount of each Borrowing of
Revolving Loans requested by the U.S. Revolving Loan Borrower to be made on such
day;

(c) the Swing Line Lender agrees, in reliance upon the agreements of the
Revolving Loan Lenders set forth in Section 2.3.2, that it will make loans (its
“Canadian Swing Line Loans”) denominated in Canadian Dollars or U.S. Dollars to
the Canadian Borrower in an aggregate amount equal to the aggregate amount of
the Borrowing of the Canadian Swing Line Loan requested by the Canadian Borrower
to be made on such day; and

(d) the Swing Line Lender further agrees, in reliance upon the agreements of the
Revolving Loan Lenders set forth in Section 2.3.2, that it will make loans (its
“U.S. Swing Line Loans”) denominated in U.S. Dollars to the U.S. Borrower in an
aggregate amount equal to the aggregate amount of the Borrowing of the U.S.
Swing Line Loan requested by the U.S. Borrower to be made on such day;

provided that, notwithstanding the foregoing, in no circumstances shall (x) any
Revolving Loans incurred on the Closing Date exceed $7,500,000 and (y) any Swing
Line Loans be incurred on the Closing Date.

On the terms and subject to the conditions hereof, the applicable Borrowers may
from time to time borrow, prepay and reborrow Revolving Loans and Swing Line
Loans, as the case may be; provided that the Swing Line Loans may not be
refinanced with the proceeds of other Swing Line Loans. No Lenders shall be
permitted or required to make any Revolving Loan if, after giving effect
thereto, (x) the aggregate outstanding principal amount of all Revolving Loans
(with Canadian Revolving Loans denominated in Canadian Dollars calculated at the
U.S. Dollar Equivalent thereof), together with the aggregate outstanding amount
of all Swing Line Loans (with Canadian Swing Line Loans denominated in Canadian
Dollars calculated at the U.S. Dollar Equivalent thereof) and Letter of Credit
Outstandings (with Canadian Letter of Credit Outstandings denominated in
Canadian Dollars calculated at the U.S. Dollar Equivalent thereof), would exceed
the then existing Revolving Loan Commitment Amount or (y) the aggregate
outstanding principal amount of all Revolving Loans (with Canadian Revolving
Loans denominated in Canadian Dollars calculated at the U.S. Dollar Equivalent
thereof) of any such Lender, together with any such Lender’s Revolving Loan
Percentage of the aggregate outstanding amount of all Swing Line Loans (with
Canadian Swing Line Loans denominated in Canadian Dollars calculated at the
U.S. Dollar Equivalent thereof) and Letter of Credit Outstandings (with Canadian
Letter of Credit Outstandings denominated in Canadian Dollars calculated at the
U.S. Dollar Equivalent thereof), would exceed any such Lender’s Revolving Loan
Percentage of the then existing Revolving Loan Commitment Amount.

 

58



--------------------------------------------------------------------------------

No Swing Line Lender shall be required to make Swing Line Loans if, after giving
effect thereto, the aggregate outstanding principal amount of all Swing Line
Loans (with Canadian Swing Line Loans denominated in Canadian Dollars calculated
at the U.S. Dollar Equivalent thereof) would exceed the then existing Swing Line
Loan Commitment Amount. Notwithstanding anything in this Section 2.1.1 or this
Agreement to the contrary, the several obligations of the Lenders to make Credit
Extensions to the Borrowers hereunder shall not exceed each such Lender’s
respective Revolving Loan Percentage of such Credit Extensions.

Section 2.1.2 Letter of Credit Commitment. From time to time on any Business Day
occurring during the period from the Effective Date (subject to satisfaction of
the conditions set forth in Section 5.1) through five days prior to the
Revolving Loan Commitment Termination Date, each applicable Issuer agrees, in
reliance upon the agreements of the Revolving Loan Lenders set forth in
Section 2.6, that it will:

(a) issue one or more standby letters of credit (relative to such applicable
Issuer, its “Canadian Letter of Credit”) denominated in Canadian Dollars or U.S.
Dollars for the account of the Canadian Borrower or another Obligor that is
organized under the laws of Canada or any province thereof (a “Canadian
Obligor”) in the Stated Amount requested by the Canadian Borrower on such day;

(b) issue one or more standby letters of credit (relative to such applicable
Issuer, its “U.S. Letter of Credit” and, together with the Canadian Letters of
Credit, the “Letters of Credit”) denominated in U.S. Dollars for the account of
the U.S. Revolving Loan Borrower or another Obligor (other than a Canadian
Obligor) in the Stated Amount requested by the U.S. Revolving Loan Borrower on
such day; or

(c) subject to the immediately following paragraph, extend the Stated Expiry
Date of an existing standby Letter of Credit previously issued hereunder.

No Stated Expiry Date shall extend beyond the earlier of (i) the date five
Business Days prior to the Revolving Loan Commitment Termination Date and
(ii) one year from the date of such issue or extension (provided that each
standby Letter of Credit may, with the consent of the applicable Issuer in its
sole discretion, provide for automatic renewals for one year periods which in no
event shall extend beyond the date five Business Days prior to the Revolving
Loan Commitment Termination Date). The Letter of Credit Commitment Amount is a
part of, and not in addition to, the Revolving Loan Commitment Amount.

(d) The parties hereto further agree that no Issuer shall be permitted or
required to issue or extend any Letter of Credit if, after giving effect
thereto, (A) the aggregate amount of all Letter of Credit Outstandings (with
Canadian Letter of Credit Outstandings denominated in Canadian Dollars
calculated at the U.S. Dollar Equivalent thereof) would exceed the Letter of
Credit Commitment Amount or (B) the sum of the aggregate amount of all Letter of
Credit Outstandings (with Canadian Letter of Credit Outstandings denominated in
Canadian Dollars calculated at the U.S. Dollar Equivalent thereof) plus the
aggregate principal amount of all Revolving Loans (with Canadian Revolving Loans
denominated in Canadian Dollars calculated at the U.S. Dollar Equivalent
thereof) and Swing Line Loans (with Canadian Swing Line Loans denominated in
Canadian Dollars calculated at the U.S. Dollar Equivalent thereof) then
outstanding would exceed the Revolving Loan Commitment Amount.

 

59



--------------------------------------------------------------------------------

Section 2.1.3 Term Loan Commitment. In a single Borrowing (which shall be on a
Business Day) occurring on or prior to the Term Loan Commitment Termination
Date, each Lender that has a Term Loan Commitment, as applicable, agrees that it
will make loans (relative to such Lender, its “Term Loans”) to the Term Loan
Borrower equal to such Lender’s Term Loan Percentage of the aggregate amount of
the Borrowing of Term Loans requested by the Term Loan Borrower to be made on
such day. No amounts paid or prepaid with respect to Term Loans may be
reborrowed. The undrawn amount of the Term Loan Commitment following the making
of such Borrowing, if any, shall be automatically cancelled and terminated.

Section 2.2 Reduction of the Revolving Loan Commitment Amounts. The Revolving
Loan Commitment Amounts are subject to reduction from time to time as set forth
below.

Section 2.2.1 Optional. Any Borrower may, from time to time on any Business Day
occurring after the Effective Date, voluntarily reduce the amount of the
Revolving Loan Commitment Amount (or of the Swing Line Loan Commitment Amount or
the Letter of Credit Commitment Amount each forming a part thereof) on the
Business Day so specified by such Borrower and such reduction shall be binding
on all Borrowers; provided that (i) all such reductions shall require at least
one Business Day’s prior written notice to the Administrative Agent, (ii) all
such reductions shall be permanent, and (iii) any partial reduction of any
Commitment Amount shall be in a minimum amount of $1,000,000 (and in an integral
multiple of $500,000).

Section 2.2.2 Reserved.

Section 2.2.3 Automatic Reductions to Revolving Loan Commitment Amounts. Any
optional or mandatory reduction of the Revolving Loan Commitment Amount pursuant
to the terms of this Agreement which reduces the Revolving Loan Commitment
Amount below the sum of (i) the Swing Line Loan Commitment Amount and (ii) the
Letter of Credit Commitment Amount shall result in an automatic and
corresponding reduction of (x) first, the Swing Line Loan Commitment Amount, and
(y) second, the Letter of Credit Commitment Amount (unless, in each case,
otherwise directed by a Borrower in a notice to the Administrative Agent
delivered together with the notice of such voluntary reduction in the Revolving
Loan Commitment Amount that such Commitment Amounts shall be reduced in a
different manner), to an aggregate amount not in excess of the Revolving Loan
Commitment Amount, as so reduced, without any further action on the part of the
Swing Line Lender or any Issuer.

Section 2.3 Borrowing Procedures. Loans (other than Swing Line Loans) shall be
made by the Lenders in accordance with Section 2.3.1, and Swing Line Loans shall
be made by the Swing Line Lenders in accordance with Section 2.3.2.

Section 2.3.1 Borrowing Procedure. In the case of Loans (other than Swing Line
Loans), by delivering a Borrowing Request to the Administrative Agent on or
before 11:00 a.m., New York time, on a Business Day, any Borrower may from time
to time irrevocably request, on (i) not less than one Business Day’s notice in
the case of Floating Rate Loans, (ii) two Business Days’ notice in the case of
Fixed Rate Loans comprised of Canadian BAs or (iii) three Business Days’ notice
in the case of Fixed Rate Loans comprised of Eurocurrency Rate Loans, and in any
case not more than five Business Days’ notice, that a Borrowing be made, (a)

 

60



--------------------------------------------------------------------------------

in the case of Fixed Rate Loans, in a minimum amount of C$1,000,000 and an
integral multiple of C$500,000 (for Loans denominated in Canadian Dollars) and
$1,000,000 and an integral multiple of $1,000,000 (for Loans denominated in U.S.
Dollars) and (b) in the case of Floating Rate Loans, in a minimum amount of
C$1,000,000 and an integral multiple of C$500,000 (for Loans denominated in
Canadian Dollars) and $1,000,000 and an integral multiple of $500,000 (for Loans
denominated in U.S. Dollars) or, in either case, in the unused amount of the
applicable Commitment. On the terms and subject to the conditions of this
Agreement, each Borrowing shall be comprised of the Class and type of Loans, and
shall be made on the Business Day, specified in such Borrowing Request. In the
case of Loans (other than Swing Line Loans), on or before 11:00 a.m., New York
time on such Business Day each Lender that has a Commitment to make the Loans
being requested shall deposit with the Administrative Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Borrowing. Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders. To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the applicable Borrower by wire transfer to the accounts such Borrower shall
have specified in its Borrowing Request. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.9 and the final paragraph
of Section 12.4 are several and not joint. The failure of any Lender to make any
committed Loan, to fund any such participation or to make any payment under
Section 11.9 and the final paragraph of Section 12.4 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.9 and the final paragraph of Section 12.4.

Section 2.3.2 Swing Line Loans; Participations, etc. Swing Line Loans shall be
made in accordance with the following terms:

(a) By telephonic notice to the Swing Line Lender on or before 11:00 a.m.,
Toronto time, on a Business Day (followed (within one Business Day) by the
delivery of a confirming Canadian Revolving Loan Borrowing Request), the
Canadian Borrower may from time to time irrevocably request that Canadian Swing
Line Loans be made by the Swing Line Lender in an aggregate minimum principal
amount of C$500,000 and an integral multiple of C$100,000 (for Canadian Swing
Line Loans denominated in Canadian Dollars) and in an aggregate minimum
principal amount of $500,000 and an integral multiple of $100,000 (for Canadian
Swing Line Loans denominated in U.S. Dollars). All Canadian Swing Line Loans
shall be made as Alternate Base Rate Loans (in respect of Canadian Loans
denominated in U.S. Dollars) and Canadian Prime Rate Loans (in respect of
Canadian Loans denominated in Canadian Dollars) and shall not be entitled to be
converted into Fixed Rate Loans. The proceeds of each Canadian Swing Line Loan
shall be made available by the Swing Line Lender to the Canadian Borrower by
wire transfer to the account that the Canadian Borrower shall have specified in
its notice therefor by the close of business on the Business Day telephonic
notice is received by the Swing Line Lender. Upon the making of each Canadian
Swing Line Loan, and without further action on the part of the Swing Line Lender
or any other Person, each Revolving Loan Lender (other than the Swing Line
Lender) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such Canadian Swing Line
Loan, and such Revolving Loan Lender shall, to the extent of its Revolving Loan
Percentage, be responsible for reimbursing within one Business Day the Swing
Line Lender for

 

61



--------------------------------------------------------------------------------

Canadian Swing Line Loans which have not been reimbursed by the Borrowers in
accordance with the terms of this Agreement.

(b) By telephonic notice to the Swing Line Lender on or before 1:00 p.m., New
York time, on a Business Day (followed (within one Business Day) by the delivery
of a confirming Term Loan/U.S. Revolving Loan Borrowing Request), the U.S.
Revolving Loan Borrower may from time to time irrevocably request that U.S.
Swing Line Loans be made by the Swing Line Lender in an aggregate minimum
principal amount of $500,000 and an integral multiple of $100,000. All U.S.
Swing Line Loans shall be made as Alternate Base Rate Loans and shall not be
entitled to be converted into Fixed Rate Loans. The proceeds of each U.S. Swing
Line Loan shall be made available by the Swing Line Lender to the U.S. Revolving
Loan Borrower by wire transfer to the account the U.S. Revolving Loan Borrower
shall have specified in its notice therefor by the close of business on the
Business Day telephonic notice is received by the Swing Line Lender. Upon the
making of each U.S. Swing Line Loan, and without further action on the part of
the Swing Line Lender or any other Person, each Revolving Loan Lender (other
than the Swing Line Lender) shall be deemed to have irrevocably purchased, to
the extent of its Revolving Loan Percentage, a participation interest in such
U.S. Swing Line Loan, and such Revolving Loan Lender shall, to the extent of its
Revolving Loan Percentage, be responsible for reimbursing within one Business
Day the Swing Line Lender for U.S. Swing Line Loans which have not been
reimbursed by the Borrowers in accordance with the terms of this Agreement.

(c) If (i) any Swing Line Loan shall be outstanding for more than four Business
Days, (ii) any Swing Line Loan is or will be outstanding on a date when any
Borrower requests that a Revolving Loan be made, (iii) the aggregate outstanding
principal amount of the Swing Line Loans shall exceed at any time the then
existing Swing Line Loan Commitment or (iv) any Default shall occur and be
continuing, then each applicable Revolving Loan Lender (other than the Swing
Line Lender) irrevocably agrees that it will, at the request of the Swing Line
Lender, make an applicable Revolving Loan (which shall initially be funded as a
Floating Rate Loan) in an amount equal to such Lender’s applicable Revolving
Loan Percentage of the aggregate principal amount of all such Swing Line Loans
then outstanding (such outstanding Swing Line Loans hereinafter referred to as
the “Refunded Swing Line Loans”). On or before 11:00 a.m., New York time, on the
first Business Day following receipt by each such Revolving Loan Lender of a
request to make Revolving Loans as provided in the preceding sentence, each
Revolving Loan Lender shall wire transfer to an account specified by the Swing
Line Lender the amount so requested in same day funds and such funds shall be
applied by the Swing Line Lender to repay the Refunded Swing Line Loans. At the
time the applicable Revolving Loan Lenders make the above referenced Revolving
Loans, the Swing Line Lender shall be deemed to have made, in consideration of
the making of the Refunded Swing Line Loans, Revolving Loans in an amount equal
to the Swing Line Lender’s applicable Revolving Loan Percentage of the aggregate
principal amount of the Refunded Swing Line Loans. Upon the making (or deemed
making, in the case of the Swing Line Lender) of any Revolving Loans pursuant to
this clause, the amount so funded shall become an outstanding Revolving Loan and
shall no longer be owed as a Swing Line Loan. All interest payable with respect
to any Revolving Loans made (or deemed made, in the case of the Swing Line
Lender) pursuant to this clause shall be appropriately adjusted to reflect the
period of time during which the Swing Line Lender had outstanding Swing Line
Loans in respect of which such Revolving Loans were made. Each Revolving Loan
Lender’s obligation to make the Revolving Loans referred to in this clause shall

 

62



--------------------------------------------------------------------------------

be absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, any Obligor or any
Person for any reason whatsoever; (ii) the occurrence or continuance of any
Default; (iii) any adverse change in the condition (financial or otherwise) of
any Obligor; (iv) the acceleration or maturity of any Obligations or the
termination of any Commitment after the making of any Swing Line Loan; (v) any
breach of any Loan Document by any Person; or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(d) If the Stated Maturity Date shall have occurred in respect of the Revolving
Loan Commitments at a time when one or more Class or Classes of Extended
Revolving Loan Commitments is or are in effect with a longer Stated Maturity
Date, then on the earliest occurring Stated Maturity Date all then-outstanding
Swing Line Loans shall be repaid in full (and there shall be no adjustment to
the participations in such Swing Line Loans as a result of the occurrence of
such earliest Stated Maturity Date); provided, however, that if on the
occurrence of such earliest Stated Maturity Date (after giving effect to any
repayments of Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.6.11), there shall exist sufficient
unutilized Extended Revolving Loan Commitments of any other Class or Classes so
that the respective outstanding Swing Line Loans could be incurred pursuant to
such Extended Revolving Loan Commitments of such other Class or Classes which
will remain in effect after the occurrence of such earliest Stated Maturity
Date, then, unless a Default has occurred and its continuing, there shall be an
automatic adjustment on such date of the risk participations of each Revolving
Loan Lender holding Extended Revolving Commitments of such other Class or
Classes and such outstanding Swing Line Loans shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Commitments of such
other Class or Classes and such Swing Line Loans shall not be so required to be
repaid in full on such earliest Stated Maturity Date.

Section 2.3.3 Cashless Rollover. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all of the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrowers, the Administrative
Agent, and such Lender.

Section 2.4 Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent (or the Canadian
Administrative Agent, in the case of Canadian Loans) on or before 11:00 a.m.,
New York time, on a Business Day, either Borrower may from time to time
irrevocably elect, on not less than (i) one Business Day’s notice in the case of
Floating Rate Loans, (ii) two Business Days’ notice in the case of Fixed Rate
Loans comprised of Canadian BAs and (iii) three Business Days’ notice in the
case of Fixed Rate Loans comprised of Eurocurrency Rate Loans, and in either
case not more than five Business Days’ notice, that all, or any portion in an
aggregate minimum amount of C$1,000,000 and an integral multiple of C$500,000
(in the case of Loans denominated in Canadian Dollars) and in an aggregate
minimum amount of $1,000,000 and an integral multiple of $500,000 (in the case
of Loans denominated in U.S. Dollars) be, in the case of Floating Rate Loans,
converted into Fixed Rate Loans, or in the case of Fixed Rate Loans, converted
into Floating Rate Loans or continued as Fixed Rate Loans (in the absence of
delivery of a Continuation/Conversion Notice with respect to any Fixed Rate Loan
at least three Business Days (but not more than five

 

63



--------------------------------------------------------------------------------

Business Days) before the last day of the then current Interest Period with
respect thereto, such Fixed Rate Loan shall, on such last day, automatically
convert to a Floating Rate Loan); provided that (x) each such conversion or
continuation shall be pro rated among the applicable outstanding Loans of all
Lenders that have made such Loans, and (y) no portion of the outstanding
principal amount of any Loans may be continued as, or be converted into, Fixed
Rate Loans when any Default has occurred and is continuing. The conversion of a
Floating Rate Loan into a Fixed Rate Loan or a Fixed Rate Loan into a Floating
Rate Loan shall not effect a novation of the Loan so converted.

Section 2.4.1 Converting Canadian Prime Rate Loans to, or Continuing Canadian
BAs as, Canadian BAs. Provided that the Canadian Borrower has, by giving notice
to the Canadian Administrative Agent in accordance with Section 2.4, requested
the Revolving Loan Lenders to accept its drafts to replace all or a portion of
an outstanding Canadian Loan, then each Revolving Loan Lender shall, on the date
of conversion or continuation, as applicable, and concurrent with the payment by
the Canadian Borrower to the Canadian Administrative Agent on behalf of the
Revolving Loan Lenders of an amount equal to the difference between the
principal or face amount of such outstanding Canadian Loan or the portion
thereof which is being converted or continued and the aggregate Notional BA
Proceeds with respect to the drafts to be accepted by the Revolving Loan
Lenders, accept the Canadian Borrower’s draft or drafts having an aggregate face
amount equal to its Percentage of the aggregate principal or face amount of such
Canadian Loan or the portion thereof which is being converted or continued, such
acceptance to be in accordance with Section 2.8.

Section 2.4.2 Converting Canadian BAs to Canadian Prime Rate Loans. Each
Revolving Loan Lender shall, at the end of an Interest Period with respect to
Canadian BAs which such Revolving Loan Lender has accepted, pay to the holder
thereof the face amount of such Canadian BA. Provided that the Canadian Borrower
has, by giving notice to the Canadian Administrative Agent in accordance with
Section 2.4, requested a Revolving Loan Lender to convert all or a portion of
outstanding maturing Canadian BAs into a Canadian Prime Rate Loan, such
Revolving Loan Lender shall, upon the end of the current Interest Period with
respect to such Canadian BAs and the payment by such Revolving Loan Lender to
the holders of such Canadian BAs of the aggregate face amount thereof, be deemed
to have made to the Canadian Borrower the Canadian Prime Rate Loan into which
the matured Canadian BAs or a portion thereof are converted in the aggregate
principal amount equal to its Revolving Loan Percentage of the aggregate face
amount of the matured Canadian BAs or the portion thereof which are being
converted.

Section 2.5 Funding. Each Lender may, if it so elects, fulfill its obligation to
make, continue or convert Eurocurrency Rate Loans hereunder by causing one of
its foreign branches or Affiliates (or an international banking facility created
by such Lender) to make or maintain such Eurocurrency Rate Loan; provided that,
such Eurocurrency Rate Loan shall nonetheless be deemed to have been made and to
be held by such Lender, and the obligation of the Borrowers to repay such
Eurocurrency Rate Loan shall nevertheless be to such Lender for the account of
such foreign branch, Affiliate or international banking facility. In addition,
each Borrower hereby consents and agrees that, for purposes of any determination
to be made for purposes of Sections 4.1, 4.2, 4.3 and 4.4, it shall be
conclusively assumed that each Lender elected to fund all Eurocurrency Rate
Loans by purchasing deposits in its Eurocurrency Office’s interbank eurodollar
market.

 

64



--------------------------------------------------------------------------------

Section 2.6 Letter of Credit Issuance Procedures.

Section 2.6.1 Issuance Procedures. Issuances and amendments of Letters of Credit
shall be made in accordance with the following terms.

(a) By delivering to the applicable Issuer, with a copy to the Administrative
Agent, an Issuance Request on or before 10:00 a.m., Toronto time, on a Business
Day, the Canadian Borrower may from time to time irrevocably request on not less
than two nor more than ten Business Days’ notice, in the case of an initial
issuance or amendment of a Canadian Letter of Credit and not less than two
Business Days’ prior notice, in the case of a request for the extension of the
Stated Expiry Date of a standby Canadian Letter of Credit (in each case, unless
a shorter notice period is agreed to by such applicable Issuer, in its sole
discretion), that such applicable Issuer issue on behalf of the Canadian
Borrower or another Canadian Obligor, or extend the Stated Expiry Date of, a
Canadian Letter of Credit in such form as may be requested by such Borrower and
approved by such applicable Issuer, solely for the purposes described in
Section 7.1.7. Each Canadian Letter of Credit shall by its terms be stated to
expire on a date (its “Canadian Letter of Credit Stated Expiry Date”) no later
than the earlier to occur of (i) the date five Business Days prior to the
Revolving Loan Commitment Termination Date or (ii) one year from the date of its
issuance or extension (provided that each standby Canadian Letter of Credit may,
with the consent of the applicable Issuer thereof in its sole discretion,
provide for automatic renewals for one year periods which in no event shall
extend beyond the date five Business Days prior to the Revolving Loan Commitment
Termination Date). Such Issuance Request made pursuant to this Section 2.6.1 may
be sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable Issuer, by personal
delivery or by any other means acceptable to the applicable Issuer.

(b) By delivering to the applicable Issuer, with a copy to the Administrative
Agent, an Issuance Request on or before 11:00 a.m., New York time, on a Business
Day, the U.S. Revolving Loan Borrower may from time to time irrevocably request
on not less than two nor more than ten Business Days’ notice, in the case of an
initial issuance or amendment of a U.S. Letter of Credit and not less than two
Business Days’ prior notice, in the case of a request for the extension of the
Stated Expiry Date of a standby Letter of Credit (in each case, unless a shorter
notice period is agreed to by such applicable Issuer, in its sole discretion),
that such applicable Issuer issue on behalf of the U.S. Revolving Loan Borrower
or another wholly-owned Subsidiary of the Parent (other than a Canadian Obligor)
reasonably satisfactory to such applicable Issuer, or extend the Stated Expiry
Date of, a U.S. Letter of Credit in such form as may be requested by such
Borrower and approved by such applicable Issuer, solely for the purposes
described in Section 7.1.7. Each U.S. Letter of Credit shall by its terms be
stated to expire on a date (its “U.S. Letter of Credit Stated Expiry Date”) no
later than the earlier to occur of (i) the date five Business Days prior to the
Revolving Loan Commitment Termination Date or (ii) one year from the date of its
issuance (provided that each standby U.S. Letter of Credit may, with the consent
of the applicable Issuer thereof in its sole discretion, provide for automatic
renewals for one year periods which in no event shall extend beyond the date
five Business Days prior to the Revolving Loan Commitment Termination Date).
Such Issuance Request made pursuant to this Section 2.6.1 may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable Issuer, by personal
delivery or by any other means acceptable to the applicable Issuer.

 

65



--------------------------------------------------------------------------------

(c) In the case of a request for an initial issuance of a Letter of Credit, such
Issuance Request shall specify in form and detail satisfactory to the applicable
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount (which shall be no less than $500,000)
and Currency (which shall be U.S. Dollars or Canadian Dollars) thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the applicable Issuer
may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Issuance Request shall specify in form and
detail satisfactory to the applicable Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such applicable Issuer may reasonably require. Additionally, the Borrowers shall
furnish to the applicable Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such applicable Issuer or the
Administrative Agent may reasonably require.

(d) Promptly after receipt of any Issuance Request, the applicable Issuer will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Issuance Request from the
Borrowers and, if not, such applicable Issuer will provide the Administrative
Agent with a copy thereof. Unless the applicable Issuer has received written
notice from any Revolving Loan Lender, the Administrative Agent or any Obligor,
at least one Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Section 5.2 shall not then be satisfied, then, subject to the terms
and conditions hereof, such applicable Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with such applicable Issuer’s usual and customary business practices. Each
Issuer will make available to the beneficiary thereof the original of the Letter
of Credit which it issues.

(e) No Issuer shall be under any obligation to (x) issue any Letter of Credit if
(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuer from issuing such
Letter of Credit, or any law applicable to such Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuer shall prohibit, or request that
such Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Issuer in good faith
deems material to it, (ii) the issuance of such Letter of Credit would violate
one or more policies of such Issuer applicable to letters of credit generally or
(iii) any Lender is at that time a Defaulting Lender, unless such Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuer (in its sole discretion) with the Borrowers or such
Lender to eliminate such Issuer’s actual or potential Fronting Exposure (after
giving effect to Section 12.18.1(d)) with respect to the Defaulting Lender
arising from either the Letter of Credit

 

66



--------------------------------------------------------------------------------

then proposed to be issued or that Letter of Credit and all other Letter of
Credit Outstandings as to which such Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion or (y) amend any Letter of
Credit if (i) such Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(f) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuer will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(g) The applicable Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
applicable Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in Article XI with respect to any acts taken or
omissions suffered by such applicable Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article XI included such applicable Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
an Issuer.

Section 2.6.2 Other Lenders Participation. Upon the issuance of each Letter of
Credit, and without further action, each Revolving Loan Lender (other than the
applicable Issuer) shall be deemed to have irrevocably purchased, to the extent
of its applicable Revolving Loan Percentage, a participation interest in such
Letter of Credit (including the Contingent Liability and any Reimbursement
Obligation with respect thereto). In addition, such Revolving Loan Lender shall,
to the extent of its applicable Revolving Loan Percentage, be entitled to
receive a ratable portion of the Letter of Credit Fees payable pursuant to
Section 3.3.3 with respect to each Letter of Credit (other than the issuance
fees payable to the applicable Issuer of such Letter of Credit pursuant to
clause (b) of Section 3.3.3) and of interest payable pursuant to Section 3.2
with respect to any Reimbursement Obligation.

Section 2.6.3 Drawings and Reimbursements; Funding of Participations.

(a) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuer shall notify the
applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in Canadian Dollars, the applicable Borrower shall
reimburse the applicable Issuer in Canadian Dollars, unless such applicable
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in Canadian Dollars, the applicable
Issuer shall notify the applicable Borrower of the U.S. Dollar Equivalent of the
amount of the drawing promptly following the determination thereof. Not later
than 11:00 a.m. on the date of any payment by the applicable Issuer under a
Letter of Credit (each such date, a “Disbursement Date”), the applicable
Borrower shall reimburse such applicable Issuer through the Administrative Agent
in an amount equal to the amount of such drawing. If the applicable Borrower
fails to so reimburse the applicable Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Loan Lender of the Disbursement Date,
the amount of the unreimbursed drawing (the

 

67



--------------------------------------------------------------------------------

“Reimbursement Obligation”), and the amount of such Revolving Loan Lender’s
Revolving Loan Percentage thereof. In such event, the applicable Borrower shall
be deemed to have requested a Borrowing of a Base Rate Loan (or, if the
applicable Letter of Credit is denominated in Canadian Dollars, a Canadian Prime
Rate Loan) to be disbursed on the Disbursement Date in an amount equal to the
Reimbursement Obligation, without regard to the minimum and multiples specified
in Section 2.3.1 for the principal amount of Base Rate Loans, but not to exceed
the amount of the unutilized portion of the Commitments and subject to the
conditions set forth in Section 5.2 (other than the delivery of a Borrowing
Request). Any notice given by an Issuer or the Administrative Agent pursuant to
this Section 2.6.3 may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(b) Each Revolving Loan Lender shall upon any notice pursuant to
Section 2.6.3(a) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable
Issuer at the Administrative Agent’s Office in an amount equal to its Revolving
Loan Percentage of the Reimbursement Obligation not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.6.3(c), each Revolving Loan Lender that
so makes funds available shall be deemed to have made a Base Rate Loan (or, if
the applicable Letter of Credit is denominated in Canadian Dollars, a Canadian
Prime Rate Loan) to the applicable Borrower in such amount. The Administrative
Agent shall remit the funds so received to such applicable Issuer.

(c) With respect to any Reimbursement Obligation that is not fully refinanced by
a Borrowing of Base Rate Loans (or, if the applicable Letter of Credit is
denominated in Canadian Dollars, Canadian Prime Rate Loans) because the
conditions set forth in Section 5.2 (other than the delivery by the applicable
Borrower of a Borrowing Request) cannot be satisfied or for any other reason,
the applicable Borrower shall be deemed to have incurred from the applicable
Issuer an L/C Borrowing in the amount of the Reimbursement Obligation that is
not so refinanced, which L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Revolving Loan Lender’s payment to the Administrative Agent for the
account of the applicable Issuer pursuant to Section 2.6.3(b) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Loan Lender in satisfaction of its
participation obligation under this Section 2.6.3.

(d) Until each Revolving Loan Lender funds its Loan or L/C Advance pursuant to
this Section 2.6.3 to reimburse the applicable Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Revolving Loan Lender’s
Revolving Loan Percentage of such amount shall be solely for the account of such
applicable Issuer.

(e) Each Revolving Loan Lender’s obligation to make Loans or L/C Advances to
reimburse the applicable Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.6.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Loan
Lender may have against such applicable Issuer, the applicable Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the

 

68



--------------------------------------------------------------------------------

foregoing; provided, however, that each Revolving Loan Lender’s obligation to
make Loans at the request of the applicable Borrower (but not L/C Advances)
pursuant to this Section 2.6.3 is subject to the conditions set forth in
Section 5.2 (other than delivery by the applicable Borrower of a Borrowing
Request). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the applicable Issuer for the
amount of any payment made by such applicable Issuer under any Letter of Credit,
together with interest as provided herein.

(f) If any Revolving Loan Lender fails to make available to the Administrative
Agent for the account of the applicable Issuer any amount required to be paid by
such Revolving Loan Lender pursuant to the foregoing provisions of this
Section 2.6.3 by the time specified in Section 2.6.3(b), then, without limiting
the other provisions of this Agreement, such applicable Issuer shall be entitled
to recover from such Revolving Loan Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such applicable Issuer at a rate per annum equal to the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
such applicable Issuer in connection with the foregoing. If such Revolving Loan
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Loan Lender’s Revolving Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the applicable Issuer submitted to any
Revolving Loan Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.6.3(f) shall be conclusive absent manifest
error.

Section 2.6.4 Repayment of Participations.

(a) At any time after the applicable Issuer has made a payment under any Letter
of Credit and has received from any Revolving Loan Lender such Revolving Loan
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.6.3, if the Administrative Agent receives for the account of such
applicable Issuer any payment in respect of the related Reimbursement Obligation
or interest thereon (whether directly from the Borrowers or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Loan Lender its Revolving
Loan Percentage thereof in the same funds as those received by the
Administrative Agent.

(b) If any payment received by the Administrative Agent for the account of the
applicable Issuer pursuant to Section 2.6.3(a) is required to be returned under
any of the circumstances described in Section 12.20 (including pursuant to any
settlement entered into by such applicable Issuer in its discretion), each
Revolving Loan Lender shall pay to the Administrative Agent for the account of
such applicable Issuer its Revolving Loan Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Loan Lender, at a rate per annum
equal to the Overnight Rate from time to time in effect. The obligations of the
Revolving Loan Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

69



--------------------------------------------------------------------------------

Section 2.6.5 Deemed Disbursements. Upon the occurrence and during the
continuation of any Default under clauses (a) through (d) of Section 8.1.9 or
upon notification by the Administrative Agent (acting at the direction of the
Required Lenders) to the Borrowers of its obligations under this Section,
following the occurrence and during the continuation of any other Event of
Default,

(a) the aggregate Stated Amount of all Letters of Credit shall, without demand
upon or notice to any Borrower or any other Person, be deemed to have been paid
or disbursed by the Issuers (notwithstanding that such amount may not in fact
have been paid or disbursed); and

(b) each Borrower shall be immediately obligated to reimburse each Issuer for
the amount deemed to have been so paid or disbursed by such Issuer.

Amounts payable by the Borrowers pursuant to this Section shall be deposited in
immediately available funds with the Collateral Agent (or to the Canadian
Collateral Agent, in the case of Canadian Letters of Credit) and held as
collateral security for the Reimbursement Obligations. When all Defaults giving
rise to the deemed disbursements under this Section have been cured or waived in
accordance with this Agreement the Collateral Agent (or the Canadian Collateral
Agent, as applicable) shall return to the Borrowers all amounts then on deposit
with the Collateral Agent (or the Canadian Collateral Agent, as applicable)
pursuant to this Section which have not been applied to the satisfaction of the
Reimbursement Obligations.

Section 2.6.6 Obligations Absolute. The obligation of the applicable Borrower to
reimburse the applicable Issuer for each drawing under each Letter of Credit
issued by it and to repay each L/C Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(b) the existence of any claim, counterclaim, setoff, defense or other right
that the applicable Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) any waiver by the applicable Issuer of any requirement that exists for such
applicable Issuer’s protection and not the protection of the applicable Borrower
or any waiver by such applicable Issuer which does not in fact materially
prejudice the applicable Borrower;

 

70



--------------------------------------------------------------------------------

(e) any honor of demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(f) any payment made by such applicable Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP Rules or the UCP,
as applicable;

(g) any payment by such applicable Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such applicable Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(h) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the applicable Borrower or
any Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable Issuer. The applicable
Borrower shall be conclusively deemed to have waived any such claim against such
applicable Issuer and its correspondents unless such notice is given as
aforesaid.

Section 2.6.7 Role of Issuer. Each Revolving Loan Lender and the applicable
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
such Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the Issuers, the Administrative Agent, the Canadian
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuer shall be liable to any
Revolving Loan Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Loan Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The applicable Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude such Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the Issuers, the Administrative Agent,
the Canadian Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of any Issuer shall be liable or
responsible for any of the matters described in clauses (a) through (h) of
Section 2.6.6; provided, however, that anything in such clauses to the contrary
notwithstanding, the applicable Borrower may have a claim against the applicable
Issuer, and such applicable Issuer may be

 

71



--------------------------------------------------------------------------------

liable to the applicable Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
applicable Borrower which such Borrower proves were caused by such applicable
Issuer’s willful misconduct, bad faith, fraud or gross negligence or such
applicable Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such applicable Issuer shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The applicable Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

Section 2.6.8 Applicability of ISP and UCP; Limitation of Liability. Unless
otherwise expressly agreed by the applicable Issuer and the applicable Borrower
when a Letter of Credit is issued, the ISP Rules shall apply to each standby
Letter of Credit. Notwithstanding the foregoing, the applicable Issuer shall not
be responsible to the Borrowers for, and the applicable Issuer’s rights and
remedies against the Borrowers and other Obligors shall not be impaired by, any
action or inaction of such applicable Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the law or any order of a
jurisdiction where such applicable Issuer or the beneficiary is located, the
practice stated in the ISP Rules or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

Section 2.6.9 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

Section 2.6.10 Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a wholly owned Subsidiary of the
Parent that is not a Borrower, the U.S. Borrower (if for the account of a
Subsidiary organized in the United States of America or in any other
jurisdiction other than Canada or any province or territory thereof) or the
Canadian Borrower (if for the account of a Subsidiary organized under the
federal laws of Canada or the laws of any province or territory thereof) shall
be obligated to reimburse the applicable Issuer hereunder for any and all
drawings under such Letter of Credit; provided that, to the extent that any such
Subsidiary is not an Obligor, such Letter of Credit shall be deemed an
Investment in such Subsidiary and shall only be issued so long as it is
permitted under Section 7.2.5. The Borrowers hereby acknowledge that the
issuance of Letters of Credit for the account of wholly owned Subsidiaries of
the Parent inures to the benefit of the Borrowers, and that the Borrowers’
businesses derive substantial benefits from the businesses of such Subsidiaries.

 

72



--------------------------------------------------------------------------------

Section 2.6.11 Reallocations and Extensions. If the Stated Expiry Date occurs
prior to the expiration of any Letter of Credit and no Default has occurred and
is continuing, then (a) if Extended Revolving Loan Commitments of any Class or
Classes in respect of which the Stated Expiry Date shall not have occurred are
then in effect, such Letters of Credit shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Loan
Lenders to purchase participations therein and to make Revolving Loans and
payments in respect thereof pursuant to Section 2.6.3) under (and ratably
participated in by Revolving Loan Lenders pursuant to) Extended Revolving Loan
Commitments of such other Class or Classes in respect of such non-terminating
Extended Revolving Loan Commitments up to an aggregate amount not to exceed the
aggregate principal amount of the unutilized Extended Revolving Loan Commitments
of such other Class or Classes thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and (b) to
the extent not reallocated pursuant to immediately preceding clause (a), the
respective Revolving Loan Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.11. Except to the extent of reallocations of
participations pursuant to clause (a) of the immediately preceding sentence, the
occurrence of a Stated Expiry Date shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Loan Lenders in any
Letter of Credit issued before such Stated Expiry Date.

Section 2.7 Register; Notes. The Register shall be maintained on the following
terms:

(a) Each Borrower hereby designates the Administrative Agent to serve as such
Borrower’s agent, solely for the purpose of this clause, to maintain a register
(the “Register”) on which the Administrative Agent will record the names and
addresses of the Lenders, each Term Loan Lender’s and each Revolving Loan
Lender’s Commitment, the principal amounts of, and stated interest on, the Loans
made by each Lender and each repayment in respect of the principal amount of the
Term Loans and Revolving Loans, together with a copy of each Lender Assignment
Agreement delivered to the Administrative Agent pursuant to Section 12.10.2(d).
Failure to make any recordation, or any error in such recordation, shall not
affect any Obligor’s Obligations. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrowers, the
Administrative Agent, the Canadian Administrative Agent and the Lenders shall
treat each Person in whose name a Term Loan or Revolving Loan is registered (or,
if applicable, to which a Term Note or Revolving Note has been issued) as the
owner thereof for the purposes of all Loan Documents, notwithstanding notice or
any provision herein to the contrary. Any assignment or transfer of a Lender’s
Commitment or Term Loans or Revolving Loans made pursuant hereto shall be
registered in the Register only upon delivery to the Administrative Agent of a
Lender Assignment Agreement that has been executed by the requisite parties
pursuant to Section 12.10.2(d). No assignment or transfer of a Lender’s
Commitment or Term Loans or Revolving Loans shall be effective unless such
assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section.

(b) Each Borrower agrees that, upon the request to the Administrative Agent by
any Lender, such Borrower will execute and deliver to such Lender a Term Note or
Revolving Note, as the case may be, evidencing the Term Loans or Revolving Loans
made by, and payable to the order of, such Lender, and in the case of Revolving
Loans, such Revolving Note shall evidence a maximum principal amount equal to
such Lender’s applicable Percentage

 

73



--------------------------------------------------------------------------------

of the then applicable Revolving Loan Commitment Amount; provided that, upon any
assignment or transfer of the full amount of a Lender’s Commitments or Term
Loans or Revolving Loans, such Lender shall surrender to the relevant Borrowers
its Term Notes and Revolving Notes. Each Borrower hereby irrevocably authorizes
each Lender to make (or cause to be made) appropriate notations on the grid
attached to such Lender’s Note (or on any continuation of such grid), which
notations, if made, shall evidence, inter alia, the date of, the outstanding
principal amount of, and the interest rate and Interest Period applicable to the
Term Loans or Revolving Loans evidenced thereby. Such notations shall, to the
extent not inconsistent with notations made by the Administrative Agent in the
Register, be conclusive and binding on each Obligor absent manifest error;
provided that the failure of any Lender to make any such notations shall not
limit or otherwise affect any Obligations of any Obligor.

Section 2.8 Canadian BAs. Not in limitation of any other provision of this
Agreement, but in furtherance thereof, the provisions of this Section shall
further apply to the acceptance, rolling over and conversion of Canadian BAs:

Section 2.8.1 Funding of Canadian BAs. If the Canadian Administrative Agent
receives a Canadian Revolving Loan Borrowing Request or a Canadian Revolving
Loan Continuation/Conversion Notice from the Canadian Borrower requesting a
Borrowing or a rollover of or a conversion into a Canadian Revolving Loan by way
of Canadian BAs, the Canadian Administrative Agent shall notify each of the
applicable Revolving Loan Lenders, on the same Business Day on which it shall
have received such request, of such request and of each such Revolving Loan
Lender’s applicable Percentage of such Canadian Revolving Loan. Each applicable
Revolving Loan Lender shall, at or about 11:00 a.m., Toronto time, on the date
of each Canadian Revolving Loan by way of Canadian BAs (whether in respect of
the Credit Extension or pursuant to a rollover or conversion), accept drafts of
the Canadian Borrower which are presented to it for acceptance and which have an
aggregate face amount equal to such Revolving Loan Lender’s applicable
Percentage of the total Canadian Revolving Loan being made available by way of
Canadian BAs on such date. With respect to each draw down of, rollover of or
conversion into Canadian BAs, no Revolving Loan Lender shall be required to
accept any draft which has a face amount which is not in a minimum amount of
C$250,000 and an integral multiple of C$250,000. Concurrent with the acceptance
of drafts of the Canadian Borrower as aforesaid, each applicable Revolving Loan
Lender shall make available to the Canadian Administrative Agent the aggregate
Notional BA Proceeds with respect to the Canadian BAs being purchased by such
Revolving Loan Lender (net of the aggregate amount required to repay such
Revolving Loan Lender’s outstanding Canadian BAs that are maturing on such date
and/or Floating Rate Loans of such Revolving Loan Lender that are being
converted on such date). The Canadian Administrative Agent shall make such
amount, if any, received from the applicable Revolving Loan Lenders available to
the Canadian Borrower on the date of such Canadian Revolving Loan by crediting
the designated account of the Canadian Borrower.

Section 2.8.2 Execution of Canadian BAs. To facilitate the acceptance of
Canadian BAs hereunder, the Canadian Borrower hereby appoints each Revolving
Loan Lender as its attorney to sign and endorse on its behalf, as and when
considered necessary by the Revolving Loan Lender, an appropriate number of
drafts in the form prescribed by that Revolving Loan Lender. Each Revolving Loan
Lender may, at its option, execute any draft in handwriting or by the facsimile
or mechanical signature of any of its authorized officers, and the Revolving
Loan Lenders are hereby authorized to accept or pay, as the case may be, any
draft of

 

74



--------------------------------------------------------------------------------

the Canadian Borrower which purports to bear such a signature notwithstanding
that any such individual has ceased to be an authorized officer of the Revolving
Loan Lender, in which case any such draft or Canadian BA shall be as valid as if
he or she were an authorized officer at the date of issue of the draft or
Canadian BA. Any drafts or Canadian BA signed by a Revolving Loan Lender as
attorney for the Canadian Borrower, whether signed in handwriting or by the
facsimile or mechanical signature of an authorized officer of a Revolving Loan
Lender, may be dealt with by the Canadian Administrative Agent or any Revolving
Loan Lender for all intents and purposes and shall bind each Borrower as if duly
signed and issued by the Canadian Borrower. The receipt by the Canadian
Administrative Agent of a request for a Borrowing by way of Canadian BAs shall
constitute each applicable Revolving Loan Lender’s sufficient authority to
execute, and each applicable Revolving Loan Lender shall, subject to the terms
and conditions of this Agreement, execute drafts in accordance with such
request, and the drafts so executed shall thereupon be deemed to have been
presented for acceptance.

Section 2.8.3 Special Provisions Relating to Acceptance Notes.

(a) The Canadian Borrower and each Revolving Loan Lender hereby acknowledge and
agree that from time to time certain Revolving Loan Lenders may not be
authorized to or may, as a matter of general corporate policy, elect not to,
accept Canadian BA drafts, and the Canadian Borrower and each Revolving Loan
Lender agrees that any such Revolving Loan Lender may purchase Acceptance Notes
of the Canadian Borrower in accordance with the provisions of clause (b) of this
Section 2.8.3 in lieu of accepting Canadian BAs for its account.

(b) In the event that any Revolving Loan Lender described in clause (a) of this
Section 2.8.3 is unable to, or elects as a matter of general corporate policy
not to, accept Canadian BAs hereunder, such Revolving Loan Lender shall not
accept Canadian BAs hereunder, but rather, if the Canadian Borrower requests the
acceptance of such Canadian BAs, the Canadian Borrower shall deliver to such
Revolving Loan Lender non-interest bearing promissory notes (each, an
“Acceptance Note”) of the Canadian Borrower, substantially in the form of
Exhibit A-5 hereto, having the same maturity as the Canadian BAs that would
otherwise be accepted by such Revolving Loan Lender and in an aggregate
principal amount equal to the undiscounted face amount of such Canadian BAs.
Each Revolving Loan Lender hereby agrees to purchase each Acceptance Note from
the Canadian Borrower at a purchase price equal to the Notional BA Proceeds for
a Revolving Loan Lender which would have been applicable if a Canadian BA draft
had been accepted by such Revolving Loan Lender and such Acceptance Notes shall
be governed by the provisions of this Article II as if they were Canadian BAs.

Section 2.9 Incremental Facilities.

Section 2.9.1 Upon at least five (5) days’ notice to the Administrative Agent,
at any time after the Closing Date, the Borrowers may request Additional Term
Commitments (which may take the form of an increase to the then-existing Term
Loan or an Additional Term Loan) or Additional Revolving Loan Commitments
(collectively, the “Incremental Facilities”); provided that (i) after giving pro
forma effect to any such addition, the aggregate amount of Incremental
Facilities that have been added pursuant to this Section 2.9 shall not exceed a
principal amount equal to the sum of (x) $100,000,000 (or the Canadian Dollar
Equivalent thereof, in the case of any Additional Term Loans denominated in
Canadian Dollars)

 

75



--------------------------------------------------------------------------------

plus (y) an additional amount of Incremental Facilities, if after giving pro
forma effect to the incurrence of such additional amount (without netting the
proceeds of any such Incremental Facility as cash thereunder and, assuming in
the case of any Additional Revolving Loan Commitments, that such Commitments
were fully drawn) the Leverage Ratio would be less than or equal to 3.00:1.00
and (ii) any such Incremental Facility shall be in an aggregate amount of
$15,000,000 (or the Canadian Dollar Equivalent thereof, in the case of any
Additional Term Loans denominated in Canadian Dollars), in the case of
Additional Term Commitments, or $5,000,000, in the case of Additional Revolving
Loan Commitments, or, in either case, any whole multiple of $1,000,000 in excess
thereof (provided that such amount may be less than $15,000,000 or $5,000,000,
respectively, (or the Canadian Dollar Equivalent thereof, if applicable) if such
amount represents all remaining availability under the aggregate limit in
respect of the Incremental Facilities set forth in clause (i) to this proviso).

Section 2.9.2 If any Incremental Facilities are added in accordance with this
Section 2.9.1, the Administrative Agent and the applicable Borrowers shall
determine the effective date (the “Incremental Facility Effective Date”) and the
final amount of such addition. The Administrative Agent shall promptly notify
the applicable Borrowers and the applicable Lenders of the final amount of such
addition and the Incremental Facility Effective Date. Each such Lender may, in
its sole discretion, commit to participate in such Incremental Facilities by
forwarding its commitment thereto to the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent or by otherwise
executing and delivering an amendment or supplement to this Agreement as
contemplated by Section 2.9.4. As conditions precedent to each such addition of
an Incremental Facility: (i) no Default or Event of Default exists or would
exist immediately after giving effect to such Incremental Facility, (ii) any
Additional Revolving Loan Commitments shall be documented as an increase to, and
shall be (except as otherwise set forth in this Section 2.9), on terms identical
to, the Revolving Loan Commitments, (iii) the terms and conditions with respect
to any Additional Term Loans that are not consistent with the existing Term
Loans (except as otherwise set forth in this Section 2.9) shall be reasonably
satisfactory to the Administrative Agent, (iv) the maturity date of any
Additional Term Loans shall be no earlier than the maturity date of the existing
Term Loans, (v) the weighted average life to maturity of the Additional Term
Loans shall be no shorter than the remaining average life to maturity of the
existing Term Loans, (vi) the yield applicable to the Additional Term Loans
shall be determined by the Borrowers and the lenders thereunder; provided that
if the yield on the Additional Term Loans exceeds the all-in yield at such time
on the existing Term Loans by more than 0.50% per annum, then the interest rate
margins for the then existing Term Loans shall be increased to the extent
necessary so that the all-in yield on the existing Term Loans is no lower than a
yield 0.50% per annum below that of such Additional Term Loan; provided further
that in determining the yield applicable to the Additional Term Loans and the
existing Term Loans, (x) original issue discount (“OID”), commitment fees or
upfront fees (which shall be deemed to constitute like amounts of OID) payable
by the Borrowers to the Lenders in the initial primary syndication thereof shall
be included (with OID being equated to interest based on an assumed four year
life to maturity), (y) customary arrangement, structuring or underwriting fees
shall be excluded and (z) if such Additional Term Loans include an interest rate
floor greater than the interest rate floor applicable to the existing Term Loans
such increased amount shall be equated to yield and implemented as a floor or
increase in floor on the existing Term Loans, (vii) the Administrative Agent
shall have received customary legal opinions, board resolutions and other
customary closing certificates (including as to the satisfaction of the
conditions set forth in Section 5.2 and in this Section 2.9 with

 

76



--------------------------------------------------------------------------------

calculations in reasonable detail) reasonably requested by the Administrative
Agent and consistent in form with those delivered on the Closing Date,
(viii) any such Additional Term Loans shall (x) rank pari passu in right of
payment and security with the Term Loans made on the Closing Date and (y) may
not be (I) secured by any assets other than Collateral or (II) guaranteed by any
Person other than a Guarantor, (ix) any Class of Additional Term Loans may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments or
commitment reductions hereunder, as specified in the applicable amendment or
supplement providing for such Class of Additional Term Loans, (x) each of the
conditions specified in Section 5.2 shall be satisfied on and as of the
Incremental Facility Effective Date (it being understood that all references to
“the date of such Credit Extension” or similar language in Section 5.2 shall be
deemed to refer to the Incremental Facility Effective Date), (xi) the proceeds
of such Incremental Facilities shall be used for working capital and general
corporate purposes of the Borrowers and their Subsidiaries, including Permitted
Acquisitions, Capital Expenditures and Restricted Payments permitted under
Section 7.2.6, and (xii) the Administrative Agent shall have received an
Authorized Officer’s certificate of each of the Borrowers, in form and substance
satisfactory to the Administrative Agent, certifying that, among other things,
(A) any Additional Term Commitments and/or Additional Revolving Loan Commitments
pursuant to this Section 2.9 and the making of Term Loans and/or Revolving Loans
under this Section 2.9 are not in violation of this Agreement, the other Loan
Documents or the credit facilities provided herein, and (B) all of the
conditions set forth in clauses (i) through (xi) above have been satisfied.

Section 2.9.3 On each Incremental Facility Effective Date, each applicable
Lender or other Person (which other Person shall be an Eligible Assignee) which
is participating in the Incremental Facility (i) shall become a “Term Loan
Lender” or “Revolving Loan Lender”, as applicable, for all purposes of this
Agreement and the other Loan Documents and (ii) in the case of any Additional
Term Commitment, shall, subject to satisfaction of any conditions to such
Borrowing as set forth in the applicable amendment or supplement to this
Agreement as contemplated by Section 2.9.4, make an Additional Term Loan to the
applicable Borrowers in a principal amount equal to such Additional Term
Commitment, and such Additional Term Loan shall be a new Class of “Loan” for all
purposes of this Agreement and the other Loan Documents.

Section 2.9.4 The Incremental Facilities shall be evidenced by an amendment or
supplement to this Agreement executed by the Borrowers (and consented to by all
other Obligors), the Lenders and other Persons participating in such Incremental
Facilities and the Administrative Agent, and may include the Additional Term
Loans and/or Additional Revolving Loan Commitments, as applicable, in any
mandatory prepayment, pro rata sharing, voting or other provision of this
Agreement on terms consistent with the Term Loans and the Revolving Commitments,
as applicable. On any Incremental Facility Effective Date, in respect of any
Additional Revolving Loan Commitment, subject to the satisfaction of the
foregoing terms and conditions, (i) each of the existing Revolving Loan Lenders
shall assign to each of the Additional Revolving Lenders, and each of the
Additional Revolving Lenders shall purchase from each of the existing Revolving
Loan Lenders, at the principal amount thereof, such interests in the Revolving
Loans outstanding on such Incremental Facility Effective Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans will be held by the existing Revolving Loan
Lenders and the Additional Revolving Lenders ratably in accordance with their
respective Revolving Loan Commitments after giving

 

77



--------------------------------------------------------------------------------

effect to the addition of the Additional Revolving Loan Commitments to the
Revolving Loan Commitments and (ii) each Additional Revolving Loan shall be
deemed, for all purposes of this Agreement, a “Revolving Loan”.

Section 2.9.5 Any Additional Term Loans or Additional Revolving Loan
Commitments, as applicable, made or provided pursuant to this Section 2.9 shall
be evidenced by one or more entries in the Register maintained by the
Administrative Agent in accordance with the provisions set forth in this
Agreement; provided that any failure to make any such recordation, or any error
in such recordation, shall not affect any Obligor’s Obligations with respect
thereto.

Section 2.9.6 This Section 2.9 shall override any provision in Section 4.8 or
12.1 to the contrary.

Section 2.10 Extension of Maturity Date.

Section 2.10.1 Requests for Extension. The Borrowers may, by notice (an
“Extension Notice”) to the Administrative Agent (who shall promptly notify the
Lenders) not earlier than 60 days and not later than 35 days prior to the Stated
Maturity Date with respect to any Term Loans or Revolving Loans then in effect
hereunder (the “Existing Maturity Date”), request that each Lender extend such
Lender’s applicable Stated Maturity Date and, if applicable, Revolving Loan
Commitment Termination Date with respect to all or any portion of the Commitment
(but for the avoidance of doubt, excluding the Term Loan Commitment) or all or
any portion of the outstanding Revolving Loans and/or Term Loans, for an
additional one year from the Existing Maturity Date or the Revolving Loan
Commitment Termination Date, as applicable. The Borrowers shall have offered to
all Lenders under the applicable credit facility that is the subject of the
Extension Notice the opportunity to participate in such extension on a pro rata
basis and on the same terms and conditions to each Lender under such applicable
credit facility.

Section 2.10.2 Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 15 days following receipt of an
Extension Notice, advise the Administrative Agent whether or not such Lender
agrees to such extension (and each Lender that does not agree to such extension
(a “Non Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date)), and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non Extending Lender. The
election of any Lender to agree to such extension (an “Extending Lender”) shall
not obligate any other Lender to so agree. In the event that the aggregate
principal amount of the Commitment or Loan, as applicable, that is subject to
the Borrowers’ request for such extension is less than the aggregate amount of
Commitments or Loans, as applicable, of the Extending Lenders, such extension
shall apply, on a pro rata basis, to each Extending Lender’s Commitment or
Loans, as applicable.

Section 2.10.3 Notification by Administrative Agent. The Administrative Agent
shall notify the Borrowers of each Lender’s determination under this Section no
later than the date five (5) days following the Notice Date (or, if such date is
not a Business Day, on the next preceding Business Day).

 

78



--------------------------------------------------------------------------------

Section 2.10.4 Additional Commitment Lenders. The Borrowers shall have the right
to replace each Non Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 4.11; provided that each of such
Additional Commitment Lenders shall agree to become an Extending Lender with
respect to the Loans and/or Commitments acquired pursuant to Section 4.11.

Section 2.10.5 Effective Date; Terms. Subject to compliance with the conditions
set forth in Section 2.10.6, effective as of the Existing Maturity Date, the
applicable Stated Maturity Date (and the Revolving Loan Commitment Termination
Date, if applicable) of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date falling one year after the Existing
Maturity Date (or the Revolving Loan Commitment Termination Date, if applicable)
(except that, if such date is not a Business Day, such Stated Maturity Date (or
the Revolving Loan Commitment Termination Date, if applicable) as so extended
shall be the next preceding Business Day) and each Additional Commitment Lender
shall thereupon become a “Lender” for all purposes of this Agreement. Subject to
clauses (i), (ii) and (iii) of the proviso below, each Class of Extended Term
Loans shall have the same terms as the Class of Term Loans that are the subject
of the Extension Notice (and such Class of Extended Term Loans shall not benefit
from Guaranties or Collateral that do not also benefit the Class of Term Loans
that are the subject of the Extension Notice); provided that the Extension
Notice and/or documentation effecting such extension may provide for other
covenants and terms that apply to any period after the Existing Maturity Date
then in effect, and further provided that (i) any Class of Extended Term Loans
may participate on a pro rata basis or on a less than pro rata basis (but not on
a greater than pro rata basis) in any voluntary or mandatory prepayments or
commitment reductions hereunder, as specified in the applicable Extension
Notice, (ii) the interest rates, rate floors, fees, original issue discounts,
premiums and scheduled amortization (subject to the limitations set forth in
clause (iii) of this Section 2.10.5) applicable to any Class of Extended Term
Loans shall be determined by Borrowers and the Extending Lenders under such
Class, and (iii) before the Stated Maturity Date then in effect, the
amortization of any Class of Extended Term Loans shall not exceed equal
quarterly installments in an aggregate annual amount equal to 1.00% of the
original principal amount of the Extended Term Loans. In addition, except as to
interest rates, fees and final maturity (which shall, subject to the
requirements of this Section 2.10, be determined by Borrowers and set forth in
the relevant Extension Notice), the Extended Revolving Loan Commitment of any
Revolving Loan Lender, and the related outstandings, shall be a new Class of
Commitment (or related outstandings, as the case may be) with the same terms as
the original Revolving Loan Commitments (and related outstandings) from which
they were extended; provided that (x) subject to the provisions of Sections
2.3.2(d) and 2.6.11 to the extent dealing with Letters of Credit and Swing Line
Loans which mature or expire after the Stated Expiry Date or Stated Maturity
Date (as applicable) when there exist Extended Revolving Loan Commitments with a
longer Stated Expiry Date or Stated Maturity Date (as applicable), all Letters
of Credit and Swing Line Loans shall be participated in on a pro rata basis by
all Revolving Loan Lenders with Revolving Loan Commitments and Extended
Revolving Loan Commitments in accordance with their pro rata share of the
aggregate Revolving Loan Commitments and Extended Revolving Loan Commitments
(and except as provided in Sections 2.3.2(d) and 2.6.11, without giving effect
to changes thereto on an earlier Stated Expiry Date or Stated Maturity Date with
respect to Letters of Credit or Swing Line Loans (as applicable) theretofore
incurred or issued) and all borrowings under Revolving Loan Commitments and any
Extended Revolving Loan Commitments and repayments thereunder shall

 

79



--------------------------------------------------------------------------------

be made on a pro rata basis (except for (A) payments of interest and fees at
different rates on Extended Revolving Loan Commitments (and related
outstandings) and (B) repayments required upon the Stated Maturity Date for the
non-extending Revolving Loan Commitments) and (y) at no time shall there be
Revolving Loan Commitments and Extended Revolving Commitments hereunder
(including Extended Revolving Loan Commitments and any original Revolving Loan
Commitments) which have more than three different Stated Maturity Dates.

Section 2.10.6 Documentation; Conditions to Effectiveness of Extensions. All
documentation in respect of such extension (including any Extension Notice and
any Extension Amendment implementing the terms of such Extension Notice) shall
be consistent with this Section 2.10. In connection with any such extension,
Borrowers and the Administrative Agent, with the approval of the Extending
Lenders of the applicable extension, may effect such amendments to this
Agreement and the other Loan Documents (including amendments and restatements
hereof and thereof) as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and Borrowers, to implement the terms of any
such Extension Notice, including any amendments necessary to establish new
Classes, tranches or sub-tranches in respect of the Extended Term Loans and/or
Extended Revolving Loan Commitments (as applicable) and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and Borrowers in connection with the establishment of such
new Classes, tranches or sub-tranches (including to reflect the requirements of
Sections 2.3.2(d), 2.6.11 and 2.10.5 and to preserve the pro rata treatment of
the extended and non-extended tranches), in each case on terms not inconsistent
with this Section 2.10. As conditions precedent to such extension, (i) each
Issuer and each Swing Line Lender shall have consented to any Extension of the
Revolving Credit Commitments, to the extent that such Extension provides for the
issuance or extension of Letters of Credit or making of Swing Line Loans at any
time during the extended period and (ii) the Borrowers shall deliver to the
Administrative Agent (x) an opinion of counsel reasonably acceptable to the
Administrative Agent as to the enforceability of such Extension Amendment and
the Loan Documents as amended thereby, that such Extension Amendment, including
the Extended Term Loans and/or Extended Revolving Loan Commitments (as
applicable) provided for therein, does not breach or cause a Default or Event of
Default under the terms and provisions of Section 12.1 of this Agreement and
such other opinions reasonably requested by the Administrative Agent,
(y) customary reaffirmations and/or such amendments to the Guaranties and
Security Agreements as may be reasonably requested by the Administrative Agent
in order to ensure that such Extended Term Loans and/or Extended Revolving Loan
Commitments (as applicable) are provided with the benefit of the applicable Loan
Documents, and (z) a certificate of each Obligor dated as of the effective date
of such Extension Amendment (A) certifying and attaching the resolutions adopted
by such Obligor approving or consenting to such extension and (B) in the case of
the Borrowers, certifying that, before and after giving effect to such
extension, (1) the representations and warranties contained in Article VI and
the other Loan Documents are true and correct in all material respects (unless
qualified by “material” or “Material Adverse Effect” or similar references to
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the effective date of such Extension
Amendment, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (unless qualified by “material” or “Material Adverse
Effect” or similar references to materiality, in which case such representations
and warranties shall be true and correct in all respects) as of such earlier
date, and (2) no Default or Event of Default exists. In addition, subject to
Sections 2.3.2(d) and 2.6.11, on the applicable Stated Maturity Date of

 

80



--------------------------------------------------------------------------------

each non-extended Class of Loans or Commitments, the Borrowers shall prepay any
Loans outstanding on such date (and pay any additional amounts required pursuant
to Section 4.4) to the extent necessary to keep outstanding Loans ratable with
any revised Term Loan Percentages and Revolving Loan Percentages of the
respective Lenders effective as of such date.

Section 2.10.7 Conflicting Provisions. This Section shall supersede any
provisions in Section 4.8 or 12.1 to the contrary.

Section 2.11 Cash Collateral.

Section 2.11.1 Certain Credit Support Events. Upon the request of the
Administrative Agent or the applicable Issuer (i) if such applicable Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Stated Expiry
Date or a maturity date of a Canadian BA, any Letter of Credit Outstanding or
Canadian BA for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then outstanding amount of all Letter
of Credit Outstandings and Canadian BAs, as applicable. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the applicable Issuer or the applicable Swing Line Lender,
the Borrowers shall deliver to the Administrative Agent (or the Canadian
Administrative Agent, in the case of any Canadian BAs or Canadian Letters of
Credit) Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 12.18.1(d) and any Cash Collateral provided by
the Defaulting Lender).

Section 2.11.2 Grant of Security Interest. The Borrowers, and to the extent
provided by any Defaulting Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent (or the Canadian Administrative
Agent, in the case of any Canadian BAs or Canadian Letters of Credit), for the
benefit of the Administrative Agent (or the Canadian Administrative Agent, in
the case of any Canadian BAs or Canadian Letters of Credit), the Issuers and the
Lenders (including the Swing Line Lenders), and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as Collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.11.3. If at any time
the Administrative Agent (or the Canadian Administrative Agent, as applicable)
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent (or the Canadian Administrative Agent, as
applicable) as herein provided, or that the total amount of such Cash Collateral
is less than the applicable Fronting Exposure or amount of Canadian BAs and
other obligations secured thereby, the Borrowers or the relevant Defaulting
Lender will, to the extent permitted by applicable law, promptly upon demand by
the Administrative Agent (or the Canadian Administrative Agent, as applicable),
pay or provide to the Administrative Agent (or the Canadian Administrative
Agent, as applicable) additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

Section 2.11.3 Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.11 or
Sections 2.6, 3.1.1, 3.1.2, 4.7, 8.2 or 12.18 in respect of Letters of Credit or
Canadian BAs shall be held and applied to the satisfaction of the specific
Letter of Credit Outstandings, Canadian BAs, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the

 

81



--------------------------------------------------------------------------------

Cash Collateral was so provided, prior to any other application of such property
as may be provided for herein.

Section 2.11.4 Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender in accordance with
Section 12.18.2 (or, as appropriate, its assignee following compliance with
Section 12.10.2(g)) or (ii) the Administrative Agent’s (or the Canadian
Administrative Agent’s, as applicable) good faith determination that there
exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of an Obligor shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.11 may be otherwise applied in accordance with
Section 4.7), and (y) the Person providing Cash Collateral and the applicable
Issuer, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.1 Repayments and Prepayments; Application. The Borrowers agree that
the Loans shall be repaid and prepaid pursuant to the following terms:

Section 3.1.1 Repayments and Prepayments. Each Borrower shall repay in full the
unpaid principal amount of each Loan made to such Borrower upon the applicable
Stated Maturity Date therefor. Prior thereto, payments and prepayments of the
Loans shall or may be made as set forth below.

(a) From time to time on any Business Day, subject to payment of the applicable
premium (if any) contemplated by the last sentence of this Section 3.1 and any
payment contemplated by Section 4.4, any Borrower may make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any:

(i) Loans (other than Swing Line Loans and Canadian BAs); provided that (A) any
such prepayment of (x) the Term Loans shall be made pro rata among Term Loans of
the same type and, if applicable, having the same Interest Period of all Lenders
that have made such Term Loans (applied to the remaining amortization payments
for the Term Loans, in such amounts and in such order as such Borrower shall
determine) and (y) Revolving Loans shall be made pro rata among Revolving Loans
of the same type and, if applicable, having the same Interest Period of all
Lenders that have made such Revolving Loans; (B) all such voluntary prepayments
shall require at least one but no more than five Business Days’ prior notice to
the Administrative Agent (or the Canadian Administrative Agent, in the case of
Canadian Loans); and (C) all such voluntary partial prepayments shall be, in the
case of Eurocurrency Rate Loans, in an aggregate minimum amount of $2,500,000
and an integral multiple of $1,000,000 and, in the case of Floating Rate Loans,
in an aggregate minimum amount of C$2,500,000 and an integral multiple of
C$1,000,000 (for Floating Rate Loans denominated in Canadian Dollars) and

 

82



--------------------------------------------------------------------------------

$2,500,000 and an integral multiple of $1,000,000 (for Floating Rate Loans
denominated in U.S. Dollars); and

(ii) Swing Line Loans; provided that (A) all such voluntary prepayments shall
require prior telephonic notice to the applicable Swing Line Lender on or before
10:00 a.m., New York time, on the day of such prepayment (such notice to be
confirmed in writing within 24 hours thereafter); and (B) all such voluntary
partial prepayments shall be in an aggregate minimum amount of $500,000 and an
integral multiple of $100,000, in the case of Swing Line Loans denominated in
Dollars, or in an aggregate minimum amount of C$500,000 and an integral multiple
of C$100,000, in the case of Swing Line Loans denominated in Canadian Dollars.
For greater certainty, Canadian BAs may not be prepaid prior to their maturity.

(b) On each date when the sum of (i) the U.S. Dollar Equivalent of the aggregate
outstanding principal amount of all Revolving Loans and Swing Line Loans and
(ii) the U.S. Dollar Equivalent of the aggregate amount of all Letter of Credit
Outstandings exceeds the then applicable Revolving Loan Commitment Amount (as it
may be reduced or increased from time to time pursuant to this Agreement), the
Revolving Loan Borrowers shall make a mandatory prepayment of Revolving Loans or
Swing Line Loans or both (other than Canadian BAs), and, if necessary, Cash
Collateralize all Letter of Credit Outstandings and Canadian BAs, in an
aggregate amount equal to such excess. In addition, if the Administrative Agent
notifies the Borrowers at any time that the sum of (A) the aggregate outstanding
principal amount of all Revolving Loans denominated in Canadian Dollars and
Swing Line Loans denominated in Canadian Dollars and (B) the aggregate amount of
all Letter of Credit Outstandings denominated in Canadian Dollars exceeds an
amount equal to 102% of the then applicable Revolving Loan Commitment Amount,
then the Revolving Loan Borrowers shall make a mandatory prepayment of Revolving
Loans or Swing Line Loans or both (other than Canadian BAs), and, if necessary,
Cash Collateralize all Letter of Credit Outstandings and Canadian BAs in an
aggregate amount sufficient to reduce such outstanding amount as of such date of
payment to an amount not to exceed 100% of the Revolving Loan Commitment Amount
then in effect.

(c) On each Quarterly Payment Date occurring during any period set forth below,
the Term Loan Borrower shall make a scheduled repayment of the aggregate
outstanding principal amount, if any, of all Term Loans in an amount equal to
the percentage of the aggregate outstanding principal amount of Term Loans
(immediately after the making of the Term Loans on the Closing Date) set forth
below opposite the Stated Maturity Date or such Quarterly Payment Date, as
applicable:

 

83



--------------------------------------------------------------------------------

Period

   Percentage of Required
Principal Repayment  

September 30, 2015 through (and including) March 31, 2022

     0.25 % 

Stated Maturity Date for Term Loans

     93.25 % 

The final principal repayment installment of the Term Loans shall be repaid on
the Stated Maturity Date and in any event shall be in an amount equal to the
aggregate principal amount of all Term Loans outstanding on such date.

(d) Concurrently with the receipt by the Parent or any of its Subsidiaries of
any Net Debt Proceeds, the Borrowers shall make, or cause to be made, a
mandatory prepayment of the Loans in an amount equal to 100% of such Net Debt
Proceeds plus the applicable premium (if any) owed pursuant to the last sentence
of this Section 3.1.1.

(e) The Parent shall, within five Business Days following the receipt of any Net
Disposition Proceeds or Net Casualty Proceeds by the Parent or any of its
Subsidiaries, (x) deliver to the Administrative Agent a calculation of the
amount of such proceeds and, to the extent the aggregate amount of the
U.S. Dollar Equivalent of such proceeds received by the Parent and its
Subsidiaries in any Fiscal Year exceeds $3,000,000, make, or cause to be made, a
mandatory prepayment of the Loans in an amount equal to 100% of the U.S. Dollar
Equivalent of the aggregate amount of such Net Disposition Proceeds or Net
Casualty Proceeds in excess of $3,000,000; provided that, pursuant to written
notice referred to above delivered by the Parent to the Administrative Agent in
connection with the calculation not more than three Business Days following
receipt of any such Net Disposition Proceeds or Net Casualty Proceeds, so long
as no Default has occurred and is continuing, all such other Net Disposition
Proceeds or Net Casualty Proceeds, as the case may be, may be retained by the
Parent or any such Subsidiary, as the case may be (and be excluded from the
prepayment requirements of this clause (e)), if (i) the Parent informs the
Administrative Agent in such notice of its good faith intention to apply (or
cause one or more of the Subsidiaries to apply) such Net Disposition Proceeds or
Net Casualty Proceeds to the acquisition of other assets or properties in the
United States consistent with the businesses permitted to be conducted pursuant
to Section 7.2.1(a) (including by way of merger or Investment); provided further
that, so long as such assets or properties will be owned by a Borrower or a
Subsidiary Guarantor and will constitute Collateral, such assets or properties
may be located outside of the United States, and (ii) within 365 days following
the receipt of such Net Disposition Proceeds or Net Casualty Proceeds, such
proceeds are actually applied or committed pursuant to a written agreement to
such acquisition. The amount of such Net Disposition Proceeds or Net Casualty
Proceeds not applied after such 365 day period (or committed pursuant to a
written agreement within such 365 day period but not applied within 180 days
after such 365 day period) shall be applied as a mandatory prepayment of the
Loans as required pursuant to the first sentence of this clause (e) without
giving effect to the provisos herein.

(f) Within 100 days after the close of each Fiscal Year (beginning with the
Fiscal Year ended December 31, 2016) the Borrowers shall make, or cause to be
made, a mandatory prepayment of the Loans in an amount equal to the ECF
Percentage of the Excess

 

84



--------------------------------------------------------------------------------

Cash Flow (if any) for such Fiscal Year, provided that voluntary prepayments of
the Term Loans, and of the Revolving Loans in the event that Revolving Loan
Commitments are permanently reduced by an equivalent amount, that are made in
any Fiscal Year shall be credited against this required Excess Cash Flow payment
for such Fiscal Year on a dollar-for-dollar basis.

(g) Immediately upon any acceleration of the Stated Maturity Date of any Loans
pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay, or cause to
be repaid, all the Loans, unless, pursuant to Section 8.3, only a portion of all
the Loans is so accelerated (in which case the portion so accelerated shall be
so repaid).

All prepayments under this Section shall be subject to Section 4.4, but
otherwise shall be (except as set forth in the next sentence) without premium or
penalty, and shall be accompanied by accrued and unpaid interest on the
principal amount to be prepaid to but excluding the date of payment. In the
event that on or prior to the six (6) month anniversary of the Closing Date, the
Borrowers make any mandatory prepayment pursuant to Section 3.1.1(d) in
connection with a Repricing Event, or if a Repricing Event shall otherwise
occur, the Borrowers shall pay to the Administrative Agent for the account of
the Term Loan Lenders a prepayment premium equal to 1.00% of the aggregate
principal amount of the Term Loans subject to such mandatory prepayment or
Repricing Event.

Section 3.1.2 Application. Amounts prepaid pursuant to Section 3.1.1 shall be
applied as set forth in this Section.

(a) Subject to clause (b), each prepayment or repayment of the principal of the
Loans shall be applied, to the extent of such prepayment or repayment, first, to
the principal amount thereof being maintained as Floating Rate Loans, and
second, subject to the terms of Section 4.4, to the principal amount thereof
being maintained as Fixed Rate Loans.

(b) Each prepayment of the Loans made pursuant to clauses (d), (e) and (f) of
Section 3.1.1 shall be applied (i) first, to the Term Loans, in forward order of
maturity to the next four (4) scheduled installments of principal thereof
pursuant to Section 3.1.1(c) and, thereafter, pro rata to a mandatory prepayment
of the outstanding principal amount of all Term Loans (with the amount of such
prepayment of the Term Loans being applied pro rata against the amount of each
remaining Term Loan amortization payment), and (ii) second, to the repayment of
any outstanding U.S. Revolving Loans and Canadian Revolving Loans until paid in
full, and then to Cash Collateralize Letter of Credit Outstandings and Canadian
BAs (other than Letter of Credit Outstandings that have been paid pursuant to
this clause (ii)).

Section 3.2 Interest Provisions. Interest on the outstanding principal amount of
the Loans (other than with respect to Canadian BAs) shall accrue and be payable
in accordance with the terms set forth below.

Section 3.2.1 Rates. Subject to Section 2.3.2 and Section 2.8, pursuant to an
appropriately delivered Borrowing Request or Continuation/Conversion Notice, the
applicable Borrowers may elect that the Loans comprising a Borrowing accrue
interest at a rate per annum:

(a) on that portion maintained from time to time as a Floating Rate Loan, equal
to the sum of the Alternate Base Rate (if such Loan is a U.S. Loan or a Canadian
Loan denominated in U.S. Dollars) or the Canadian Prime Rate (if such Loan is a
Canadian Loan

 

85



--------------------------------------------------------------------------------

denominated in Canadian Dollars), as applicable, from time to time in effect
plus the Applicable Margin; provided that (i) all U.S. Swing Line Loans shall
always accrue interest at the Alternate Base Rate plus the then effective
Applicable Margin for Revolving Loans maintained as Floating Rate Loans and
(ii) all Canadian Swing Line Loans shall always accrue interest at a rate per
annum equal to the Canadian Prime Rate (if denominated in Canadian Dollars) or
the Alternate Base Rate (if denominated in U.S. Dollars) from time to time in
effect plus the then effective Applicable Margin for Canadian Revolving Loans
maintained as Floating Rate Loans; and

(b) on that portion maintained as a Eurocurrency Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the Eurocurrency Rate (Reserve
Adjusted) for such Interest Period plus the Applicable Margin.

All Eurocurrency Rate Loans shall bear interest from and including the first day
of the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such
Eurocurrency Rate Loan. Interest on Floating Rate Loans shall be calculated from
and including the first day of the Borrowing of such Floating Rate Loan to (but
not including) the date interest is required to be paid on such Floating Rate
Loan pursuant to Section 3.2.3.

Section 3.2.2 Post-Maturity Rates; Default Rate. After the date any principal
amount of any Loan or Reimbursement Obligation is due and payable (whether on
the Stated Maturity Date, upon acceleration or otherwise), the Borrowers shall
pay, but only to the extent permitted by law, interest (after as well as before
judgment) on such amounts at a rate per annum equal to the rate of interest that
otherwise would be applicable to such Loan or Reimbursement Obligation (as
applicable) plus 2.00% per annum (in each case being the “Default Rate”). Upon
the request of the Required Lenders, while any other Event of Default exists,
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.

Section 3.2.3 Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a) on the Stated Maturity Date therefor;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Loan on the principal amount so paid or prepaid;

(c) with respect to Floating Rate Loans, on each Quarterly Payment Date
occurring after the Effective Date;

(d) with respect to Eurocurrency Rate Loans, on the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, on the
date occurring on each three-month interval occurring after the first day of
such Interest Period);

(e) with respect to any Floating Rate Loans converted into Fixed Rate Loans on a
day when interest would not otherwise have been payable pursuant to clause (c),
on the date of such conversion; and

 

86



--------------------------------------------------------------------------------

(f) on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.

Section 3.2.4 Interest Act Provision. Interest payable on Canadian Loans shall
be subject to the following terms.

(a) For the purposes of the Interest Act (Canada), whenever interest payable
pursuant to this Agreement is calculated with respect to any monetary Obligation
relating to Canadian Loans on the basis of a period other than a calendar year
(the “Calculation Period”), each rate of interest determined pursuant to such
calculation expressed as an annual rate is equivalent to such rate as so
determined, multiplied by the actual number of days in the calendar year in
which the same is to be ascertained and divided by the number of days in the
Calculation Period.

(b) The principle of deemed reinvestment of interest with respect to any
monetary Obligation relating to Canadian Loans shall not apply to any interest
calculation under this Agreement.

(c) The rates of interest with respect to any monetary Obligation relating to
Canadian Loans stipulated in this Agreement are intended to be nominal rates and
not effective rates or yields. If any provision of this Agreement would oblige
any Borrower to make any payment of interest or other amount payable to any
Lender in an amount or calculated at a rate which would be prohibited by
applicable law or would result in a receipt by that Lender of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by that Lender of “interest” at a “criminal rate”, such adjustment
to be effected, to the extent necessary (but only to the extent necessary), as
follows:

(i) first, by reducing the amount or rate of interest or the amount or rate of
any acceptance fee required to be paid to the affected Lender; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid to the affected Lender which would
constitute interest for purposes of section 347 of the Criminal Code (Canada).

Section 3.3 Fees. The Borrowers shall pay the fees set forth below. All such
fees shall be non-refundable.

Section 3.3.1 Revolving Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Loan Lender, for the
period (including any portion thereof when any of its Revolving Loan Commitments
are suspended by reason of any Borrower’s inability to satisfy any condition of
Article V) commencing on the Effective Date and continuing through the Revolving
Loan Commitment Termination Date, a

 

87



--------------------------------------------------------------------------------

commitment fee in an amount equal to the Applicable Commitment Fee Margin, in
each case on such Revolving Loan Lender’s Percentage of the sum of the average
daily unused portion of the Revolving Loan Commitment Amount (calculated based
on the U.S. Dollar Equivalent thereof, and net of the U.S. Dollar Equivalent of
Letter of Credit Outstandings). All commitment fees payable pursuant to this
Section shall be calculated on a year comprised of 360 days and payable by the
Revolving Loan Borrowers in arrears on the Effective Date and thereafter on each
Quarterly Payment Date, commencing with the first Quarterly Payment Date
following the Effective Date, and on the Revolving Loan Commitment Termination
Date. The making of Swing Line Loans shall not constitute usage of the Revolving
Loan Commitment with respect to the calculation of commitment fees to be paid by
the Revolving Loan Borrowers to the Revolving Loan Lenders.

Section 3.3.2 Fees. The Borrowers shall pay to the Administrative Agent and the
Arrangers the fees in the amounts, on the dates and in the manner set forth in
the Fee Letter.

Section 3.3.3 Letter of Credit Fees. The following fees shall be payable in
connection with Letters of Credit:

(a) The Borrowers shall pay to the Administrative Agent, for the pro rata
account of the Revolving Loan Lenders, a Letter of Credit fee in a per annum
amount equal to the then effective Applicable Margin for Revolving Loans
maintained as Eurocurrency Rate Loans, multiplied by the daily Stated Amount
(calculated based on the U.S. Dollar Equivalent thereof) of each such Letter of
Credit, such fees being payable quarterly in arrears on each Quarterly Payment
Date following the date of issuance of each Letter of Credit and on the
Revolving Loan Commitment Termination Date.

(b) The Borrowers shall also pay to the Administrative Agent for the account of
the applicable Issuer, quarterly in arrears on each Quarterly Payment Date
following the date of issuance of each Letter of Credit by such applicable
Issuer and on the Revolving Loan Commitment Termination Date, an issuance fee in
an amount equal to 1/4 of 1% per annum on the daily Stated Amount (calculated
based on the U.S. Dollar Equivalent thereof) of each such Letter of Credit. In
addition, the applicable Issuer’s customary administrative, issuance, amendment,
payment and negotiation fees shall be payable to such applicable Issuer, for its
own account, on the dates and in the amounts from time to time notified to the
Borrowers by such applicable Issuer.

ARTICLE IV

CERTAIN EUROCURRENCY RATE, CANADIAN BA AND OTHER PROVISIONS

Section 4.1 Fixed Rate Lending Unlawful. If any Lender shall reasonably
determine (which determination shall, upon notice thereof to the Borrowers and
the Administrative Agent, be conclusive and binding on the Borrowers) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make, maintain or continue any Loan as, or to convert any
Loan into, a Fixed Rate Loan, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, U.S. Dollars in the applicable interbank market, then: (i) the
obligations of such

 

88



--------------------------------------------------------------------------------

Lender to make, continue or convert any such Fixed Rate Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and all outstanding Fixed Rate Loans payable to such Lender shall
automatically convert into Floating Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion and (ii) until such circumstances no longer exist, any Base Rate Loans
bearing interest by reference to clause (c) of the definition of “Alternate Base
Rate” shall be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of Alternate Base Rate. Upon receipt of such notice,
(x) the applicable Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurocurrency
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Alternate Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Alternate Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

Section 4.2 Deposits Unavailable; Circumstances making Canadian BAs Unavailable.

(a) If the Administrative Agent shall have determined that (i) deposits in U.S
Dollars in the amount and for the relevant Interest Period are not available to
it in its relevant market, (ii) by reason of circumstances affecting its
relevant market, adequate and reasonable means do not exist for ascertaining the
interest rate applicable hereunder to Eurocurrency Rate Loans or (iii) for any
reason, the Eurocurrency Rate for any requested Interest Period with respect to
a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to the applicable Lenders of funding such Eurocurrency Rate Loan, then,
upon notice from the Administrative Agent to the Borrowers and the applicable
Lenders, the obligations of all such Lenders under Section 2.3 and Section 2.4
to make, maintain or continue any Loans as, or to convert any Loans into,
Eurocurrency Rate Loans shall forthwith be suspended until the Administrative
Agent shall notify the Borrowers and the applicable Lenders that the
circumstances causing such suspension no longer exist. Upon receipt of such
notice, a Borrower may revoke any pending request for a Borrowing of, conversion
to or continuation of Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary,
be determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Alternate Base Rate) in the amount specified therein.

(b) If the Administrative Agent shall have determined in good faith that by
reason of circumstances affecting the Canadian money market, there is no market
for Canadian

 

89



--------------------------------------------------------------------------------

BAs, then, upon notice to the Borrowers and the applicable Lenders, the right of
the Canadian Borrower to request the acceptance of Canadian BAs and the
acceptance thereof shall be suspended until the Administrative Agent shall
notify the Borrowers and the applicable Lenders that it has determined that the
circumstances causing such suspension no longer exist.

Section 4.3 Increased Loan Costs, etc.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurocurrency Rate (Reserve
Adjusted)) or any Issuer;

(ii) subject any Secured Party to any Taxes (other than Indemnified Taxes, Other
Taxes and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or any Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Secured Party of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuer or such other Secured Party of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuer or other
Secured Party hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuer or other Secured Party, the Borrowers
will pay to such Lender, Issuer or other Secured Party, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuer or other
Secured Party, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Secured Party determines that any Change in Law affecting such
Secured Party or any lending office of such Secured Party or such Secured
Party’s holding company, if any, regarding capital or liquidity requirements,
has or would have the effect of reducing the rate of return on such Secured
Party’s capital or on the capital of such Secured Party’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Secured Party
or the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Secured Party, or the Letters of Credit issued by any Issuer, to a
level below that which such Secured Party or such Secured Party’s holding
company could have achieved but for such Change in Law (taking into
consideration such Secured Party’s policies and the policies of such Secured
Party’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Secured Party such additional amount or
amounts as will compensate such Secured Party or such Secured Party’s holding
company for any such reduction suffered.

 

90



--------------------------------------------------------------------------------

(c) A certificate of a Secured Party setting forth the amount or amounts
necessary to compensate such Secured Party or its holding company, as the case
may be, as specified in clause (a) or (b) of this Section 4.3 and delivered to
either Borrower, shall be conclusive absent manifest error. The Borrowers shall
pay such Secured Party the amount shown as due on any such certificate within
10 days after receipt thereof.

(d) Failure or delay on the part of any Secured Party to demand compensation
pursuant to this Section 4.3 shall not constitute a waiver of such Secured
Party’s right to demand such compensation; provided that the Borrowers shall not
be required to compensate a Secured Party pursuant to this Section 4.3 for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Secured Party notifies either Borrower of the Change in Law
giving rise to such increased costs or reductions, and of such Secured Party’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 4.4 Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make or
continue any portion of the principal amount of any Loan as, or to convert any
portion of the principal amount of any Loan into, a Fixed Rate Loan) as a result
of:

(a) any conversion or repayment or prepayment of the principal amount of any
Fixed Rate Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Article III or otherwise;

(b) any Loans not being made as Fixed Rate Loans on the date specified in, and
otherwise in accordance with, the Borrowing Request therefor;

(c) any Loans not being continued as, or converted into, Fixed Rate Loans on the
date specified in, and otherwise in accordance with the Continuation/Conversion
Notice therefor; or

(d) any assignment of a Fixed Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrowers pursuant to
Section 4.11;

then, upon the written notice of such Lender to the Borrowers (with a copy to
the Administrative Agent), the Borrowers shall, within five days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such written notice shall, in the absence of manifest error, be conclusive and
binding on the Borrowers.

Section 4.5 Reserved.

Section 4.6 Taxes. Each Borrower covenants and agrees as follows with respect to
Taxes:

(a) Except to the extent required by applicable law, any and all payments by or
on account of any obligation of an Obligor under each Loan Document shall be
made without

 

91



--------------------------------------------------------------------------------

setoff, counterclaim or other defense, and free and clear of, and without
deduction or withholding for or on account of, any Taxes. In the event that any
Taxes are imposed and required by applicable law to be deducted or withheld from
any payment by the applicable withholding agent (as determined in the good faith
discretion of such withholding agent), then:

(i) subject to clause (g), if such Taxes are Indemnified Taxes, the amount of
such payment by such Borrower shall be increased as may be necessary so that the
applicable recipient receives, after withholding or deduction for or on account
of such Indemnified Taxes (including withholding or deduction applicable to
additional sums payable under this Section 4.6), an amount that is not less than
the amount the recipient would have received had no such withholding or
deduction of Indemnified Taxes been made; and

(ii) the applicable withholding agent shall withhold the full amount of such
Taxes from such payment (as increased pursuant to clause (a)(i)) and shall pay
such amount to the Governmental Authority imposing such Taxes in accordance with
applicable law.

(b) In addition, the Borrowers shall timely pay all Other Taxes imposed to the
relevant Governmental Authority imposing such Other Taxes in accordance with
applicable law, or at the option of the Administrative Agent, timely reimburse
it for the payment of any Other Taxes.

(c) As promptly as practicable after the payment of any Taxes or Other Taxes
described in this Section 4.6 by a Borrower, such Borrower shall furnish to the
Administrative Agent a copy of an official receipt (or a certified copy thereof)
evidencing the payment of such Taxes or Other Taxes, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent. The Administrative Agent shall make copies thereof
available to any Lender upon request therefor.

(d) Subject to clause (g), the Borrowers shall indemnify each Secured Party,
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Secured Party or
required to be withheld or deducted from a payment to such Secured Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes are correctly or legally asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Parent by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. Promptly upon having
knowledge that any such Indemnified Taxes have been levied, imposed or assessed,
and promptly upon written notice thereof by any Secured Party, the Borrowers
shall pay such Indemnified Taxes directly to the relevant Governmental Authority
(provided that, no Secured Party shall be under any obligation to provide any
such notice to the Borrowers).

(e) Each Lender shall severally indemnify the Administrative Agent and the
Canadian Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent or the Canadian
Administrative Agent (as applicable) for such Indemnified Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any

 

92



--------------------------------------------------------------------------------

Taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.10.3(b) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent or the Canadian Administrative Agent
(as applicable) in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or the Canadian Administrative Agent
(as applicable) shall be conclusive absent manifest error. Each Lender hereby
authorizes the Administrative Agent or the Canadian Administrative Agent (as
applicable) to set off and apply any and all amounts at any time owing to such
Lender under any Loan Document or otherwise payable by the Administrative Agent
or the Canadian Administrative Agent (as applicable) to the Lender from any
other source against any amount due to the Administrative Agent or the Canadian
Administrative Agent (as applicable) under this clause (e).

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding anything to the
contrary in the preceding sentence, the completion, execution and submission of
such documentation (other than such documentation set forth in
Section 4.6(f)(ii), (iv) and (v) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of Section 4.6(f)(i) hereof, each Non-U.S.
Lender that is a Lender with respect to any Obligation of the U.S. Borrower, on
or prior to the date on which such Non-U.S. Lender becomes a Lender (and from
time to time thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent, but only for so long as such Non-U.S. Lender is legally
entitled to do so), shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent whichever of the
following is appropriate (w) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (I) with
respect to payments of interest under any Loan Document, two duly completed and
executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (II) with respect to any other
applicable payments under any Loan Document, two duly completed and executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty; (x) in the case
of a Non-U.S. Lender claiming the income is effectively connected with a U.S.
trade or business two duly completed and executed originals of IRS Form W-8ECI;
(y) in the case of a Non-U.S. Lender claiming benefits of Section 881(c) of the
Code (I) a certificate reasonably satisfactory to the Administrative

 

93



--------------------------------------------------------------------------------

Agent to the effect that such Non-U.S. Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the U.S. Borrower within the meaning of Section 881(c)(3)(B) of the Code, or
(C) a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code (referred to as an
“Exemption Certificate”) and (II) two duly completed and executed originals of
IRS Form W-8BEN or W-8BEN-E, as applicable; (z) to the extent a Non-U.S. Lender
is not the beneficial owner, two duly completed and executed originals of IRS
Form W-8IMY, accompanied by a withholding statement and two executed originals
of IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, IRS Form W-8IMY (with
applicable attachments), an Exemption Certificate, IRS Form W-9, and/or such
other certification documents from each beneficial owner, as applicable;
provided that, with respect to the obligation to provide an Exemption
Certificate, if the Non-U.S. Lender is a partnership and one or more direct or
indirect partners of such Non-U.S. Lender are claiming the portfolio interest
exemption, such Non-U.S. Lender may provide an Exemption Certificate on behalf
of each such direct and indirect partner.

(iii) Any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a party under this Agreement (and from time to time
thereafter upon the reasonable request of Parent, the U.S. Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the U.S. Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made.

(iv) Any Lender that is not a Non-U.S. Lender shall, with respect to an
obligation of the U.S. Borrower, deliver to the U.S. Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of the U.S. Borrower or the Administrative
Agent), two duly completed and executed originals of IRS Form W-9.

(v) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the U.S. Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
U.S. Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the U.S. Borrower or
the Administrative Agent as may be necessary for the U.S. Borrower and the
Administrative Agent to comply with

 

94



--------------------------------------------------------------------------------

their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (v), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(vi) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 4.6(f) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

(g) No Borrower shall be obligated to pay any additional amounts to any Secured
Party pursuant to clause (a)(i), or to indemnify any Secured Party pursuant to
clause (d), in respect of withholding Taxes to the extent imposed as a result of
(i) such Secured Party’s failure to comply with Section 4.6(f), (ii) the failure
for any reason (except as provided below in clauses (w), (x), (y), and (z) of
this Section 4.6(g)) of such Secured Party to provide the Borrowers and the
Administrative Agent with a form or forms and/or Exemption Certificate
establishing a complete exemption from U.S. federal withholding Tax (including
U.S. federal back-up withholding Taxes) or the information or certifications in
such form or forms and/or Exemption Certificate being untrue or inaccurate on
the date delivered in any material respect, or (iii) such Secured Party that is
a Lender designating a successor lending office at which it maintains its Loans
(including with respect to causing one of its foreign branches or Affiliates (or
an international banking facility created by such Lender) to make or maintain
any Eurocurrency Rate Loan as provided in Section 2.5 hereof) which has the
effect of causing such Lender to become subjected to U.S. federal or Canadian
withholding Taxes in excess of those to which it was subject immediately prior
to such designation; provided that, the Borrowers shall be obligated to pay
additional amounts to any such Secured Party pursuant to clause (a)(i), and to
indemnify any such Secured Party pursuant to clause (d), in respect of
withholding Taxes to the extent that (w) any such failure to deliver the
documentation, form or forms or an Exemption Certificate or any failure of such
form or forms or Exemption Certificate to establish complete exemption from
withholding Tax (including U.S. federal back-up withholding Taxes) or any
inaccuracy or untruth contained therein, as applicable, resulted from a change
in any applicable statute, treaty, regulation or other applicable law or any
governmental or judicial interpretation of any of the foregoing occurring after
the date such Secured Party becomes a party to this Agreement (or, in the event
that an assignment of a position of a Loan is made pursuant to Section 12.10.2
to a Person who is already a Secured Party under this Agreement, then, with
respect to such position of the Loan, the date of such assignment), which change
rendered such Secured Party no longer legally entitled to deliver such
documentation, form or forms or Exemption Certificate or otherwise ineligible
for a complete exemption from withholding Tax (including U.S. federal back-up
withholding Taxes), or rendered the information or certifications made in such
form or forms or Exemption Certificate untrue or inaccurate in a material
respect, as applicable, (x) amounts with respect to such withholding Taxes were
payable to such Secured Party’s assignor immediately before the Secured Party
became a party to this Agreement or acquired the applicable interest in a Loan
or Commitment (except to the extent that such withholding Taxes would have been
reduced or eliminated had the assignee Secured Party complied with
Section 4.6(f)), (y) the redesignation of the Lender’s lending office was made
at the written request of any Borrower or (z) the obligation to pay any
additional amounts to any such Secured Party pursuant to clause (a)(i) or to
indemnify any such Secured Party pursuant to

 

95



--------------------------------------------------------------------------------

clause (d) is with respect to an Assignee Lender that becomes an Assignee Lender
as a result of an assignment made at the written request of any Borrower.

(h) In the event that any party receives a refund in respect of Taxes as to
which it has been indemnified pursuant to this Section 4.6 (including the
payment of additional amounts pursuant to this Section 4.6), and such party
determines in its sole, good faith judgment that such refund is attributable to
such indemnification, then such indemnified party shall promptly notify the
Administrative Agent and the Borrowers and shall promptly remit to the
indemnifying party an amount equal to such refund (but only to the extent of
such indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Taxes subject to
indemnification and giving rise to such refund had not been deducted, withheld,
or otherwise imposed and the corresponding indemnification payments (including
additional amounts) with respect to such Taxes had not been made. No indemnified
party shall be obligated to disclose information regarding its tax affairs or
computations (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person in connection with
this clause (h) or any other provision of this Section 4.6.

(i) For purposes of this Section 4.6, the term “Lender” includes each Issuer and
Swing Line Lender and the term “applicable law” includes FATCA.

Section 4.7 Payments, Computations; Proceeds of Collateral, etc.

(a) Unless otherwise expressly provided in a Loan Document, all payments by the
Borrowers pursuant to each Loan Document shall be made by the Borrowers to the
Administrative Agent (or the Canadian Administrative Agent, as applicable) for
the pro rata account of the Secured Parties entitled to receive such payment. In
furtherance of the foregoing, (i) payments of principal, interest and commitment
fees with respect to Canadian Revolving Loans made in (x) Canadian Dollars shall
be payable in Canadian Dollars and (y) U.S. Dollars shall be payable in U.S.
Dollars, in each case, to the Canadian Administrative Agent and (ii) payments of
principal, interest and, in the case of U.S. Revolving Loans, commitment fees
with respect to Term Loans and U.S. Revolving Loans made in U.S. Dollars shall
be payable in U.S. Dollars to the Administrative Agent. Except as provided
herein, all payments shall be made without condition and free and clear of any
setoff, deduction, recoupment or counterclaim not later than 12:00 p.m., New
York time, on the date due in same day or immediately available funds to such
account as the Administrative Agent (or the Canadian Administrative Agent, as
applicable) shall specify from time to time by notice to the Borrowers. Funds
received after that time shall be deemed to have been received by the
Administrative Agent (or the Canadian Administrative Agent, as applicable) on
the next succeeding Business Day. The Administrative Agent (or the Canadian
Administrative Agent, as applicable) shall promptly remit in same day

 

96



--------------------------------------------------------------------------------

funds to each Secured Party its share, if any, of such payments received by the
Administrative Agent (or the Canadian Administrative Agent, as applicable) for
the account of such Secured Party. All interest (including interest on
Eurocurrency Rate Loans) and fees shall, subject to Section 3.2.4, be computed
on the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest or fee is
payable over a year comprised of 360 days (or, in the case of interest on a
Floating Rate Loan (to the extent calculated by reference to clause (b) of the
definition of “Alternate Base Rate,” in the case of Base Rate Loans), 365 days
or, if appropriate, 366 days). Payments due on other than a Business Day shall
(except as otherwise required by the proviso to the definition of “Interest
Period”) be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees in connection with that
payment.

(b) All amounts received as a result of the exercise of remedies under the Loan
Documents (including from the proceeds of Collateral securing the Obligations)
or under applicable law shall be applied upon receipt to the Obligations as
follows: (i) first, to the ratable payment of all Obligations owing to the
Administrative Agent, the Canadian Administrative Agent, the Collateral Agent
and the Canadian Collateral Agent, in their respective capacities as such
(including the reasonable fees and expenses of counsel to any such Person in
such capacity), (ii) second, after payment in full in cash of the amounts
specified in clause (b)(i), to the ratable payment of all interest (including
interest accruing after the commencement of a proceeding in bankruptcy,
insolvency or similar law, whether or not permitted as a claim under such law)
and fees owing under the Loan Documents, and all costs and expenses owing to the
Secured Parties pursuant to the terms of the Loan Documents, until paid in full
in cash, (iii) third, after payment in full in cash of the amounts specified in
clauses (b)(i) and (b)(ii), to the ratable payment of the principal amount of
the Loans then outstanding, the aggregate Reimbursement Obligations then owing,
the amounts necessary to Cash Collateralize the contingent liabilities under
Letter of Credit Outstandings, Canadian BAs, and to amounts owing to Secured
Parties under Rate Protection Agreements (to the extent not constituting
Excluded Swap Obligations) and Secured Cash Management Agreements, (iv) fourth,
after payment in full in cash of the amounts specified in clauses (b)(i) through
(b)(iii), to the ratable payment of all other Obligations owing to the Secured
Parties (to the extent not constituting Excluded Swap Obligations), and
(v) fifth, after payment in full in cash of the amounts specified in
clauses (b)(i) through (b)(iv), and following the Termination Date, to each
applicable Obligor or any other Person lawfully entitled to receive such
surplus. For purposes of clause (b)(iii), the amount owing at any time to any
Secured Party with respect to a Rate Protection Agreement to which such Secured
Party is a party shall be determined at such time in accordance with the
customary methods of calculating credit exposure under similar arrangements by
the counterparty to such arrangements, taking into account potential interest
rate (or, if applicable, currency) movements and the respective termination
provisions and notional principal amount and term of such Rate Protection
Agreement.

(c) The Borrowers acknowledge that the Lenders have agreed to the amount of the
Applicable Margin and fees payable under the Loan Documents based upon, among
other things, the delivery by the Obligors pursuant to Section 7.1.1 of accurate
and actual reporting of results of operation, and that the financial covenant
ratios set forth in a Compliance Certificate shall only be treated by the
Secured Parties as presumptive evidence of such actual results. If the actual
Leverage Ratio for any period is higher than that set forth in a Compliance
Certificate for such period, then the amount of interest and fees owing for such
period shall be established by

 

97



--------------------------------------------------------------------------------

reference to the actual Leverage Ratio, and not the ratio set forth in the
Compliance Certificate. Promptly, and in any event within three days, following
the earlier of (i) any Borrower’s receipt of a notice from the Administrative
Agent pursuant to this clause or (ii) any Borrower’s knowledge that the Leverage
Ratio for a particular period was higher than that reported in the Compliance
Certificate for such period, the Borrowers shall pay to the Administrative Agent
all unpaid interest and fees for such period based upon the actual Leverage
Ratio. In no event shall the Lenders be required to rebate interest or fees paid
by any Borrower, and the payment of incremental interest and fees pursuant to
this clause shall not impair (and is without limitation of) the other rights and
remedies of the Secured Parties under the Loan Documents.

Section 4.8 Sharing of Payments. If any Secured Party shall obtain any payment
or other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Credit Extension or Reimbursement Obligation (other
than pursuant to the terms of Sections 4.3, 4.4 or 4.6) in excess of its pro
rata share (if any) of payments obtained by all Secured Parties, such Secured
Party shall purchase from the other applicable Secured Parties such
participations in Credit Extensions made by them as shall be necessary to cause
such purchasing Secured Party to share the excess payment or other recovery
ratably (to the extent such other Secured Parties were entitled to receive a
portion of such payment or recovery) with each of them; provided that, if all or
any portion of the excess payment or other recovery is thereafter recovered from
such purchasing Secured Party, the purchase shall be rescinded and each Secured
Party which has sold a participation to the purchasing Secured Party shall repay
to the purchasing Secured Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Secured Party’s ratable
share (according to the proportion of (a) the amount of such selling Secured
Party’s required repayment to the purchasing Secured Party to (b) total amount
so recovered from the purchasing Secured Party) of any interest or other amount
paid or payable by the purchasing Secured Party in respect of the total amount
so recovered. The Borrowers agree that any Secured Party purchasing a
participation from another Secured Party pursuant to this Section may, to the
fullest extent permitted by law, exercise all its rights (including pursuant to
Section 4.9) with respect to such participation as fully as if such Secured
Party were the direct creditor of the Borrowers in the amount of such
participation, subject, solely with respect to Participants, to clause (b) of
Section 12.10.3. For the avoidance of doubt, the provisions of this Section 4.8
shall not be construed to apply to (x) any payment made by any Borrower pursuant
to and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender or
Disqualified Lender), or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Letter of Credit Outstandings to any assignee or participant,
other than to the Borrower or any of its Affiliates (other than pursuant to
Section 12.10.2(j)), as to which the provision of this Section 4.8 shall apply.

Section 4.9 Setoff. Each Secured Party shall, upon the occurrence and during the
continuance of any Event of Default, have the right to appropriate and apply to
the payment of the Obligations owing to it (whether or not then due), and (as
security for such Obligations) each Borrower hereby grants to each Secured Party
a continuing security interest in, any and all balances, credits, deposits,
accounts or moneys of such Borrower then or thereafter maintained with such
Secured Party; provided that any such appropriation and application shall be
subject to the provisions of Section 4.8. Each Secured Party agrees promptly to
notify the Borrowers and the Administrative Agent after any such appropriation
and application made by

 

98



--------------------------------------------------------------------------------

such Secured Party; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Secured
Party under this Section are in addition to other rights and remedies (including
other rights of setoff under applicable law or otherwise) which such Secured
Party may have.

Section 4.10 Mitigation. Each Lender agrees that if it makes any demand for
payment under Sections 4.3 or 4.6, it will use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions and so long as
such efforts would not subject it to any unreimbursed cost or expense or would
not otherwise be disadvantageous to it, as determined in its sole discretion) to
designate a different lending office if in the reasonable judgment of the Lender
the making of such a designation would reduce or obviate the need for the
Borrowers to make payments under Section 4.3 or 4.6. The Borrowers agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation.

Section 4.11 Removal of Lenders. If any Lender (an “Affected Lender”) (i) fails
to consent to an election, consent, amendment, waiver or other modification to
this Agreement or other Loan Document (a “Non-Consenting Lender”) that requires
the consent of the Required Lenders, Required Class Lenders or Required
Revolving Loan Lenders, as applicable, and such election, consent, amendment,
waiver or other modification is otherwise consented to by the Required Lenders,
Required Class Lenders or Required Revolving Loan Lenders, as applicable,
(ii) makes a demand upon any Borrower for (or if any Borrower is otherwise
required to pay) amounts pursuant to Section 4.3 or 4.6, or (iii) becomes a
Defaulting Lender, the Borrowers may, at their sole cost and expense, give
notice (a “Replacement Notice”) in writing to the Administrative Agent and such
Affected Lender of its intention to cause such Affected Lender to sell all or
any portion of its Loans, Commitments and/or Notes to another financial
institution or other Person (a “Non-Affected Replacement Lender”) designated in
such Replacement Notice; provided that no Replacement Notice may be given by the
Borrowers if (A) such replacement conflicts with any applicable law or
regulation or (B) prior to any such replacement, such Lender shall have taken
any necessary action under Section 4.3 or 4.6 (if applicable) so as to eliminate
the continued need for payment of amounts owing pursuant to Section 4.3 or 4.6
and withdrawn its request for compensation under Section 4.3 or 4.6. If the
Administrative Agent and each Issuer, in the case of a Non-Affected Replacement
Lender with a Revolving Loan Commitment, shall, in the exercise of their
reasonable discretion (in each case to the extent that the Administrative
Agent’s or the Issuers’ consent would be required for an assignment to such
Lender under Section 12.10) and within 30 days of its receipt of such
Replacement Notice, notify the Borrowers and such Affected Lender in writing
that the Non-Affected Replacement Lender is reasonably satisfactory to such
Administrative Agent and each Issuer, then such Affected Lender shall, subject
to the payment of any amounts due pursuant to Section 4.4, assign, in accordance
with Section 12.10.2(d), the portion of its Commitments, Loans, Notes (if any)
and other rights and obligations under this Agreement and all other Loan
Documents (including Reimbursement Obligations, if applicable) designated in the
Replacement Notice to such Non-Affected Replacement Lender; provided that
(A) such assignment shall be without recourse, representation or warranty and
shall be on terms and conditions reasonably satisfactory to such Affected Lender
and such Non-Affected Replacement Lender, and (B) the purchase price paid by
such Non-Affected Replacement Lender shall be in the amount of such Affected
Lender’s Loans designated in the Replacement Notice and/or its Percentage of
outstanding Reimbursement Obligations, as applicable, together with all accrued
and unpaid interest and fees in respect thereof, plus all other amounts
(including the amounts

 

99



--------------------------------------------------------------------------------

demanded and unreimbursed under Sections 4.3 and 4.6 and any amounts payable
under the final sentence of Section 3.1.1, in the case of a Non-Consenting
Lender with respect to a Repricing Event of the kind described in clause (ii) of
the definition thereof), owing to such Affected Lender hereunder. Upon the
effective date of an assignment described above, the Non-Affected Replacement
Lender shall become a “Lender” for all purposes under the Loan Documents. Each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any assignment agreement necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section.

ARTICLE V

CONDITIONS TO CREDIT EXTENSIONS

Section 5.1 Initial Credit Extension. The obligations of the Lenders and, if
applicable, any applicable Issuer to make the initial Credit Extension shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 5.1.

Section 5.1.1 Resolutions, etc. The Administrative Agent shall have received
from each Borrower, each Canadian Subsidiary Guarantor and each U.S. Subsidiary
Guarantor, as applicable, (i) a copy of a good standing certificate (where the
same is available in the jurisdiction of incorporation or organization of such
Person) or a copy of any other corporate or organizational document as customary
in its jurisdiction of incorporation, dated a date reasonably close to the
Closing Date, for each such Person and (ii) a certificate, dated as of the
Closing Date, duly executed and delivered by such Person’s Secretary or
Assistant Secretary, managing member, managing director or general partner, as
applicable, as to:

(a) resolutions of each such Person’s Board of Directors or shareholders (as
applicable) then in full force and effect authorizing, to the extent relevant,
the execution, delivery and performance of each Loan Document to be executed by
such Person and the transactions contemplated hereby and thereby;

(b) the incumbency and signatures of those of its officers, directors, managing
member or general partner, as applicable, authorized to act with respect to each
Loan Document to be executed by such Person; and

(c) the full force and validity of each Organic Document of such Person
(certified copies of which documents shall be annexed to such certificate);

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary,
managing member or general partner, as applicable, of any such Person canceling
or amending the prior certificate of such Person.

Section 5.1.2 Closing Date Certificate. The Administrative Agent shall have
received the Closing Date Certificate, dated as of the Closing Date and duly
executed and delivered by an Authorized Officer of the Parent, in which
certificate the Parent shall agree and acknowledge that the statements made
therein shall be deemed to be true and correct representations and warranties of
the Parent as of such date, and, at the time each such certificate is delivered,
such statements shall in fact be true and correct. All documents and agreements

 

100



--------------------------------------------------------------------------------

required to be appended to the Closing Date Certificate shall be in form and
substance reasonably satisfactory to the Administrative Agent, shall have been
executed and delivered by the requisite parties, and shall be in full force and
effect.

Section 5.1.3 Acquisition Matters.

(a) The Acquisition Documents shall be in form and substance satisfactory to the
Arrangers (and each of the Arrangers hereby agree that the Acquisition Agreement
dated February 28, 2015 is acceptable to it), which Acquisition Agreement will
provide, without limitation that:

(i) the board of the Target shall have unanimously resolved to recommend to its
stockholders to accept the Tender Offer and tender their Target Shares to Merger
Sub pursuant to the Tender Offer and, to the extent required to consummate the
Merger, approve the Acquisition Agreement (such recommendation, the “Target
Board Recommendation”);

(ii) the board of the Target shall have agreed to disseminate, and shall have
disseminated, immediately following the execution of the Acquisition Agreement,
to holders of Target Shares a Solicitation/Recommendation Statement on Schedule
14D-9 containing the Target Board Recommendation; and

(iii) (1) upon any termination of the Acquisition Agreement under circumstances
where the Target or the Parent is entitled to a fee and such fee is paid in
full, the payment by the Target or the Parent of such fee shall be the sole and
exclusive remedy of the Parent and its Related Persons, and the Target and its
Related Persons, respectively, against the Target or the Parent and their
respective Representatives and affiliates, as applicable, (2) in no event will
the Parent or any other person being paid such a fee, or the Target or any other
person being paid such a fee, seek to recover any other money damages or seek
any other remedy (including any remedy for specific performance, except solely
in compliance with the Acquisition Agreement) based on a claim in law or equity
with respect to, (A) any loss suffered, directly or indirectly, as a result of
the failure of the Acquisition to be consummated, (B) the termination of the
Acquisition Agreement, (C) any liabilities or obligations arising under the
Acquisition Agreement, or (D) any claims or actions arising out of or relating
to any breach, termination or failure of or under the Acquisition Agreement
(including relating to the commitment letter dated as of February 28, 2015
between, among others, the Arrangers and the Parent (the “Commitment Letter”),
the Fee Letter or the transactions contemplated therein), (3) upon payment of
any such fee in accordance with the Acquisition Agreement, none of the Target,
the Parent or any affiliates or representatives of the Target or the Parent,
shall have any further liability or obligation to another person relating to or
arising out of the Acquisition Agreement, (4) subject to the rights of the
parties to the Commitment Letter and the Fee Letter under the terms thereof,
none of the parties to the Acquisition Agreement, nor or any of their respective
Related Persons, shall have any rights or claims (whether in contract, tort or
otherwise) against the Administrative Agent, the Arrangers and the Lenders (and
their respective affiliates) arising out

 

101



--------------------------------------------------------------------------------

of or relating to the Acquisition, the Acquisition Agreement, the Commitment
Letter, the Fee Letter, the facilities provided pursuant to the Loan Documents
or the performance of any services thereunder, (5) any claim, suit, action or
proceeding against the Administrative Agent, the Arrangers or any Lender or any
affiliate thereof arising out of or relating to the Acquisition, the Acquisition
Agreement, the Commitment Letter, the Fee Letter, the facilities provided
pursuant to the Loan Documents or the performance of any services thereunder
shall be governed by the laws of the State of New York (except as otherwise
specified in the Commitment Letter and subject to the proviso set forth in
Section 12.9) and subject to the exclusive jurisdiction of a state or federal
court sitting in the Borough of Manhattan, City of New York, State of New York,
(6) the parties to the Acquisition Agreement will not, and it will not permit
any of their affiliates to, bring or support anyone else in bringing any such
claim, such action or proceeding in any other court, (7) the parties to the
Acquisition Agreement shall waive any right to trial by jury in respect of any
such claim, suit, action or proceeding, and (8) the Administrative Agent, the
Arrangers and the Lenders (and their respective affiliates) are express
third-party beneficiaries of the provisions in the Acquisition Agreement
reflecting clauses (4), (5), (6), (7) and (8) above, and any amendment or waiver
with respect to the provisions in the Acquisition Agreement reflecting clauses
(4), (5), (6), (7) and (8) above shall require the consent of such persons.

(b) Neither the Parent nor any of its subsidiaries shall waive, amend, or
provide any consent with respect to, any term or condition of the Acquisition
Agreement:

(i) that increases the aggregate consideration (other than an increase in the
equity portion of the aggregate consideration or an increase in the cash portion
of the aggregate consideration to the extent funded with the proceeds of an
issuance of common stock by the Parent); or

(ii) that otherwise, individually or in the aggregate, is or could reasonably be
expected to materially and adversely affect the interests of the Arrangers and
the Lenders in their respective capacities as such (it being understood and
agreed that (1) any decrease in the per share consideration paid in an amount
less than 10% shall be deemed to be adverse to the interest of the Lenders and
the Arrangers unless such decrease is utilized to reduce the Term Loan
Commitment, (2) any decrease in the per share consideration paid in an amount
equal to or greater than 10% shall be deemed to be adverse to the interest of
the Lenders and the Arrangers, (3) any change to the definition of “Target
Material Adverse Effect” or similar definition shall be deemed to be adverse to
the interests of the Lenders and the Arrangers, and (4) any modifications to any
of the provisions described in clause (a)(iii) above shall be deemed to be
adverse to the interests of the Lenders and the Arrangers).

(c) The Transactions (including the Acquisition, the Tender Offer, the Top-Up
Purchases (if necessary) and the Merger) shall have been consummated or will be
consummated concurrently with the borrowing of the Term Loans on the Closing
Date, and the receipt by the Parent of the proceeds of the foregoing, in
accordance with the terms and

 

102



--------------------------------------------------------------------------------

conditions of the Acquisition Agreement, without amendment, modification or
waiver of the provisions described in clauses (i) or (ii) of Section 5.1.3(b)
above, and the Target shall have become, or will contemporaneously on the
Closing Date, become a wholly owned Subsidiary of the Parent.

(d) The Parent shall provide evidence that (i) at least a majority of the fully
diluted Target Shares have been validly tendered and not properly withdrawn
pursuant to the Tender Offer as of the Acceptance Time (as defined in the
Acquisition Agreement) and that, on the Closing Date, at least a majority of the
fully diluted Target Shares have been accepted for payment by Merger Sub
pursuant to the Tender Offer (and the requirements of this clause (i) shall be
referred to herein as the “Minimum Tender Condition”) and (ii) each of the
following conditions shall have been satisfied on the Closing Date (as a result
of Top-Up Purchases or otherwise): (1) Merger Sub shall have acquired, pursuant
to the Tender Offer, as a result of Top-Up Purchases or otherwise, at least 90%
of the outstanding Target Shares and (2) a “short form” merger may be effected
under applicable law and without any consent from any governmental authority
(other than the filing and acceptance of a certificate of ownership and merger
or a certificate of merger, as the case may be, in accordance with Delaware law)
or any shareholder of the Target other than Merger Sub (and the requirements of
this clause (ii) shall be referred to herein as the “90% Condition).”

(e) Delivery by the Parent of a certificate setting out the amount required to
pay for the Target Shares exchanged for cash consideration under the Acquisition
(including the Tender Offer, the Top-Up Purchases (if necessary) and the
Merger), together with evidence that all amounts required to complete the
Acquisition (including the Tender Offer, the Top-Up Purchases (if necessary) and
the Merger) that are not being funded with proceeds of the Term Loans have been
paid by the Parent to the exchange agent under the Acquisition for payment to
the applicable securityholders.

(f) The Administrative Agent shall have received evidence that proceeds of the
Term Loans shall be paid directly or indirectly to the exchange agent under the
Acquisition, to the extent being used to pay for the Target Shares.

(g) (i) The waiting period (or any extension thereof) applicable to the
Acquisition under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, shall have expired or been terminated, (ii) evidence of clearance of
the transactions contemplated under the Acquisition Agreement from the German
Federal Cartel Office in the manner prescribed by the German Act Against
Restraints of Competition of 1958, as amended, shall have been received or the
waiting periods under such Act shall have expired or been terminated, and
(iii) any waiting period applicable to the Acquisition under any other
applicable non-U.S. law designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization, lessening of competition
or restraint of trade shall have expired or been terminated, and any consent
required under any such other law in connection with the Acquisition shall have
been obtained and shall be in full force and effect.

(h) No order (whether temporary, preliminary or permanent) (i) preventing the
acquisition of or payment for Target Shares pursuant to the Tender Offer or
(ii) preventing consummation of the Merger, any of the other transactions
contemplated under the Acquisition Agreement, or certain tender support
agreements and shareholder agreements entered into by

 

103



--------------------------------------------------------------------------------

certain shareholders of the Parent and the Target, shall have been issued by any
court of competent jurisdiction or other Governmental Authority and remain in
effect, and there shall not be any law enacted or applicable to the Acquisition
that makes the acquisition of or payment for Target Shares pursuant to the
Tender Offer, or the consummation of the Merger, illegal or violative of any
law.

Section 5.1.4 Loan Documents. All legal matters incident to this Agreement, the
Credit Extensions hereunder and the other Loan Documents shall be satisfactory
to the Lenders, to the Issuers and to the Administrative Agent and there shall
have been delivered to the Administrative Agent a properly executed counterpart
of each of the Loan Documents required to be executed and delivered on the
Closing Date, which shall include (a) this Agreement, (b) the Subsidiary
Guaranty, (c) the U.S. Pledge and Security Agreement and (d) the Canadian Pledge
and Security Agreement.

Section 5.1.5 Payment of Outstanding Indebtedness, etc. Concurrently with the
consummation of the Acquisition, all Indebtedness identified in Item 7.2.2(b) of
the Disclosure Schedule (including, without limitation, all Indebtedness under
the Existing Parent Credit Agreement and the Existing Target Credit Agreement),
together with all interest, all prepayment premiums and other amounts due and
payable with respect thereto, shall have been paid in full from the proceeds of
the Term Loans, all commitments in respect of such Indebtedness shall have been
terminated, and all liens or security interests related to such Indebtedness
shall have been (or concurrently with the funding of the Term Loans will be)
terminated or released. The Administrative Agent shall have received “pay-off”
letters, each in form and substance reasonably satisfactory to the
Administrative Agent with respect to all such Indebtedness being refinanced.
Immediately after giving effect to the Transactions, none of the Parent or any
of its Subsidiaries shall have outstanding any Indebtedness or preferred Capital
Securities (or direct or indirect guarantee or other credit support in respect
thereof) other than (i) the Loans and Credit Extensions hereunder,
(ii) indebtedness in respect of letters of credit, unsecured notes payable and
intercompany Indebtedness, in each case to the extent permitted in accordance
with Loan Documents (and, in the case of any such third party debt, not
exceeding an aggregate principal amount of $10,000,000), Purchased Leases (to
the extent constituting Indebtedness), and Indebtedness listed on Item 7.2.2(c)
of the Disclosure Schedule or otherwise expressly permitted by Section 7.2.2
hereof and reasonably acceptable to the Arrangers, and (iii) Capitalized Lease
Liabilities of the Parent and its Subsidiaries in existence on the Closing Date
and reflected in the Parent’s consolidated balance sheets for the fiscal quarter
ended on December 31, 2014 and Capitalized Lease Liabilities of the Target and
its Subsidiaries in existence on the Closing Date and reflected in the Target ’s
consolidated balance sheets for the fiscal quarter ended on December 31, 2014.

Section 5.1.6 Delivery of Notes. The Administrative Agent shall have received,
for the account of each Lender that has requested a Note, such Lender’s Notes
duly executed and delivered by an Authorized Officer of the applicable Borrower.

Section 5.1.7 Consents. The Administrative Agent shall be satisfied that all
material governmental, corporate and third party authorizations, consents and
approvals required to consummate the Transactions shall have been obtained and
be in full force and effect, and all applicable waiting periods (including,
without limitation, the waiting period described in Section 5.1.3(g)(i)) shall
have expired without any action being taken or threatened by any

 

104



--------------------------------------------------------------------------------

competent authority that would materially restrain, prevent or otherwise impose
material adverse conditions on the Transactions or any portion thereof.

Section 5.1.8 Financial Information. The Arrangers shall have received
(a) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Parent and its Subsidiaries and of
the Target and its Subsidiaries for the last three full fiscal years ended at
least 90 days prior to the Closing Date (it being acknowledged and agreed that,
with respect to the Parent, the requirements of this clause (a) shall be
satisfied by receipt of such audited consolidated financial statements with
respect to the fiscal year ended December 31, 2014, the 8 month period ended
December 31, 2013, the fiscal year ended April 30, 2013, and the fiscal year
ended April 30, 2012), (b) unaudited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of each of the Parent
and its Subsidiaries and of the Target and its Subsidiaries for each subsequent
interim quarterly period ended at least 45 days prior to the Closing Date (and
the corresponding period for the prior fiscal year) and (c) a pro forma
consolidated balance sheet and related pro forma consolidated statement of
income (but not a pro forma statement of cash flows) of the Parent and its
Subsidiaries (after giving effect to the Acquisition and the other Transactions)
as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 90 days prior to
the Closing Date (if such period is a fiscal year) or at least 45 days prior to
the Closing Date (if such period is a fiscal quarter), prepared after giving
effect to the Acquisition and other Transactions (the Arrangers hereby
acknowledging that the pro forma consolidated balance sheet and statement of
income received prior to the date hereof satisfy this clause (c)).

Section 5.1.9 Solvency, etc. The Administrative Agent shall have received a
solvency certificate duly executed and delivered by the chief financial or
accounting Authorized Officer of the Parent, dated as of the Closing Date, in
form and substance satisfactory to the Administrative Agent, attesting to the
solvency of the Parent and its Subsidiaries on a consolidated basis, immediately
after giving effect to the Transactions, including the Credit Extensions
provided on the Closing Date.

Section 5.1.10 Perfection Certificate. The Administrative Agent shall have
received a completed perfection certificate from the Parent (on behalf of
itself, the U.S. Borrower, each Canadian Subsidiary Guarantor, each U.S.
Subsidiary Guarantor and each other Obligor, if any) in form and substance
reasonably satisfactory to the Administrative Agent and duly executed by the
chief financial or accounting Authorized Officer of the Parent.

Section 5.1.11 Personal Property Matters. The Administrative Agent shall have
received:

(a) Except as provided under Section 7.1.11, certificates (in the case of
Capital Securities that are certificated securities (as defined in the UCC))
evidencing all of the issued and outstanding Capital Securities owned by each
Obligor in its U.S. Subsidiaries and Foreign Subsidiaries directly owned by each
Obligor, which certificates in each case shall be accompanied by undated
instruments of transfer duly executed in blank, or, for any Capital Securities
that are uncertificated securities (as defined in the UCC), confirmation and
evidence satisfactory to the Administrative Agent that the security interest
therein has been transferred to and perfected by the Collateral Agent or the
Canadian Collateral Agent (as applicable) for the

 

105



--------------------------------------------------------------------------------

benefit of the Secured Parties in accordance with Articles 8 and 9 of the UCC
and all laws otherwise applicable to the perfection of the pledge of such
Capital Securities; provided, however, that (x) no Capital Securities of any CFC
Subsidiary (other than a First-Tier CFC Subsidiary) shall be required to be
delivered pursuant to this Section 5.1.11 and (y) any certificate evidencing the
issued and outstanding Capital Securities of any First-Tier CFC Subsidiary shall
be limited to (i) 65% of the issued and outstanding Voting Securities and
(ii) 100% of the issued and outstanding non-voting Capital Securities, in each
case of such First-Tier CFC Subsidiary; and provided further that
notwithstanding the foregoing, no actions (such as delivery of share
certificates) shall be required to perfect the lien on stock of Immaterial
Subsidiaries beyond UCC and PPSA filings against the applicable parent company.

(b) Filing Statements suitable in form for filing naming each Borrower and each
Subsidiary Guarantor, as applicable, as a debtor and the Collateral Agent or the
Canadian Collateral Agent (as applicable) as the secured party, or other similar
instruments or documents to be filed under the UCC or PPSA of all jurisdictions
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the first priority security interests of the Collateral Agent or the
Canadian Collateral Agent (as applicable) pursuant to such Security Agreement;

(c) Except as provided under Section 7.1.11, UCC termination statements (Form
UCC-3), PPSA discharge statements, releases discharges and/or other instruments,
in each case in form and substance suitable for filing (if necessary), necessary
to render ineffective and release all guarantees, Liens and other rights of any
Person in any collateral (i) described in any security agreement previously
granted by the Parent or any of its Subsidiaries (other than Liens permitted by
Section 7.2.3(c) and liens in favor of landlords permitted under
Section 7.2.3(f)), or (ii) securing any of the Indebtedness identified in
Item 7.2.2(b) of the Disclosure Schedule, together with such other UCC Form
UCC-3 termination statements, PPSA discharge statements or other instruments as
the Administrative Agent may reasonably request from the Parent or any of its
Subsidiaries;

(d) certified copies of UCC Requests for Information or Copies (Form UCC-11) or
similar PPSA instruments, or a similar search report certified by a party
acceptable to the Administrative Agent, dated a date reasonably near to the
Closing Date, listing all effective financing statements (or other evidence of
Liens) which name any Obligor (under its present name and any previous names) as
the debtor, together with copies of such financing statements (none of which
shall, except with respect to Liens permitted by Section 7.2.3, evidence a Lien
on any Collateral described in any Loan Document); and

(e) certified copies, each as of a recent date, of (x) United States Patent and
Trademark Office, United States Copyright Office and the Canadian Intellectual
Property Office searches with respect to each Obligor, and (y) tax and judgment
lien searches, bankruptcy and pending lawsuit searches or equivalent reports or
searches listing all effective lien notices or comparable documents that name
any Obligor as debtor and that are filed in the state and county jurisdictions
in which any Obligor is organized or maintains its principal place of business.

Section 5.1.12 Borrowing Notice. The Administrative Agent shall have received a
Borrowing Request as required by Section 2.3.1.

Section 5.1.13 Filing Agent, etc. All UCC and PPSA financing statements or other
similar financing statements and UCC termination statements (Form UCC-3) and
PPSA

 

106



--------------------------------------------------------------------------------

discharge statements required pursuant to the Loan Documents (collectively, the
“Filing Statements”) and described in clauses (a), (b) and (c) of Section 5.1.11
shall have been delivered (including by way of electronic mail) to Corporation
Service Company or another similar filing service company in the U.S. or Canada
acceptable to the Administrative Agent (the “Filing Agent”). The Filing Agent
(if any) shall have acknowledged in a writing satisfactory to the Administrative
Agent and its counsel (i) the Filing Agent’s receipt (including by way of
electronic mail) of all Filing Statements, (ii) that the Filing Statements have
either been submitted for filing in the appropriate filing offices or will be
submitted for filing in the appropriate offices within ten days following the
Closing Date and (iii) that the Filing Agent will notify the Administrative
Agent and its counsel of the results of such submissions within 30 days
following the Closing Date.

Section 5.1.14 Insurance. Except as provided under Section 7.1.11, the
Administrative Agent shall have received, with copies for each Lender, certified
copies of the insurance policies (or binders in respect thereof), from one or
more insurance companies satisfactory to the Administrative Agent, evidencing
coverage required to be maintained pursuant to each Loan Document, together with
endorsements naming the Collateral Agent or the Canadian Collateral Agent (as
applicable) for the benefit of the Secured Parties, as an additional insured or
lender’s loss payee, as applicable, all in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent or the
Canadian Collateral Agent (as applicable).

Section 5.1.15 Material Adverse Effect. Since December 31, 2014, there shall not
have occurred any Mitel Material Adverse Effect. Since the date of the
Acquisition Agreement, there shall not have occurred any Target Material Adverse
Effect.

Section 5.1.16 Representation and Warranties. As of the Closing Date, each of
the Specified Purchase Agreement Representations and each of the Specified
Representations shall be true and correct in all material respects (other than
Section 6.20, which shall be true and correct in all respects) on and as of the
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (or in all respects, as the case may be) on and
as of such earlier date); provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on and as of the Closing Date.

Section 5.1.17 Opinions of Counsel. The Administrative Agent shall have received
opinions, dated the Closing Date and addressed to the Administrative Agent, the
Canadian Administrative Agent, the Collateral Agent, the Canadian Collateral
Agent, all Lenders and each Issuer, from

(a) Osler, Hoskin & Harcourt LLP, New York counsel to any Obligors which are
organized under the laws of the States of Delaware or New York, in form and
substance satisfactory to the Administrative Agent;

(b) Osler, Hoskin & Harcourt LLP, Canadian counsel to the Parent and the
Canadian Subsidiary Guarantors, in form and substance satisfactory to the
Administrative Agent;

 

107



--------------------------------------------------------------------------------

(c) John L. Gardner & Associates, PLLC, Texas and Arizona counsel to any
Obligors which are organized under the laws of such states, in form and
substance satisfactory to the Administrative Agent; and

(d) Morgan Lewis & Bockius LLP, New Jersey counsel to any Obligors which are
organized under the laws of such state, in form and substance satisfactory to
the Administrative Agent.

Section 5.1.18 PATRIOT Act Disclosures. At least five (5) Business Days prior to
the Closing Date, the Arrangers, the Administrative Agent and each Lender shall
have received all PATRIOT Act Disclosures requested by them with respect to the
Borrowers and their Subsidiaries and Affiliates at least ten (10) Business Days
prior to the Closing Date.

Section 5.1.19 Process Agent. The Administrative Agent shall have received a
written acceptance (in form reasonably acceptable to the Administrative Agent)
by the Process Agent of its appointment under Section 12.13 hereof and under
each similar provision in each other Loan Document (other than the Interco
Subordination Agreement).

Section 5.1.20 Closing Fees, Expenses, etc. The Administrative Agent shall have
received or, contemporaneously with the initial Borrowing, without duplication,
shall receive all fees, costs and expenses due and payable pursuant to
Sections 3.3 and 12.3, including without limitation, all fees to be paid for the
account of any Arranger or Lender on the Closing Date that Borrowers have
previously agreed to in writing and other amounts due and payable on or before
the Closing Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses (including the recording taxes and fees, the
reasonable legal fees, disbursements and expenses of White & Case LLP and Borden
Ladner Gervais LLP, each as special counsel to the Administrative Agent and the
Arrangers, and of any special counsel, local counsel, foreign counsel,
appraisers, consultants and other advisors retained by the Arrangers and the
Administrative Agent (provided that only one such counsel is used in each
jurisdiction)) required to be reimbursed or paid by the Obligors hereunder,
under any other Loan Document or as separately agreed in writing.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, to the extent any Collateral (other than to the extent that a Lien on
such Collateral may be perfected (x) by the filing of a financing statement (or
local law equivalent) under the UCC or PPSA, or (y) by the delivery of stock
certificates and stock powers for each of the Parent’s U.S. Subsidiaries and
Canadian Subsidiaries which are required to be delivered under any Security
Agreement) is not or cannot be perfected on the Closing Date after the Obligors’
use of commercially reasonable efforts to do so, the perfection of a Lien in
such Collateral shall not constitute a condition precedent to the availability
of the credit facilities and the making of the initial Credit Extensions on the
Closing Date, but shall be required to be perfected in accordance with
Section 7.1.11.

Section 5.2 All Credit Extensions (Other than Initial Credit Extension). The
obligation of each Lender and each Issuer to make any Credit Extension (other
than the initial Credit Extension) shall be subject to the satisfaction of each
of the conditions precedent set forth below.

 

108



--------------------------------------------------------------------------------

Section 5.2.1 Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Credit Extension (other than the initial Credit Extension),
the following statements shall be true and correct:

(a) the representations and warranties set forth in each Loan Document shall be
true and correct in all material respects with the same effect as if then made
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date), in each case other than representations and
warranties that are qualified as to “materiality,” Material Adverse Effect or
similar language, in which case such representations and warranties shall be (or
shall have been) true and correct; and

(b) no Default shall have then occurred and be continuing.

Section 5.2.2 Credit Extension Request, etc. Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested,
increased or extended. Each of the delivery of a Borrowing Request or Issuance
Request and the acceptance by the applicable Borrower of the proceeds or
benefits of such Credit Extension shall constitute a representation and warranty
by each Borrower that on the date of such Credit Extension (both immediately
before and after giving effect to such Credit Extension and the application of
the proceeds thereof) the statements made in Section 5.2.1 are true and correct.

Section 5.2.3 Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Obligor shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

On the date of each Credit Extension each of the Borrowers represents and
warrants to each Lender as set forth in this Article.

Section 6.1 Organization, etc. Each Borrower is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification, and has full power and authority and holds
all requisite governmental licenses, permits and other approvals to enter into
and perform its Obligations under each Loan Document to which it is a party, to
own and hold under lease its property and to conduct its business substantially
as currently conducted by it. Each Obligor (other than a Borrower) is validly
organized and existing and in good standing under the laws of the state or
jurisdiction of its incorporation or organization (where the concept of good
standing is recognized in the relevant jurisdiction), is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification (where the concept of
good standing is recognized in the relevant jurisdiction) except where the
failure to maintain such foreign qualification could not reasonably be expected
to have a Material Adverse Effect, has full power and authority and holds all
requisite governmental licenses, permits and other approvals to enter into and
perform its Obligations

 

109



--------------------------------------------------------------------------------

under each Loan Document to which it is a party, and except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect, has
full power and authority and holds all requisite governmental licenses, permits
and other approvals to own and hold under lease its property and to conduct its
business substantially as currently conducted by it.

Section 6.2 Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by each Obligor of each Transaction Document executed or to be
executed by it are in each case within such Person’s powers, have been duly
authorized by all necessary action, and do not:

(a) contravene any (i) Obligor’s Organic Documents, (ii) court decree or order
binding on or affecting any Obligor or (iii) law or governmental regulation
binding on or affecting any Obligor; or

(b) result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) a default
under any material contractual restriction binding on or affecting any Obligor.

Section 6.3 Government Approval, Regulation, etc.

(a) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person (other than those that have
been, or on the Closing Date or such other date as the applicable Obligor
executes the Transaction Documents, will be, duly obtained or made and which
are, or on the Closing Date will be, in full force and effect) is required for
the due execution, delivery or performance by any Obligor of any Transaction
Document to which it is a party in each case by the parties thereto (except in
the case of the U.K. Security Agreement which is subject to filing the U.K.
Security Agreement with Companies House, U.K. within 21 days after the execution
and delivery of such agreement).

(b) None of the Borrowers or any of their Subsidiaries is (i) an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to regulation under any law (other than Regulation X) that
limits its ability to incur, create, assume or permit to exist Indebtedness or
grant any Contingent Liabilities in respect of Indebtedness.

Section 6.4 Validity, etc. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Obligor that is party hereto and thereto. Each Loan Document to which
any Obligor is a party constitutes the legal, valid and binding obligations of
such Obligor, enforceable against such Obligor in accordance with their
respective terms (except, in any case, as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and by principles of equity).

Section 6.5 Financial Information.

(a) The most recently publicly available consolidated annual and interim
quarterly financial statements of the Parent and its Subsidiaries have been
prepared in accordance with GAAP consistently applied, and the most recently
publicly available consolidated annual and interim quarterly financial
statements of the Target and its Subsidiaries

 

110



--------------------------------------------------------------------------------

have been prepared in accordance with GAAP consistently applied. Such financial
statements present fairly in all material respects the respective consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their respective operations for the periods then ended. All
balance sheets, all statements of income and of cash flow and all other
financial information of each of the Parent and its Subsidiaries furnished
pursuant to Section 7.1.1 have been and will for periods following the Closing
Date be prepared in accordance with GAAP consistently applied, and do or will
present fairly in all material respects the consolidated financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods then ended.

(b) The Parent has heretofore delivered to the Lenders the unaudited pro forma
consolidated balance sheet and related unaudited pro forma consolidated
statement of income of the Parent and its Subsidiaries for the twelve month
period ended December 31, 2014 after giving effect to the Transactions. Such pro
forma financial statements (A) have been prepared in good faith by the Obligors,
based upon (i) the assumptions stated therein (which assumptions are believed by
the Obligors on the date of such pro forma financial statements and on the
Closing Date to be reasonable), (ii) accounting principles consistent with the
historical audited financial statements of the Parent and its Subsidiaries
described in Section 6.5(a) above and (iii) the best information available to
the Obligors as of the date of delivery thereof, (B) accurately reflect all
adjustments required to be made to give effect to the Transactions, (C) have
been prepared in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes) consistently applied throughout the
applicable period covered, respectively, thereby, and (D) present fairly the pro
forma consolidated financial position and results of operations of the Parent
and its Subsidiaries as of such date and for such period, after giving effect to
the Transactions.

(c) The Parent has heretofore delivered to the Lenders the forecasts of
financial performance of the Parent and its Subsidiaries for the fiscal years
2014 – 2021, including forecasts of financial performance on a quarterly basis
for the first eight fiscal quarters occurring after the Closing Date (the
“Projections”). The Projections have been prepared in good faith by the Obligors
and based upon (i) the assumptions stated therein (which assumptions are
believed by the Obligors on the date of such Projections and the Closing Date to
be reasonable), (ii) accounting principles consistent with the historical
audited financial statements of the Parent and its Subsidiaries described in
Section 6.5(a) above consistently applied throughout the periods covered
thereby, and (iii) the best information available to the Obligors as of the date
hereof and the Closing Date.

Section 6.6 No Material Adverse Change. There has not occurred since
December 31, 2014 any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

Section 6.7 Litigation, Labor Controversies, etc. There is no pending or, to the
knowledge of the Borrowers or any of their Subsidiaries, threatened, litigation,
action, proceeding or labor controversy (including, without limitation, unfair
labor practice complaints, strikes, lockouts, slowdowns, stoppages or other
labor disputes):

(a) except as disclosed in Item 6.7 of the Disclosure Schedule, affecting the
Borrowers, any of their Subsidiaries or any other Obligor, or any of their
respective properties,

 

111



--------------------------------------------------------------------------------

businesses, assets or revenues, which could reasonably be expected to have a
Material Adverse Effect; or

(b) which purports to affect the legality, validity or enforceability of any
Transaction Document.

Section 6.8 Subsidiaries; Equity Interests; Obligors. The Borrowers have no
Subsidiaries, except those Subsidiaries which are identified in Item 6.8(a) of
the Disclosure Schedule, or which are permitted to have been organized or
acquired after the Closing Date in accordance with Sections 7.2.5 or 7.2.10. A
complete and accurate organizational chart, showing the ownership and
organizational structure of the Borrowers and their Subsidiaries on the Closing
Date, both before and after giving effect to the Transactions, is set forth on
Item 6.8(b) of the Disclosure Schedule. The Borrowers have no equity investments
in any other corporation or entity other than those specifically identified in
Item 6.8(c) of the Disclosure Schedules, or which are permitted to have been
organized or acquired after the Closing Date in accordance with Sections 7.2.5
or 7.2.10. Set forth in Item 6.8(d) of the Disclosure Schedule is a complete and
accurate list of all Obligors, showing as of the Closing Date (as to each
Obligor) the jurisdiction of its incorporation, the address of its principal
place of business and chief executive office or equivalent concept (if any) in
its jurisdiction of organization and its U.S. taxpayer identification number or,
in the case of any non-U.S. Obligor that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation or formation.

Section 6.9 Ownership of Properties. The Borrowers and each of their
Subsidiaries own (i) in the case of owned real property, good and marketable fee
title to, or the local law equivalent thereof, and (ii) in the case of owned
personal property, good and valid title to, or, in the case of leased real or
personal property, valid and enforceable leasehold interests (as the case may
be) in, all of its properties and assets, tangible and intangible, of any nature
whatsoever, free and clear in each case of all Liens or claims, except for Liens
permitted pursuant to Section 7.2.3.

Section 6.10 Taxes. All material Tax returns and reports required by law to have
been filed by the Borrowers and their Subsidiaries have been duly filed, and all
material federal, provincial and state income Taxes and other material Taxes,
assessments and other governmental charges or levies upon the Borrowers and
their Subsidiaries and any of their respective properties, income, profits and
assets which are due and payable have been paid, (except any such Taxes which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP or International Financial
Reporting Standards, as applicable, shall have been set aside on its books).
There is no proposed Tax assessment against any Borrower or any Subsidiary that
could, if made, be reasonably expected to have a Material Adverse Effect.
Neither the Borrowers nor any Subsidiary thereof is party to any Tax sharing
agreement.

Section 6.11 Pension and Welfare Plans.

(a) Neither any Borrower nor any member of the Controlled Group has incurred any
liability with respect to a U.S. Pension Plan under Title IV of ERISA other than
liability to the PBGC for premiums under Section 4007 of ERISA, all of which
have been paid (except where the failure to do so would be insignificant), and
no contribution failure has

 

112



--------------------------------------------------------------------------------

occurred with respect to any U.S. Pension Plan sufficient to give rise to a Lien
under Section 303(k) of ERISA. No conditions exist or events or transactions
have occurred or are reasonably expected to occur with respect to any U.S.
Pension Plan which might, in the aggregate, result in the incurrence by any
Borrower or any member of the Controlled Group of any liability, fine or penalty
which would have a Material Adverse Effect. Except as disclosed in Item 6.11(a)
of the Disclosure Schedule, neither the Borrowers nor any member of the
Controlled Group has any material contingent liability with respect to any
post-retirement medical or life insurance benefit under a U.S. Welfare Plan,
other than liability for continuation coverage described in Part 6 of Title I of
ERISA. No reportable event, within the meaning of Section 4043 of ERISA, has
occurred or is reasonably expected to occur with respect to any U.S. Pension
Plan unless the 30-day notice requirement with respect to such event has been
waived by the PBGC. No Borrower or any member of the Controlled Group has filed
or reasonably expects to file an application for a minimum funding waiver with
respect to a U.S. Pension Plan. There has been no cessation of operations at a
facility of any Borrower or a member of the Controlled Group in the
circumstances described in Section 4062(e) of ERISA which would result in any
material liability. There has been no determination that any U.S. Pension Plan
currently maintained or contributed to by a Borrower or any member of the
Controlled Group is in “at risk” status (within the meaning of Section 303 of
ERISA). No Borrower nor any member of the Controlled Group has received
notification from the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization (within the meaning of Section 4241 of ERISA),
insolvent (within the meaning of Section 4245 of ERISA or has been determined to
be in “endangered or “critical” status within the meaning of Section 432 of the
Code or Section 305 of ERISA. No Borrower nor any member of the Controlled Group
has incurred or reasonably expects to incur any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan.

(b) As at the Closing Date, no steps have been taken to terminate or wind up any
Canadian Defined Benefit Plan. All contributions required to be remitted in
respect of each Canadian Pension Plan have been remitted in accordance with its
terms and all applicable laws. To the knowledge of the Parent and any
Subsidiary, no condition exists or event or transaction has occurred with
respect to any Canadian Pension Plan which could reasonably be expected to
result in the incurrence by the Parent or any of its Subsidiaries of any
material liability, fine or penalty. Except as disclosed in Item 6.11(b) of the
Disclosure Schedule, neither Parent nor any of its Subsidiaries (including, for
greater certainty, a Person who became a Subsidiary of the Parent in the
Acquisition) has any contingent liability with respect to any benefit under a
Canadian Pension Plan or Canadian Welfare Plan which could reasonably be
expected to have a Material Adverse Effect.

(c) Except as disclosed in Item 6.11(c) of the Disclosure Schedule as at the
Closing Date, neither the Parent nor any Subsidiary of the Parent (including,
for greater certainty, a Person who became a Subsidiary of the Parent in the
Acquisition) maintains, participates in, or has any actual or contingent
liability under any Canadian Defined Benefit Plan.

(d) Except as disclosed in Item 6.11(d) of the Disclosure Schedule, neither the
Parent nor any Subsidiary of the Parent (including, for greater certainty, a
Person who became a Subsidiary of the Parent in the Acquisition) maintains,
participates in, or has any actual or

 

113



--------------------------------------------------------------------------------

contingent liability under any Canadian Pension Plan that is not a Canadian
Defined Benefit Plan.

(e) As at the Closing Date, neither the Parent nor any Subsidiary of the Parent
(including, for greater certainty, a Person who became a Subsidiary of the
Parent in the Acquisition) participates in, contributes to or is required to
contribute to, or has any actual or contingent liability under, any Canadian
Multiemployer Plan.

Section 6.12 Environmental Warranties. Except as set forth in Item 6.12 of the
Disclosure Schedule:

(a) all facilities and property (including underlying groundwater) owned,
operated or leased by the Parent or any of its Subsidiaries have been, and
continue to be, owned, operated or leased by the Parent and its Subsidiaries in
material compliance with all Environmental Laws;

(b) there have been no past, and there are no pending or threatened (i) claims,
complaints, notices or requests for information received by the Parent or any of
its Subsidiaries with respect to any alleged violation of any Environmental Law,
or (ii) complaints, notices or inquiries to the Parent or any of its
Subsidiaries regarding potential liability under any Environmental Law or
relating in any way to Hazardous Materials;

(c) there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned, operated or leased by the Parent or any of its
Subsidiaries that have, or could reasonably be expected to result in a material
liability;

(d) the Parent and its Subsidiaries have been issued and are in material
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to environmental matters;

(e) no property now or previously owned, operated or leased by the Parent or any
of its Subsidiaries is listed or proposed for listing (with respect to owned
property only) on the National Priorities List pursuant to CERCLA, on the
CERCLIS or on any similar list of sites requiring investigation or clean-up;

(f) there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned,
operated or leased by the Parent or any of its Subsidiaries that, singly or in
the aggregate, have, or could reasonably be expected to have a Material Adverse
Effect;

(g) neither the Parent nor any of its Subsidiaries has directly transported or
directly arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list or which is the
subject of federal, state or local enforcement actions or other investigations
which may lead to material claims against the Parent or such Subsidiary for any
remedial work, damage to natural resources or personal injury, including claims
under CERCLA;

 

114



--------------------------------------------------------------------------------

(h) there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned, operated or leased by the Parent or any of its
Subsidiaries that, singly or in the aggregate, have, or could reasonably be
expected to have a Material Adverse Effect; and

(i) no conditions exist at, on or under any property now or previously owned,
operated or leased by the Parent or any of its Subsidiaries which, with the
passage of time, or the giving of notice or both, could be reasonably expected
to give rise to material liability under any Environmental Law.

Section 6.13 Accuracy of Information. None of the factual information heretofore
or contemporaneously furnished in writing to any Lender by or on behalf of any
Obligor in connection with any Loan Document or any transaction contemplated
hereby contains any untrue statement of a material fact, or omits to state any
material fact necessary to make any information not misleading, and no other
written factual information hereafter furnished in writing in connection with
any Loan Document by or on behalf of any Obligor to any Lender will contain any
untrue statement of a material fact or will omit to state any material fact
necessary to make any information not misleading on the date as of which such
information is dated or certified.

Section 6.14 Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

Section 6.15 Insurance. The Obligors are insured by financially sound and
reputable insurers and such insurance is in such amounts and covering such risks
and liabilities (and with such deductibles, retentions and exclusions) as are in
accordance with normal and prudent industry practice.

Section 6.16 Solvency. The Borrowers and their Subsidiaries, on a consolidated
basis, both before and after giving effect to (i) the consummation of the
Transactions to occur on the Closing Date and (ii) the making of any Credit
Extensions, are Solvent.

Section 6.17 Security Agreements. Each of the Security Agreements is effective
to create in favor of the Collateral Agent for the benefit (as described herein)
of the applicable Secured Parties as security for the Obligations described
therein, a legal, valid, binding and enforceable security interest in the
Collateral described therein and proceeds thereof. The Lien created by the
Security Agreements constitutes (and, in the case of the U.K. Security Agreement
will, subject to filing the U.K. Security Agreement with Companies House, U.K.
within 21 days after the execution and delivery of such agreement, constitute) a
fully perfected Lien on, and security interest in, all right, title and interest
of the applicable Obligor in the Collateral described therein, as security for
the Obligations described therein, in each case prior and superior to the rights
of any other person except with respect to Liens that are permitted by
Section 7.2.3 and except on the Closing Date, to the extent certain
registrations or other actions

 

115



--------------------------------------------------------------------------------

necessary to perfect such Lien are permitted to be taken post-closing pursuant
to the terms hereof.

Section 6.18 Intellectual Property. Each Borrower and each of its Subsidiaries
owns, or, to the best of their knowledge, possesses the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. To the best knowledge of the Borrowers, the operation of their
respective businesses and those of their respective subsidiaries does not
conflict with, infringe, misappropriate, dilute, misuse or otherwise violate any
of the rights of any third party which could result in a material liability to
any Obligor or any Subsidiary of a Borrower. No claim or litigation regarding
any of the foregoing is pending or, to the best knowledge of the Borrowers,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 6.19 Status of Obligations as Senior Indebtedness, etc. All Obligations,
including those to pay principal of and interest (including post petition
interest, whether or not allowed as a claim under bankruptcy or similar laws) on
the Loans and Reimbursement Obligations, and fees and expenses in connection
therewith, constitute “Senior Indebtedness” or similar term referring to the
Obligations with respect to all Subordinated Debt.

Section 6.20 PATRIOT Act; OFAC; FCPA.

Section 6.20.1 To its knowledge, neither Borrower, nor any of its Subsidiaries,
is in violation of the PATRIOT Act or any AML Legislation applicable to it. No
Borrower, nor any of its Subsidiaries nor, to the knowledge of such Borrower,
any director, officer, employee, agent, affiliate or representative thereof is
an individual or entity (any such individual or entity, a “Covered Person”)
currently the subject of any Sanctions, nor is any Borrower or any of its
Subsidiaries located, organized or resident in a country or territory that is
the subject of Sanctions.

Section 6.20.2 No Borrower has used or will use, directly or indirectly, the
proceeds of any Credit Extensions, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Covered Person, to fund any activities of or business with any Covered Person,
or in any country or territory, that in any of the foregoing cases, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Covered Person (including any Covered Person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.

Section 6.20.3 Each Borrower represents that no part of the proceeds of the
Credit Extensions will be used, directly or, to the knowledge of any Borrower,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA or any other
applicable anti-bribery law. Each Borrower and each of their Subsidiaries have
conducted their businesses in compliance in all material respects with the FCPA,
the UK Bribery Act 2010 and other similar applicable anti-corruption legislation
in other jurisdictions, and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.

 

116



--------------------------------------------------------------------------------

Section 6.21 Quebec Based Collateral. As of the Closing Date, the fair market
value of the property and assets (real and personal) of the Parent and its
Subsidiaries located in Quebec (exclusive of the value of the Capital Securities
of the Obligors), as determined in good faith by the Parent, does not exceed
$500,000.

Section 6.22 Casualty, Etc. Neither the businesses nor the properties of any
Obligor or any Subsidiary of a Borrower are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 6.23 Litigation; Compliance with Laws

(a) There are no actions, suits, claims, disputes, proceedings or investigations
at law or in equity by or before any Governmental Authority now pending or, to
the best of the knowledge of the Parent, threatened against or affecting any
Borrower or any of its Subsidiaries or any business, asset, property or rights
of any Borrower or any of its Subsidiaries (i) that involve any Loan Document or
any of the Transactions, the ability of any Borrower or any of its Subsidiaries
to perform its obligations under any Loan Document or any of the Transaction
Documents to which it is a party or the ability of any Borrower or any of its
Subsidiaries to consummate any of the Transactions or (ii) that have resulted,
or as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could, individually or in the aggregate,
reasonably be expected to result, in a Material Adverse Effect.

(b) No Borrower, nor any of its Subsidiaries, nor any business, asset, property
or rights of any Borrower, nor any of its Subsidiaries, nor any business, asset,
property or rights of any Borrower or any of its Subsidiaries is (i) in
violation of any applicable laws (including any applicable Federal
Communications Commission regulations) or any restrictions of record or
agreements affecting any of such Person’s real or personal property, (ii) in
violation of U.S. and any other applicable export control laws and regulations,
including without limitation the U.S. Export Administration Regulations (“EAR”),
or (ii) in default with respect to any judgment, decree, verdict, order, consent
order, consent decree, writ, declaration or injunction; in each of the foregoing
cases where such violation or default, has resulted, or could, individually or
in the aggregate, reasonably be expected to result, in a Material Adverse
Effect. The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries, and
their respective directors, officers, employees, and agents with applicable
laws, including but not limited to U.S. export control laws and regulations.

Section 6.24 Material Contracts. No Borrower nor any of its Subsidiaries has
breached or violated, or is in default in any material respect under, any
provision of any Material Contract, and no condition exists which with the
giving of notice or the lapse of time or both could reasonably be expected to
constitute such a breach, violation or default, except where such breach,
violation or default could not reasonably be expected to result in (a) the
termination of such Material Contract by the other party thereto, or (b) a
Material Adverse Effect.

 

117



--------------------------------------------------------------------------------

Section 6.25 Use of Proceeds. The Borrowers will use the proceeds of the Term
Loans on the Closing Date to directly or indirectly finance the Acquisition
(including in connection with the Tender Offer and any Top-Up Purchases and any
cash-out of outstanding stock options issued by the Target in accordance with
the Acquisition Agreement), to refinance existing obligations under the Existing
Parent Credit Agreement, the Existing Target Credit Agreement and the
obligations set forth on Item 7.2.2(b) of the Disclosure Schedule, and to pay
any fees and expenses related to the foregoing. The proceeds of the Revolving
Loans incurred on the Closing Date will, subject to the proviso to
Section 2.1.1, be used to directly or indirectly finance a portion of the
Acquisition (including in connection with the Tender Offer and any Top-Up
Purchases), to pay any upfront fees (or OID) and expenses in connection with the
Credit Extensions to be made on the Closing Date and for working capital
purposes of the Borrowers and their respective Subsidiaries. The proceeds of the
Revolving Loans incurred after the Closing Date and the Swing Line Loans are to
be used after the Closing Date for working capital and general corporate
purposes of the Borrowers and their respective Subsidiaries, including Permitted
Acquisitions, Capital Expenditures and Restricted Payments permitted under
Section 7.2.6.

ARTICLE VII

COVENANTS

Section 7.1 Affirmative Covenants. The Borrowers agree with each Lender, each
Issuer and the Administrative Agent that until the Termination Date has
occurred, the Borrowers will, and will cause their Subsidiaries to, perform or
cause to be performed the obligations set forth below.

Section 7.1.1 Financial Information, Reports, Notices, etc. The Parent will
furnish each Lender and the Administrative Agent copies of the following
financial statements, reports, notices and information:

(a) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year (commencing with the Fiscal Quarter ending March 31, 2015), an
unaudited consolidated balance sheet of the Parent and its Subsidiaries as of
the end of such Fiscal Quarter and consolidated statements of income and cash
flow of the Parent and its Subsidiaries for such Fiscal Quarter and for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such Fiscal Quarter, and including in comparative form the figures for the
corresponding Fiscal Quarter in, and year to date portion of, the immediately
preceding Fiscal Year, certified as complete and correct by the chief financial
or accounting Authorized Officer of the Parent (subject to normal year-end audit
adjustments);

(b) within 90 days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2015), (i) a copy of the consolidated balance sheet of
the Parent and its Subsidiaries, and the related consolidated statements of
income and cash flow of the Parent and its Subsidiaries for such Fiscal Year,
setting forth in comparative form the figures for the immediately preceding
Fiscal Year, audited (without any Impermissible Qualification) by independent
public accountants acceptable to the Administrative Agent stating that, in
performing the examination necessary to deliver the audited consolidated
financial statements of the Parent, no knowledge was obtained of any Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretation) and (ii) a

 

118



--------------------------------------------------------------------------------

management’s discussion and analysis of the financial condition and results of
operations for such Fiscal Year, as compared to the previous Fiscal Year;

(c) concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of the Parent, (i) (x) commencing with the
Compliance Certificate with respect to the Fiscal Quarter ending September 30,
2015, setting forth the calculations for the Leverage Ratio (including with
respect to Section 7.2.4) and (y) stating that no Default has occurred and is
continuing (or, if a Default has occurred, specifying the details of such
Default and the action that the applicable Obligor has taken or proposes to take
with respect thereto), (ii) commencing with the Compliance Certificate with
respect to the Fiscal Quarter ending September 30, 2015, stating that no
Subsidiary has been formed or acquired since the delivery of the last Compliance
Certificate (or, if a Material Subsidiary has been formed or acquired since the
delivery of the last Compliance Certificate, a statement that such Material
Subsidiary has complied with Section 7.1.8) and (iii) in the case of a
Compliance Certificate delivered concurrently with the financial information
pursuant to clause (b), a calculation of Excess Cash Flow for the Fiscal Year
covered by such financial statements. For the avoidance of doubt, the Compliance
Certificates with respect to the Fiscal Quarters ending March 31, 2015 and
June 30, 2015 shall only be required to contain (A) the certification
contemplated in clause (a) above with respect to the financial statements for
such Fiscal Quarters and (B) the statement contemplated in clause (i)(y) of this
clause (c);

(d) as soon as possible and in any event within three Business Days after any
Obligor obtains knowledge of the occurrence of a Default, a statement of an
Authorized Officer of the Parent setting forth details of such Default and the
action which such Obligor has taken and proposes to take with respect thereto;

(e) as soon as possible and in any event within three days after any Obligor
obtains knowledge of (i) the occurrence of any event which could reasonably be
expected to have a Material Adverse Effect, (ii) the occurrence of any material
adverse development with respect to any litigation, action, proceeding or labor
controversy which could be reasonably expected to have a Material Adverse Effect
or (iii) the commencement of any litigation, action, proceeding or labor
controversy of the type and materiality described in Section 6.7, notice thereof
and, to the extent any Administrative Agent requests, copies of all
documentation relating thereto;

(f) promptly after the sending or filing thereof, copies of all reports,
notices, prospectuses and registration statements which any Obligor files with
the SEC or any national securities exchange;

(g) promptly upon becoming aware of (i) the institution of any steps by the PBGC
to terminate any U.S. Pension Plan or the filing of a Notice of Intent to
Terminate (or the successor notice thereto) with respect to any U.S. Pension
Plan by any Borrower or any member of its Controlled Group, (ii) the institution
of proceedings by any Governmental Authority to terminate or wind up any
Canadian Defined Benefit Plan, (iii) the failure to make a required contribution
to any U.S. Pension Plan or Canadian Pension Plan when due if such failure is
sufficient to give rise to a Lien (x) under Section 303(k) of ERISA or
(y) except as could not be expected to result in a liability in excess of
$1,000,000 under any applicable pension benefits

 

119



--------------------------------------------------------------------------------

legislation in Canada, (iv) the taking of any action with respect to a U.S.
Pension Plan which is likely to result in the requirement that any Borrower or
any member of the Controlled Group furnish a bond or other material security to
the PBGC or such U.S. Pension Plan, (v) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA with respect to any U.S. Pension
Plan, unless the 30-day notice requirement with respect to such event has been
waived by the PBGC, or (vi) the occurrence of any event with respect to any U.S.
Pension Plan, Canadian Pension Plan or Multiemployer Plan which, in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
notice of such event; together with in each of the cases described in this
clause (g), copies of all documentation relating thereto;

(h) (i) at the time of each prepayment required under Section 3.1.1, a
certificate signed by an Authorized Officer of each Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment and (ii) to
the extent practicable, at least three days’ prior written notice of such
prepayment specifying the principal amount of Loans to be prepaid;

(i) promptly upon receipt thereof, copies of all “management letters” submitted
to any Obligor by the independent public accountants referred to in clause (b)
in connection with each audit made by such accountants;

(j) commencing with the budget for the Fiscal Year commencing January 1, 2016,
the annual budget within 30 days of such annual budget being approved by the
Parent’s Board of Directors (but in any event not later than 75 days after the
end of each Fiscal Year);

(k) concurrently with the financial information pursuant to clause (b), a
supplement to the perfection certificate delivered pursuant to Section 5.1.10,
as amended and restated to include information with respect to each additional
Subsidiary Guarantor that was either formed or acquired after the Closing Date
or for which a Perfection Certificate has not otherwise been provided prior to
such date;

(l) promptly and in any event within five Business Days following a reasonable
request by any Lender made through the Administrative Agent, all documentation
and other information such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and the AML
Legislation; and

(m) such other financial and other information as any Lender or any Issuer
through the Administrative Agent may from time to time reasonably request
(including information and reports in such detail as the Administrative Agent
may request with respect to the terms of and information provided pursuant to
the Compliance Certificate).

The Borrowers hereby acknowledge that (i) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the Issuers materials and/or information provided by or on behalf of the
Borrowers or their Affiliates hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”) and (ii) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other

 

120



--------------------------------------------------------------------------------

market-related activities with respect to such Persons’ securities. The
Borrowers hereby agree that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to have authorized the Administrative Agent, the
Arrangers, the Issuers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrowers,
their Affiliates or any of their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 12.19); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information”. For certainty, any budgets provided in accordance
with this Agreement shall not be PUBLIC documents.

Section 7.1.2 Maintenance of Existence; Compliance with Contracts, Laws, etc.
Each Borrower will, and will cause each of its respective Subsidiaries to,
preserve and maintain their legal existence (except as otherwise permitted by
Section 7.2.10), rights (charter and statutory), franchises, permits, licenses
and approval except for such rights, franchises, permits, licenses and approvals
as the Parent may reasonably determine in good faith are no longer necessary or
desirable for the conduct of the business of the Parent and its Subsidiaries),
perform in all material respects their obligations under leases, documents
related thereto, the Acquisition Documents, and other material agreements to
which each Borrower or a Subsidiary is a party, and comply in all material
respects with all applicable laws, rules, regulations and orders, including
(i) compliance in all material respects with Federal Communications Commission
and other applicable regulatory matters, and (ii) the payment (before the same
become delinquent) of all Taxes, imposed upon the Borrowers or their
Subsidiaries or upon their property except to the extent being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP or International Financial Reporting Standards,
as applicable, have been set aside on the books of the Borrowers or their
Subsidiaries, as applicable.

Section 7.1.3 Maintenance of Properties. Each Borrower will, and will cause each
of its respective Material Subsidiaries to, maintain, preserve, protect and keep
its and their respective properties in good repair, working order and condition
(ordinary wear and tear excepted), and make necessary repairs, renewals and
replacements so that the business carried on by such Borrower and its
Subsidiaries may be properly conducted at all times, unless such Borrower or
such Subsidiary determines in good faith that the continued maintenance of such
property is no longer economically desirable, necessary or useful to the
business of such Borrower or any of its Subsidiaries or the Disposition of such
property is otherwise permitted by Sections 7.2.10 or 7.2.11.

Section 7.1.4 Insurance. Each Borrower will, and will cause each of its
Subsidiaries to maintain:

(a) insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles)

 

121



--------------------------------------------------------------------------------

customarily maintained, and against such risks as are typically insured against
in the same general area, by Persons of comparable size engaged in the same or
similar business as the Borrowers and their Subsidiaries; and

(b) all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.

Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Collateral Agent or the Canadian Collateral Agent (as
applicable) on behalf of the Secured Parties as mortgagee or lender’s loss payee
(in the case of property insurance) or additional insured (in the case of
liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Administrative Agent and (ii) be in addition to any requirements
to maintain specific types of insurance contained in the other Loan Documents.

Section 7.1.5 Books and Records; Quarterly and Annual Conference Calls.

(a) Each Borrower will, and will cause each of its Subsidiaries to, keep books
and records in accordance with GAAP (or, in the case of the Canadian Borrower
and the Foreign Subsidiaries, GAAP or generally accepted accounting principles
applicable in such Person’s jurisdiction) which accurately reflect all of its
business affairs and transactions and permit each Lender or any of their
respective representatives, at reasonable times and intervals (but, so long as
no Default has occurred and is continuing, not to exceed two visits in any
Fiscal Year) upon reasonable notice (which, so long as no Default has occurred
and is continuing, shall be no less than 48 hours) to such Borrower, to visit
each Obligor’s offices, to discuss such Obligor’s financial matters with its
officers and employees, and its independent public accountants (and each
Borrower hereby authorizes such independent public accountant to discuss each
Obligor’s financial matters with each Lender or their representatives when any
representative of such Obligor is present; provided that, if a representative of
such Obligor is not made available after the required notice has been given, no
representative shall be required to be present) and to examine (and photocopy
extracts from) any of its books and records. The Borrowers shall pay any fees of
such independent public accountant incurred in connection with any Secured
Party’s exercise of its rights pursuant to this Section.

(b) The Administrative Agent and the Lenders shall be afforded the right to
participate in the Parent’s quarterly conference calls with its investors;
provided that if such call shall not have occurred within 45 days after the
close of any of the first three Fiscal Quarters of any Fiscal Year, or within 90
days after the close of any Fiscal Year, the Parent shall, at the request of the
Administrative Agent or the Required Lenders, promptly hold a meeting via
conference call which shall be open to the Administrative Agent and the Lenders,
at which conference call the financial results of the previous Fiscal Quarter
and the financial condition of the Borrowers and their Subsidiaries shall be
reviewed.

(c) Within 90 days after the close of any Fiscal Year, at the request of the
Administrative Agent or Required Lenders, hold a meeting via conference call
with all Lenders who choose to participate in such conference call at which
conference call the financial results of the previous Fiscal Year and the
financial condition of the Borrowers and their Subsidiaries and

 

122



--------------------------------------------------------------------------------

the budgets presented for the current fiscal year of the Borrowers and their
Subsidiaries shall be reviewed.

Section 7.1.6 Environmental Law Covenants. Each Borrower will, and will cause
each of its Subsidiaries to:

(a) use and operate all of its and their facilities and properties in material
compliance with all Environmental Laws, keep all necessary permits, approvals,
certificates, licenses and other authorizations relating to environmental
matters in effect and remain in material compliance therewith, handle all
Hazardous Materials in material compliance with all applicable Environmental
Laws, promptly resolve any non-compliance with Environment Laws and keep its
property free of any Lien relating to Hazardous Materials or imposed by any
Environmental Law;

(b) promptly notify the Administrative Agent and provide copies upon receipt of
all written claims, complaints or notices or inquiries from Governmental
Authorities, in each case relating to the condition of its facilities and
properties, to compliance with Environmental Laws or actual or alleged liability
relating to Hazardous Materials or otherwise pursuant to Environmental Law; and

(c) If a Default caused by reason of a breach of Section 6.12 or this
Section 7.1.6 shall (x) have occurred and is not reasonably curable within 10
days or (y) be continuing for more than 10 days without the Borrowers or the
applicable Subsidiary thereof commencing activities reasonably likely to cure
such Default, the Borrowers shall, at the written request of the Administrative
Agent or the Required Lenders through the Administrative Agent, (i) provide or
cause to be provided to the Lenders within 30 days after such request, an
environmental assessment report regarding the matters which are the subject of
such Default prepared by a nationally recognized environmental consulting firm
reasonably acceptable to the Administrative Agent and in form and substance
reasonably acceptable to the Administrative Agent; (ii) promptly undertake all
actions required by applicable Environmental Laws to address any non-compliance
with or violation of Environmental Laws; and (iii) permit the Administrative
Agent and its representatives to have access to all real property and all
facilities owned, leased or operated by any Borrower or any of their respective
Subsidiaries which are the subject of such Default for the purpose of conducting
such environmental audits and testing as the Administrative Agent deems
appropriate, all of which shall be at the Borrowers’ cost.

Section 7.1.7 Use of Proceeds. The Borrowers will apply the proceeds of the
Credit Extensions as follows:

(a) on the Closing Date, to directly or indirectly, finance the Acquisition
(including in connection with the Tender Offer and any Top-Up Purchases, and any
cash-out of outstanding stock options issued by the Target in accordance with
the Acquisition Agreement), to refinance existing obligations under the Existing
Parent Credit Agreement, the Existing Target Credit Agreement and the
obligations set forth on Item 7.2.2(b) of the Disclosure Schedule, and to pay
any fees (including upfront fees or OID) and expenses related to the foregoing
and (solely in the case of Revolving Loans) for working capital purposes of the
Borrowers and their respective Subsidiaries; provided that utilization of
Revolving Loans and Swing Line Loans on the Closing Date shall be subject to the
proviso to Section 2.1.1;

 

123



--------------------------------------------------------------------------------

(b) after the Closing Date, for working capital and general corporate purposes
of the Obligors and their respective Subsidiaries, including Permitted
Acquisitions, Capital Expenditures and Restricted Payments permitted under
Section 7.2.6; and

(c) for issuing Letters of Credit for the account of the Obligors.

Section 7.1.8 Future Guarantors, Security, etc. Subject to Section 7.1.11, each
Borrower will, and will cause each of its Material Subsidiaries to, execute any
documents, Filing Statements, agreements and instruments, and take all further
action (including filing mortgages against any owned real property) that may be
required under applicable law, or that the Administrative Agent may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
first priority (subject to Liens permitted by Section 7.2.3) of the Liens
created or intended to be created by the Loan Documents or to the extent
required to comply with Section 7.1.12. Each Borrower will cause each of its
subsequently acquired or organized Material Subsidiaries to execute and deliver
a supplement (in form and substance satisfactory to the Administrative Agent) to
the applicable Guaranty and to each other applicable Loan Document in favor of
the Secured Parties. In addition, from time to time, each Borrower will, and
shall ensure that each of its Material Subsidiaries will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected Liens with respect to such of its assets and
properties as any Administrative Agent or the Required Lenders shall designate,
it being agreed that it is the intent of the parties that the Obligations shall
be secured by, among other things, substantially all the assets of each Borrower
and its Material Subsidiaries (including real and personal property acquired
subsequent to the Effective Date). Notwithstanding any other provision of any
Loan Document (a) no CFC Subsidiary shall be required to deliver a Guaranty
directly or indirectly with respect to the Obligations of any Obligor that is a
U.S. Person to the extent that such CFC Subsidiary would be treated, under
Section 956 of the Code, as having an investment in U.S. property, (b) no
Borrower or any of its Subsidiaries shall be required to (x) pledge, directly or
indirectly, more than 65% of the issued and outstanding Voting Securities and
100% of the issued and outstanding non-voting Capital Security of any First-Tier
CFC Subsidiary, or (y) pledge, directly or indirectly, any asset or property of
any CFC Subsidiary, (c) no Borrower or any of its Subsidiaries shall be required
to Guarantee or pledge any assets that would result in an adverse tax
consequence to the Borrowers or any of their Subsidiaries, (d) no Obligor shall
be required to deliver share certificates issued by any Immaterial Subsidiary to
the Collateral Agent or the Canadian Collateral Agent (as applicable) and no
legal opinions shall be required in respect of such shareholdings, (e) to the
extent the granting of any such Lien or the providing of a Guaranty would result
in material stamp taxes, duties, registration or legal costs and expenses to the
Borrowers and their respective Subsidiaries, the Administrative Agent shall
cooperate with the Borrowers in good faith to minimize the amount of such stamp
taxes, duties, notary fees, registration or legal costs and expenses resulting
from the granting of such Lien or the providing of a Guaranty, taking into
account the value of the assets to be secured by such Lien and (f) subject to
the foregoing clauses (a) and (c) and to clause (g) below (collectively, the
“Guaranty and Security Principles”), each newly organized or acquired Subsidiary
(other than an Immaterial Subsidiary) that is a direct or indirect Subsidiary of
the Parent shall execute and deliver a Guaranty (in form and substance
satisfactory to the Administrative Agent) of the Obligations in favor of the
Secured Parties and (g) no Guaranties shall be given, nor shall any Liens be put
in place to the extent that the Administrative Agent or Collateral Agent
reasonably

 

124



--------------------------------------------------------------------------------

determines, in consultation with the Borrowers, that (x) such a Guaranty or Lien
would breach any applicable general statutory limitations or corporate benefit,
financial assistance, fraudulent preference or thin capitalization laws or
regulations (or analogous laws or regulations) of any applicable jurisdiction,
(y) the costs of obtaining such Guaranty or Lien is excessive in relation to the
benefit to the Secured Parties of the Guaranty or security to be afforded
thereby, or (z) such Guaranty or Lien results in costs that are disproportionate
to the benefit obtained by the beneficiaries of that Guaranty or Lien. Such
Liens will be created under the Loan Documents in form and substance
satisfactory to the Administrative Agent, and the Borrowers shall deliver or
cause to be delivered to the Administrative Agent all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as the Administrative Agent shall reasonably request to evidence compliance with
this Section. In addition, the Borrowers agree that they will notify the
Administrative Agent promptly following the date on which the fair market value
of the property and assets (real and personal) of the Parent and its
Subsidiaries located in Quebec (exclusive of the value of the Capital Securities
of the Obligors), determined in the good faith judgment of the Parent, exceeds
$500,000 and will execute and deliver or cause their Subsidiaries, if
applicable, to execute and deliver collateral documentation in form and
substance reasonably satisfactory to the Canadian Administrative Agent necessary
to perfect a Lien in favor of the Secured Parties on such assets located in
Quebec to secure the Obligations. Notwithstanding the foregoing, no guaranty of
Obligations consisting of Swap Obligations that constitute Excluded Swap
Obligations shall be required by any Subsidiary of the Parent. If any Lender
determines, acting reasonably, that any applicable law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender to hold or benefit from a Lien over real property pursuant to any law of
the United States or any State thereof, such Lender may notify the
Administrative Agent and disclaim any benefit of such security interest to the
extent of such illegality; provided that such determination or disclaimer shall
not invalidate or render unenforceable such Lien for the benefit of any other
Lender. For the avoidance of doubt, Item 7.1.8 to the Disclosure Schedule sets
forth a list of (A) the Obligors as of the Closing Date, (B) the Persons that
are expected to become Obligors after the Closing Date pursuant to
Section 7.1.11, (C) the Persons that, as of the Closing Date, are Immaterial
Subsidiaries and (D) the Persons that, as of the Closing Date, are not expected
to become Obligors due to the operation of this Section 7.1.8.

Section 7.1.9 Material Contracts. The Borrowers and each of their Material
Subsidiaries shall comply in all material respects with each of their respective
Material Contracts.

Section 7.1.10 Maintenance of Ratings. The Borrowers will use commercially
reasonable efforts to cause a (i) “Corporate Rating” by S&P and “Corporate
Family Rating” by Moody’s and (ii) senior secured credit rating with respect to
the Term Loans from each of S&P and Moody’s to be available at all times until
the Stated Maturity Date for the Term Loans.

Section 7.1.11 Post-Closing Obligations. The Borrowers will deliver, or cause
the applicable Obligor to deliver, the items set forth in Item 7.1.11 of the
Disclosure Schedule on the dates set forth therein. Any post-closing obligation
set forth in Item 7.1.11 of the Disclosure Schedule or the time period
applicable to any such post-closing obligation may in each case be waived or
extended by the Administrative Agent, from time to time, in its sole discretion.

 

125



--------------------------------------------------------------------------------

Section 7.1.12 Obligors.

(a) If (i)(1) the aggregate Consolidated EBITDA of all Subsidiaries that are not
Guarantors at the end of any Fiscal Quarter (commencing with the Fiscal Quarter
ending December 31, 2015 (as such date may be extended by the Administrative
Agent in its sole discretion) (such date, the “Initial Test Date”) exceeds 15%
of the Consolidated EBITDA of the Parent and its Subsidiaries for such period
(in each case as set forth in the Compliance Certificates relating to such
Fiscal Quarter), (2) the value of the assets of all Subsidiaries that are not
Guarantors (excluding intercompany balances) at the end of any Fiscal Quarter
(commencing with the Initial Test Date) exceeds 15% of the value of the
consolidated assets of the Parent and its Subsidiaries as at the end of such
Fiscal Quarter (in each case as set forth in the financial statements with
respect to such Fiscal Quarter or, if not presented in such financial
statements, as reasonably determined by the Parent in good faith) or (3) the
aggregate gross revenue of all Subsidiaries that are not Guarantors at the end
of any Fiscal Quarter (commencing with the Initial Test Date) exceeds 15% of the
consolidated gross revenue of the Parent and its Subsidiaries for such period
(in each case as set forth in the financial statements with respect to such
Fiscal Quarter or, if not presented in such financial statements, as reasonably
determined by the Parent in good faith), or (ii)(1) the aggregate Consolidated
EBITDA of any individual Subsidiary (on a consolidated basis including its
Subsidiaries) that is not a Guarantor at the end of any Fiscal Quarter
(commencing with the Initial Test Date), exceeds 5% of the Consolidated EBITDA
of the Parent and its Subsidiaries for such period (in each case as set forth in
the Compliance Certificates relating to such Fiscal Quarter), (2) the value of
the assets of any individual Subsidiary (on a consolidated basis including its
Subsidiaries) that is not a Guarantor (excluding intercompany balances) at the
end of any Fiscal Quarter (commencing with the Initial Test Date) exceeds 5% of
the value of the consolidated assets of the Parent and its Subsidiaries as at
the end of such Fiscal Quarter (in each case as set forth in the financial
statements with respect to such Fiscal Quarter or, if not presented in such
financial statements, as reasonably determined by the Parent in good faith) or
(3) the aggregate gross revenue of any individual Subsidiary (on a consolidated
basis including its Subsidiaries) that is not a Guarantor at the end of any
Fiscal Quarter (commencing with the Initial Test Date) exceeds 5% of the
consolidated gross revenue of the Parent and its Subsidiaries for such period
(in each case as set forth in the financial statements with respect to such
Fiscal Quarter or, if not presented in such financial statements, as reasonably
determined by the Parent in good faith), then in any of the foregoing cases,
subject in each case to the Guaranty and Security Principles, the Parent shall
cause such Subsidiary or one or more Subsidiaries, as applicable and necessary,
to become a Guarantor and provide security in compliance with the provisions of
Section 7.1.8 so that the aggregate Consolidated EBITDA, asset value and/or
gross revenue, as applicable, of all Subsidiaries that are not Guarantors does
not exceed any applicable threshold set forth in subclause (i)(1), (i)(2) or
(i)(3) of this Section 7.1.12(a), and so that the aggregate Consolidated EBITDA,
asset value and/or gross revenue, as applicable, of any Subsidiary that is not a
Guarantor does not exceed any applicable threshold set forth in
subclause (ii)(1), (ii)(2) or (ii)(3) of this Section 7.1.12(a).

(b) Notwithstanding anything to the contrary set forth in Section 7.1.8
(including the Guaranty and Security Principles) or clause (a) above, if (i) the
aggregate Consolidated EBITDA of all Subsidiaries that are not Guarantors
(including, for the avoidance of doubt Immaterial Subsidiaries) at the end of
any Fiscal Quarter (commencing with the Initial Test Date) exceeds 35% of the
Consolidated EBITDA of the Parent and its Subsidiaries for such period (in each
case as set forth in the Compliance Certificates relating to such Fiscal
Quarter),

 

126



--------------------------------------------------------------------------------

(ii) the value of the assets (excluding intercompany balances) of all
Subsidiaries that are not Guarantors (including, for the avoidance of doubt
Immaterial Subsidiaries) at the end of Fiscal Quarter (commencing with the
Initial Test Date) exceeds 35% of the value of the consolidated assets of the
Parent and its Subsidiaries as at the end of such Fiscal Quarter (in each case
as set forth in the financial statements with respect to such Fiscal Quarter or,
if not presented in such financial statements, as reasonably determined by the
Parent in good faith) or (iii) the aggregate gross revenue of all Subsidiaries
that are not Guarantors (including, for the avoidance of doubt Immaterial
Subsidiaries) at the end of any Fiscal Quarter (commencing with the Initial Test
Date) exceeds 35% of the consolidated gross revenue of the Parent and its
Subsidiaries for such period (in each case as set forth in the financial
statements with respect to such Fiscal Quarter or, if not presented in such
financial statements, as reasonably determined by the Parent in good faith),
then in any of the foregoing cases the Parent shall cause such Subsidiary or one
or more Subsidiaries, as applicable and necessary, to become a Guarantor and
provide security in compliance with the provisions of Section 7.1.8 (without
giving effect to the Guaranty and Security Principles and any other exclusions
set forth therein, other than Section 7.1.8(g)(x)) so that the aggregate
Consolidated EBITDA, asset value and/or gross revenue, as applicable, of all
Subsidiaries that are not Guarantors does not exceed any applicable threshold
set forth in subclause (i), (ii) or (iii) of this Section 7.1.12(b).

If a Borrower provides evidence satisfactory to the Administrative Agent (acting
reasonably) that one or more Subsidiaries are no longer required as Guarantors
in order to meet the tests described in this Section 7.1.12 and in connection
with a corporate reorganization or otherwise in connection with an action
permitted to be taken hereunder with respect to such Subsidiary, the Parent
intends to dissolve or wind-up such Subsidiary in accordance with the
requirements of Section 7.2.10(c), then the Administrative Agent or the
Collateral Agent and/or the Canadian Collateral Agent (as applicable) shall
promptly release such Subsidiary from its Guaranty and related security and such
Subsidiary shall thereafter be an Immaterial Subsidiary for purposes of this
Agreement, and the Collateral Agent and/or the Canadian Collateral Agent (as
applicable) agrees to promptly return any stock certificates it possesses in
such subsidiary.

Section 7.1.13 Employee Benefits.

(a) The Borrowers and each of their Subsidiaries shall (i) comply in all
material respects with all applicable provisions of ERISA and the Code with
respect to all U.S. Pension Plans and Multiemployer Plans (to the extent the
Borrowers or any of their Subsidiaries currently sponsor or contribute to, or
have any obligation to contribute to, any US Pension Plan or have any obligation
under ERISA or the Code with respect to any Multiemployer Plan) and (ii) furnish
to the Administrative Agent upon request of the Administrative Agent, copies of
(x) any annual report (Form 5500 Series) filed by the applicable Borrower, any
Subsidiary of a Borrower, or any of their ERISA Affiliates with the Employee
Benefits Security Administration with respect to each U.S. Pension Plan; (y) the
most recent actuarial valuation report for each U.S. Pension Plan or
Multiemployer Plan and each annual report for any Multiemployer Plan; and
(z) such other materially relevant information, documents or governmental
reports or filings relating to any U.S. Pension Plans, Canadian Pension Plans,
Canadian Welfare Plans and Multiemployer Plans as the Administrative Agent shall
reasonably request.

(b) The Borrowers and each of their Subsidiaries shall (i) maintain all U.S.
Pension Plans which they currently sponsor or to which they currently contribute
or to which

 

127



--------------------------------------------------------------------------------

they have any obligation to contribute, Canadian Pension Plans and Canadian
Welfare Plans in material compliance with all applicable laws, and (ii) ensure
that there is no material failure to pay or remit any contributions, premiums or
payments relating to U.S. Pension Plans, Canadian Pension Plans, Canadian
Welfare Plans and Multiemployer Plans when due.

Section 7.1.14 Spanish Public Documents.

(a) All the parties to this Agreement shall, at the request of the
Administrative Agent, formalize this Agreement and any other Loan Document
(together with any amendments thereto) in a Spanish Public Document within 20
Business Days from the request of the Administrative Agent (or such later date
as the Administrative Agent may agree in its sole discretion) before a Spanish
notary selected by the Administrative Agent, so that this Agreement or each
relevant Loan Document shall have the status of a notarial document for all
purposes contemplated in Article 517 et seq. of the Spanish Civil Procedural Law
(Law 1/2000 of 7 January) (Ley de Enjuiciamiento Civil) (as amended from time to
time, the “Spanish Civil Procedural Law”).

(b) Each Spanish Public Document may, at the election of the Administrative
Agent, include a translation into Spanish of this Section 7.1.14 and
Section 7.1.15 below.

(c) Each Party hereby expressly authorizes the Administrative Agent (and any
Lender or Issuer, as appropriate) to request and obtain from the Spanish notary
public before whom any Loan Document has been formalized, any further copy of
any Loan Document raised to the status of a Spanish Public Document.

Section 7.1.15 Executive Proceedings and Evidence of Debt.

(a) Upon the occurrence of an Event of Default, the Administrative Agent (and/or
any Lender or Issuer) shall:

(i) calculate the amount due to each of the Lenders and/or Issuers (based on the
total aggregate amount of the balance of the accounts maintained by the
Administrative Agent) (or to the relevant Lender or Issuer, based on the total
aggregate amount of the balance of the account(s) maintained by such Lender or
Issuer); and

(ii) issue a certificate (in a form which is valid and admissible in court)
detailing the total amount due and payable by the relevant Obligor to each of
the Lenders and/or Issuers (or the relevant Lender or Issuer) under the Loan
Documents as of the date on which that certificate is issued.

(b) The Administrative Agent (or the relevant Lender or Issuer, as applicable)
shall procure that a notary certifies that the amounts set out in the
certificate referred to in clause (a) above reflect the amounts set out in the
Administrative Agent’s (or Lender’s or Issuer’s) account referred to in clause
(a) above.

(c) For the purposes of Articles 571 et seq. of the Spanish Civil Procedural
Law, the parties to this Agreement expressly agree that:

 

128



--------------------------------------------------------------------------------

(i) the amounts referred to in clause (a) above shall be considered as due,
liquid and payable and may be claimed pursuant to Articles 571 et seq. of the
Spanish Civil Procedural Law;

(ii) the Administrative Agent (or the relevant Lender or Issuer, as the case may
be) shall determine the amount of debt to be claimed in accordance with clause
(a)(i) above; and

(iii) any certificate issued in accordance with clause (a)(ii) above shall be
conclusive evidence of the total amount due and payable by the Obligors to each
of the Lenders and/or Issuers (or the relevant Lender or Issuer, as the case may
be) under the Loan Documents as of the date on which that certificate is issued.

(d) For the purposes of article 693.2 of the Spanish Civil Procedural Law, the
parties to this Agreement also agree that the Administrative Agent (and/or any
Lender or Issuer) may claim all amounts outstanding under the Loan Documents
(without prejudice of any other right or remedy of the Administrative Agent or
any Lender) by presenting:

(i) an original notarial or authentic copy (testimonio con carácter ejecutivo)
of this Agreement;

(ii) a notarial document (acta notarial) (incorporating the certificate referred
to in paragraph (a) above and an excerpt of the credits and debits, including
the interest applied, which appear in the relevant account(s) referred to in
clause (a) above) which has been certified by a notary in accordance with clause
(b) above; and

(iii) evidence that the respective Obligor has been notified of the amount which
is due and payable.

(e) The Borrowers authorize the Administrative Agent (and each Lender and
Issuer) to request and obtain, at the cost of the Borrowers, any certificate or
documents (including, but not limited to, any authentic copy (copias con
carácter ejecutivo)) issued by the notary who has formalized this Agreement in
order to evidence its compliance with the entries which must be made in its
registry-book and the relevant entry date for the purpose of number 4 of Article
517, of the Spanish Civil Procedural Law.

(f) Each Spanish Obligor shall, within 20 Business Days following the request of
the Administrative Agent (or such later date as the Administrative Agent may
agree in its sole discretion), grant in favor of the Administrative Agent a
Spanish escritura in which each relevant Spanish Obligor will acknowledge the
amounts owed by it (reconocimiento de dueda) under this Agreement and/or any
other Loan Document.

Section 7.2 Negative Covenants. The Borrowers covenant and agree with each
Lender, each Issuer and the Administrative Agent that until the Termination Date
has occurred:

Section 7.2.1 Business Activities. No Borrower will, nor will it permit any of
its Subsidiaries to, (a) engage in any business activity except those business
activities engaged in on the date of this Agreement and activities reasonably
incidental thereto or

 

129



--------------------------------------------------------------------------------

(b) change its accounting policies or financial reporting practices from such
policies and practices in effect on the Closing Date, including any change to
the ending dates with respect to the Parent and its Subsidiaries’ Fiscal Year or
Fiscal Quarters, except as may be required by GAAP in effect at the time of such
change, by applicable requirements of law; provided that any Subsidiary of the
Parent may change its Fiscal Year or Fiscal Quarters to correspond to the
Parent’s Fiscal Year or Fiscal Quarters, as applicable, in which case, the
Borrowers and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in Fiscal Year or Fiscal Quarters; provided, further, that the
Borrowers shall include notice of any such change in Fiscal Year or Fiscal
Quarter in the next Compliance Certificate required to be delivered pursuant to
Section 7.1.1(c) following such change in Fiscal Year or Fiscal Quarter.

Section 7.2.2 Indebtedness. No Borrower will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

(a) Indebtedness in respect of the Obligations;

(b) until the Closing Date, Indebtedness that is to be repaid in full as further
identified in Item 7.2.2(b) of the Disclosure Schedule;

(c) Indebtedness existing as of the Effective Date (other than Indebtedness
owing to the Export Development Canada) which is identified in Item 7.2.2(c) of
the Disclosure Schedule, and any refinancing of such Indebtedness in a principal
amount not in excess of that which is outstanding on the Effective Date (as such
amount has been reduced following the Effective Date);

(d) unsecured Indebtedness (i) incurred in the ordinary course of business of
any Borrower and its Subsidiaries consisting of open accounts extended by
suppliers on normal trade terms in connection with purchases of goods and
services which are not overdue for a period of more than 120 days or, if overdue
for more than 120 days, as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of such Borrower or such
Subsidiary and (ii) in respect of performance, surety or appeal bonds provided
in the ordinary course of business, but excluding (in each case), Indebtedness
incurred through the borrowing of money or Contingent Liabilities in respect
thereof;

(e) Indebtedness (i) evidencing the deferred purchase price of newly acquired
property or incurred to finance the acquisition of equipment, including
installation costs and expenditures made for any repairs, alterations,
construction, development or improvements performed thereon or added thereto, of
any Borrower and its Subsidiaries (pursuant to purchase money mortgages or
otherwise, whether owed to the seller or a third party) used in the ordinary
course of business of such Borrower and its Subsidiaries (provided that such
Indebtedness is incurred within 120 days of the acquisition of such property)
and (ii) in respect of Capitalized Lease Liabilities; provided that, the
aggregate amount of all Indebtedness outstanding pursuant to this clause (e)
shall not at any time exceed $50,000,000;

(f) Indebtedness of the Parent or any Subsidiary owing to the Parent or any
Subsidiary, provided that (i) such Indebtedness shall, if payable to the Parent,
a Borrower or a Subsidiary Guarantor by the Parent or a Subsidiary that is not a
CFC Subsidiary, be evidenced by the Master Intercompany Note, duly executed and
delivered and pledged to the Collateral Agent

 

130



--------------------------------------------------------------------------------

pursuant to a Loan Document, (ii) if such Indebtedness is payable to a
Subsidiary that is not a Subsidiary Guarantor or a CFC Subsidiary, such
Subsidiary shall have previously executed and delivered to the Administrative
Agent the Interco Subordination Agreement, (iii) if such Indebtedness is
incurred by a Subsidiary that is not a Subsidiary Guarantor owing to the Parent,
a Borrower or any other Subsidiary Guarantor, shall not (when aggregated with
the amount of Investments made by the Parent, any Borrower or any Subsidiary
Guarantors in Subsidiaries which are not Subsidiary Guarantors under clause
(e)(i) of Section 7.2.5), exceed $50,000,000 and shall not be forgiven or
otherwise discharged for any consideration other than payment in full or in part
in cash (provided that, only the amount repaid in part shall be discharged) and
(iv) if such Indebtedness is payable to the Parent, any Borrower or any
Subsidiary Guarantor by a CFC Subsidiary or by the Parent, a Borrower or a
Subsidiary Guarantor to a CFC Subsidiary, such Indebtedness shall not exceed in
the aggregate $40,000,000;

(g) [reserved];

(h) unsecured Indebtedness of a Borrower owing to the Export Development Canada
in an aggregate principal amount not to exceed $20,000,000;

(i) Hedging Obligations incurred in the ordinary course of business for
non-speculative purposes;

(j) unsecured Indebtedness for borrowed money of any Borrower, and unsecured
Contingent Liabilities of any Subsidiary Guarantor in respect of such unsecured
Indebtedness, in an aggregate principal amount at any time outstanding not to
exceed $55,000,000; provided (i) that no Default or Event of Default has
occurred which is continuing at the time that such unsecured Indebtedness is
incurred or would result from the incurrence thereof, (ii) such unsecured
Indebtedness matures at least 180 days after the latest Stated Maturity Date in
effect at the time of incurrence of such Indebtedness and (iii) such unsecured
Indebtedness does not contain any financial maintenance covenants or any
covenants more restrictive than those provided for in this Agreement (as
determined by the Administrative Agent acting reasonably) or any required
principal payments or prepayments prior to the maturity thereof;

(k) Indebtedness of a Person existing at the time such Person became a
Subsidiary of a Borrower, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and the aggregate
outstanding amount of all Indebtedness existing pursuant to this clause does not
exceed $60,000,000 at any time;

(l) other Indebtedness of the Borrowers and their Subsidiaries (other than
Indebtedness of Foreign Subsidiaries owing to the Borrowers or Subsidiary
Guarantors) in an aggregate amount at any time outstanding not to exceed
$55,000,000;

(m) to the extent constituting Indebtedness, Purchased Leases, all repurchase,
collection advances and indemnification obligations in connection therewith and
all Contingent Liabilities with respect thereto; provided that the terms of each
Lease Purchase Transaction shall provide that (x) the maximum amount of such
Indebtedness that may under any circumstances arise from “obligor defaults” or
similar events shall not exceed in the case of any Lease Purchase Transaction in
any twelve month “Loss Determination Period” (as such term is defined with
respect to such Lease Purchase Transaction) (it being understood that the amount
of such

 

131



--------------------------------------------------------------------------------

permitted Indebtedness shall be calculated net of proceeds from remarketing of
equipment the subject of “obligor defaults” and net of subsequent payments
received from any such obligors, in each case during such Loss Determination
Period, for the purposes of this clause (m) but not for the purposes of
Section 8.1.5(b)) the greater of (A) 15% of the sum of (i) the aggregate
Repurchase Prices of all Purchased Leases purchased by the relevant Lease
Purchaser pursuant to such Lease Purchase Transaction (the sum of clause (i) and
clause (ii), the “Purchased Lease Cap Reference Amount” for such Lease Purchase
Transaction) prior to the beginning of such twelve month Loss Determination
Period, and (ii) the aggregate Purchase Prices of the Purchased Leases purchased
by such Lease Purchaser pursuant to such Lease Purchase Transaction during such
twelve month Loss Determination Period, and (B) if one or more obligors default
on one or more of the three largest Purchased Leases purchased under such Lease
Purchase Transaction (determined based on the aggregate Purchase Price payable
under each Purchased Lease), the aggregate Purchase Prices of such three largest
Purchased Leases (treating as a single Purchased Lease for such purpose, all
Purchased Leases with each such obligor’s Affiliates) (such aggregate amount,
the “Three Largest Lease Cap Amount”) for such Lease Purchase Transaction and
(y) any other circumstances where any Borrower or any Subsidiary would become
liable to repurchase Purchased Leases shall be consistent in all material
respects with, and not materially less favorable to such Borrower or such
Subsidiary than, the terms of the Lease Purchase Transactions in effect on the
Closing Date; and

(n) Indebtedness described on Schedule III; provided that any such Indebtedness
owed to a Person other than the Parent or any Subsidiary thereof shall not
exceed $10,000,000 in the aggregate at any time;

provided that, no Indebtedness otherwise permitted by clauses (c), (e), (i),
(j), (k), (l) or (m) shall be assumed, created or otherwise incurred if an Event
of Default has occurred and is then continuing or would result therefrom.

Section 7.2.3 Liens. No Borrower will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

(a) Liens securing payment of the Obligations;

(b) until the Closing Date, Liens securing payment of Indebtedness of the type
described in clause (b) of Section 7.2.2 that are to be terminated and released
pursuant to Section 5.1.5;

(c) Liens existing as of the Effective Date and disclosed in Item 7.2.3(c) of
the Disclosure Schedule securing Indebtedness described in clause (c) of
Section 7.2.2 that is secured as of the date hereof, and refinancings,
refundings, renewals or extensions thereof or replacements of such secured
Indebtedness; provided that no such Lien shall encumber any additional property
and the amount of Indebtedness secured by such Lien is not increased from that
permitted under clause (c) of Section 7.2.2;

(d) Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that, (i) such Lien is granted within 60 days after such
Indebtedness is incurred, (ii) the Indebtedness secured thereby does not exceed
100% of the cost of the

 

132



--------------------------------------------------------------------------------

applicable property, improvements or equipment at the time of such acquisition
(or construction) and (iii) such Lien secures only the assets that are the
subject of the Indebtedness referred to in such clause;

(e) Liens securing Indebtedness permitted by clause (k) of Section 7.2.2;
provided that such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific tangible
assets of such Person (and not assets of such Person generally);

(f) Liens in favor of carriers, warehousemen, mechanics, materialmen, repairmen,
workmen and landlords and statutory liens of banks and rights of set-off granted
in the ordinary course of business for amounts not overdue for more than 30 days
or being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;

(g) Liens incurred or deposits made in the ordinary course of business in
connection with Canadian Pension Plans, worker’s compensation, unemployment
insurance or other forms of governmental insurance or benefits, or to secure
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, letters of intent, obligations under credit card processing agreements,
government contracts, trade contracts, expropriations, proceedings, performance
of return-of-money bonds or other similar obligations (other than for borrowed
money);

(h) judgment Liens in existence for less than 60 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
responsible insurance companies and which do not otherwise result in an Event of
Default under Section 8.1.6;

(i) easements, rights-of-way, restrictions, licenses, restrictive covenants,
servitudes, encroachments, and other minor defects or irregularities in title
and other similar encumbrances including the reservations, limitations, provisos
and conditions, if any, expressed in any original grant from the Crown of any
real property or any interest therein, not interfering in any material respect
with the value or use of the property to which such Lien is attached;

(j) Liens (i) for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books or (ii) in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

(k) Liens that are contractual rights of set-off or netting relating to the
establishment of depository relations with banks not granted in connection with
the issuance of Indebtedness;

(l) Liens securing Indebtedness permitted under clauses (f), (l) and (n) (in the
case of clause (n), solely to the extent such Indebtedness is secured as of the
Closing Date) of Section 7.2.2;

 

133



--------------------------------------------------------------------------------

(m) Liens arising from the filing of PPSA or UCC financing statements by lessors
under true operating leases against any Borrower or any of its Subsidiaries, as
lessees, made as precautionary filings in respect of such operating leases;

(n) Liens relating to licenses of patents, trademarks and other intellectual
property rights granted by the Borrowers or any of their Subsidiaries in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of the business of the Borrowers or any of their Subsidiaries;

(o) any Lien given to a public utility or any municipality or governmental or
other public authority when required by such utility or other authority in
connection with the operation of the business or the ownership of the assets of
any of the Borrowers or their Subsidiaries, not securing any Indebtedness and
not interfering in any material respect with the ordinary conduct of the
business of the Borrowers or any of their Subsidiaries;

(p) any Lien consisting of the right reserved to or vested in any Governmental
Authority by any statutory provision or by the terms of any lease, license,
agreement, franchise, grant or permit of any of the Borrowers or their
Subsidiaries, to terminate any such lease, agreement, license, franchise, grant
or permit, or to require annual or other payments as a condition to the
continuance thereof;

(q) Liens on Collateral consisting of Purchased Lease Collateral securing claims
under Purchased Leases and any Liens arising from the filings of PPSA or UCC
financing statements by Lease Purchasers in respect thereof;

(r) any netting or set-off arrangement entered into by any Borrower of any of
its Subsidiaries in the ordinary course of its banking arrangements for the
purpose of netting debit and credit balances of any Borrower and/or any of its
Subsidiaries but only so long as (i) such arrangement does not permit credit
balances of Obligors to be netted or set off against debit balances of
Subsidiaries of a Borrower which are not Obligors and (ii) such arrangement does
not give rise to any other Lien over the assets of Obligors in support of
liabilities of Subsidiaries of any Borrower which are not Obligors; and

(s) any Lien over or affecting any asset acquired by a Borrower or any of its
Subsidiaries after the Closing Date if:

(i) the Lien was not created in contemplation of the acquisition of that asset;

(ii) the principal amount secured has not been increased in contemplation of or
since the acquisition of that asset; and

(iii) the Lien is removed or discharged within 3 months of the date of
acquisition of such asset; and

(t) any Lien over or affecting any asset of any company which becomes a
Subsidiary of a Borrower, if:

 

134



--------------------------------------------------------------------------------

(i) the Lien was not created in contemplation of the acquisition of that
company;

(ii) the principal amount secured has not increased in contemplation of or since
the acquisition of that company; and

(iii) the Lien is removed or discharged within 3 months of that company becoming
a Subsidiary of the Parent.

Section 7.2.4 Leverage Ratio.

(a) The Parent will not permit the Leverage Ratio for any period ending on the
last day of any Fiscal Quarter ending during a period set forth below to be
greater than the ratio set forth opposite such period:

 

Period of Four Quarters Ending

   Ratio  

September 30, 2015 through September 30, 2016

     4.25:1.00   

December 31, 2016 through September 30, 2017

     3.25:1.00   

December 31, 2017 through September 30, 2018

     3.00:1.00   

December 31, 2018 through September 30, 2019

     2.75:1.00   

December 31, 2019 and thereafter

     2.50:1.00   

(b) For purposes of determining compliance with the financial covenant set forth
in this Section 7.2.4 with respect to any Fiscal Quarter, any equity investment
made in any Borrower by any one or more of the Permitted Holders in the form of
Qualified Capital Securities during the period commencing at the start of the
Fiscal Quarter for which compliance is being tested and ending on the date
financial statements are required to be delivered for such Fiscal Quarter
pursuant to Section 7.1.1 will, at the request of the Parent, be included in the
calculation of Consolidated EBITDA for the purposes of determining compliance
with the Leverage Ratio pursuant to this Section 7.2.4 for such Fiscal Quarter
(any such equity contribution so included in the calculation of Consolidated
EBITDA, being a “Specified Equity Contribution”); provided, however, that
(i) there shall be no more than two Specified Equity Contributions made in a
period of four consecutive Fiscal Quarters and no more than five Specified
Equity Contributions in the aggregate made during the term of this Agreement,
(ii) the amount of any Specified Equity Contribution shall be no greater than
100% of the amount required to cause the Parent to be in compliance with the
Leverage Ratio pursuant to this Section 7.2.4 with respect to the applicable
Fiscal Quarter; (iii) such Specified Equity Contribution shall only be given
effect for purposes of compliance with this Section 7.2.4 and not for any other
use of the Leverage Ratio under this Agreement or under any of the other Loan
Documents; (iv) to the extent Consolidated EBITDA has been increased for any
Fiscal Quarter as a result of a Specified Equity Contribution, Consolidated
EBITDA as so increased for such Fiscal Quarter shall apply for any subsequent
determination of the Leverage Ratio pursuant to this Section 7.2.4 which
includes such Fiscal Quarter; and (v) any reduction in Indebtedness with the
proceeds of any Specified Equity Contribution (including by way of “netting”)
shall be disregarded for the purposes of compliance with this Section 7.2.4.

 

135



--------------------------------------------------------------------------------

Section 7.2.5 Investments. No Borrower will, nor will it permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person, except:

(a) Investments existing on the Effective Date and identified in Item 7.2.5(a)
of the Disclosure Schedule;

(b) Cash Equivalent Investments;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(d) Investments consisting of any deferred portion of the sales price received
by any Borrower or any Subsidiary in connection with any Disposition permitted
under Section 7.2.11;

(e) Investments (i) by way of contributions to capital or purchases of Capital
Securities by any Borrower in any Subsidiaries or by any Subsidiary in other
Subsidiaries; provided that, the aggregate amount of intercompany loans made
pursuant to clause (f)(iii) of Section 7.2.2 and Investments under this clause
(e)(i) made by Obligors in Subsidiaries that are not Obligors shall not exceed
the amount set forth in clause (f)(iii) of Section 7.2.2 at any time,
(ii) consisting of Indebtedness permitted by clause (f)(i) of Section 7.2.2,
(iii) consisting of Indebtedness permitted by clause (f)(ii) of Section 7.2.2,
or (iv) by way of contributions to the capital of, or purchases of Capital
Securities in, any Borrower, in each case by any Subsidiary;

(f) Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

(g) Investments in Capital Securities constituting Permitted Acquisitions in an
amount which, when aggregated with the amount expended under clause (b) of
Section 7.2.10, does not exceed $200,000,000 over the term of this Agreement;

(h) loans and advances to directors and employees in an aggregate amount not to
exceed $5,000,000 at any time outstanding;

(i) other Investments in an amount not to exceed $85,000,000 over the term of
this Agreement;

(j) deposits by any of the Borrowers or their Subsidiaries in the ordinary
course of business consistent with customary practice or its past practices to
secure the performance of leases, licenses or contracts;

(k) Investments arising under unsecured hedging agreements in the ordinary
course of business and not for speculative purposes;

(l) Investments resulting from collection advance obligations under Purchased
Leases consistent with the past practice of the Borrowers and their Subsidiaries
as of

 

136



--------------------------------------------------------------------------------

the Closing Date in an amount not to exceed $10,000,000 in the aggregate at any
time outstanding;

(m) the endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business;

(n) the Parent may consummate the Acquisition in accordance with the provisions
of the Acquisition Documents; and

(o) Investments consummated as part of the Permitted Reorganization Steps;

provided, that, (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements, (ii) no Investment otherwise permitted
by clauses (e)(i), (g), (h) or (i) shall be permitted to be made if any Default
has occurred and is continuing or would result therefrom; and (iii) in addition
to the Investments expressly permitted in clauses (a) through (n) above, the
Borrowers shall be permitted to make Investments in an amount not to exceed the
Available Amount as of the date of the relevant Investment, so long as at such
time (before and immediately after giving effect to such Investment) (A) no
Default or Event of Default has occurred and is continuing, (B) the Parent and
its Subsidiaries are in pro forma compliance with a Leverage Ratio of less than
or equal to 3.00:1.00, determined on a Pro Forma Basis as of the last day of the
Fiscal Quarter most recently ended and (C) the Administrative Agent shall have
received a certificate of an Authorized Officer of each of the Borrowers, in
form and substance satisfactory to the Administrative Agent, certifying that the
conditions set forth in subclauses (iii)(A) and (B) hereof have been satisfied.

Section 7.2.6 Restricted Payments, etc. No Borrower will, nor will it permit any
of its Subsidiaries to, declare or make a Restricted Payment, or make any
deposit for any Restricted Payment, other than Restricted Payments made by
(a) any Subsidiary to any Obligor, (b) any Obligor to another Obligor or any
non-Obligor to any other non-Obligor, (c) any Obligor to any non-Obligor,
(d) the Parent to its shareholders, or (e) the Target to its dissenting
shareholders in connection with the Acquisition, to the extent provided by the
Acquisition Agreement or required by applicable law, or as otherwise expressly
contemplated pursuant to the Acquisition Agreement; provided, however, that any
Restricted Payment pursuant to clause (c) or (d) above shall only be permitted
(x) if both before and after giving effect to such Restricted Payment, no
Default or Event of Default has occurred and is continuing or would result from
the making of such Restricted Payment, (y) in an amount not to exceed:
(1) $30,000,000 over the term of this Agreement; plus (2) an additional amount
up to the Available Amount as of the applicable date of determination, so long
as, for purposes of this subclause (2), at such time the Parent and its
Subsidiaries are in pro forma compliance with a Leverage Ratio of less than or
equal to 3.00:1.00, determined on a Pro Forma Basis as of the last day of the
Fiscal Quarter most recently ended and (z) the Administrative Agent shall have
received a certificate of an Authorized Officer of each of the Borrowers, in
form and substance satisfactory to the Administrative Agent, certifying that the
requirements of this proviso have been satisfied.

Section 7.2.7 Canadian Pension Plans. The Parent shall not, and shall not permit
any Subsidiary of the Parent to:

 

137



--------------------------------------------------------------------------------

(a) participate in, contribute to or become required to contribute to or assume
or incur any actual or contingent liability under, any Canadian Multiemployer
Plan; or

(b) establish, commence participation in, or assume any liability under any
Canadian Defined Benefit Plan, or acquire any interest in any Person if such
Person sponsors, maintains or contributes to, or is required to contribute to,
or has any actual or contingent liability under, any Canadian Defined Benefit
Plan or any Canadian Multiemployer Plan which contains a “defined benefit
provision” as such term is defined in subsection 147.1(1) of the Income Tax Act
(Canada); provided that the Parent or any Subsidiary of the Parent may acquire
an interest in any such Person if (i) an interest in such Person is acquired
pursuant to a Permitted Acquisition or another Investment permitted by this
Agreement and neither the Parent nor any Subsidiary of the Parent (other than
the Person) has any legal liability to perform any such Person’s obligations or
assume any such Person’s liabilities in an aggregate principal amount that
exceeds, when combined with any other such liabilities incurred under this
clause (i), $10,000,000, or (ii) the prior written consent of the Administrative
Agent is obtained, such consent not to be unreasonably withheld.

Section 7.2.8 No Prepayment of Debt. No Borrower will, nor will it permit any of
its Subsidiaries to:

(a) (i) make any prepayment of principal of, or premium or interest on, any
Subordinated Debt, Indebtedness secured by Liens that are, expressly by the
terms of such Indebtedness, contractually subordinated to any Liens securing the
Obligations or senior unsecured Indebtedness (other than any intercompany
Indebtedness owing to an Obligor to the extent incurred in accordance with
clause (f) of Section 7.2.2) other than the stated, scheduled date for payment
set forth in the applicable documents governing or evidencing such Indebtedness,
or (ii) make any payment of any Subordinated Debt which would violate the terms
of this Agreement or the applicable Subordinated Debt Documents;

(b) redeem, retire, purchase, defease or otherwise acquire any Subordinated
Debt, any Indebtedness secured by Liens that are, expressly by the terms of such
Indebtedness, contractually subordinated to any Liens securing the Obligations,
or senior unsecured Indebtedness; or

(c) make any deposit (including the payment of amounts into a sinking fund or
other similar fund) for any of the foregoing purposes;

provided, that the Borrowers shall be permitted to prepay any such Indebtedness
in an amount not to exceed the Available Amount as of the date of the relevant
prepayment, so long as at such time (before and immediately after giving effect
to such prepayment) (i) no Default or Event of Default has occurred and is
continuing, (ii) the Parent and its Subsidiaries are in pro forma compliance
with a Leverage Ratio of less than or equal to 3.00:1.00, determined on a Pro
Forma Basis as of the last day of the Fiscal Quarter most recently ended and
(iii) the Administrative Agent shall have received a certificate of an
Authorized Officer of each of the Borrowers, in form and substance satisfactory
to the Administrative Agent, certifying that the requirements of this proviso
have been satisfied.

 

138



--------------------------------------------------------------------------------

Furthermore, neither any Borrower nor any Subsidiary will designate any
Indebtedness other than the Obligations as “Designated Senior Debt” (or any
analogous term) in any Subordinated Debt Document.

Section 7.2.9 Disqualified Equity Interests.

(a) None of Parent or any of its Subsidiaries will issue any Disqualified
Capital Stock unless the obligations in respect of such Disqualified Capital
Stock would have been permitted to be incurred as Indebtedness pursuant to
clause (f) or (l) of Section 7.2.2.

(b) No Subsidiary of the Parent will issue any Capital Securities (including by
way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Capital Securities, except: (i) for stock
splits, stock dividends and additional issuances of Capital Securities which do
not decrease the percentage ownership of Holdings, Parent or any other Obligors
in any class of the Equity Interests of such Subsidiary and (ii) subject to the
preceding clause (a), Subsidiaries of the Parent formed or acquired after the
Closing Date in accordance with Section 7.2.5 may issue Capital Securities to
Holdings or to the Obligor which is to own such Capital Securities.

Section 7.2.10 Consolidation, Merger; Permitted Acquisitions, etc. No Borrower
will, nor will it permit any of its Subsidiaries to, liquidate or dissolve,
amalgamate or consolidate with, or merge into or with, any other Person, or
purchase or otherwise acquire all or substantially all of the assets of any
Person (or any division thereof), except:

(a) any Subsidiary may liquidate or dissolve voluntarily into, and may merge,
amalgamate or consolidate with and into, a Borrower or any other Subsidiary
(provided that, a Guarantor may only liquidate or dissolve into, or merge,
amalgamate or consolidate with and into, a Borrower or another Guarantor), and
the assets or Capital Securities of any Subsidiary (other than any Borrower) may
be purchased or otherwise acquired by a Borrower or any other Subsidiary
(provided that, the assets or Capital Securities of any Subsidiary Guarantor
(other than any Borrower) may only be purchased or otherwise acquired by a
Borrower or another Subsidiary Guarantor); provided, further that, in no event
shall any Subsidiary consolidate with or merge, amalgamate or consolidate with
and into any other Subsidiary unless after giving effect thereto, the Collateral
Agent or the Canadian Collateral Agent (as applicable) shall have a perfected
pledge of, and security interest in and to, at least the same percentage of the
issued and outstanding interests of Capital Securities (on a fully diluted
basis) and other assets of the surviving Person as the Collateral Agent or the
Canadian Collateral Agent (as applicable) had immediately prior to such merger,
amalgamation or consolidation in form and substance satisfactory to the
Administrative Agent and its counsel, pursuant to such documentation and
opinions as shall be necessary in the opinion of the Administrative Agent to
create, perfect or maintain the collateral position of the Secured Parties
therein;

(b) the purchase of all or substantially all of the assets of any Person (or any
division thereof), or the acquisition of such Person by merger, in each case if
(i) such purchase or acquisition constitutes a Permitted Acquisition, and
(ii) the amount expended in connection with such transaction, when aggregated
with the amount expended under clause (g) of Section 7.2.5, does not exceed the
amount set forth in such clause over the term of this Agreement;

 

139



--------------------------------------------------------------------------------

(c) any Immaterial Subsidiary may be dissolved or otherwise wound-up; provided
that all of the assets of such Immaterial Subsidiary are transferred to one or
more Subsidiaries prior to such dissolution or winding up; provided, further
that following such dissolution or winding up, the tests set forth in
Section 7.1.12 shall be satisfied.

(d) the Acquisition may be consummated as contemplated by, and in compliance
with, the Acquisition Documents; and

(e) each of the Permitted Reorganization Steps may be completed.

Section 7.2.11 Permitted Dispositions. No Borrower will, nor will it permit any
of its Subsidiaries to, Dispose of any of such Person’s assets (including
accounts receivable and Capital Securities of Subsidiaries) to any Person in one
transaction or series of transactions unless such Disposition is:

(a) inventory or obsolete, damaged, worn out or surplus personal property
Disposed of in the ordinary course of its business;

(b) Purchased Leases or Residual Positions to a Lease Purchaser in connection
with one or more Lease Purchase Transactions in the ordinary course of the
Parent’s and its Subsidiaries’ business, provided that the consideration
received by the applicable Borrower or Subsidiary for such sale consists of no
less than 90% in cash and is conducted in an arm’s-length transaction with such
Person;

(c) permitted by Section 7.2.10;

(d) (i) for fair market value and the consideration received consists of no less
than 75% in cash, and (ii) the Net Disposition Proceeds received from such
Disposition, together with the Net Disposition Proceeds of all other assets
Disposed of pursuant to this clause since the Closing Date, do not exceed
(individually or in the aggregate) (1) $90,000,000 over the term of this
Agreement plus (2) an additional amount so long as after giving effect to the
consummation of such Disposition and to any prepayment made pursuant to
Section 3.1.1(e) hereof with the proceeds of such Disposition, the Parent and
its Subsidiaries are in pro forma compliance with a Leverage Ratio of less than
or equal to 3.00:1.00, determined on a Pro Forma Basis as of the last day of the
Fiscal Quarter most recently ended;

(e) of Intellectual Property Assets to a Patent Enforcement Party, provided that
(i) the Net Disposition Proceeds received from such Disposition are used to
prepay the Loans in accordance with Section 3.1.1(e) without any ability to
reinvest such Net Disposition Proceeds pursuant to the provisos to such Section,
(ii) such Intellectual Property Assets are, contemporaneously with such
Disposition, made subject to a perpetual license from the Patent Enforcement
Party to the Parent or one of its Subsidiaries, which license is
freely-assignable by the applicable Borrower or Subsidiary and shall constitute
Collateral upon which the Collateral Agent, for the benefit of the Secured
Parties, shall have a fully perfected first priority Lien, subject to no Liens
other than Permitted Liens, and (iii) upon completion of the patent enforcement
process by the Patent Enforcement Party, all right, title and interest in such
Intellectual Property Assets shall revert back to the Parent or its applicable
Subsidiary;

(f) any Permitted Reorganization Step; or

 

140



--------------------------------------------------------------------------------

(g) of equipment and related goods provided to customers or prospective
customers in the ordinary course of business and consistent with past practices
for the purposes of allowing such parties to test any Borrower’s or any
Subsidiary’s products and services.

Section 7.2.12 Modification of Certain Agreements. No Borrower will, nor will it
permit any of its Subsidiaries to, consent to any amendment, supplement, waiver
or other modification of, or enter into any forbearance from exercising any
rights with respect to the terms or provisions contained in:

(a) the documents governing or evidencing any Indebtedness, unless the Parent or
Subsidiary of the Parent who is obligated on such Indebtedness could have
incurred such Indebtedness under Section 7.2.2 on such amended terms as of the
date of such amendment, supplement, modification or waiver; or

(b) the Organic Documents of any Borrower or any of its Subsidiaries, if the
result would have an adverse effect on the rights or remedies of any Secured
Party.

Section 7.2.13 Anti-Terrorism Law; Anti-Money Laundering; Embargoed Persons. No
Borrower will, directly or indirectly, use the proceeds of any Credit Extension,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Covered Person, to fund any activities of or
business with any Covered Person or in any country or territory, that, at the
time of such funding, is the subject of Sanctions (including but not limited to
designation on the SDN List), or in any other manner that will result in a
violation of Sanctions by any Covered Person (including any Covered Person
participating in the transactions, whether as underwriter, advisor, investor or
otherwise).

Section 7.2.14 Transactions with Affiliates. No Borrower will, nor will it
permit any of its Subsidiaries to, enter into or cause or permit to exist any
arrangement, transaction or contract (including for the purchase, lease,
Disposition or exchange of property or the rendering of services) with any of
its Affiliates, unless such arrangement, transaction or contract (i) is on fair
and reasonable terms no less favorable to such Borrower or such Subsidiary than
it could obtain in an arm’s-length transaction with a Person that is not an
Affiliate and (ii) is of the kind which would be entered into by a prudent
Person in the position of such Borrower or such Subsidiary with a Person that is
not one of its Affiliates; provided, however, that the foregoing restrictions
shall not apply to: (i) the payment of reasonable and customary fees to
directors of the Obligors who are not employees of the Obligors, (ii) any other
transaction with any employee, officer or director of the Obligors pursuant to
employee profit sharing and/or benefit plans and compensation and
non-competition arrangements in amounts customary for corporations similarly
situated to the Obligors and entered into in the ordinary course of business and
approved by the board of directors or the shareholders (as applicable) of the
applicable Obligor, (iii) any reimbursement of reasonable out-of-pocket costs
incurred by an Affiliate of any Obligor on behalf of or for the account of such
Obligor, or (iv) the Acquisition as contemplated by, and in accordance with, the
Acquisition Documents.

Section 7.2.15 Restrictive Agreements, etc. No Borrower will, nor will it permit
any of its Subsidiaries to, enter into any agreement prohibiting:

(a) the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired, in each case, other than any
such properties,

 

141



--------------------------------------------------------------------------------

revenues or assets transferred or otherwise Disposed pursuant to a Disposition
permitted hereunder and other than as required with respect to Purchased Lease
Collateral in connection with a Lease Purchase Transaction;

(b) any Obligor from amending or otherwise modifying any Loan Document; or

(c) the ability of any Subsidiary to make any payments, directly or indirectly,
to a Borrower, including by way of dividends, advances, repayments of loans,
reimbursements of management and other intercompany charges, expenses and
accruals or other returns on investments.

The foregoing prohibitions shall not apply to restrictions contained (i) in any
Transaction Document, (ii) in the case of clause (a), (A) any agreement
governing any Indebtedness permitted by clause (e) of Section 7.2.2 as to the
assets financed with the proceeds of such Indebtedness; (B) any agreements that
are customary restrictions on leases, subleases, licenses or permits so long as
such restrictions relate to the property subject thereto; (C) any agreements
that are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest; (D) agreements that are customary provisions
restricting assignment or transfer of any contract entered into in the ordinary
course of business; (E) any agreement evidencing an asset sale, as to the assets
being sold; (F) agreements binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Parent, so long as such agreements were not
entered into in contemplation of such Person becoming a Subsidiary of the
Parent; (G) any agreements governing any purchase money Liens or obligations
under leases which, in accordance with GAAP, should be classified as capitalized
leases, in each case otherwise permitted pursuant to this Agreement (in which
case, any prohibition or limitation shall only be effective against the property
financed thereby; provided that individual agreements governing purchase money
Liens or obligations under Capitalized Lease Liabilities provided by a Person to
an Obligor may be cross-collateralized to other such agreements governing
purchase money Liens or obligations under Capitalized Lease Liabilities
otherwise permitted pursuant to this Agreement provided by such Person to an
Obligor); (H) encumbrances or restrictions on the transfer of any property
subject to Liens permitted by Section 7.2.3 and (I) negative pledge clauses and
limitations on restricted payments contained in documents governing Indebtedness
pursuant to clause (j) of Section 7.2.2 which (A) are customary for high-yield
notes and (B) permit without restriction the granting of Liens to secure the
Obligations, the Disposition of any property by any Subsidiary to any Obligor
and the payment of dividends and distributions by, and the repayment of loans
and other advances by, Subsidiaries to the Parent, in each case, and any other
Obligor, and (iii) in the case of clauses (a) and (c), any agreement of a
Foreign Subsidiary governing the Indebtedness permitted by clause (l) of
Section 7.2.2, so long as any such agreements governing Indebtedness having an
aggregate principal amount in excess of $10,000,000 permit without restriction
the granting of Liens to secure the Obligations, the Disposition of any
properties by any Subsidiary to any Obligor and the payment of dividends and
distributions by, and the repayment of loans and other advances by, Subsidiaries
to the Parent, in each case, and any other Obligor.

Section 7.2.16 Sale and Leaseback. No Borrower will, nor will it permit any of
its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a

 

142



--------------------------------------------------------------------------------

Person and the subsequent lease or rental of such property or other similar
property from such Person unless, either:

(a) immediately prior to the entering into of such arrangement, such Person,
could, pursuant to Section 7.2.3, create a Lien on property to secure
Indebtedness in an amount equal to the total net amount of rent required to be
paid by such Person under such lease during the remaining term thereof with
respect to such sale and leaseback transaction; or

(b) such Person applies, within 120 days after the sale or transfer, an amount
equal to the fair market value of the property so sold and leased back at the
time of entering into such sale and leaseback transaction (as determined by the
Board of Directors of the Parent or such Person) to the prepayment of the Loans
pursuant to Sections 3.1.1 and 3.1.2.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.1 Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.

Section 8.1.1 Non-Payment of Obligations. (i) (a) Any Borrower shall default in
the payment or prepayment in the required currency when due of any principal of
any Loan or any Reimbursement Obligation, (b) any Obligor shall fail to make any
deposit in the required currency of cash for collateral purposes pursuant to
Section 2.6.4 or 12.18.1(e), or (c) any Guarantor shall default in the payment
in the required currency when due of any payment Obligation under a Guaranty; or
(ii) any Borrower shall default in the payment or prepayment in the required
currency when due of any interest on any Loan or any fee described in
Article III or any other monetary Obligation, and such default under this
clause (ii) shall continue unremedied for a period of three Business Days after
such amount was due.

Section 8.1.2 Breach of Warranty. Any representation or warranty of any Obligor
made or deemed to be made in any Loan Document (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made or deemed to have been made.

Section 8.1.3 Non-Performance of Certain Covenants and Obligations. Any Borrower
shall default in the due performance or observance of any of its obligations
under clause (d) of Section 7.1.1, Section 7.1.2 (solely with respect to the
existence of each Borrower) or Section 7.1.7, Section 7.2 or Article X or
(b) any Obligor shall default in the due performance or observance of its
material obligations under any Guaranty or Security Agreement to which it is a
party (other than any such obligations expressly described in Section 8.1.1 or
Section 8.1.2 above.

Section 8.1.4 Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document to which it is a party, and such default shall
continue unremedied for a period of (a) 15 days in the case of Section 7.1.1
(other than clause (d) thereof) and (b) 30 days in the case of any other
agreement after the earlier to occur, in each case, of (i)

 

143



--------------------------------------------------------------------------------

notice thereof given to any Borrower by either Administrative Agent or any
Lender and (ii) the date on which any Obligor has knowledge of such default.

Section 8.1.5 Default on Other Indebtedness; Lease Purchase Transactions.

(a) A default shall occur in the payment of any amount when due or payable
(subject to any applicable grace period), whether by acceleration or otherwise,
of any principal or stated amount of, or interest or fees on, any Indebtedness
(other than Indebtedness described in Section 8.1.1 or Section 7.2.2(m) or as
otherwise set forth in clause (b) below) of the Borrowers or any of their
Subsidiaries or any other Obligor having a principal or stated amount,
individually or in the aggregate, in excess of $35,000,000 (or the Dollar
Equivalent thereof, if applicable and, in the case of Hedging Obligations,
calculated at the Swap Termination Value thereof), or a default shall occur in
the performance or observance of any obligation or condition with respect to
such Indebtedness if the effect of such default is to accelerate the maturity or
other fixed date of final payment of any such Indebtedness or such default shall
continue unremedied for any applicable period of time sufficient to permit the
holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause or declare such Indebtedness to become due and payable or to
require such Indebtedness to be prepaid, redeemed, purchased or defeased, or
require an offer to purchase or defease such Indebtedness to be made, prior to
its expressed maturity.

(b) Any Borrower or any of its Subsidiaries shall, (i) pursuant to the terms of
any Lease Purchase Transaction, become obligated to pay any amount to a Lease
Purchaser (including as consideration for a repurchase of Purchased Leases sold
to such Lease Purchaser) pursuant to “obligor defaults” or similar events at any
time during the Loss Determination Period for such Lease Purchase Transaction in
excess of the greater of 15% of the Purchased Lease Cap Reference Amount for any
Purchased Lease Transaction and the Three Largest Lease Cap Amount, to the
extent applicable with respect to such Lease Purchase Transaction or (ii) for
any reason (including any circumstances described in clause (i) of this
Section 8.1.5(b)), become obligated to pay amounts to one or more Lease
Purchasers in excess of $35,000,000 individually or in the aggregate in any
consecutive 12-month period, or an event shall occur (including any default in
the payment, performance or observance of any obligation or condition) with
respect to any one or more Lease Purchase Transactions if the effect of such
event is to permit the applicable Lease Purchaser or Lease Purchasers to require
such an amount described in clause (i) or (ii) to become due and payable
(including as consideration for a repurchase of Leases sold to such Lease
Purchaser or Lease Purchasers) during such period.

Section 8.1.6 Judgments. Any judgment or order: (i) for the payment of money
individually or in the aggregate in excess of $35,000,000 (or the Dollar
Equivalent thereof, if applicable) (exclusive of any amounts fully covered by
insurance (less any applicable deductible) and as to which the insurer has
acknowledged its responsibility to cover such judgment or order), or (ii) for
injunctive relief which could reasonably be expected to result in a Material
Adverse Effect, shall be rendered against any Borrower or any of its
Subsidiaries or any other Obligor and in each case such judgment shall not have
been vacated or discharged or stayed or bonded pending appeal within 30 days
after the entry thereof, or enforcement proceedings shall have been commenced by
any creditor upon such judgment or order.

 

144



--------------------------------------------------------------------------------

Section 8.1.7 Pension Plans. Any of the following events shall occur with
respect to any U.S. Pension Plan, Canadian Pension Plan, Canadian Welfare Plan
or Multiemployer Plan, as the case may be:

(a) the institution of any steps by any Borrower, any member of the Controlled
Group or the PBGC to withdraw from or terminate a U.S. Pension Plan if, as a
result of such withdrawal or termination, any Borrower or any such member of the
Controlled Group could be required to make a contribution to such U.S. Pension
Plan, or could reasonably expect to incur a liability or obligation to such U.S.
Pension Plan, in excess of $35,000,000;

(b) a contribution failure occurs with respect to any U.S. Pension Plan
sufficient to give rise to a Lien under Section 303(k) of ERISA;

(c) the occurrence of any event or events with respect to the Multiemployer
Plans which in the aggregate would reasonably be expected to result in any
Borrower or any member of the Controlled Group incurring a liability or increase
in contributions in excess of $35,000,000;

(d) any of the following events shall occur with respect to a U.S. Pension Plan
which in the aggregate could result in any Borrower or any member of the
Controlled Group incurring liability in excess of $35,000,000: (i) the
occurrence of a reportable event, within the meaning of Section 4043 of ERISA,
with respect to any U.S. Pension Plan unless the 30-day notice requirement with
respect to such event has been waived by the PBGC; (ii) the application for a
minimum funding waiver with respect to a U.S. Pension Plan; (iii) the cessation
of operations at a facility of any Borrower or any member of its Controlled
Group which could reasonably be expected to result in liability in excess of
$35,000,000 under Section 4062(e) of ERISA; (iv) a determination that any U.S.
Pension Plan is in “at risk” status (within the meaning of Section 303 of
ERISA); or (v) the occurrence of any event or condition described in
Section 4042(a)(1),(2) or (3) of ERISA that constitutes grounds for the
appointment of a trustee to administer a U.S. Pension Plan or it is reasonably
likely that a trustee will be appointed under Section 4042(a)(4) of ERISA; or

(e) any of the following events shall occur with respect to any Canadian Pension
Plan or Canadian Welfare Plan: (i) the institution of any steps by any Borrower,
any Subsidiary of a Borrower or any other Person to terminate or wind up any
Canadian Defined Benefit Plan if, as a result of such termination, any Borrower
or any of its Subsidiaries is required to make an additional contribution to
such Canadian Pension Plan, or could reasonably be expected to incur a liability
or obligation to such Canadian Defined Benefit Plan, in an amount in excess of
$35,000,000, or the Canadian Dollar Equivalent thereof; (ii) a contribution
failure occurs with respect to any Canadian Pension Plan in an amount in excess
of $35,000,000, or the Canadian Dollar Equivalent thereof; or (iii) the
occurrence of any event that results in or would reasonably be likely to result
in the incurrence by any Borrower or any of its Subsidiaries of any liability,
fine or penalty, or any increase in a liability of any Borrower or any of its
Subsidiaries in an amount in excess of $35,000,000, or the Canadian Dollar
Equivalent thereof, with respect to any Canadian Pension Plan or Canadian
Welfare Plan benefit.

Section 8.1.8 Change in Control. Any Change in Control shall occur.

 

145



--------------------------------------------------------------------------------

Section 8.1.9 Bankruptcy, Insolvency, etc. Any Borrower, any of their Material
Subsidiaries or any other Obligor shall:

(a) become insolvent or generally fail to pay, or admit in writing its inability
or unwillingness generally to pay, its debts as they become due;

(b) apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, interim receiver, sequestrator or other custodian for itself or any
substantial part of its property, or make a general assignment for the benefit
of creditors;

(c) in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for itself or a substantial part of its property;

(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by any Borrower, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by such Borrower, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 45 days undismissed; provided that each
Borrower, each Subsidiary and each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any such case or proceeding
during such 45-day period to preserve, protect and defend their rights under the
Loan Documents; or

(e) take any action authorizing, or in furtherance of, any of the foregoing.

Section 8.1.10 Impairment of Security, etc. Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; any Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien securing any Obligation shall, in
whole or in part, cease to be a perfected first priority Lien.

Section 8.1.11 Failure of Subordination. Unless otherwise waived or consented to
by the Administrative Agent, the Lenders and the Issuers in writing, the
subordination provisions relating to any Subordinated Debt (the “Subordination
Provisions”) shall fail to be enforceable by the Administrative Agent, the
Lenders and the Issuers in accordance with the terms thereof, or the monetary
Obligations shall fail to constitute “Senior Indebtedness” (or similar term)
referring to the Obligations; or any Borrower or any of its Subsidiaries shall,
directly or indirectly, disavow or contest in any manner (i) the effectiveness,
validity or enforceability of any of the Subordination Provisions, (ii) that the
Subordination Provisions exist for the benefit of the Administrative Agent, the
Lenders and the Issuers or (iii) that all payments of principal of or premium
and interest on the Subordinated Debt, or realized from the liquidation of any
property of any Obligor, shall be subject to any of such Subordination
Provisions.

 

146



--------------------------------------------------------------------------------

Section 8.2 Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to any Borrower shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations) shall automatically be
and become immediately due and payable, without notice or demand to any Person
and each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings and Canadian BAs.

Section 8.3 Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect to any Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall (or with the consent of the Required Lenders, may)
by notice to the Borrowers declare all or any portion of the outstanding
principal amount of the Loans and other Obligations (including Reimbursement
Obligations) to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such Loans and
other Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment, as
the case may be, the Commitments shall terminate and the Borrowers shall
automatically and immediately be obligated to Cash Collateralize all Letter of
Credit Outstandings and Canadian BAs. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and the Collateral Agent (or the Canadian Collateral Agent,
as applicable) in accordance with this Section and Section 8.2 for the benefit
of all the Lenders, the Issuers and the other Secured Parties; provided that the
foregoing shall not prohibit (i) any Issuer, any Swing Line Lender, the
Administrative Agent or the Canadian Administrative Agent from exercising the
rights and remedies that inure to its benefit (solely in its capacity as an
Issuer, a Swing Line Lender, the Administrative Agent or the Canadian
Administrative Agent, as the case may be) hereunder and under the other Loan
Documents, (ii) any Lender from exercising setoff rights in accordance with
Section 4.9 or the other Loan Documents, (iii) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Obligor under any Debtor Relief Law and provided
further that if no Person is acting as Administrative Agent, then the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent.

ARTICLE IX

RESERVED

 

147



--------------------------------------------------------------------------------

ARTICLE X

GUARANTY PROVISIONS

Section 10.1 Parent Guaranty Provisions. The Parent hereby irrevocably
guarantees the payment of all Obligations as set forth below.

Section 10.2 Parent Guaranty. The Parent hereby absolutely, unconditionally and
irrevocably guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all Obligations. This guaranty constitutes a guaranty of payment
when due and not of collection, and the Parent specifically agrees that it shall
not be necessary or required that any Secured Party exercise any right, assert
any claim or demand or enforce any remedy whatsoever against any Obligor or any
other Person before or as a condition to the obligations of the Parent
hereunder.

Section 10.3 Guaranty Absolute, etc. The Parent’s guaranty herein shall in all
respects be a continuing, absolute, unconditional and irrevocable guaranty of
payment, and shall remain in full force and effect until the Termination Date.
The Parent guarantees that the Obligations will be paid strictly in accordance
with the terms of each Loan Document under which such Obligations arise,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Secured Party with
respect thereto. The liability of the Parent under this Agreement shall be
absolute, unconditional and irrevocable irrespective of:

(a) any lack of validity, legality or enforceability of any Obligations or Loan
Document;

(b) the failure of any Secured Party to assert any claim or demand or to enforce
any right or remedy against any Obligor or any other Person (including any other
guarantor) under the provisions of any Loan Document or otherwise, or to
exercise any right or remedy against collateral securing, any Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document, all or any
part of the Obligations, or any other extension, compromise or renewal of any
Obligation;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason (other than a defense of payment in full in cash), including any
claim of waiver, release, surrender, alteration or compromise;

(e) any defense or setoff, counterclaim (other than a defense of payment in full
in cash), recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations or otherwise;

(f) any manner of sale or other disposition of any collateral for all or any of
the Obligations or any other assets of any Obligor or any manner of application
of any collateral, or proceeds thereof, to all or any of the Obligations, or

 

148



--------------------------------------------------------------------------------

(g) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor of the Obligations, or any surrender or non
perfection of any collateral, or any amendment to or waiver or release or
addition to, or consent to or departure from, any other guaranty held by any
Secured Party securing any of the Obligations;

(h) any change, restructuring or termination of the corporate structure or
existence of any Obligor;

(i) any failure of any Secured Party to disclose to any Obligor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other guarantor now or
hereafter known by such Secured Party;

(j) the failure of any other Person to execute or deliver any Guaranty, or any
supplement thereto, or any other guaranty or agreement or the release or
reduction of liability of any Obligor or surety with respect to the Obligations;
or

(k) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Obligor, any surety or any
guarantor.

Collectively, the foregoing clauses (a) through (k) shall be known as the
“Guaranty Absolute Clauses.”

Section 10.4 Reinstatement, etc. The Parent agrees that its guaranty hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment (in whole or in part) of any of the Obligations is rescinded or
must otherwise be restored by any Secured Party, upon the insolvency, bankruptcy
or reorganization of any other Obligor or otherwise, all as though such payment
had not been made.

Section 10.5 Waiver, etc. The Parent hereby unconditionally and irrevocably
waives:

(a) promptness, diligence, notice of acceptance, presentment, demand for payment
or performance, notice of nonpayment or nonperformance, default, acceleration,
protest, notice of protest, or notices of dishonor, all notices of acceptance of
this Guaranty or of the existence, creation or incurrence of new or additional
Obligations and any other notice with respect to any of the Obligations and this
Guaranty and any requirement that any Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto, or exhaust any right or take
any action against any Obligor or any other Person (including any other
guarantor) or entity or any collateral securing the Obligations, as the case may
be;

(b) any defense (i) it may now have or hereafter acquire in any way relating to
any of the Guaranty Absolute Clauses, (ii) arising by reason of any disability
or other defense of any Borrower or any other guarantor, or the cessation from
any cause whatsoever (including any act or omission of any Secured Party) of the
liability of any Borrower; or (iii) arising by reason of any claim or defense
based upon an election of remedies by any Secured Party that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of the Parent
or other rights of the Parent to proceed against any of the other Secured
Parties, any other guarantor or any other Person or any collateral;

 

149



--------------------------------------------------------------------------------

(c) the benefit or right to (i) any statute of limitations affecting the
Parent’s liability hereunder, or (ii) participate in any security now or
hereafter held by any Secured Party;

(d) to the fullest extent permitted by law, any and all other defenses, benefits
or rights that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties;

(e) all setoffs and counterclaims;

(f) any duty on the part of any Secured Party to disclose to the Parent any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other
guarantor now or hereafter known by such Secured Party; and

(g) any right to revoke this Guaranty, and further acknowledges that this
Guaranty is continuing in nature and applies to all Obligations, whether
existing now or in the future.

Section 10.6 Postponement of Subrogation, etc. The Parent agrees that it will
not exercise any rights which it may acquire by way of rights of subrogation
under any Loan Document to which it is a party, nor shall the Parent seek or be
entitled to seek any contribution or reimbursement from any Obligor, in respect
of any payment made hereunder, under any other Loan Document or otherwise, until
following the Termination Date. Any amount paid to the Parent on account of any
such subrogation rights prior to the Termination Date shall be held in trust for
the benefit of the Secured Parties and shall immediately be paid and turned over
to the Collateral Agent or the Canadian Collateral Agent (as applicable) for the
benefit of the Secured Parties in the exact form received by the Parent (duly
endorsed in favor of the Collateral Agent or the Canadian Collateral Agent (as
applicable), if required), to be credited and applied against the Obligations,
whether matured or unmatured, in accordance with Section 4.7; provided, that
(a) if the Parent makes any payment to any Secured Party of all or any part of
the Obligations; and (b) the Termination Date has occurred; then at the Parent’s
request, the Administrative Agent (on behalf of the Secured Parties) will, at
the expense of the Parent, execute and deliver to the Parent appropriate
documents (without recourse and without representation or warranty) necessary to
evidence the transfer by subrogation to the Parent of an interest in the
Obligations resulting from such payment described in clause (a) above. In
furtherance of the foregoing, at all times prior to the Termination Date the
Parent shall refrain from taking any action or commencing any proceeding against
any Obligor (or its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under any Loan Document to any Secured Party.

Section 10.7 Payments Made by the Parent. The Parent agrees that all payments
made by it in its capacity as a Guarantor hereunder will be made to the
Collateral Agent or the Canadian Collateral Agent (as applicable) in accordance
with Sections 4.6 and 4.7. The Parent agrees to comply with and be bound by the
provisions of Sections 4.6 and 4.7 in respect of all payments made by it in its
capacity as a Guarantor hereunder and the provisions of which Sections are
hereby incorporated into and made a part of this Article X by this reference as
if set forth herein; provided that references to a “Borrower” or the “Borrowers”
in such Sections shall be deemed to be references to the Parent in its capacity
as a Guarantor. The Parent

 

150



--------------------------------------------------------------------------------

agrees that all payments made by it in its capacity as a Guarantor hereunder
shall be applied upon receipt as set forth in clause (b) of Section 4.7.

ARTICLE XI

ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

Section 11.1 Appointment. Subject to Sections 11.15 and 11.17, each Lender and
each Issuer hereby irrevocably designates and appoints each of the
Administrative Agent (including, for all purposes of this Article XI, the
Canadian Administrative Agent) and the Collateral Agent (including, for all
purposes of this Article XI, the Canadian Collateral Agent) as an agent of such
Lender and such Issuer under this Agreement and the other Loan Documents and the
Administrative Agent and the Collateral Agent hereby accept such designations
and appointments. Each Lender and each Issuer irrevocably authorizes each Agent,
in such capacity, through its agents or employees, (i) to take such actions on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are delegated to such
Agent by the terms of this Agreement and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto, (ii) execute and
deliver any and all documents (including releases) with respect to the
Collateral and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of the Loan Documents and
(iii) negotiate, enforce or settle any claim, action or proceeding affecting the
Secured Parties in their capacity as such, at the direction of the Required
Lenders, which negotiation, enforcement or settlement will be binding upon each
Lender and each other Secured Party. The provisions of this Article XI are
solely for the benefit of the Agents, the Lenders and the Issuers, and no
Obligor shall have rights as a third party beneficiary of any such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

The Collateral Agent shall also act as security trustee (the Collateral Agent in
such capacity, the “Security Trustee”) in relation to the security created or
evidenced by the U.K. Security Agreements. Each Lender and Issuer hereby
authorizes the Collateral Agent to enter into the Security Trust Deed on its
behalf. Each Person that becomes a Lender or Issuer hereunder after the Closing
Date hereby confirms that it shall be bound by the terms of the Security Trust
Deed on and from the date on which it becomes a Lender or Issuer as if it were
an original Lender or Issuer party thereto. In addition, each reference to the
Collateral Agent in this Article XI (including in connection with any
indemnification or exculpation provided herein for the benefit of the Collateral
Agent) shall be deemed to apply to the Collateral Agent acting in its capacity
as security trustee under the Security Trust Deed.

Section 11.1.1 The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including accepting some or all of the
Collateral in satisfaction of some or all of

 

151



--------------------------------------------------------------------------------

the Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in
such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code of the United States, including
under Sections 363, 1123 or 1129 of the Bankruptcy Code of the United States, or
any similar laws in any other jurisdictions to which an Obligor is subject,
(b) at any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Capital Securities or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Securities thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(i) through (ix) of Section 12.1(a) of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Capital
Securities and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Capital Securities and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

Section 11.1.2 Each Lender and each Issuer irrevocably appoints each other
Lender as its agent and bailee for the purpose of perfecting Liens (whether
pursuant to Section 8-301(a)(2) of the UCC or otherwise), for the benefit of the
Secured Parties, in assets in which, in accordance with the UCC or any other
applicable law a security interest can be perfected by possession or control.
Should any Lender (other than the Collateral Agent) obtain possession or control
of any such Collateral, such Lender shall notify the Collateral Agent thereof,
and, promptly following the Collateral Agent’s request therefor, shall deliver
such Collateral to the Collateral Agent or otherwise deal with such Collateral
in accordance with the Collateral Agent’s instructions.

 

152



--------------------------------------------------------------------------------

Section 11.2 Agent in Its Individual Capacity. Each Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as financial advisor or in
any other advisory capacity for, and generally engage in any kind of business
with, any Borrower, any of its Subsidiaries or any Affiliate thereof as if it
were not an Agent hereunder and without duty to account therefor to the Lenders
or the Issuers.

Section 11.3 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall be liable for the failure to disclose, any
information relating to any of the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of such Person’s Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 12.1 and 8.3) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. Each Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given in writing to such Agent by a Borrower, a Lender or any Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or

 

153



--------------------------------------------------------------------------------

observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Each party to this Agreement acknowledges and agrees that the Administrative
Agent may from time to time use one or more outside service providers for the
tracking of all UCC and/or PPSA financing statements (and/or other collateral
related filings and registrations from time to time) required to be filed or
recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of each Borrower and the other Obligors. No Agent
shall be liable for any action taken or not taken by any such service provider.
Neither any Agent nor any of its officers, partners, directors, employees or
agents shall be liable to the Lenders or Issuers for any action taken or omitted
by any Agent under or in connection with any of the Loan Documents.

Section 11.4 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person. Each Agent also may rely upon any
statement made to it orally and believed by it to have been made by a proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the applicable
Issuer, each Agent may presume that such condition is satisfactory to such
Lender or such applicable Issuer unless each Agent shall have received written
notice to the contrary from such Lender or such applicable Issuer before the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrowers), independent accountants and other advisors selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or advisors.

Section 11.5 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Documents by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of the preceding Sections shall apply to
any such sub-agent and to the Related Parties of each Agent and any such
sub-agent, and shall apply, without limiting the foregoing, to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent. The Agents shall not be responsible
for the negligence or misconduct of any sub-agent except to the extent that a
court of competent jurisdiction

 

154



--------------------------------------------------------------------------------

determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agent.

Section 11.6 Successor Agent.

(a) The Administrative Agent may resign as such at any time upon at least 10
days’ prior notice to the Lenders, the Issuers and the Borrowers. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States (or, in the case of the Canadian Administrative
Agent, a bank with an office or branch in Canada). If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent or the Collateral Agent on behalf of the Lenders or the
Issuers under any of the Loan Documents, the retiring or removed Administrative
Agent of the Collateral Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the Issuers directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section) . The fees
payable by the Borrowers to a successor Administrative Agent

 

155



--------------------------------------------------------------------------------

shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article XI, Sections 4.9, 12.3 and 12.4 and
Section 12.12 through and including Section 12.14 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuer and Swing Line
Lender, and shall also constitute the resignation of the Canadian Administrative
Agent, the Collateral Agent and the Canadian Collateral Agent. If Bank of
America or Bank of America Canada resigns as an Issuer, it shall retain all the
rights, powers, privileges and duties of an Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
Issuer and all Letter of Credit Obligations with respect thereto, including the
right to require the Lenders to make Loans or L/C Advances with respect to
Reimbursement Obligations pursuant to Section 2.6.3. If Bank of America or Bank
of America Canada resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Revolving Loans with respect
to outstanding Swing Line Loans pursuant to Section 2.3.2(c). Upon the
appointment by the Borrowers of a successor Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender and which agrees to act in such capacity), (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuer or Swing Line Lender, as applicable, (b) the
retiring Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America or Bank of America
Canada, as applicable, to effectively assume the obligations of Bank of America
or Bank of America Canada, as applicable, with respect to such Letters of
Credit.

Section 11.7 Non-Reliance on Agent and Other Lenders. Each Lender and each
Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their respective Related Parties and based
on such documents and information as it has deemed appropriate, conducted its
own independent investigation of the financial condition and affairs of the
Obligors and their Subsidiaries and made its own credit analysis and decision to
enter into this Agreement. Each Lender further represents and warrants that it
has reviewed the Confidential Information Memorandum and each other document
made available to it on the Platform in connection with this Agreement and has
acknowledged and accepted the terms and conditions applicable to the recipients
thereof (including any such terms and conditions set forth, or otherwise
maintained, on the Platform with respect thereto). Each Lender and each Issuer
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or

 

156



--------------------------------------------------------------------------------

based upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

Section 11.8 Name Agents. The parties hereto acknowledge that the Arrangers and
the Co-Documentation Agents hold such titles in name only, and that such titles
confer no additional rights or obligations relative to those conferred on any
Lender or any Issuer hereunder.

Section 11.9 Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Parties (to the extent not
reimbursed by the Borrowers or the Guarantors and without limiting the
obligation of the Borrowers or the Guarantors to do so), ratably according to
their respective outstanding Loans and Commitments in effect on the date on
which indemnification is sought under this Section 11.9 (or, if indemnification
is sought after the date upon which all Commitments shall have terminated and
the Loans and Reimbursement Obligations shall have been paid in full, ratably in
accordance with such outstanding Loans and Commitments as in effect immediately
before such date), from and against any and all liabilities, obligations,
losses, damages, fines, penalties, actions, claims, suits, litigations,
investigations, inquiries or proceedings, costs, expenses or disbursements of
any kind whatsoever that may at any time (whether before or after the payment of
the Loans and Reimbursement Obligations) be imposed on, incurred by or asserted
against such Agent or Related Party in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein, the Transactions or
any of the other transactions contemplated hereby or thereby or any action taken
or omitted by such Agent or Related Party under or in connection with any of the
foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT OR RELATED
PARTY); provided that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions, claims,
suits, litigations, investigations, inquiries or proceedings, costs, expenses or
disbursements that are found by a final and non-appealable judgment of a court
of competent jurisdiction to have directly resulted solely and directly from
such Agent’s or Related Party’s, as the case may be, gross negligence or willful
misconduct. The agreements in this Section 11.9 shall survive the payment of the
Loans and all other amounts payable hereunder.

Section 11.10 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Obligor or any other obligor under any of the Loan Documents
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures or cause
any of the foregoing (through Affiliates or otherwise), with respect to any
Collateral or any other property of any such Obligor, without the prior written
consent of the Administrative Agent. Without limiting the foregoing, each Lender
agrees that, except as otherwise provided in any Loan Documents or with the
written consent of the Administrative Agent and the Required Lenders, it will
not take any enforcement action, accelerate Obligations under any Loan
Documents, or exercise any right that

 

157



--------------------------------------------------------------------------------

it might otherwise have under applicable laws to credit bid or purchase any
portion of the Collateral at any sale or foreclosure thereof referred to in
Section 11.1.1; provided that nothing contained in this Section shall affect any
Lender’s right to credit bid its pro rata share of the Obligations pursuant to
Section 363(k) of the Bankruptcy Code of the United States. The provisions of
this Section 11.10 are for the sole benefit of the Lenders and shall not afford
any right to, or constitute a defense available to, any Obligor.

Section 11.11 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding Tax from such payment, such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

Section 11.12 Lender’s Representations, Warranties and Acknowledgements. Each
Lender and each Issuer represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the
Borrowers and their Subsidiaries in connection with Credit Extensions hereunder
and that it has made and shall continue to make its own appraisal of the
creditworthiness of Borrowers and their Subsidiaries. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or any other Credit
Extensions or at any time or times thereafter, and no Agent shall have any
responsibility with respect to the accuracy of or the completeness of any
information provided to the Lenders. Each Lender and each Issuer acknowledges
that no Agent or Related Party of any Agent has made any representation or
warranty to it. Except for documents expressly required by any Loan Document to
be transmitted by an Agent to the Lenders or any applicable Issuer, no Agent
shall have any duty or responsibility (either express or implied) to provide any
Lender or such applicable Issuer with any credit or other information concerning
any Obligor, including the business, prospects, operations, property, financial
and other condition or creditworthiness of any Obligor or any Affiliate of an
Obligor, that may come in to the possession of an Agent or any of its Related
Parties.

Each Lender and each Issuer, by delivering its signature page to this Agreement
or a Lender Assignment Agreement and funding its Loan and/or making any other
Credit Extension hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by or

 

158



--------------------------------------------------------------------------------

acceptable or satisfactory to any Agent, the Required Lenders or the Lenders, as
applicable, on the Closing Date.

Section 11.13 Security Agreements and Guarantee.

Section 11.13.1 Agents under Security Agreements and Guarantee. Subject to
Sections 11.15 and 11.17, each Secured Party hereby further authorizes the
Administrative Agent or the Collateral Agent, as applicable, on behalf of and
for the benefit of the Secured Parties, to (i) be the agent for and
representative of the Secured Parties with respect to each Guaranty, the
Collateral and the Loan Documents, (ii) act as its agent in respect of each
Security Agreement governed by Swedish or Spanish law, and to perform the duties
and to exercise the rights, powers and discretions that are specifically given
to it under this Agreement or the Security Agreement governed by Swedish or
Spanish law together with any other incidental rights, powers and discretions,
and (iii) on their behalf enter into and deliver each Security Agreement
governed by Swedish or Spanish law expressed to be entered into by the
Collateral Agent; provided that neither the Administrative Agent nor the
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any each Secured Cash Management Agreement or any
Rate Protection Agreement. Subject to Section 12.1, without further written
consent or authorization from any Secured Party, the Administrative Agent or the
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets, release any Lien
encumbering any item of Collateral owned by a Guarantor (other than the Parent
or the other Borrower) that becomes an Immaterial Subsidiary (subject to
Section 7.1.12) or to which the Required Lenders (or such other Lenders as may
be required to give such consent under Section 12.1) have otherwise consented or
(ii) release any Guarantor (other than the Parent or the other Borrower) from a
Guaranty in the event that all of the Capital Securities of such Guarantor are
disposed of pursuant to a transaction expressly permitted hereunder (other than
a disposition of such Capital Securities to any Obliors) or to the extent such
Guarantor becomes an Immaterial Subsidiary (subject to Section 7.1.12) or with
respect to which the Required Lenders (or such other Lenders as may be required
to give such consent under Section 12.1) have otherwise consented.

Section 11.13.2 Right to Realize on Collateral and Enforce Guaranties. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrowers, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce any Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder and under any of the Loan
Documents may be exercised solely by the Administrative Agent or the Collateral
Agent, as applicable, for the benefit of the Secured Parties in accordance with
the terms hereof and thereof and all powers, rights and remedies under the
Security Agreements may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties in accordance with the terms thereof.

Section 11.13.3 Release of Collateral and Guarantees, Termination of Loan
Documents.

 

159



--------------------------------------------------------------------------------

(a) Subject to paragraph (d) below and notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent and the
Collateral Agent shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to (i) release its security
interest in any Collateral subject to any disposition permitted by the Loan
Documents, (ii) release any guarantee obligations under any Loan Document of any
person (other than the Parent or the other Borrower) subject to such
disposition, to the extent necessary to permit consummation of such disposition
in accordance with the Loan Documents, (iii) release any guarantee obligations
under any Loan Document of any Guarantor (other than the Parent or the other
Borrower) that becomes an Immaterial Subsidiary, and (iv) release its security
interest in any Collateral of any Guarantor (other than the Parent or the other
Borrower) that becomes an Immaterial Subsidiary.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than Obligations in respect of any Cash
Management Agreements and Rate Protection Agreements which do not terminate upon
the repayment of the Loans and those obligations which by the terms of the Loan
Documents are intended to survive the repayment of the Loans) have been paid in
full and all Commitments have terminated or expired, upon request of the
Borrowers, the Administrative Agent and the Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any other Secured Party) take
such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Loan
Document, whether or not on the date of such release there may be outstanding
Obligations in respect of Rate Protection Agreements and Secured Cash Management
Agreements. Any such release of guarantee obligations shall be deemed subject to
the provision that such guarantee obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

(c) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Obligor in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

(d) Notwithstanding any other provisions in this Agreement, the release of any
Collateral or other security which is the subject of a Security Agreement
governed by Swedish law shall always be subject to the prior written consent of
the Collateral Agent, such consent to be granted at the Collateral Agent’s sole
discretion. Each Lender authorizes the Administrative Agent to release such
security at its discretion in accordance with the terms of this Agreement
without notification or further reference to the Lenders.

(e) Upon request by the Administrative Agent or the Collateral Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s or
Collateral Agent’s (as applicable) authority to release any Collateral or any
Guarantor from its obligations

 

160



--------------------------------------------------------------------------------

under any Guaranty pursuant to this Section 11.13. Any execution and delivery of
documents by the Administrative Agent or the Collateral Agent pursuant to this
Section 11.13 shall be without recourse to or warranty by the Administrative
Agent or Collateral Agent (as applicable).

Section 11.13.4 Security in the Province of Québec. Without limiting the powers
of the Canadian Administrative Agent or the Canadian Collateral Agent under this
Agreement and the Loan Documents, each Lender and each Agent acknowledges and
agrees that the Canadian Administrative Agent and the Canadian Collateral Agent
shall, for the purposes of holding any security granted under the Loan Documents
pursuant to the laws of the Province of Québec to secure payment of bonds or any
similar instruments (collectively, in this subsection, the “Bonds”), be the
holder of an irrevocable power of attorney (fondé de pouvoir), within the
meaning of Article 2692 of the Civil Code of Québec, for all present and future
Lenders and Issuers as well as holders and depositaries of the Bonds. Each of
the Lenders, Issuers and Agents constitutes, to the extent necessary, the
Canadian Administrative Agent and the Canadian Collateral Agent as the holder of
such irrevocable power of attorney (fondé de pouvoir) in order to hold security
granted under the Loan Documents in the Province of Québec to secure payment of
the Bonds. Each successor Lender, successor Issuer and successor Agent shall be
deemed to have confirmed and ratified the constitution of the Canadian
Administrative Agent and the Canadian Collateral Agent as the holder of such
irrevocable power of attorney (fondé de pouvoir). Furthermore, the Canadian
Administrative Agent and the Canadian Collateral Agent agree to act in the
capacity of the holder and depositary of the Bonds for the benefit of all
present and future Lenders. Notwithstanding the provisions of Section 32 of the
Special Powers of Legal Persons Act (Québec), the Canadian Administrative Agent
and the Canadian Collateral Agent may acquire and be the holder of a Bond. Each
Borrower and each Subsidiary Guarantor acknowledges that each of the Bonds
executed by it constitutes a title of indebtedness, as such term is used in
Article 2692 of the Civil Code of Québec. Notwithstanding the provisions of
Section 12.9, the provisions of this subsection shall be governed by the laws of
the Province of Québec and the federal laws of Canada applicable therein.

Section 11.14 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Obligor, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on any Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Outstandings and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuers, the Administrative Agent and the Collateral Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and the Collateral Agent and their respective agents and

 

161



--------------------------------------------------------------------------------

counsel and all other amounts due the Administrative Agent and the Collateral
Agent under Sections 3.3, 12.3 and 12.4) allowed in such judicial proceeding;
and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and the Collateral Agent
and their respective agents and counsel, and any other amounts due the
Administrative Agent or the Collateral Agent under this Agreement. To the extent
that the payment of any such compensation, expenses, disbursements and advances
of the Administrative Agent or the Collateral Agent, their respective agents and
counsel, and any other amounts due the Administrative Agent or the Collateral
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders and the Issuers may be entitled to receive
in such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuer in any such proceeding.

Section 11.15 Special Appointment of Collateral Agent for German Security

(a) For the purposes of German Security (as defined below) in addition to the
provision set out above, the specific provisions set out in this Section 11.15
below shall be applicable. In the case of any inconsistency the provisions set
out in this Section 11.15 below shall prevail. The provisions set out in this
Section 11.15 shall not constitute a trust pursuant to New York law but a
fiduciary relationship (Treuhand) within the meaning of German law.

(b) With respect to German Security (where “German Security” means any security
interest created under the Security Agreements governed by German law), the
Collateral Agent shall in case of German Security constituted by non-accessory
(nicht akzessorische) security interests, hold, administer and, as the case may
be, enforce or release such German Security in its own name, but for the account
and benefit of the Secured Parties.

(c) In the case of German Security constituted by accessory (akzessorische)
security interests created by way of pledge or other accessory instruments, the
Collateral Agent shall hold (with regard to its own rights under Section 11.16
(Parallel Debt owed to the Collateral Agent)), administer and, as the case may
be, enforce or release such German Security in the name of and for and on behalf
of the Secured Parties and in its own name on the basis of the abstract
acknowledgement of indebtedness pursuant to Section 11.16 (Parallel Debt owed to
the Collateral Agent) on the terms and subject to the conditions set out in this
Agreement.

 

162



--------------------------------------------------------------------------------

(d) With regard to any Security Agreement creating any accessory (akzessorische)
German Security and for the purposes of entering into any such Security
Agreement, performing the rights and obligations thereunder, amending, enforcing
and/or releasing such Security Agreement, each Secured Party hereby instructs
and authorizes the Collateral Agent to act as its agent (Stellvertreter), and
releases the Collateral Agent from the restrictions imposed by Section 181
German Civil Code (Bürgerliches Gesetzbuch) and similar restrictions applicable
to it pursuant to any other applicable law, in each case to the extent legally
possible to such Secured Party. A Secured Party which is barred by its
constitutional documents or by-laws from granting such exemption shall notify
the Collateral Agent accordingly.

(e) Each Secured Party which becomes a party to any Loan Document ratifies and
approves all acts and declarations previously done by the Collateral Agent on
such Secured Party’s behalf (including for the avoidance of doubt the
declarations made by the Collateral Agent as representative without power of
attorney (Vertreter ohne Vertretungsmacht)) in relation to the creation of any
Collateral on behalf and for the benefit of any Secured Party.

(f) At the request of the Collateral Agent, each Secured Party shall provide the
Collateral Agent with a separate written power of attorney (Spezialvollmacht)
for the purposes of executing any relevant agreements and documents on their
behalf. Each Secured Party hereby ratifies and approves all acts previously done
by the Collateral Agent on such Secured Party’s behalf.

(g) Each Secured Party (other than the Collateral Agent) hereby instructs the
Collateral Agent (with the right of sub-delegation) to enter into any documents
evidencing German Security and to make and accept all declarations and take all
actions it considers necessary or useful in connection with any German Security
on behalf of such Secured Party (other than the Collateral Agent). The
Collateral Agent shall further be entitled to rescind, release, amend and/or
execute new and different documents securing the German Security.

(h) The Collateral Agent accepts its appointment as agent and administrator of
the German Security on the terms and subject to the conditions set out in this
Agreement and the Secured Parties (other than the Collateral Agent), the
Collateral Agent and all other parties to this Agreement agree that, in relation
to the German Security, no Secured Party (other than the Collateral Agent) shall
exercise any independent power to enforce any German Security or take any other
action in relation to the enforcement of the German Security, or make or receive
any declarations in relation thereto.

Section 11.16 Parallel Debt owed to the Collateral Agent.

(a) Subject to clauses (b)(i) and (ii) below, each Borrower hereby irrevocably
and unconditionally undertakes to pay to the Collateral Agent as creditor in its
own right and not as a representative of the Secured Parties (by way of an
abstract acknowledgment of debt (abstraktes Schuldanerkenntnis)) amounts equal
to any amounts owing from time to time by that Borrower to each of the Secured
Parties under each of the Loan Documents as and when those amounts are due for
payment under the relevant Loan Document.

(b) Each Borrower and the Collateral Agent acknowledges that the obligations of
each Borrower under clause (a) above are several and are separate and
independent from, and shall not in any way limit or affect, the corresponding
obligations of that Borrower to any

 

163



--------------------------------------------------------------------------------

Secured Party under any Loan Document (its “Corresponding Debt”) nor shall the
amounts for which each Borrower is liable under clause (a) above (its “Parallel
Debt”) be limited or affected in any way by its Corresponding Debt; provided
that:

(i) the Collateral Agent shall not demand payment with regard to the Parallel
Debt of each Borrower to the extent that such Borrower’s Corresponding Debt has
been irrevocably paid or (in the case of guarantee obligations) discharged; and

(ii) a Secured Party shall not demand payment with regard to the Corresponding
Debt of each Borrower to the extent that such Borrower’s Parallel Debt has been
irrevocably paid or (in the case of guarantee obligations) discharged.

(c) The Collateral Agent acts in its own name and not as a trustee, and its
claims in respect of the Parallel Debt shall not be held on trust. The Security
granted under the Security Agreements to the Collateral Agent to secure the
Parallel Debt is granted to the Collateral Agent in its capacity as creditor of
the Parallel Debt.

(d) All monies received or recovered by the Collateral Agent pursuant to this
Section 11.16, and all amounts received or recovered by the Collateral Agent
from or by the enforcement of any Collateral granted to secure the Parallel
Debt, shall be applied in accordance with this Agreement.

(e) Without limiting or affecting the Collateral Agent’s rights against the
Obligors (whether under this Section 11.16 or under any other provision of the
Loan Documents), each Borrower acknowledges that:

(i) nothing in this Section 11.16 shall impose any obligation on the Collateral
Agent to advance any sum to any Borrower or otherwise under any Loan Document,
except in its capacity as Lender; and

(ii) for the purpose of any vote taken under any Loan Document, the Collateral
Agent shall not be regarded as having any participation or commitment other than
those which it has in its capacity as a Lender.

Section 11.17 Special Appointment of Collateral Agent for Swiss Security.

(a) With respect to any Swiss Security of accessory (akzessorisch/accessoire)
nature, the Collateral Agent shall act for the other Secured Parties as direct
representative (direkter Stellvertreter/représentant direct) in the name and for
the account of each of the other Secured Parties.

(b) With respect to any Swiss Security of non-accessory (nicht akzessorisch/non
accessoire) nature, the Collateral Agent shall act for the Secured Parties as
indirect representative (indirekter Stellvertreter/représentant indirect) in its
own name but for the benefit of all such Secured Parties.

Section 11.18 Reserved.

 

164



--------------------------------------------------------------------------------

Section 11.19 Secured Cash Management Agreements and Rate Protection
Agreements. No Secured Party under any Secured Cash Management Agreement or any
Rate Protection Agreement permitted hereunder that obtains the benefits of any
Guaranty or any Collateral by virtue of the provisions hereof or of any Security
Agreement shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender or Issuer and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article XI to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Rate Protection Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Secured Party that is party to such Secured Cash Management
Agreement or Rate Protection Agreement, as the case may be.

Section 11.20 Special Appointment for Spanish Law Purposes.

(a) Each Secured Party empowers (including the power of self-contract
(subcontratar), the power of substitution and sub-empowering (sustitución y
subapoderamiento)) and authorizes the Administrative Agent or the Collateral
Agent, as applicable, to perform the duties, obligations and responsibilities
and to exercise the rights, powers, authorities and discretions specifically
given to the Administrative Agent or the Collateral Agent, as applicable, under
or in connection with the Loan Documents together with any other incidental
rights, powers, authorities and discretions, including appearing before a
Spanish public notary to grant or execute any public or private deed related to
this mandate and, specifically, those deemed necessary or appropriate according
to the mandate received (including, but not limited to, documents of
formalization, acknowledgement, confirmation, modification or release,
acceptance of any security or acknowledgement of debts by any Obligors).
Specifically, the Secured Parties hereby empower the Administrative Agent or the
Collateral Agent, as applicable, to enter into, execute, deliver or enforce any
guaranty or security granted in relation to this Agreement.

(b) At the request of the Administrative Agent or the Collateral Agent, as
applicable, a Secured Party that cannot authorize or empower, or that has not
authorized or empowered the Administrative Agent or the Collateral Agent, as
applicable, to act on its behalf, irrevocably undertakes to the Administrative
Agent or the Collateral Agent, as applicable, and the other Secured Parties, to
appear and execute with the Administrative Agent or the Collateral Agent, as
applicable, to enable the Administrative Agent or the Collateral Agent, as
applicable, to exercise any right, power, authority or discretion or instrument,
including any Spanish Public Document.

(c) At the request of the Administrative Agent or the Collateral Agent, as
applicable, the Secured Parties undertake to: (i) grant a power of attorney in
favor of the Administrative Agent or the Collateral Agent, as applicable, for
any action to be carried out by the Administrative Agent or the Collateral
Agent, as applicable, in Spain under the instructions received in accordance
with this Agreement; and/or (ii) take any action or appear in any

 

165



--------------------------------------------------------------------------------

proceeding in Spain, as may be required by the Agent and, to such effect, follow
the instructions received from the Administrative Agent or the Collateral Agent,
as applicable.

ARTICLE XII

MISCELLANEOUS PROVISIONS

Section 12.1 Waivers, Amendments, etc.

(a) The provisions of each Loan Document (other than Secured Cash Management
Agreements, Rate Protection Agreements, Letters of Credit and the Fee Letter,
which shall be modified only in accordance with their respective terms) may from
time to time be amended, modified or waived, if such amendment, modification or
waiver is in writing and consented to by the Borrowers and the Required Lenders
and acknowledged by the Administrative Agent; provided that no such amendment,
modification or waiver shall:

(i) modify clause (b) of Section 4.7, Section 4.8 (as it relates to sharing of
payments) or this Section, in each case, without the consent of all Lenders;

(ii) increase the aggregate amount of any Credit Extensions required to be made
by a Lender pursuant to its Commitments, extend the final Commitment Termination
Date of any Commitments of a Lender or extend the final Stated Maturity Date for
any Lender’s Loan or other Credit Extension, in each case without the consent of
such Lender;

(iii) reduce (by way of forgiveness) the principal amount of or reduce the rate
of interest on any Lender’s Loan, reduce any fees described in Article III
payable to any Lender or extend the date on which interest or fees or any
scheduled payment (but not prepayments) of principal are payable in respect of
such Lender’s Loans or L/C Advance, in each case without the consent of such
Lender; provided that, the vote of Required Lenders shall be sufficient to waive
the payment, or reduce the increased portion, of interest accruing under
Section 3.2.2; and provided, further that the Stated Maturity Date in respect of
all of the Loans and Commitments of any Lender in respect of the Term Loans or
the Revolving Loan Commitments may be extended with the consent of such Lender
in accordance with Section 2.10, and such consent shall be sufficient without
the consent of the Required Lenders, Required Revolving Loan Lenders, Required
Class Lenders or any other Person;

(iv) reduce the percentage set forth in the definition of “Required Class
Lenders”, “Required Lenders” and/or “Required Revolving Loan Lenders” or modify
any requirement hereunder that any particular action be taken by all Lenders
without the consent of all Lenders;

(v) increase the Stated Amount of any Letter of Credit unless consented to by
the Issuer of such Letter of Credit (and the consent of such Issuer shall be
sufficient without the consent of the Required Lenders or any other Person;

 

166



--------------------------------------------------------------------------------

(vi) except as otherwise expressly provided in a Loan Document, release (i) any
Borrower from its Obligations under the Loan Documents or all or substantially
all of the value of the Guaranty or (ii) all or substantially all of the
Collateral under the Loan Documents, in each case without the consent of all
Lenders;

(vii) affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as an Administrative Agent), the Canadian
Administrative Agent (in its capacity as Canadian Administrative Agent), the
Collateral Agent (in its capacity as Collateral Agent), the Canadian Collateral
Agent (in its capacity as Canadian Collateral Agent), any Swing Line Lender (in
its capacity as the Swing Line Lender) or any Issuer (in its capacity as an
Issuer), unless consented to by such Administrative Agent, such Canadian
Administrative Agent, such Collateral Agent, such Canadian Collateral Agent,
such Swing Line Lender or such Issuer, as the case may be;

(viii) permit assignments by any Obligor of its rights or obligations under the
credit facilities provided for herein without the written consent of each
Lender, the Administrative Agent, the Collateral Agent, the Swing Line Lenders
and the Issuers; or

(ix) amend, waive or otherwise modify any other term or provision (including,
without limitation, the waiver of any conditions set forth in Section 5.2 as to
any Credit Extension under one or more Classes) which directly and adversely
affects Lenders under one or more Class or Classes and does not directly and
adversely affect Lenders under any other Class or Classes, in each case, without
the written consent of the Required Class Lenders under such applicable directly
and adversely affected Class or Classes (and in the case of multiple Classes
which are so affected, such Required Class Lenders shall consent together as one
Class).

(b) No failure or delay on the part of any Secured Party in exercising any power
or right under any Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately and adversely relative to other affected
Lenders shall

 

167



--------------------------------------------------------------------------------

require the consent of such Defaulting Lender. The voting rights of Sponsor
Permitted Assignees are set forth in and subject to Section 12.10.2(f).

(d) Any term or provision of this Section 12.1 to the contrary notwithstanding,
if the Administrative Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Borrowers shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document.

(e) Any term or provision of this Section 12.1 to the contrary notwithstanding,
this Agreement may be amended pursuant to (i) an amendment or supplement
providing for Incremental Facilities in accordance with the requirements of
Section 2.9 and (ii) an Extension Amendment in accordance with the requirements
of Section 2.10.

Section 12.2 Notices; Time. (a) Notices Generally. Except in the case of notices
and other communications expressly permitted to be given by telephone (and
except as provided in clause (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(a) if to the Borrowers or any other Obligor, the Administrative Agent, the
Canadian Administrative Agent, the Collateral Agent, the Canadian Collateral
Agent, any Issuer or any Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule II; and

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(c) Electronic Communications. Notices and other communications to the Lenders
and the Issuers hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuer pursuant to Article II if
such Lender or such Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Canadian Administrative Agent, the
Collateral

 

168



--------------------------------------------------------------------------------

Agent, the Canadian Collateral Agent, any Swing Line Lender, any Issuer or the
Borrowers may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Arrangers or any of their respective Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s, any Obligor’s or the Administrative Agent’s or
any Arranger’s transmission of Borrower Materials through the Internet.

(e) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
Canadian Administrative Agent, the Collateral Agent, the Canadian Collateral
Agent, each Issuer and each Swing Line Lender may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to Borrower

 

169



--------------------------------------------------------------------------------

Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers, any of their Affiliates or any of their
securities for purposes of United States Federal or state securities laws.

(f) Reliance by Administrative Agent, Issuers and Lenders. The Administrative
Agent, the Canadian Administrative Agent, the Collateral Agent, the Canadian
Collateral Agent, the Issuers and the Lenders shall be entitled to rely and act
upon any notices (including telephonic or electronic Borrowing Requests and
Letter of Credit applications) purportedly given by or on behalf of the
Borrowers even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify the
Administrative Agent, the Canadian Administrative Agent, the Collateral Agent,
the Canadian Collateral Agent, each Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent or the Canadian Administrative Agent may be recorded by
the Administrative Agent or the Canadian Administrative Agent (as applicable),
and each of the parties hereto hereby consents to such recording.

Section 12.3 Payment of Costs and Expenses. The Borrowers agree to pay on demand
all reasonable expenses of the Agents (including the reasonable fees,
disbursements and out-of-pocket expenses of White & Case LLP, New York counsel
to the Agents, Borden Ladner Gervais LLP, Canadian counsel to the Agents, and of
up to one local counsel in each applicable local jurisdiction who may be
retained by or on behalf of the Agents) (provided that any fees attributable to
(i) the Canadian Loans shall be the primary liability of the Parent, and
(ii) the U.S. Loans shall be the primary liability of the U.S. Borrower), in
connection with:

(a) (i) transportation, reproduction, printing, distribution, meetings and other
reasonable out-of-pocket expenses of the Arrangers associated with the
syndication of the Obligations and (ii) due diligence, appraisal, audit,
insurance and consultant expenses of the Arrangers and expenses related to the
Platform;

(b) the negotiation, preparation, execution and delivery of each Loan Document,
including schedules and exhibits, and any amendments, waivers, consents,
supplements or other modifications to any Loan Document as may from time to time
hereafter be required, whether or not the transactions contemplated hereby or
thereby are consummated (including in the case of the Administrative Agent, the
Canadian Administrative Agent, the Collateral Agent, the Canadian Collateral
Agent and their respective Related Parties only, the administration of this
Agreement and the other Loan Documents);

(c) the filing or recording of any Loan Document (including the Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made in jurisdictions where Filing
Statements (or other documents evidencing Liens in favor of the Secured Parties)
have been recorded and any and all other documents or instruments of further
assurance required to be filed or recorded by the terms of any Loan Document;
and

 

170



--------------------------------------------------------------------------------

(d) the preparation and review of the form of any document or instrument
relevant to any Loan Document.

Pursuant to Section 4.6(b) and (d), each Borrower further agrees to pay, and to
hold each Secured Party harmless from all liability for, any Other Taxes which
may be payable in connection with the execution or delivery of each Loan
Document, the Credit Extensions or the issuance of the Notes or the Acceptance
Notes. Each Borrower also agrees to reimburse, without duplication, the
Administrative Agent, the Canadian Administrative Agent, the Collateral Agent,
the Canadian Collateral Agent (in the case of clauses (x) and (y) below) and
each other Secured Party (in the case of clause (y) below) upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses of counsel to the Administrative Agent, the Canadian
Administrative Agent, the Collateral Agent, the Canadian Collateral Agent (and,
in the case of clause (y) below, each other Secured Party)), incurred by the
Administrative Agent, the Canadian Administrative Agent, the Collateral Agent,
the Canadian Collateral Agent (and, in the case of clause (y) below, each other
Secured Party), in connection with (x) the negotiation of any restructuring or
“work-out” with the Borrowers, whether or not consummated, of any Obligations
and (y) the enforcement of any Obligations.

Section 12.4 Indemnification. In consideration of the execution and delivery of
this Agreement by each Secured Party, the Borrowers hereby indemnify, exonerate
and hold each Agent and Secured Party and each of their respective Related
Parties (collectively, the “Indemnified Parties”) free and harmless from and
against any and all claims, actions, causes of action, suits, litigations,
proceedings, losses, costs, liabilities and damages, and expenses incurred in
connection therewith, other than in connection with Taxes, which are governed
exclusively by Section 4.6 hereof (unless such Taxes represent losses, claims or
damages arising from any non-Tax claim), irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought and including any actual or prospective claim, suit, litigation,
investigation, cause of action or proceeding and whether based in contract, tort
or any other theory, including reasonable attorneys’ fees and disbursements,
whether incurred in connection with actions between or among the parties hereto
or the parties hereto and third parties (collectively, the “Indemnified
Liabilities”), incurred by the Indemnified Parties or any of them as a result
of, or arising out of, or relating to:

(a) any Credit Extension or any use or proposed use of the proceeds of any
Credit Extension (including any refusal by an Issuer to honor a demand for
payment under a Letter of Credit issued by it if the documents presented in
connection with such demand do not strictly comply with the term of such Letter
of Credit);

(b) the entering into and performance of any Loan Document or any agreement or
instrument contemplated by any Loan Document by any of the Indemnified Parties;

(c) any investigation by a Governmental Authority, litigation or proceeding
related to any environmental cleanup, audit, compliance or other matter relating
to the protection of the environment or the Release by any Obligor or any
Subsidiary thereof of any Hazardous Material;

(d) the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities,

 

171



--------------------------------------------------------------------------------

damages, injuries, costs, expenses or claims asserted or arising under any
Environmental Law), regardless of whether caused by, or within the control of,
such Obligor or Subsidiary; or

(e) each Lender’s Environmental Liability (and the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of such Indemnified Party’s gross negligence,
willful misconduct or bad faith, in each case, as determined by a court of
competent jurisdiction in a final non-appealable judgment . The Obligors shall
not be required to reimburse the legal fees and expenses of more than one
outside U.S. counsel and one outside Canadian counsel (in addition to up to one
local counsel in each applicable local jurisdiction) for all Indemnified Parties
under this Section 12.4 unless on advice of outside counsel to such Indemnified
Parties, representation of all such Indemnified Parties would be inappropriate
due to the existence of an actual or potential conflict of interest (in which
case the Obligors shall reimburse the reasonable fees and expenses of one
additional U.S., Canadian and local counsel in each relevant jurisdiction for
each group of Indemnified Parties similarly situated that is subject to such
conflict or potential conflict of interest). Each Obligor and its successors and
assigns hereby waives, releases and agrees not to make any claim or bring any
cost recovery action against, any Indemnified Party under CERCLA or any state or
provincial equivalent, or any similar law now existing or hereafter enacted in
any relevant jurisdiction. It is expressly understood and agreed that to the
extent that any Indemnified Party is strictly liable under any Environmental
Laws, each Obligor’s obligation to such Indemnified Party under this indemnity
shall likewise be without regard to fault on the part of any Obligor with
respect to the violation or condition which results in liability of an
Indemnified Party. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, each Obligor agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. To the extent permitted
by applicable law, no Borrower shall assert, and each Borrower hereby waives,
any claim against any Indemnified Party on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement
or any other Transaction Document, the Transactions, any Credit Extension or the
use of the proceeds thereof.

To the extent that any Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof), the Canadian Administrative Agent (or any sub-agent
thereof), the Collateral Agent (or any sub-agent thereof), the Canadian
Collateral Agent (or any sub-agent thereof), any Issuer, any Swing Line Lender
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Canadian
Administrative Agent (or any sub-agent thereof), the Collateral Agent (or any
sub-agent thereof), the Canadian Collateral Agent (or any sub-agent thereof),
the applicable Issuer, the applicable Swing Line Lender or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Exposure Amount at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made

 

172



--------------------------------------------------------------------------------

severally among them based on such Lenders’ applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought), provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Canadian
Administrative Agent (or any sub-agent thereof), the Collateral Agent (or any
sub-agent thereof), the Canadian Collateral Agent (or any sub-agent thereof),
such applicable Issuer or such applicable Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Canadian Administrative Agent
(or any sub-agent thereof), the Collateral Agent (or any sub-agent thereof), the
Canadian Collateral Agent (or any sub-agent thereof), such applicable Issuer or
such applicable Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this paragraph are several and not joint.

Section 12.5 Survival. The obligations of the Borrowers under Sections 4.3, 4.4,
4.6, 4.7, 12.3 and 12.4 and the obligations of the Lenders under Section 2.6.2
and Section 2.6.3, shall in each case survive any assignment from one Lender to
another (subject to the final paragraph of Section 12.10.2(h)), the consummation
of the Transactions and the other transactions contemplated hereby, and the
occurrence of the Termination Date. The representations and warranties made by
each Obligor in each Loan Document shall survive the execution and delivery of
such Loan Document. Such representations and warranties have been or will be
relied upon by the Administrative Agent, each Lender and each Issuer, regardless
of any investigation made by the Administrative Agent, any Lender or any Issuer
or on their behalf and notwithstanding that the Administrative Agent, any Lender
or any Issuer may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

Section 12.6 Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction. The parties shall endeavor in good faith negotiations to
replace the prohibited or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of such prohibited
or unenforceable provision.

Section 12.7 Headings. The various headings of each Loan Document are inserted
for convenience only and shall not affect the meaning or interpretation of such
Loan Document or any provisions thereof.

Section 12.8 Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be an original and all of which shall constitute together but one and the same
agreement. This Agreement shall become effective when counterparts hereof
executed and delivered on behalf of each Borrower, the Administrative Agent, the
Collateral Agent and each Lender, shall have been received by the Administrative
Agent. Delivery of an executed counterpart of a signature page of this Agreement
by facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

173



--------------------------------------------------------------------------------

Section 12.9 Governing Law; Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT AS PROVIDED IN SECTION 11.13.4 AND,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; provided, however, that
(a) the interpretation of the definition of Target Material Adverse Effect (and
whether or not a Target Material Adverse Effect has occurred), (b) the
determination of the accuracy of any Specified Purchase Agreement
Representations and whether as a result of any inaccuracy of any Specified
Purchase Agreement Representations the Parent has the right (determined without
regard to any notice requirement) to terminate its obligations under the
Acquisition Agreement or decline to consummate the Acquisition as a result of a
breach of such representations and warranties, and (c) the determination of
whether the Acquisition has been consummated in accordance with the terms of the
Acquisition Documents shall, in each case, be governed by, and construed and
interpreted in accordance with the laws of Delaware without giving effect to any
choice or conflict of laws provision or rule (whether Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the laws of Delaware. The Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter
thereof and supersede any prior agreements, written or oral, with respect
thereto.

Section 12.10 Successors and Assigns.

Section 12.10.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower nor any other Obligor may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.10.2, (ii) by way of participation
in accordance with the provisions of Section 12.10.3, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 12.10.4 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.10.3 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Canadian
Administrative Agent, the Collateral Agent, the Canadian Collateral Agent, each
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

174



--------------------------------------------------------------------------------

Section 12.10.2 Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 12.10.2, L/C Advances and participations in Letter
of Credit Outstandings and in Swing Line Loans) at the time owing to it);
provided that (in each case with respect to any facility provided in this
agreement) any such assignment shall be subject to the following conditions:

(a) Minimum Amounts.

(i) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Class and/or the Loans at the time owing to it (in
each case with respect to any Class) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in clause (a)(ii) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(ii) in any case not described in clause (a)(i) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Lender Assignment Agreement
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Lender Assignment Agreement, as of the Trade
Date, shall not be less than $2,500,000, in the case of any assignment in
respect of the Revolving Loan Commitment, or $1,000,000, in the case of any
assignment in respect of the Term Loan Commitment (or Term Loans, as applicable)
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrowers otherwise consent (each such consent
not to be unreasonably withheld or delayed).

(b) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (b) shall not (i) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (ii) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility and term loan facilities provided for hereunder on
a non-pro rata basis.

(c) Required Consents. No consent shall be required for any assignment except to
the extent required by clause (a)(ii) of this Section and, in addition:

(i) the consent of the applicable Borrowers with respect to the Commitments
and/or Loans to be assigned (such consent not to be unreasonably withheld or
delayed, provided that the applicable Borrowers shall be deemed to be reasonably
withholding their consent in the event that such proposed assignment is to a
Disqualified Lender) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless any
Borrower shall object thereto by written notice to the Administrative Agent
within

 

175



--------------------------------------------------------------------------------

ten (10) Business Days after having received notice thereof; and provided,
further, that the Borrowers’ consent shall not be required during the primary
syndication of the Commitments and Loans; provided that Disqualified Lenders
shall not be included in the primary syndication;

(ii) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(iii) the consent of the Issuers and the Swing Line Lenders shall be required
for any assignment in respect of the Revolving Loan Commitment.

(d) Lender Assignment Agreement. The parties to each assignment shall execute
and deliver to the Administrative Agent a Lender Assignment Agreement, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(e) No Assignment to Certain Persons. No such assignment shall be made (A) to
any Borrower (except as provided in Section 12.10.2(j)), the Sponsor (except as
provided in Section 12.10.2(f)), any STM Investment Affiliate (except as
provided in Section 12.10.2(f)) or any of their respective Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural Person (or to a
holding company, investment vehicle or trust (other than any STM Investment
Affiliate, subject to the requirements of Section 12.10.2(f)) for, or owned and
operated for the primary benefit of a natural Person ), or (D) to a Disqualified
Lender (subject to Section 12.10.6).

(f) Sponsor Permitted Assignees. (i) Subject to Section 12.10.2(a), (b), (c),
(d) and this Section 12.10.2(f), any Lender shall have the right at any time to
assign all or a portion of its Term Loans to the Sponsor and its Affiliates and
to any STM Investment Affiliate (other than, in each case, Parent and its
Subsidiaries (except as provided in Section 12.10.2(f)), any portfolio or
operating company and any natural person) (the “Sponsor Permitted Assignees”) to
the extent (and only to the extent) that:

(A) the aggregate principal amount of all Term Loans which may be assigned to
the Sponsor Permitted Assignees shall in no event exceed, as calculated at the
time of the consummation of any aforementioned assignments, 15% of the aggregate
principal amount of the Term Loans outstanding at such time (such percentage,
the “Affiliated Lender Cap”);

(B) for the avoidance of doubt, Lenders shall not be permitted to assign
Revolving Loan Commitments or Revolving Loans to a Sponsor Permitted Assignee
and any purported assignment of Revolving Loan Commitments or Revolving Loans to
a Sponsor Permitted Assignee shall be null and void;

 

176



--------------------------------------------------------------------------------

(C) each Sponsor Permitted Assignee shall represent to the Lender assigning such
Term Loans and the Administrative Agent, and in the case such Sponsor Permitted
Assignee is an assignor, to the prospective Lender assuming such Term Loans, as
of the effective date of any assignment that neither it, nor any Person that
directly or indirectly Controls it, is in possession of any material non public
information regarding the Borrowers and their Subsidiaries, or their respective
assets or securities, that has not been disclosed generally to the Lenders which
are not “public side” Lenders prior to such date; and

(D) (i) the assigning Lender and the Sponsor Permitted Assignee purchasing such
Lender’s Term Loans shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit I-1 hereto (a “Sponsor
Permitted Assignee Assignment Agreement”) or such other form as may be provided
to by the Administrative Agent to Borrowers and which other form is reasonably
acceptable to the Administrative Agent and (ii) the Administrative Agent shall
have consented to such assignment (such consent not to be withheld unless the
Agent shall believe that Section 12.10.2 would be violated by such assignment).

(ii) Notwithstanding anything to the contrary in this Agreement, no Sponsor
Permitted Assignee shall have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among the Administrative Agent,
the Canadian Administrative Agent or any Lender to which representatives of the
Obligors are not invited, or (B) receive any information or material prepared by
Administrative Agent, the Canadian Administrative Agent or any Lender or any
communication by or among Administrative Agent, the Canadian Administrative
Agent and/or one or more Lenders, except to the extent such information or
materials have been made available to any Obligor or its representatives.

(iii) Notwithstanding anything in Section 12.1 or the definitions of “Required
Class Lenders” or “Required Lenders” to the contrary, for purposes of
determining whether the Required Lenders or the Required Class Lenders, all
affected Lenders or all Lenders (except as provided in the second proviso to
this clause (iii)) have (A) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Obligor therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent, the Canadian Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, a Sponsor Permitted Assignee shall be deemed to have
voted its interest as a Lender without discretion in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not Sponsor
Permitted Assignees; and in furtherance of the foregoing, the Sponsor Permitted
Assignee agrees to execute and deliver to the Administrative Agent any
instrument reasonably requested by the Administrative Agent to evidence the
voting of its interest as a Lender in accordance with the provisions of this
Section 12.10.2(f); provided that if the Sponsor Permitted Assignee fails to
promptly execute such instrument such failure shall in no way prejudice any of
the Administrative Agent’s, the Canadian Administrative Agent’s or any Lender’s
rights

 

177



--------------------------------------------------------------------------------

under this paragraph; provided, further that a Sponsor Permitted Assignee shall
be entitled to vote on any matter referred to in Section 12.1(b) or (c) that
proposes to treat any Obligations held by such Sponsor Permitted Assignee in a
manner that is less favorable in any material respect to such Sponsor Permitted
Assignee than the proposed treatment of similar Obligations held by Lenders that
are not Affiliates of the Borrowers.

(iv) Each assignment to a Sponsor Permitted Assignee pursuant to this
Section 12.10.2(f) shall be subject to the following limitations:

(A) unless otherwise agreed to in writing by the Required Lenders, regardless of
whether consented to by the Administrative Agent or otherwise, no assignment
which would result in Affiliated Lenders holding in excess of the Affiliated
Lender Cap shall be effective with respect to such excess amount of the Loans
(and such excess assignment shall be and be deemed null and void); provided that
each of the parties hereto agrees and acknowledges that the Administrative Agent
shall not be liable for any losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever incurred or suffered by any Person in connection with any
compliance or non-compliance with this clause (iv)(A) or any purported
assignment exceeding the Affiliated Lender Cap or for any assignment being
deemed null and void hereunder and (B) in the event of an acquisition pursuant
to the last sentence of this clause (iv) which would result in the Affiliated
Lender Cap being exceeded, the most recent assignment to an Affiliate of the
Sponsor involved in such acquisition shall be unwound and deemed null and void
to the extent that the Affiliated Lender Cap would otherwise be exceeded; and

(B) as a condition to each assignment pursuant to this clause (f), the
Administrative Agent shall have been provided a notice substantially in the form
of Exhibit I-2 in connection with each assignment to a Sponsor Permitted
Assignee or a Person that upon effectiveness of such assignment would constitute
a Sponsor Permitted Assignee, and (without limitation of the provisions of
clause (A) above) shall be under no obligation to record such assignment in the
Register until three (3) Business Days after receipt of such notice.

Each Sponsor Permitted Assignee agrees to notify the Administrative Agent
promptly (and in any event within 10 Business Days) if it acquires any Person
who is also a Lender, and each Lender agrees to notify the Administrative Agent
promptly (and in any event within 10 Business Days) if it becomes a Sponsor
Permitted Assignee. Such notice shall contain the type of information required
and be delivered to the same addressee as set forth in Exhibit I-2.

(v) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Sponsor Permitted Assignee hereby agrees that, if a
proceeding under any Debtor Relief Law shall be commenced by or against a
Borrower or any other Obligor at a time when such Lender is a Sponsor Permitted
Assignee, such Sponsor Permitted Assignee irrevocably authorizes and empowers
the Administrative Agent to vote on behalf of such Sponsor Permitted Assignee
with

 

178



--------------------------------------------------------------------------------

respect to the Loans and other Obligations held by such Sponsor Permitted
Assignee in any manner in the Administrative Agent’s sole discretion, unless the
Administrative Agent instructs such Sponsor Permitted Assignee to vote, in which
case such Sponsor Permitted Assignee shall vote with respect to the Loans and
other Obligations held by it as the Administrative Agent directs; provided that
such Sponsor Permitted Assignee shall be entitled to vote in accordance with its
sole discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Sponsor
Permitted Assignee in a manner that is less favorable in any material respect to
such Sponsor Permitted Assignee than the proposed treatment of similar
Obligations held by Lenders that are not Affiliates of the Borrowers.

(g) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans or L/C Advances previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Canadian Administrative Agent, any Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans, L/C Advances and participations in Letters of Credit and
Swing Line Loans in accordance with its Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(h) Tax Forms. The assignee shall (i) provide the Borrowers with administrative
detail information, (ii) to the extent the applicable Tax forms are required
under Section 4.6(f) hereof, provide the Borrowers and the Administrative Agent
with the applicable Tax forms and (iii) otherwise comply with Section 4.6
hereof.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (i) below, from and after the effective date specified in each Lender
Assignment Agreement or Sponsor Permitted Assignee Assignment Agreement, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Lender Assignment Agreement or Sponsor Permitted
Assignee Assignment Agreement, have the rights and obligations of a Lender under
this Agreement (subject to clause (f) above, in the case of a Sponsor Permitted
Assignee) and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment Agreement or Sponsor Permitted
Assignee Assignment Agreement, be released from its obligations under this
Agreement (and, in the case of a Lender Assignment Agreement or Sponsor
Permitted Assignee Assignment Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender

 

179



--------------------------------------------------------------------------------

shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 4.3, 4.4, 4.6 and 12.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. Upon request, the Borrowers (at their expense) shall
execute and deliver one or more Notes to the assignee Lender. Subject to
Section 12.10.6, any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 12.10.3.

(i) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Lender Assignment
Agreement and Sponsor Permitted Assignee Assignment Agreement delivered to it
(or the equivalent thereof in electronic form) and the Register pursuant to
Section 2.7(a).

(j) Permitted Term Loan Repurchases by the Borrowers. Notwithstanding anything
to the contrary contained in this Section 12.10.2(j) or any other provision of
this Agreement, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, any Borrower may repurchase outstanding
Term Loans on the following basis:

(i) The Borrowers may conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase all or any portion of the Term Loans (such Term Loans,
the “Offer Loans”) of Lenders, provided that, (A) the Borrowers deliver a notice
of the Term Loans that will be subject to such Auction to Administrative Agent
(for distribution to the Lenders) no later than noon (New York City time) at
least five Business Days in advance of a proposed consummation date of such
Auction indicating (1) the date on which the Auction will conclude, (2) the
maximum principal amount of Term Loans the applicable Borrower is willing to
purchase in the Auction, (3) the range of discounts to par at which the
applicable Borrower would be willing to repurchase the Offer Loans, (4) the date
by which the Lenders are required to indicate their election to participate in
the proposed Auction, and (5) the date on which the repurchase is to take place;
(B) the maximum dollar amount of the Offer Loans subject to an Auction shall be
no less than an aggregate of $1,000,000 or an integral multiple of $500,000 in
excess thereof; (C) the Borrowers shall hold the Auction open for a minimum
period of two Business Days; (D) a Lender who elects to participate in the
Auction may choose to tender all or part of such Lender’s Offer Loans; (E) the
Auction shall be made to Lenders holding the Offer Loans on a pro rata basis in
accordance with their Term Loan Percentages; and (F) the Auction shall be
conducted pursuant to such procedures as the Administrative Agent may establish,
which shall be consistent with this Section 12.10.2(j), that a Lender must
follow in order to have its Offer Loans repurchased;

(ii) the purchase consideration for such assignment shall in no event, be funded
directly or indirectly with the proceeds of Revolving Loans;

 

180



--------------------------------------------------------------------------------

(iii) the Borrowers shall represent that, as of the launch date of the related
Auction and the effective date of any purchase and assignment of Term Loans
pursuant to this Section 12.10.2(j), it is not in possession of any material
non-public information regarding any Borrower, any of their Subsidiaries, or any
of their assets or securities, that (x) has not been disclosed generally to the
Lenders which are not “public side” Lenders before such date and (y) could
reasonably be expected to have a material effect upon, or otherwise be material
to, a Lender’s decision to assign Term Loans to such Person;

(iv) after giving effect to any purchase or assignment of Term Loans pursuant to
this Section 12.10.2(j), the sum of (x) all unrestricted cash and Cash
Equivalent Investments of the Obligors and (y) the undrawn and available portion
of the Revolving Loan Commitments shall not be less than $50,000,000.

(v) at the time of the consummation of each purchase and assignment of Term
Loans pursuant to this Section 12.10.2(j), the Borrowers shall have delivered to
the Administrative Agent an Authorized Officer’s certificate as to compliance
with the terms and conditions of this Section 12.10.2(j).

(vi) With respect to all repurchases made by the Borrowers pursuant to this
Section 12.10.2(j), (A) the applicable Borrower shall pay to the applicable
assigning Lender all accrued and unpaid interest, if any, on the repurchased
Term Loans to the date of repurchase of such Term Loans, (B) the repurchase of
such Term Loans by such Borrower shall not be taken into account in the
calculation of Excess Cash Flow, (C) notwithstanding anything to the contrary
contained herein (including in the definitions of “Net Income” and “Consolidated
EBITDA”) any noncash gains in respect of “cancellation of indebtedness”
resulting from the cancellation of any Term Loans purchased by any Borrower
shall be excluded from the determination of Net Income and Consolidated EBITDA,
and (D) such repurchases shall not be deemed to be voluntary prepayments or
mandatory prepayments pursuant to Section 3.1 except that the aggregate par
amount of the Term Loans so repurchased shall be applied pursuant to
Section 3.1.1(c) on a pro rata basis to reduce the scheduled remaining
installments of principal on such Term Loan; and

(vii) Following repurchase by the applicable Borrower pursuant to this
Section 12.10.2(j), the Term Loans so repurchased shall, without further action
by any Person, be deemed cancelled for all purposes and no longer outstanding
(and may not be resold by such Borrower), for all purposes of this Agreement and
all other Loan Documents, including, but not limited to (A) the making of, or
the application of, any payments to the Lenders under this Agreement or any
other Loan Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Loan
Document or (C) the determination of Required Lenders, Required Term Loan
Lenders or Required Class Lenders or for any similar or related purpose, under
this Agreement or any other Loan Document.

 

181



--------------------------------------------------------------------------------

In connection with any Term Loans repurchased and cancelled pursuant to this
Section 12.10.2(j), Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation.

Section 12.10.3 Participations.

(a) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person, a Defaulting Lender, a Disqualified Lender or a Borrower
or any of a Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s L/C Advances and participations in Letter of Credit Outstandings and/or
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, the Lenders and
the Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
the final paragraph of Section 12.4 without regard to the existence of any
participation.

(b) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 12.1(a)(i)
through (a)(vii) that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 4.3, 4.4 and 4.6 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.10.2; provided that such Participant
(A) agrees to be subject to the provisions of Sections 4.6 (it being understood
that the documentation required under Section 4.6(f) shall be delivered to the
participating Lender), 4.10 and 4.11 as if it were an assignee under
Section 12.10.2 and (B) shall not be entitled to receive any greater payment
under Sections 4.3, 4.4 or 4.6 with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation and such Change in Law would have had a similar
impact on the Lender from whom the Participant acquired such participation. Each
Lender that sells a participation agrees, at the Borrowers’ request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Sections 4.6 and 4.11 with respect to any Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 4.9 as though it were a Lender; provided that such Participant agrees
to be subject to Section 4.8 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts of, and stated interest on, each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other Obligations
under any Loan Document)

 

182



--------------------------------------------------------------------------------

to any Person except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, Letter of Credit or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations, provided, further, that notwithstanding any other provisions of
this Agreement, any Participant claiming the benefits of Section 4.6 shall be
required to provide the applicable withholding agent with the documentation
required under Section 4.6 in accordance with Section 4.6 as if such Participant
were a Lender. The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

Section 12.10.4 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under any of its Notes) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or to the Bank of Canada; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

Section 12.10.5 Resignation as Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America and/or Bank of America Canada assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 12.10.2 above,
(i) Bank of America and/or Bank of America Canada may, upon 30 days’ notice to
the Borrowers and the Lenders, resign as an Issuer and/or (ii) Bank of America
and/or Bank of America Canada may, upon 30 days’ notice to the Borrowers, resign
as a Swing Line Lender. In the event of any such resignation as an Issuer or
Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders a successor Issuer or Issuers or Swing Line Lender(s) hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America and/or Bank of America
Canada as an Issuer or as a Swing Line Lender, as the case may be. If Bank of
America and/or Bank of America Canada resign(s) as an Issuer, such entity shall
retain all the rights, powers, privileges and duties of such applicable Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an Issuer and all Letter of Credit Outstandings with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or Canadian Prime Rate Loans or fund risk participations in Reimbursement
Obligations pursuant to Section 2.6.3). If Bank of America and/or Bank of
America Canada resign(s) as a Swing Line Lender, such entities shall retain all
the rights of such applicable Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or Canadian Prime Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.3.2. Upon the appointment of
any successor Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuer or Swing Line Lender, as the case may be, and (b) any
successor Issuer shall issue letters of credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America and/or Bank of America Canada, as
applicable, to effectively assume the obligations of Bank of America and/or Bank
of America Canada, as applicable, with respect to such Letters of Credit issued
by it.

 

183



--------------------------------------------------------------------------------

In the event that S&P or Moody’s, shall, after the date that any Person becomes
a Revolving Loan Lender, downgrade the long-term certificate of deposit ratings
of such Lender, and the resulting ratings shall be below BBB- or Baa3,
respectively, or the equivalent, then the Borrowers, the Swing Line Lender and
the Issuers shall each have the right, but not the obligation, upon notice to
such Revolving Loan Lender and the Administrative Agent, to replace such
Revolving Loan Lender with an Eligible Assignee or a financial institution (a
“Replacement Lender”) acceptable to the Borrowers, the Administrative Agent, the
Issuers and the Swing Line Lender (such consents not to be unreasonably withheld
or delayed; provided that, no such consent shall be required if the Replacement
Lender is an existing Revolving Loan Lender), and upon any such downgrading of
any Revolving Loan Lender’s long-term certificate of deposit rating, such
Revolving Loan Lender hereby agrees to transfer and assign (in accordance with
this Section) all of its Commitments and other rights and obligations under the
Loan Documents (including Reimbursement Obligations) to such Replacement Lender;
provided that (i) such assignment shall be without recourse, representation or
warranty (other than that such Lender owns the Commitments, Loans and Notes
being assigned, free and clear of any Liens) and (ii) the purchase price paid by
the Replacement Lender shall be in the amount of such Revolving Loan Lender’s
Loans and its Percentage of outstanding Reimbursement Obligations, together with
all accrued and unpaid interest and fees in respect thereof, plus all other
amounts (other than the amounts (if any) demanded and unreimbursed under
Sections 4.3 through (and including) 4.6, which shall be paid by the Borrowers),
owing to such Revolving Loan Lender hereunder. Upon any such termination or
assignment, such Revolving Loan Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits of, and subject to the obligations
of, any provisions of the Loan Documents which by their terms survive the
termination of this Agreement.

Section 12.10.6 Disqualified Lenders

(a) No assignment or participation shall be made to any Person that was a
Disqualified Lender as of the date on which the assigning Lender entered into a
binding agreement to sell and assign all or a portion of its rights and
obligations under this Agreement to such Person (unless any Borrower has
consented to such assignment in writing in its sole and absolute discretion, in
which case such Person will not be considered a Disqualified Lender for the
purpose of such assignment or participation). For the avoidance of doubt, with
respect to any assignee that becomes a Disqualified Lender after the date of
such binding agreement, (x) such assignee shall not retroactively be
disqualified from becoming a Lender and (y) the execution by any Borrower of a
Lender Assignment Agreement with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Lender. Any
assignment in violation of this Section 12.10.6 shall not be void, but the other
provisions of this Section 12.10.6 shall apply.

(b) If any assignment or participation is made to any Disqualified Lender
without the Borrowers’ prior written consent in violation of clause (a) above,
or if any Person becomes a Disqualified Lender after the date of the applicable
Lender Assignment Agreement, the applicable Borrowers may, at their sole expense
and effort, upon notice to the applicable Disqualified Lender and the
Administrative Agent, (A) terminate any Revolving Loan Commitment of such
Disqualified Lender and repay all obligations of any Borrower owing to such
Disqualified Lender in connection with such Revolving Loan Commitment, (B) in
the case of outstanding Term Loans held by Disqualified Lenders, purchase or
prepay such Term Loan by

 

184



--------------------------------------------------------------------------------

paying the lowest of (x) the principal amount thereof, (y) the amount that such
Disqualified Lender paid to acquire such Term Loans and (z) the market price of
such Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and/or
(C) require such Disqualified Lender to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 12.10.2), all of
its interest, rights and obligations under this Agreement to one or more
Eligible Assignees at the lowest of (x) the principal amount thereof, (y) the
amount that such Disqualified Lender paid to acquire such interests, rights and
obligations and (z) the market price of such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

(c) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent, any Issuer or any other Lender, (y) attend or participate
in meetings attended by the Lenders, the Issuers or the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Lender will be deemed to have consented in the same proportion as
the Lenders that are not Disqualified Lenders consented to such matter, and
(y) for purposes of voting in any proceeding under any Debtor Relief Law, each
Disqualified Lender party hereto hereby agrees (1) not to vote in any such
proceedings, (2) if such Disqualified Lender does vote in any such proceedings
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code of the United States (or any similar
provision in any other Debtor Relief Laws), and such vote shall not be counted
in determining whether the applicable class has accepted or rejected the
applicable plan of reorganization in accordance with Section 1126(c) of the
Bankruptcy Code of the United States (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court of the United States (or other applicable
court of competent jurisdiction) effectuating the foregoing clause (2).

(d) The Administrative Agent shall have the right, and each of the Borrowers
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrowers (including Item 1.01(a) to the
Disclosure Schedule, collectively, the “DQ List”) on the Platform, including
that portion of the Platform that is designated for “public side” Lenders and/or
(B) provide the DQ List to each Lender requesting the same.

(e) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.

 

185



--------------------------------------------------------------------------------

Section 12.10.7 Spanish law procedure for assignment or transfer.

(a) In relation to any Security Agreement governed by Spanish law or any
Subsidiary Guaranty granted by a Spanish Obligor, each Spanish Obligor and each
other party hereto irrevocably agrees that (in accordance with article 1,528 of
the Spanish Civil Code) in the event of any assignment or transfer pursuant to
this Section 12.10, the security interests created under, together with all
rights and remedies arising under, each Security Agreement governed by Spanish
law and each Loan Document entered into by a Spanish Obligor, shall be deemed to
have been automatically transferred to the successor or assign as new Lender and
maintained in full force and effect.

(b) At the request of a new Lender:

(i) the assigning or transferring Lender, the Administrative Agent and such new
Lender shall (A) notarize the applicable Lender Assignment Agreement before a
Spanish notary public and all powers of attorney granted to the Administrative
Agent shall be duly ratified and, when applicable, (B) file the applicable
Lender Assignment Agreement with any relevant registry to ensure that any
Security Agreements governed by Spanish law subject to registration are
registered in the name of the new Lender;

(ii) any Obligor shall execute all public or private documents required by the
new Lender to evidence the assignment and the transfer of the benefit of the
interests in the Security Agreements governed by Spanish law.

(c) The Obligors, the Administrative Agent and the Lenders irrevocably agree
that in the event of any assignment pursuant to this Section 12.10, the
Subsidiary Guaranty granted by each Spanish Obligor shall remain in full force
and effect and shall benefit the new Lenders as if they were initial Lenders.
The Obligors will take such steps as the Administrative Agent may reasonably
request, including appearing before a notary public in Spain to execute any
relevant documents as a Spanish Public Document for the purpose of ensuring that
the new Lender has the benefit of any Subsidiary Guaranty granted by each
Spanish Obligor.

(d) Additionally, the parties hereto expressly agree, for the purposes of
article 1,204 of the Spanish Civil Code, that the obligations of each Spanish
Obligor under the Loan Documents and of any Obligor under any Security Agreement
governed by Spanish law will continue in full force and effect following any
transfer by way of novation under Section 12.10.

Section 12.11 Other Transactions. Nothing contained herein shall preclude the
Administrative Agent, the Canadian Administrative Agent, any Issuer or any other
Lender from engaging in any transaction, in addition to those contemplated by
the Loan Documents, with any or all of the Borrowers or any of their respective
Affiliates in which such Borrower or such Affiliate is not restricted hereby
from engaging with any other Person.

Section 12.12 Forum Selection and Consent to Jurisdiction. EACH BORROWER AND
EACH OTHER OBLIGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, THE CANADIAN ADMINISTRATIVE AGENT, THE

 

186



--------------------------------------------------------------------------------

COLLATERAL AGENT, THE CANADIAN COLLATERAL AGENT, ANY LENDER, ANY ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT AS OTHERWISE SPECIFIED IN ANY SUCH OTHER LOAN
DOCUMENT) OR THE TRANSACTIONS RELATING HERETO OR THERETO IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR IN
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT THEREFROM. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. EACH BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 12.2. EACH BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT
THAT ANY OR ALL OF THE BORROWERS HAS OR HAVE OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH BORROWER
HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, THE CANADIAN ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
THE CANADIAN COLLATERAL AGENT, ANY LENDER OR ANY ISSUER MAY HAVE TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY OBLIGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

Section 12.13 Service of Process, Appointment of Process Agent. EACH BORROWER
THAT IS NOT ORGANIZED IN THE UNITED STATES (OR A STATE THEREOF) HEREBY
IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY (THE “PROCESS AGENT”), WITH AN
OFFICE ON THE DATE HEREOF AT 80 STATE STREET, ALBANY, NEW YORK 12207, UNITED
STATES, AS ITS AGENT TO RECEIVE, ON ITS BEHALF AND ON BEHALF OF ITS PROPERTY,
SERVICE OF COPIES OF THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY
BE SERVED IN ANY ACTION OR PROCEEDING DESCRIBED IN SECTION 12.12. SUCH SERVICE
MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH PROCESS TO SUCH OBLIGOR IN
CARE OF THE PROCESS AGENT AT THE PROCESS AGENT’S ABOVE ADDRESS, AND SUCH OBLIGOR
HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE PROCESS AGENT TO ACCEPT SUCH
SERVICE ON ITS BEHALF. AS AN ALTERNATIVE METHOD OF SERVICE, EACH BORROWER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE

 

187



--------------------------------------------------------------------------------

PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK AT THE
ADDRESS FOR NOTICES SPECIFIED IN SECTION 12.2.

Section 12.14 Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE CANADIAN
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CANADIAN COLLATERAL AGENT, EACH
LENDER, EACH ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH TRANSACTION DOCUMENT, THE TRANSACTIONS, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE ADMINISTRATIVE AGENT, THE CANADIAN ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, THE CANADIAN COLLATERAL AGENT, SUCH LENDER, SUCH ISSUER OR SUCH BORROWER
IN CONNECTION THEREWITH. EACH BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, THE CANADIAN
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CANADIAN COLLATERAL AGENT, EACH
LENDER AND EACH ISSUER ENTERING INTO THE LOAN DOCUMENTS. EACH PARTY HERETO
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND ACKNOWLEDGES THAT
IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 12.15 No Immunity. To the extent that any Obligor may be or become
entitled, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, to claim
for itself or its property any immunity from suit, court jurisdiction,
attachment prior to judgment, attachment in aid of execution of a judgment,
execution of a judgment or from any other legal process or remedy relating to
its obligations under this Agreement or any other Loan Document, and to the
extent that in any such jurisdiction there may be attributed such an immunity
(whether or not claimed), each of the Obligors hereby irrevocably agrees not to
claim and hereby irrevocably waives such immunity to the fullest extent
permitted by the laws of such jurisdiction and agrees that the foregoing waiver
shall have the fullest extent permitted under the Foreign Sovereign Immunities
Act of 1976 of the United States of America and is intended to be irrevocable
for purposes of such Act.

Section 12.16 Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder, under any Note or
under any other Loan Document in another currency (the “Payment Currency”) into
U.S. Dollars or into Canadian Dollars, as the case may be (the “Judgment
Currency”), the parties hereto agree, to the

 

188



--------------------------------------------------------------------------------

fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which, in accordance with normal banking procedures, the
applicable Secured Party could purchase such other currency with U.S. Dollars in
New York City or Canadian Dollars in Toronto, at the close of business on the
Business Day immediately preceding the day (the “Judgment Conversion Date”) on
which final judgment is given, together with any premiums and costs of exchange
payable in connection with such purchase. If there is a change in the applicable
rate of exchange between the Judgment Conversion Date and the date of actual
payment of the amount due, the Borrowers shall pay to the applicable Secured
Party such additional amount as may be necessary to ensure that the amount paid
in the Judgment Currency, when converted at the rate of exchange on the date of
payment, will produce the amount of the Payment Currency which could have been
purchased with the amount of Judgment Currency stipulated in the judgment or
judicial order at the rate of exchange on the Judgment Conversion Date.

Section 12.17 PATRIOT Act Notification; AML Legislation.

(a) Each Lender that is subject to the PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers and
each other Obligor that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies each Borrower
and each other Obligor, which information includes the name and address of each
Borrower and each other Obligor and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrowers and
each other Obligor in accordance with the PATRIOT Act. The Borrowers shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering and anti-terrorism rules and
regulations, including the PATRIOT Act and the AML Legislation.

(b) The Borrowers acknowledge that, pursuant to AML Legislation, the Lenders,
the Administrative Agent and the Canadian Administrative Agent may be required
to obtain, verify and record information regarding the Borrowers and each other
Obligor, their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of the Borrowers and each
other Obligor, and the transactions contemplated hereby. The Borrowers shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender, the Administrative
Agent, or the Canadian Administrative Agent or any prospective assignee or
participant of a Lender or the Administrative Agent, in order to comply with any
applicable AML Legislation, whether now or hereafter in existence. If the
Administrative Agent or the Canadian Administrative Agent has ascertained the
identity of the Borrowers and each other Obligor or any authorized signatories
of the Borrowers for the purposes of applicable AML Legislation, then the
Administrative Agent or the Canadian Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent or the Canadian Administrative Agent within
the meaning of applicable AML Legislation; and

 

189



--------------------------------------------------------------------------------

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that neither the Administrative Agent nor
the Canadian Administrative Agent has any obligation to ascertain the identity
of the Borrowers or any other Obligor or any authorized signatories of the
Borrowers or any other Obligor on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Borrowers or any
other Obligor or any such authorized signatory in doing so.

Section 12.18 Defaulting Lenders.

Section 12.18.1 Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Class Lenders”,
“Required Lenders” and “Required Revolving Loan Lenders” and Section 12.1.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.10.2(g) shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent or the Canadian Administrative Agent hereunder; second, to the payment on
a pro rata basis of any amounts owing by such Defaulting Lender to each Issuer
or each Swing Line Lender hereunder; third, to Cash Collateralize each Issuer’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.11; fourth, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.11; sixth, to the payment of any
amounts owing to the Lenders, the Issuers or Swing Line Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the

 

190



--------------------------------------------------------------------------------

principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit Outstandings owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Outstandings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Outstandings and Swing Line Loans are held by
the Lenders pro rata in accordance with the Revolving Loan Commitments hereunder
without giving effect to Section 12.18.1(d). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 12.18.1(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any fee payable under
Section 3.3 for any period during which that Lender is a Defaulting Lender (and
the Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Loan Percentage of the Stated Amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.11.

(iii) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (i) or (ii) above, the Borrowers shall
(x) pay to each non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Outstandings or Swing Line Loans that has been
reallocated to such non-Defaulting Lender pursuant to clause (d) below, (y) pay
to the applicable Issuer and the applicable Swing Line Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such applicable Issuer’s or Swing Line Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(d) Reallocation of Percentages to Reduce Fronting Exposure. All or any part of
such Defaulting Lender’s participation in Letter of Credit Outstandings and
Swing Line Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Percentages (calculated without regard to such
Defaulting Lender’s Revolving Loan Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving Loan
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

191



--------------------------------------------------------------------------------

(e) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 12.18.1(d) above cannot, or can only partially, be
effected, the Borrowers shall, without prejudice to any right or remedy
available to them hereunder or under applicable law, (x) first, prepay Swing
Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize each applicable Issuer’s Fronting Exposure in
accordance with the procedures set forth in Section 2.11.

Section 12.18.2 Defaulting Lender Cure. If the Borrowers, the Administrative
Agent, the Swing Line Lender and the Issuers agree in writing that a Revolving
Loan Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Revolving Loan Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Revolving Loan Lenders in accordance with their
respective Revolving Loan Percentages (without giving effect to
Section 12.18.1(d)), whereupon such Revolving Loan Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Revolving Loan Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Revolving Loan
Lender’s having been a Defaulting Lender.

Section 12.19 Confidentiality. Each of the Administrative Agent, the Lenders,
the Issuers and the Collateral Agent agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an acknowledgment and agreement by the relevant recipient that the
Information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as otherwise reasonably acceptable to the
Parent and the Administrative Agent) in accordance with the standard syndication
process of the Arrangers or market standards for dissemination of the relevant
type of information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access the Information and
acknowledge its confidentiality obligations in respect thereof, to (x) any
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or prospective Participant in, any of its rights or obligations under this
Agreement, (y) any pledgee referred to in Section 12.10.4 and (z) any actual or
prospective, direct or indirect contractual counterparty (or its advisors) to
any hedging arrangement (including any credit default swap) or similar
derivative

 

192



--------------------------------------------------------------------------------

product to which any Obligor is a party, (vii) with the consent of the Parent,
(viii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to any Secured
Party or any of their respective Affiliates on a nonconfidential basis from a
source other than any of the Borrowers or (ix) on a confidential basis to
(i) any rating agency in connection with rating the Parent or its Subsidiaries
or the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder. For purposes of this Section, “Information” means all
information received from or on behalf of any Borrower or its Subsidiaries
relating to any Borrower or Subsidiary of a Borrower or any of their respective
businesses, other than any such information that was available to any Secured
Party on a nonconfidential basis prior to disclosure by any Borrower or any of
its Subsidiaries, provided that, in the case of any such information received
from any Borrower or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Any term or provision hereof to the contrary
notwithstanding, the Borrowers hereby acknowledge and agree that the
Administrative Agent shall be permitted to disclose to all Lenders, Participants
and prospective Lenders and Participants (by electronic means or otherwise)
(x) all financial information provided pursuant to clauses (a) and (b) of
Section 7.1.1 and (y) unless otherwise notified in writing by the Borrowers, all
other financial information provided to the Administrative Agent pursuant to
Section 7.1.1 or otherwise, in each case as if such information had been filed
by the Borrowers with the SEC on Form 10K or another periodic report (whether or
not any Borrower is an issuer of securities pursuant to Section 12 of the
Securities Act of 1933, as amended, at such time). In addition, the
Administrative Agent, the Issuers and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent, the Issuers and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

Section 12.20 Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, any Issuer or any Lender,
or the Administrative Agent, any Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and each
applicable Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect, in the applicable currency of such
recovery or payment. The obligations of the Lenders and each Issuer under clause
(b) of the

 

193



--------------------------------------------------------------------------------

preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 12.21 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Parent and each other Obligor acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Canadian Administrative Agent, the Arrangers, and the Lenders are
arm’s-length commercial transactions between the Parent, each other Obligor and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Canadian Administrative Agent, the Arrangers, and the Lenders, on the other
hand, (B) each of the Parent and the other Obligors has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Parent and each other Obligor is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Canadian Administrative Agent, the Arrangers and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Parent, any other Obligor or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent, the Canadian Administrative Agent, the Arrangers nor any Lender has any
obligation to the Parent, any other Obligor or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Canadian Administrative Agent, the Arrangers
and the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Parent, the
other Obligors and their respective Affiliates, and neither the Administrative
Agent, the Canadian Administrative Agent, any Arranger nor any Lender has any
obligation to disclose any of such interests to the Parent, any other Obligor or
any of their respective Affiliates. To the fullest extent permitted by law, each
of the Parent and each other Obligor hereby waives and releases any claims that
it may have against the Administrative Agent, the Canadian Administrative Agent,
the Arrangers or any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby (other than any non-financing component of the Acquisition
for which any such Person has been expressly appointed in an advisory role).

Section 12.22 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Lender Assignment Agreements, amendments or other modifications, Borrowing
Requests, Continuation/Conversion Notices, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws

 

194



--------------------------------------------------------------------------------

based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary the Administrative Agent is under no
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent pursuant to procedures
approved by it.

**The next pages are the signature pages.**

 

195



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

MITEL NETWORKS CORPORATION By:

/s/ Gregory Hiscock

Name: Gregory Hiscock Title: Vice President, General Counsel & Corporate
Secretary Address for Notices: 350 Legget Drive Kanata, Ontario, K2K 2W7
Attention: Treasurer Telephone: (613) 592-2122 Fax: (613) 592- 4784 With a copy
to: Attention: Legal Department Fax: (613) 592-7802

[Signature Page to Project Roadster Credit Agreement (2015)]



--------------------------------------------------------------------------------

MITEL US HOLDINGS, INC. By:

/s/ Gregory Hiscock

Name: Gregory Hiscock Title: Vice President Address for Notices: 350 Legget
Drive Kanata, Ontario, K2K 2W7 Attention: Treasurer Telephone: (613) 592-2122
Fax: (613) 592- 4784 With a copy to: Attention: Legal Department Fax:
(613) 592-7802

[Signature Page to Project Roadster Credit Agreement (2015)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent and as Collateral Agent

By:

/s/ Angela Larkin

Name: Angela Larkin Title: Assistant Vice President

[Signature Page to Project Roadster Credit Agreement (2015)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., (ACTING

THROUGH ITS CANADA BRANCH)

as Canadian Administrative Agent, as Canadian

Collateral Agent, an Issuer, a Swing Line Lender and as a Lender

By:

/s/ Medina Sales De Andrade

Name: Medina Sales De Andrade Title: Vice President

[Signature Page to Project Roadster Credit Agreement (2015)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Issuer, a Swing Line Lender and as a Lender

By:

/s/ David H. Strickert

Name: David H. Strickert Title: Managing Director

[Signature Page to Project Roadster Credit Agreement (2015)]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, TORONTO BRANCH,

as a Lender

By:

/s/ Alain Daoust

Name: Alain Daoust Title: Authorized Signatory By:

/s/ Sam Farrell

Name: Sam Farrell Title: VP Operations

[Signature Page to Project Roadster Credit Agreement (2015)]



--------------------------------------------------------------------------------

HSBC BANK CANADA,

as a Lender

By:

/s/ Frank L. Shaw

Name: Frank L. Shaw Title: Global Relationship Manager, Large Corporate By:

/s/ Jossia Belisle

Name: Jossia Belisle Title: Assistant Vice President, Large Corporate

[Signature Page to Project Roadster Credit Agreement (2015)]



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA,

as a Lender

By:

/s/ Jim McIntyre

Name: Jim McIntyre Title: Principal By:

/s/ Arturo Polisena

Name: Arturo Polisena Title: Financing Manager

[Signature Page to Project Roadster Credit Agreement (2015)]



--------------------------------------------------------------------------------

SOCIETE GENERALE,

as a Lender

By:

/s/ Richard Knowlton

Name: Richard Knowlton Title: Managing Director

[Signature Page to Project Roadster Credit Agreement (2015)]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF

CANADIAN REVOLVING NOTE

 

$                     ___________ __, 20__

FOR VALUE RECEIVED, Mitel Networks Corporation, a company organized under the
laws of Canada (in its capacity as the borrower of the Canadian Credit
Extensions, the “Canadian Borrower”), promises to pay, without setoff or
counterclaim, to the order of [NAME OF LENDER], or its registered assigns (the
“Canadian Lender”) on the Stated Maturity Date for Revolving Loans (or such
earlier date on which the Canadian Revolving Loans become due and payable in
accordance with the terms of the Credit Agreement described below, whether by
acceleration or otherwise) the principal amount of             DOLLARS
($            ) (or the Canadian Dollar Equivalent thereof, in the case of
Canadian Revolving Loans denominated in Canadian Dollars) or, if less than such
principal amount, the aggregate unpaid principal amount of all Canadian
Revolving Loans (excluding, for the avoidance of doubt, any Canadian Swing Line
Loans) made in Canadian Dollars or U.S. Dollars by the Canadian Lender pursuant
to the Credit Agreement, dated as of April 29, 2015 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, the Canadian Borrower, Mitel US Holdings, Inc.,
a Delaware corporation, the various financial institutions and other persons
from time to time parties thereto, as the Lenders, Bank of America, N.A., as
Administrative Agent for the Lenders and as Collateral Agent for the Secured
Parties and Bank of America, N.A. (acting through its Canada Branch), as
Canadian Administrative Agent for the Lenders (in such capacity, together with
its successors and assigns, the “Canadian Administrative Agent”) and as the
Canadian Collateral Agent for the Secured Parties.

Terms used in this note (this “Canadian Revolving Note”), unless otherwise
defined herein, have the meanings provided in the Credit Agreement.

The Canadian Borrower also promises to pay interest on the unpaid principal
amount hereof from time to time outstanding from the date hereof until the
Stated Maturity Date for Revolving Loans and, after the Stated Maturity Date for
Revolving Loans, until paid, at the rates per annum and on the dates specified
in the Credit Agreement.

Payments of both principal and interest are to be made in the Currency in which
the relevant Canadian Revolving Loan was made, in same day or immediately
available funds to the account designated by the Canadian Administrative Agent
pursuant to the Credit Agreement.

This Canadian Revolving Note is one of the Canadian Revolving Notes referred to
in, and evidences Indebtedness incurred under, the Credit Agreement, to which
reference is made for a statement of the terms and conditions on which the
Canadian Borrower is permitted and required to make prepayments and repayments
of principal of the Indebtedness evidenced by this Canadian Revolving Note and
on which such Indebtedness may be declared to be immediately due and payable.
This Canadian Revolving Note is entitled to the benefit of the Credit

 

Exhibit A-1-1



--------------------------------------------------------------------------------

Agreement, and the obligations hereunder are guaranteed and secured as provided
therein and in the other Loan Documents.

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

THIS CANADIAN REVOLVING NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK. THIS
CANADIAN REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

[Signature on the Following Page]

 

Exhibit A-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Canadian Revolving Note to
be executed and delivered by its duly Authorized Officer on the date first
written above.

 

MITEL NETWORKS CORPORATION By:

 

Name:

Title:

 

Exhibit A-1-3



--------------------------------------------------------------------------------

LOANS AND PRINCIPAL PAYMENTS

 

Date

  

Amount of
Loans Made (Currency
(U.S.$ or C$))

   Interest Period
(for
Eurocurrency
Rate Loans)    Amount of Principal Repaid    Unpaid Principal Balance        
Notation
Made By   

Alternate
Base Rate

   Eurocurrency
Rate    Canadian
Prime
Rate       Alternate
Base Rate    Eurocurrency
Rate    Canadian
Prime Rate    Alternate
Base Rate    Eurocurrency
Rate    Canadian Prime
Rate    Total   

 

Exhibit A-1-4



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF

U.S. REVOLVING NOTE

 

$                     ___________ __, 20__

FOR VALUE RECEIVED, Mitel US Holdings, Inc., a Delaware corporation (the
“U.S. Revolving Loan Borrower”), promises to pay, without setoff or
counterclaim, to the order of [NAME OF LENDER] or its registered assigns (the
“U.S. Revolving Loan Lender”) on the Stated Maturity Date for Revolving Loans
(or such earlier date on which the U.S. Revolving Loans become due and payable
in accordance with the terms of the Credit Agreement described below, whether by
acceleration or otherwise), the principal sum of             U.S. DOLLARS
($            ) or, if less, the aggregate unpaid principal amount of all
U.S. Revolving Loans (excluding, for the avoidance of doubt, any U.S. Swing Line
Loans) made by the U.S. Revolving Loan Lender pursuant to the Credit Agreement,
dated as of April 29, 2015 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among, inter
alia, Mitel Networks Corporation, a company organized under the laws of Canada,
the U.S. Revolving Loan Borrower, the various financial institutions and other
persons from time to time parties thereto, as the Lenders, Bank of America,
N.A., as Administrative Agent for the Lenders (in such capacity, together with
its successors and assigns, the “Administrative Agent”) and as the Collateral
Agent for the Secured Parties and Bank of America, N.A. (acting through its
Canada Branch), as Canadian Administrative Agent for the Lenders and as Canadian
Collateral Agent for the Secured Parties.

Terms used in this note (this “U.S. Revolving Note”), unless otherwise defined
herein, have the meanings provided in the Credit Agreement.

The U.S. Revolving Loan Borrower also promises to pay interest on the unpaid
principal amount hereof from time to time outstanding from the date hereof until
the Stated Maturity Date for Revolving Loans and, after the Stated Maturity Date
for Revolving Loans, until paid, at the rates per annum and on the dates
specified in the Credit Agreement.

Payments of both principal and interest are to be made in U.S. Dollars in same
day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.

This U.S. Revolving Note is one of the U.S. Revolving Notes referred to in, and
evidences Indebtedness incurred under, the Credit Agreement, to which reference
is made for a statement of the terms and conditions on which the U.S. Revolving
Loan Borrower is permitted and required to make prepayments and repayments of
principal of the Indebtedness evidenced by this U.S. Revolving Note and on which
such Indebtedness may be declared to be immediately due and payable. This U.S.
Revolving Note is entitled to the benefit of the Credit Agreement, and the
obligations hereunder are guaranteed and secured as provided therein and in the
other Loan Documents

 

Exhibit A-2-1



--------------------------------------------------------------------------------

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

THIS U.S. REVOLVING NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK. THIS U.S.
REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

[Signature on the Following Page]

 

Exhibit A-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this U.S. Revolving Note to be
executed and delivered by its duly Authorized Officer on the date first written
above.

 

MITEL US HOLDINGS, INC. By:

 

Name:

Title:

 

Exhibit A-2-3



--------------------------------------------------------------------------------

LOANS AND PRINCIPAL PAYMENTS

 

Date

  

Amount of Loan Made

   Interest
Period (for
Eurocurrency
Rate Loans)    Amount of Principal Repaid    Unpaid Principal Balance        
Notation Made
By   

Alternate
Base Rate

   Eurocurrency
Rate       Alternate
Base Rate    Eurocurrency
Rate    Alternate
Base Rate    Eurocurrency
Rate    Total   

 

Exhibit A-2-4



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF

TERM NOTE

 

$____________ ____________ ___, 20_______

FOR VALUE RECEIVED, Mitel US Holdings, Inc., a Delaware corporation (the “Term
Loan Borrower”), promises to pay, without set off or counterclaim, to the order
of [NAME OF LENDER] or its registered assigns (the “Term Loan Lender”) on the
Stated Maturity Date for Term Loans (or such earlier date on which the Term
Loans become due and payable in accordance with the terms of the Credit
Agreement described below, whether by acceleration or otherwise) the principal
sum of             U.S. DOLLARS ($            ) or, if less, the aggregate
unpaid principal amount of all Term Loans shown on the schedule attached hereto
(and any continuation thereof) made (or continued) by the Term Loan Lender
pursuant to the Credit Agreement, dated as of April 29, 2015 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among, inter alia, Mitel Networks Corporation, a company
organized under the laws of Canada, the Term Loan Borrower, the various
financial institutions and other persons from time to time parties thereto, as
the Lenders, Bank of America, N.A., as Administrative Agent for the Lenders (in
such capacity, together with its successors and assigns, the “Administrative
Agent”) and as the Collateral Agent for the Secured Parties and Bank of America,
N.A. (acting through its Canada Branch), as Canadian Administrative Agent for
the Lenders and as Canadian Collateral Agent for the Secured Parties. Terms used
in this note (this “Term Note”), unless otherwise defined herein, have the
meanings provided in the Credit Agreement.

Terms used in this Term Note, unless otherwise defined herein, have the meanings
provided in the Credit Agreement.

The Term Loan Borrower also promises to pay interest on the unpaid principal
amount hereof from time to time outstanding from the date hereof until the
Stated Maturity Date for Term Loans and, after the Stated Maturity Date for Term
Loans, until paid, at the rates per annum and on the dates specified in, and in
accordance with, the terms of the Credit Agreement.

Payments of both principal and interest are to be made in U.S. Dollars in same
day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.

This Term Note is one of the Term Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a statement of the terms and conditions on which the Term Loan Borrower is
permitted and required to make prepayments and repayments of principal of the
Indebtedness evidenced by this Term Note and on which such Indebtedness may be
declared to be immediately due and payable. This Term

 

Exhibit A-3-1



--------------------------------------------------------------------------------

Loan Note is entitled to the benefit of the Credit Agreement, and the
obligations hereunder are guaranteed and secured as provided therein and in the
other Loan Documents.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

THIS TERM NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK. THIS TERM NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

[Signature on the Following Page]

 

Exhibit A-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Term Note to be executed and
delivered by its duly Authorized Officer on the date first written above.

 

MITEL US HOLDINGS, INC. By:

 

Name:

Title:

 

Exhibit A-3-3



--------------------------------------------------------------------------------

TERM LOANS AND PRINCIPAL PAYMENTS

 

Date

  

Amount of Loan Made

   Interest
Period (for
Eurocurrency
Rate Loans)    Amount of Principal Repaid    Unpaid Principal Balance        
Notation Made
By   

Alternate
Base Rate

   Eurocurrency
Rate       Alternate
Base Rate    Eurocurrency
Rate    Alternate
Base Rate    Eurocurrency
Rate    Total   

 

Exhibit A-3-4



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF

SWING LINE NOTE

 

[$]____________ _______ __, 20__

FOR VALUE RECEIVED, the undersigned, [MITEL NETWORKS CORPORATION, a company
organized under the laws of Canada (the “Canadian Borrower”)] / [MITEL US
HOLDINGS, INC., a Delaware corporation (the “U.S. Borrower”)], promises to pay,
without setoff or counterclaim, to the order of [BANK OF AMERICA, N.A., (ACTING
THROUGH ITS CANADA BRANCH)]1 / [BANK OF AMERICA, N.A.]2 (the “Swing Line
Lender”) on the Stated Maturity Date for Swing Line Loans (or such earlier date
on which the Swing Line Loans become due and payable in accordance with the
terms of the Credit Agreement described below, whether by acceleration or
otherwise) the principal amount of             DOLLARS [(or the Canadian Dollar
Equivalent thereof, in the case of Canadian Swing Line Loans denominated in
Canadian Dollars)] or, if less than such principal amount, the aggregate unpaid
principal amount of all Swing Line Loans made in Canadian Dollars or
U.S. Dollars by the Swing Line Lender pursuant to the Credit Agreement, dated as
of April 29, 2015 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), among, inter alia, [the
Canadian Borrower/Mitel Networks Corporation, a company organized under the laws
of Canada (the “Canadian Borrower”)] [the U.S. Borrower/Mitel US Holdings, Inc.,
a Delaware corporation (the “U.S. Borrower”)], the various financial
institutions and other persons from time to time parties thereto, as Lenders,
Bank of America, N.A., as Administrative Agent for the Lenders (in such
capacity, together with its successors and assigns, the “Administrative Agent”)
and as the Collateral Agent for the Secured Parties and Bank of America, N.A.
(acting through its Canada Branch), as Canadian Administrative Agent for the
Lenders and as the Canadian Collateral Agent for the Secured Parties.

[The Canadian Borrower] / [The U.S. Borrower] also promises to pay interest on
the unpaid principal amount hereof from time to time outstanding from the date
hereof until the Stated Maturity Date for Swing Line Loans (whether by
acceleration or otherwise) and, after the Stated Maturity Date for Swing Line
Loans, until paid, at the rates per annum and on the dates specified in the
Credit Agreement.

Payments of both principal and interest are to be made in the Currency in which
the relevant Swing Line Loan was made, in same day or immediately available
funds to the account designated by the [Canadian Administrative Agent]
[Administrative Agent] pursuant to the Credit Agreement.

 

 

1  To be included if such Promissory Note is to be executed by the Canadian
Borrower.

2  To be included if such Promissory Note is to be executed by the U.S.
Borrower.

 

Exhibit A-4-1



--------------------------------------------------------------------------------

This Swing Line Note is one of the Swing Line Notes referred to in, and
evidences Indebtedness incurred under, the Credit Agreement, to which reference
is made for a statement of the terms and conditions on which the [Canadian] /
[U.S.] Borrower is permitted and required to make prepayments and repayments of
principal of the Indebtedness evidenced by this Swing Line Note and on which
such Indebtedness may be declared to be immediately due and payable. This Swing
Line Note is entitled to the benefit of the Credit Agreement, and the
obligations hereunder are guaranteed and secured as provided therein and in the
other Loan Documents.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

THIS SWING LINE NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK. THIS SWING LINE
NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

[Signature on Following Page]

 

Exhibit A-4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Swing Line Note to be
executed and delivered by its duly Authorized Officer on the date first written
above.

 

[MITEL NETWORKS CORPORATION By:

 

Name: Title:] [MITEL US HOLDINGS, INC. By:

 

Name: Title:]

 

Exhibit A-4-3



--------------------------------------------------------------------------------

SWING LINE LOANS AND PRINCIPAL PAYMENTS

 

Date

   Amount of
Swing Line
Loan Made
[C$] [$]    Canadian
Prime Rate    Alternate Base
Rate    Amount of
Principal
Repaid    Unpaid
Principal
Balance    Total    Notation
Made By

 

Exhibit A-4-4



--------------------------------------------------------------------------------

EXHIBIT A-5

FORM OF

ACCEPTANCE NOTE

 

C$___________ _________ __, 20__

FOR VALUE RECEIVED, Mitel Networks Corporation, a company organized under the
laws of Canada (in its capacity as the borrower of the Canadian Credit
Extensions, the “Canadian Borrower”) hereby promises to pay, without setoff or
counterclaim, to the order of [NAME OF LENDER] or its registered assigns (the
“Canadian Lender”) the principal sum of             CANADIAN DOLLARS
(C$            ). The undiscounted principal amount hereof shall be repaid on
            , 20            . The Canadian Borrower further agrees that interest
shall be paid herein by the Canadian Lender discounting the face amount of this
Acceptance Note in the manner described in Section 2.8.3 of that certain Credit
Agreement, dated as of April 29, 2015 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”),
among, inter alia, the Canadian Borrower, Mitel US Holdings, Inc., a Delaware
corporation, the various financial institutions and other persons from time to
time parties thereto, as the Lenders, Bank of America, N.A., as the
Administrative Agent and the Collateral Agent for the Secured Parties and Bank
of America, N.A. (acting through its Canada Branch), as Canadian Administrative
Agent for the Lenders and as Canadian Collateral Agent for the Secured Parties.
Terms used in this note (this “Acceptance Note”), unless otherwise defined
herein, have the meanings provided in the Credit Agreement.

Payments of both principal and interest are to be made in Canadian Dollars in
same day or immediately available funds to the account designated by the
Canadian Administrative Agent pursuant to the Credit Agreement.

This Acceptance Note is one of the Acceptance Notes referred to in, and
evidences Indebtedness incurred under, the Credit Agreement, to which reference
is made for a statement of the terms and conditions on which the Canadian
Borrower is permitted and required to make prepayments and repayments of
principal of the Indebtedness evidenced by this Acceptance Note and on which
such Indebtedness may be declared to be immediately due and payable. This
Acceptance Note is entitled to the benefit of the Credit Agreement, and the
obligations hereunder are guaranteed and secured as provided therein and in the
other Loan Documents.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

THIS ACCEPTANCE NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK. THIS ACCEPTANCE
NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

[Signature on the Following Page]

 

Exhibit A-5-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Acceptance Note to be
executed and delivered, by its duly Authorized Officer on the date first written
above.

 

MITEL NETWORKS CORPORATION By:

 

Name: Title:

 

Exhibit A-5-2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF

CANADIAN REVOLVING LOAN

BORROWING REQUEST

[                     ,         ]

Bank of America, N.A. (acting through its Canada Branch),
as the Canadian Administrative Agent

c/o Bank of America, N.A.

Mailcode: TX1-492-14-04

Address: 901 Main St, Dallas, TX, 75202-3714

Attention: Jennifer Ollek

E-mail: jennifer.a.ollek@baml.com

Telephone: (972) 338-3767

Fax: (214) 290-8374

MITEL NETWORKS CORPORATION

Ladies and Gentlemen:

This Borrowing Request is delivered to you pursuant to Section 2.3 of the Credit
Agreement, dated as of April 29, 2015 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”),
among, inter alia, Mitel Networks Corporation, a company organized under the
laws of Canada (the “Canadian Borrower”), Mitel US Holdings, Inc., a Delaware
corporation, the various financial institutions and other persons from time to
time parties thereto, as the Lenders, Bank of America, N.A., as Administrative
Agent for the Lenders (in such capacity, together with its successors and
assigns, the “Administrative Agent”) and as the Collateral Agent for the Secured
Parties and Bank of America, N.A. (acting through its Canada Branch), as
Canadian Administrative Agent for the Lenders and as Canadian Collateral Agent
for the Secured Parties. Terms used in this Borrowing Request, unless otherwise
defined herein, have the meanings provided in the Credit Agreement for the
Secured Parties.

[The undersigned Canadian Borrower hereby requests that a Canadian Revolving
Loan be made in the aggregate principal amount of [C$][$]            1 on
            ,

 

1  (a) In the case of Fixed Rate Loans, in a minimum amount of (i) C$1,000,000
and an integral multiple of C$500,000 (for Loans denominated in Canadian
Dollars) and (ii) $1,000,000 and an integral multiple of $1,000,000 (for Loans
denominated in U.S. Dollars) and (b) in the case of Floating Rate Loans, in a
minimum amount of (i) C$1,000,000 and an integral multiple of C$500,000 (for
Loans denominated in Canadian Dollars) and (ii) $1,000,000 and an integral
multiple of $500,000 (for Loans denominated in U.S. Dollars) or, in either case,
in the unused amount of the applicable Commitment.

 

Exhibit B-1-1



--------------------------------------------------------------------------------

            as a [Eurocurrency Rate Loan2 having an Interest Period of
[1][2][3][6] months] [Canadian BA3 having an Interest Period of
[30][60][90][180] days] [Alternate Base Rate Loan4] [Canadian Prime Rate Loan5.]

[The undersigned Canadian Borrower hereby requests that a Canadian Swing Line
Loan be made in the aggregate principal amount of [C$][$]            6 on
            ,             as [an Alternate Base Rate Loan7] [a Canadian Prime
Rate Loan8].]

Please wire transfer the proceeds of the Borrowing to the account of the
Canadian Borrower as indicated below:

 

Amount: [C$][$]__________ Bank: __________ ABA Number: __________ Account
Number: __________ Account Name: __________

The undersigned Canadian Borrower hereby acknowledges that, pursuant to
Section 5.2.2 of the Credit Agreement, each of the delivery of this Borrowing
Request and the acceptance by the undersigned Canadian Borrower of the proceeds
of the Loans requested hereby constitutes a representation and warranty by the
undersigned Canadian Borrower that, on the date of the making of such Loans
(both immediately before and after giving effect thereto and to the application
of the proceeds therefrom) all statements set forth in Section 5.2.1 of the
Credit Agreement are true and correct.

The undersigned Canadian Borrower hereby agrees that if prior to the time of the
Borrowing requested hereby any matter certified to herein by it will not be true
and correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent. Unless the Administrative Agent
shall receive prior written notice to the contrary from the undersigned Canadian
Borrower, each matter certified to herein shall be deemed certified as true and
correct in all material respects on the date of such Borrowing as if then made.

 

2  For Canadian Revolving Loans denominated in U.S. Dollars.

3  For Canadian Revolving Loans denominated in Canadian Dollars.

4  For Canadian Revolving Loans denominated in U.S. Dollars.

5  For Canadian Revolving Loans denominated in Canadian Dollars.

6  In an aggregate minimum principal amount of (i) C$500,000 and an integral
multiple of C$100,000 (for Canadian Swing Line Loans denominated in Canadian
Dollars) and (ii) in an aggregate minimum principal amount of $500,000 and an
integral multiple of $100,000 (for Canadian Swing Line Loans denominated in U.S.
Dollars).

7  For Canadian Swing Line Loans denominated in U.S. Dollars.

8  For Canadian Swing Line Loans denominated in Canadian Dollars.

 

Exhibit B-1-2



--------------------------------------------------------------------------------

[Signature on the Following Page]

 

Exhibit B-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Canadian Borrower has caused this Borrowing
Request to be executed and delivered, and the certification and warranties
contained herein to be made, by its duly Authorized Officer on the date first
written above.

 

MITEL NETWORKS CORPORATION By:

 

Name: Title:

 

Exhibit B-1-4



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF

TERM LOAN/U.S. REVOLVING LOAN BORROWING REQUEST

[                     ,         ]

Bank of America, N.A.,
as the Administrative Agent

Mailcode: TX1-492-14-04

Address: 901 Main St, Dallas, TX, 75202-3714

Attention: Jennifer Ollek

E-mail: jennifer.a.ollek@baml.com

Telephone: 972.338.3767

Fax: 214.290.8374

 

MITEL US HOLDINGS, INC.

Ladies and Gentlemen:

This Borrowing Request is delivered to you pursuant to Section 2.3 of the Credit
Agreement, dated as of April 29, 2015 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”),
among, inter alia, Mitel Networks Corporation, a company organized under the
laws of Canada, Mitel US Holdings, Inc., a Delaware corporation (the “U.S.
Borrower”), the various financial institutions and other persons (as defined
therein) from time to time parties thereto, as the Lenders, Bank of America,
N.A., as Administrative Agent, together with its successors and assigns (in such
capacity the “Administrative Agent”) and as Collateral Agent for itself and on
behalf of the Secured Parties and Bank of America, N.A. (acting through its
Canada Branch), as Canadian Administrative Agent for the Lenders and as Canadian
Collateral Agent for itself and on behalf of the Secured Parties. Terms used in
this Borrowing Request, unless otherwise defined herein, have the meanings
provided in the Credit Agreement.

[The undersigned U.S. Borrower hereby requests that a Term Loan be made in the
aggregate principal amount of $            1 on             ,             as a
[Base Rate Loan] [Eurocurrency Rate Loan having an Interest Period of
[1][2][3][6] months]].

[The undersigned U.S. Borrower hereby requests that a U.S. Revolving Loan be
made in the aggregate principal amount of $            2 on             ,
            as an

 

1  In a minimum amount of $1,000,000 and an integral multiple of $1,000,000

2  In a minimum amount of $1,000,000 and an integral multiple of $500,000

 

Exhibit B-2-1



--------------------------------------------------------------------------------

[Alternate Base Rate Loan] [Eurocurrency Rate Loan having an Interest Period of
[1][2][3][6] months]].

[The undersigned U.S. Borrower hereby requests that a U.S. Swing Line Loan be
made in the aggregate principal amount of $            3 on             ,
            as an Alternate Base Rate Loan.]

Please wire transfer the proceeds of the Borrowing to the account of the U.S.
Borrower as indicated below:

 

Amount: $__________ Bank: __________ ABA Number: __________ Account Number:
__________ Account Name: __________

The undersigned U.S. Borrower hereby acknowledges that, pursuant to
Section 5.2.2 of the Credit Agreement, each of the delivery of this Borrowing
Request and the acceptance by the undersigned U.S. Borrower of the proceeds of
the Loans requested hereby constitutes a representation and warranty by the
undersigned U.S. Borrower that, on the date of the making of such Loans, and
both before and after giving effect thereto and to the application of the
proceeds therefrom, all statements set forth in Section 5.2.1 of the Credit
Agreement are true and correct.

The undersigned U.S. Borrower agrees that if prior to the time of the Borrowing
requested hereby any matter certified to herein by it will not be true and
correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent. Except to the extent, if any,
that prior to the time of the Borrowing requested hereby the Administrative
Agent shall receive written notice to the contrary from the undersigned
U.S. Borrower, each matter certified to herein shall be deemed to be certified
as true and correct in all material respects at the date of such Borrowing as if
then made.

 

3  In a minimal amount of $500,000 and an integral multiple of $100,000.

[Signature on the Following Page]

 

Exhibit B-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned U.S. Borrower has caused this Borrowing
Request to be executed and delivered, and the certifications and warranties
contained herein to be made, by its duly Authorized Officer on the date first
written above.

 

MITEL US HOLDINGS, INC. By:

 

Name: Title:

 

Exhibit B-2-3



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

CANADIAN REVOLVING LOAN

CONTINUATION/CONVERSION NOTICE

[                     ,         ]

Bank of America, N.A. (acting through its Canada Branch),
as the Canadian Administrative Agent

c/o Bank of America, N.A.

Mailcode: TX1-492-14-04

Address: 901 Main St, Dallas, TX, 75202-3714

Attention: Jennifer Ollek

E-mail: jennifer.a.ollek@baml.com

Telephone: (972) 338-3767

Fax: (214) 290-8374

MITEL NETWORKS CORPORATION

Ladies and Gentlemen:

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the Credit Agreement, dated as of April 29, 2015 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, Mitel Networks Corporation, a company organized
under the laws of Canada (the “Canadian Borrower”), Mitel US Holdings, Inc., a
Delaware corporation, the various financial institutions and other persons from
time to time parties thereto, as the Lenders, Bank of America, N.A., in its
capacity as the Administrative Agent together with its successors and assigns
and the Collateral Agent for itself and on behalf of the Secured Parties and
Bank of America, N.A. (acting through its Canada Branch), as Canadian
Administrative Agent for the Lenders and as Canadian Collateral Agent for itself
and on behalf of the Secured Parties. Terms used herein, unless otherwise
defined herein, have the meanings provided in the Credit Agreement.

The Canadian Borrower hereby requests that on             ,             (the
“Continuation/Conversion Date”),

(1) [C$] [$]            1 of the presently outstanding principal amount of the
Canadian Revolving Loans originally made on             ,             ,

 

1  In an aggregate minimum amount of (i) C$1,000,000 and an integral multiple of
C$500,000 (in the case of Loans denominated in Canadian Dollars) and (ii) in an
aggregate minimum principal amount of $1,000,000 and an integral multiple of
$500,000 (in the case of Loans denominated in U.S. Dollars).

 

Exhibit C-1-1



--------------------------------------------------------------------------------

(2) all presently being maintained as [Alternate Base Rate Loans][Canadian Prime
Rate Loans] [Eurocurrency Rate Loans having an Interest Period ending on the
Continuation/Conversion Date][Canadian BAs having an Interest Period ending on
the Continuation/Conversion Date],

(3) be [converted into] [continued as],

(4) [Eurocurrency Rate Loans2 having an Interest Period of [1][2][3][6] months]
[Canadian BAs having an Interest Period of [30][60][90][180] days, subject to,
and in accordance with the requirements of, Section 2.4.1 of the Credit
Agreement]3 [Alternate Base Rate Loans4][Canadian Prime Rate Loans5[, subject
to, and in accordance with the requirements of, Section 2.4.2 of the Credit
Agreement]6].

The Canadian Borrower hereby:

(a) certifies and warrants that no Default has occurred and is continuing; and

(b) agrees that if prior to the time of the [continuation] [conversion]
requested hereby any matter certified to herein by it will not be true and
correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent.

Except to the extent, if any, that prior to the time of the [continuation]
[conversion] requested hereby the Administrative Agent shall receive written
notice to the contrary from the Canadian Borrower, each matter certified to
herein shall be deemed once again to be certified as true and correct in all
material respects at the date of such [continuation] [conversion] as if then
made.

 

2  For Canadian Revolving Loans denominated in U.S. Dollars.

3  For Canadian Revolving Loans denominated in Canadian Dollars.

4  For Canadian Revolving Loans denominated in U.S. Dollars.

5  For Canadian Revolving Loans denominated in Canadian Dollars.

6  For Canadian Revolving Loans consisting of Canadian BAs that are being
converted into Canadian Prime Rate Loans.

[Signature on the Following Page]

 

Exhibit C-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Canadian Borrower has caused this
Continuation/Conversion Notice to be executed and delivered, and the
certifications and warranties contained herein to be made, by its duly
Authorized Officer on the date first written above.

 

MITEL NETWORKS CORPORATION By:

 

Name: Title:

 

Exhibit C-1-3



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

TERM LOAN/U.S. REVOLVING LOAN

CONTINUATION/CONVERSION NOTICE

[                     ,         ]

Bank of America, N.A.,
as the Administrative Agent

Mailcode: TX1-492-14-04

Address: 901 Main St, Dallas, TX, 75202-3714

Attention: Jennifer Ollek

E-mail: jennifer.a.ollek@baml.com

Telephone: 972.338.3767

Fax: 214.290.8374

MITEL US HOLDINGS, INC.

Ladies and Gentlemen:

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of the Credit Agreement, dated as of April 29, 2015 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, Mitel Networks Corporation, a company organized
under the laws of Canada, Mitel US Holdings, Inc., a Delaware corporation (the
“U.S. Borrower”), the various financial institutions and other persons from time
to time parties thereto, as the Lenders, Bank of America, N.A., as
Administrative Agent, together with its successors and assigns (in such capacity
the “Administrative Agent”) and as Collateral Agent for itself and on behalf of
the Security Parties and Bank of America, N.A. (acting through its Canada
Branch), as Canadian Administrative Agent for the Lenders and as Canadian
Collateral Agent for itself and on behalf of the Secured Parties. Terms used
herein, unless otherwise defined herein, have the meanings provided in the
Credit Agreement.

The undersigned U.S. Borrower hereby requests that on             ,
            ,

(1) $            1 of the presently outstanding principal amount of the
[U.S. Revolving Loans] [Term Loans] originally made on             ,
            , presently being maintained as [Alternate Base Rate
Loans][Eurocurrency Rate Loans],

(2) be [converted into] [continued as],

 

1  In an aggregate minimum principal amount of $1,000,000 and an integral
multiple of $500,000.

 

Exhibit C-2-1



--------------------------------------------------------------------------------

(3) [Eurocurrency Rate Loans having an Interest Period of [1][2][3][6] months]
[Alternate Base Rate Loans].

The undersigned U.S. Borrower hereby:

(a) certifies and warrants that no Default has occurred and is continuing; and

(b) agrees that if prior to the time of the [continuation] [conversion]
requested hereby any matter certified to herein by it will not be true and
correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent.

Except to the extent, if any, that prior to the time of the [continuation]
[conversion] requested hereby the Administrative Agent shall receive written
notice to the contrary from the undersigned U.S. Borrower, each matter certified
to herein shall be deemed once again to be certified as true and correct in all
material respects at the date of such [continuation] [conversion] as if then
made.

[Signature on the Following Page]

 

Exhibit C-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned U.S. Borrower has caused this
Continuation/Conversion Notice to be executed and delivered, and the
certifications and warranties contained herein to be made, by its duly
Authorized Officer on the date first written above.

 

MITEL US HOLDINGS, INC. By:

 

Name: Title:

 

Exhibit C-2-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

LENDER ASSIGNMENT AGREEMENT

This Lender Assignment Agreement (this “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent, as contemplated below, (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor or the Administrative Agent.
Any such sale or assignment to a Disqualified Lender shall be void ab initio,
unless such sale or assignment is approved by the Borrower.

 

1. Assignor: ______________________________ 2. Assignee:

______________________________ [and is an [existing

Lender][Affiliate of an existing Lender][Approved Fund]]1

 

1  Select as applicable.

 

Exhibit D-1



--------------------------------------------------------------------------------

3. Administrative Agent: Bank of America, N.A. together with its successors and
assigns as the Administrative Agent under the Credit Agreement. 4. Credit
Agreement: The Credit Agreement, dated as of April 29, 2015 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among, inter alia, Mitel Networks Corporation, a company
organized under the laws of Canada (the “Canadian Borrower”), Mitel US Holdings,
Inc., a Delaware corporation (the “U.S. Borrower”; the U.S. Borrower together
with the Canadian Borrower, collectively, the “Borrowers” and each a
“Borrower”), the various financial institutions and other persons from time to
time parties thereto, as the Lenders, Bank of America, N.A., as the
Administrative Agent and the Collateral Agent for the Secured Parties and Bank
of America, N.A. (acting through its Canada Branch), as Canadian Administrative
Agent for the Lenders and as Canadian Collateral Agent for the Secured Parties.
5. Assigned Interest:

REVOLVING LOAN:

 

Aggregate Amount of
Revolving Loan Commitment
for all Revolving Loan
Lenders    Amount of Revolving Loan
Commitment Assigned      Percentage Assigned of
Revolving Loan Commitment2   $        $              %   

 

  

 

 

    

 

 

 

TERM LOAN:

 

Aggregate Amount of Term
Loans for all Term Loan
Lenders    Amount of Term Loans
Assigned      Percentage Assigned of Term
Loans3   $    $              %   

 

  

 

 

    

 

 

 

Effective Date:             , 20            (the “Effective Date”) [TO BE
INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Revolving Loan
Commitment of all Revolving Loan Lenders thereunder.

3  Set forth, to at least 9 decimals, as a percentage of the Term Loans of all
Term Loan Lenders thereunder.

 

Exhibit D-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Name: Title: ASSIGNEE [NAME OF ASSIGNEE] By:

 

Name: Title: Accepted and Acknowledged this             day of             ,
            : [BANK OF AMERICA, N.A. as Administrative Agent [and as a Swing
Line Lender]]4 By:

 

Name: Title: [BANK OF AMERICA, N.A. (ACTING

THROUGH ITS CANADA BRANCH)

as Canadian Administrative Agent [and as a Swing Line Lender]]5

By:

 

Name: Title:

 

4  Insert if required under Section 12.10.2(c)(ii) or (iii) of the Credit
Agreement.

5  Insert if required under Section 12.10.2(c)(ii) or (iii) of the Credit
Agreement.

 

Exhibit D-3



--------------------------------------------------------------------------------

[BANK OF AMERICA, N.A, as an Issuer By:

 

Name: Title: BANK OF AMERICA, N.A (ACTING

THROUGH ITS CANADA BRANCH),

as an Issuer

By:

 

Name: Title:]6 [Accepted and Acknowledged this             day of             ,
            : [MITEL NETWORKS CORPORATION By:

 

Name: Title: MITEL U.S. HOLDINGS, INC. By:

 

Name: Title:]7

 

6  Insert if required under Section 12.10.2(c)(iii) of the Credit Agreement.

7  Insert applicable Borrowers, if required under Section 12.10.2(c)(i) of the
Credit Agreement.

 

Exhibit D-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other Loan Document or any Collateral thereunder,
(iii) the financial condition of any Borrower, any of their respective
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by any Borrower, any of their
respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement (other than any requirement that it
be approved by the Administrative Agent, an Issuer, the Swing Line Lender or the
applicable Borrower), (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1.8 or Section 7.1.1
thereof, as the case may be, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision, and (v) if necessary, attached hereto is
any documentation required to be delivered by it pursuant to Section 4.6 of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Canadian Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender (and, specifically, as a Lender of
the Loans for which it is taking an assignment hereunder). [The Assignee
confirms that             will be acting as the Lender making Canadian Revolving
Loans and that             will be acting as the Lender making U.S. Revolving
Loans.]8

 

8  To be used in connection with assignments of the Revolving Loan Facility.

 

Exhibit D-5



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment.
This Assignment shall be governed by, and construed in accordance with, the law
of the State of New York.

 

Exhibit D-6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

COMPLIANCE CERTIFICATE

MITEL NETWORKS CORPORATION

[            ], 20    

This Compliance Certificate (this “Certificate”) is delivered by Mitel Networks
Corporation (the “Parent”), a company organized under the laws of Canada,
pursuant to clause (c) of Section 7.1.1 of that certain Credit Agreement, dated
as of April 29, 2015 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among, inter
alia, the Parent, as the Canadian Borrower, Mitel US Holdings, Inc., a Delaware
corporation, as the U.S. Borrower, the various financial institutions and other
persons (as defined therein) from time to time parties thereto, as the Lenders,
Bank of America, N.A., as the Administrative Agent and the Collateral Agent for
the Secured Parties and Bank of America, N.A. (acting through its Canada
Branch), as Canadian Administrative Agent for the Lenders and as Canadian
Collateral Agent for the Secured Parties. Terms used herein, unless otherwise
defined herein, have the meanings provided in the Credit Agreement.

This Certificate relates to the             [Fiscal Quarter] [Fiscal Year],
commencing on             ,             and ending on             ,
            (such later date being the “Computation Date”).

The undersigned is duly authorized to execute and deliver this Certificate on
behalf of the Parent. By executing this Certificate, the undersigned hereby
certifies to the Administrative Agent and Lenders that as of the Computation
Date:

(a) Attached hereto as Annex I

[are the unaudited consolidated balance sheets of the Parent and its
Subsidiaries as at the Fiscal Quarter ended [            ] and the consolidated
statements of income and cash flow of the Parent and its Subsidiaries for such
Fiscal Quarter and for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter, including in comparative
form the figures for the corresponding Fiscal Quarter in, and year to date
portion of, the immediately preceding Fiscal Year, certified as complete and
correct by the chief financial or accounting Authorized Officer of the Parent
(subject to normal year-end audit adjustments)]1

 

 

1  INCLUDE FOR QUARTERLY FINANCIAL DELIVERABLES.

 

Exhibit E-1



--------------------------------------------------------------------------------

[is a copy of the consolidated balance sheet of the Parent and its Subsidiaries,
and the related consolidated statements of income and cash flow of the Parent
and its Subsidiaries, for the Fiscal Year ended [            ], setting forth in
comparative form the figures for the immediately preceding Fiscal Year, audited
(without any Impermissible Qualification) by [            ], an independent
public accountant acceptable to the Administrative Agent, stating that, in
performing the examination necessary to deliver the audited consolidated
financial statements of the Parent, no knowledge was obtained of any Event of
Default (such certificate may be limited to accounting matters and disclaim
responsibility for legal interpretation).]2

(b) [Attached hereto as Annex II is a copy of management’s discussion and
analysis of the financial condition and results of operations for the Fiscal
Year ended [            ], as compared to the previous Fiscal Year].3

(c) The financial statements delivered with this Certificate in accordance with
clauses (a) or (b) of Section 7.1.1 of the Credit Agreement fairly present in
all material respects the financial condition of the Parent and its Subsidiaries
(subject to the absence of footnotes and to normal year-end adjustments in the
case of unaudited financial statements).

(d) Any other information presented in connection with this Certificate
(including the Attachments hereto) is correct and complete in all material
respects.

(e) Consolidated EBITDA for the period of four consecutive Fiscal Quarters
ending on the Computation Date was [$        ], as computed on Attachment 1
hereto.

(f) The Leverage Ratio on the Computation Date was [            :1], as computed
on Attachment 2 hereto.

(g) No Default or Event of Default has occurred and is continuing, except as set
forth on Attachment 3 hereto, which includes a description of the nature and
period of existence of such Default or Event of Default and what action the
Parent, the Borrower or any other Obligor has taken, is taking and proposes to
take with respect thereto.

(h) [Excess Cash Flow, as demonstrated by the calculation on Attachment 4
hereto, for the Fiscal Year ending             equals $            .]4

(i) Except as set forth on Attachment 5 hereto, subsequent to the date of the
most recent Compliance Certificate submitted by the undersigned pursuant to
clause (c) of Section 7.1.1 of the Credit Agreement, [no Subsidiary has been
formed or

 

2  INCLUDE FOR ANNUAL FINANCIAL DELIVERABLES.

3  INCLUDE FOR ANNUAL FINANCIAL DELIVERABLES

4 

INCLUDE FOR ANNUAL FINANCIAL DELIVERABLES COMMENCING WITH THE FISCAL YEAR ENDING
ON DECEMBER 31, 2016.

 

Exhibit E-2



--------------------------------------------------------------------------------

acquired]/[each Material Subsidiary that has been formed or acquired since such
date has complied with Section 7.1.8 of the Credit Agreement].

[Signature on the Following Page]

 

Exhibit E-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
and delivered, and the certification and warranties contained herein to be made,
by its chief financial or accounting Authorized Officer as of the date first
above written.

 

MITEL NETWORKS CORPORATION By:

 

Name: Title:

 

Exhibit E-4



--------------------------------------------------------------------------------

Attachment 1

(to __/__/__ Compliance

Certificate)

 

CONSOLIDATED EBITDA5

1. Consolidated EBITDA for the four consecutive Fiscal Quarters ending on the
Computation Date (the “Computation Period”):

(a) Net Income for the Computation Period:

 

the aggregate of all amounts which would be included as net income on the
consolidated financial statements of the Parent and its Subsidiaries for the
Computation Period in accordance with GAAP:

$____________

Plus:

(b) In each case (except pursuant to clause (xiii) below) to the extent deducted
in the calculation of Net Income set forth above, but without duplication (and
all determined in accordance with GAAP):

 

(i) income tax expense:

$_____________

(ii) interest expense:

$_____________

(iii) amounts attributable to the depreciation and amortization of assets:

$_____________

(iv) foreign exchange losses:

$_____________

(v) (a) extraordinary cash charges or (b) Non-Recurring cash charges or (c) cash
charges related to the headcount reductions (including associated severance),
operation improvements or efficiencies, and similar restructuring and
integration initiatives, in an aggregate amount not to exceed during any period
of four consecutive Fiscal Quarters, 15% of Consolidated EBITDA for the
Computation Period (as calculated before giving effect to any addbacks pursuant
to this clause (v) for the applicable period):

$_____________

 

5  For all purposes hereunder, “Consolidated EBITDA” for the three-month fiscal
periods ending: (a) March 31, 2014 shall be deemed to be $41.1 million;
(b) June 30, 2014 shall be deemed to be $44.7 million; (c) September 30, 2014
shall be deemed to be $39.4 million; and (d) December 31, 2014 shall be deemed
to be $58.8 million.

 

Exhibit E-5



--------------------------------------------------------------------------------

(vi) (a) extraordinary non-cash charges or (b) Non-Recurring non-cash charges or
(c) non-cash charges related to headcount reductions (including associated
severance), operational improvements or efficiencies, and similar restructuring
and integration initiatives, which do not represent a cash item in the
applicable period or any future period (including without limitation non-cash
charges from the application of purchase accounting adjustments):

$_____________

(vii) fees, costs and expenses related to headcount reductions (including
associated severance), operational improvements or efficiencies, and similar
restructuring and integration initiatives, in each case, that are (a) in
connection with the Acquisition, (b) described in the Confidential Information
Memorandum, (c) reasonably anticipated by the Borrowers in good faith as of any
date of determination, and (d) reasonably expected to be realized within twenty
four (24) months of the reduction, improvement, efficiency, or initiative giving
rise to such fee, cost or expense:

$_____________

(viii) costs and expenses directly incurred, within 120 days following the
Closing Date, in connection with the Transactions during such period.

$_____________

(ix) costs and expenses as and when incurred in connection with (a) to the
extent not included in clause (ii) or (viii) above, the credit facilities under
the Credit Agreement, (b) any Permitted Acquisition, and (c) any other
acquisition (whether or not consummated); provided that, the amount of costs and
expenses relating to any Permitted Acquisition that may be added back to Net
Income pursuant to clause (b) above of shall not exceed an amount equal to 10%
of the purchase price for such Permitted Acquisition; and further provided that,
the amount of costs and expenses relating to any other acquisition (whether or
not consummated) that may be added back to Net Income pursuant to this clause
(c) above shall not exceed $5,000,000 for the applicable period:

$_____________

(x) non-cash charges and losses attributable to stock-based compensation
expense:

$_____________

(xi) non-cash charges with respect to the write-down or impairment of goodwill
and other intangibles:

$_____________

 

Exhibit E-6



--------------------------------------------------------------------------------

(xii) any reduction in Net Income resulting from a change in the carrying value
of any assets or liabilities acquired in connection with the Transaction or any
acquisition, resulting from recording such asset or liability at fair value as
required under GAAP for business combinations:

$                       

 

(xiii) cost savings, synergies and operating expense reductions (in each case,
net of actual amounts realized), in each case, that are (a) in connection with
the Acquisition, (b) described in the Confidential Information Memorandum,
(c) reasonably anticipated by the Borrowers in good faith as of any date of
determination, and (d) reasonably expected to be realized within twenty four
(24) months of the action giving rise to such cost savings, synergy or operating
expense reduction; provided that such cost savings, synergies and operating
expense reductions (1) are reasonably identifiable and factually supportable,
and (2) with respect to any fiscal period, do not exceed the lesser of (A) the
actual amount thereof in such fiscal period and (B) the aggregate amount set
forth in the Confidential Information Memorandum for all such cost savings,
synergies and operating expense reductions in such fiscal period:

$       

 

(xiv) the sum of Item 1(b)(i) through Item 1(b)(xiii).

$   

 

Minus:

(c) to the extent included in determining Net Income as set forth above, but
without duplication, the sum of:

(i) foreign exchange gains; and:

$                       

 

(ii) income attributable to the cancellation of Indebtedness issued by an
Obligor (including as a result of a debt exchange):

$       

 

(iii) the sum of Item 1(c)(i) plus Item 1(c)(ii).

$   

 

  2. Consolidated EBITDA (Item 1(a) plus Item 1(b)(xiv)

minus Item 1(c)(iii)).

$                       

 

 

Exhibit E-7



--------------------------------------------------------------------------------

Attachment 2

(to __/__/__ Compliance

Certificate)

 

LEVERAGE RATIO

for the Fiscal Quarter

ending on             ,         

1. The Leverage Ratio for the Parent and its Subsidiaries as of the Computation
Date equals:

 

(a) Consolidated Total Debt outstanding as of the Computation Date determined
without duplication as of the Computation Date:

(i) the outstanding principal amount of all obligations for borrowed money or
advances and all obligations evidenced by bonds, debentures, notes or similar
instruments:

$                           

 

(ii) the outstanding principal amount of all obligations, contingent or
otherwise, relative to the face amount of all letters of credit, whether or not
drawn, and bankers’ acceptances issued for the account of Parent or any of its
Subsidiaries (which in the case of Letter of Credit Outstandings, shall exclude
the then aggregate amount which is undrawn and available under all issued and
outstanding Canadian Letters of Credit and U.S. Letters of Credit):

$   

 

(iii) the outstanding principal amount of all Capitalized Lease Liabilities:

$   

 

(iv) all obligations with respect to Disqualified Capital Stock:

$   

 

(v) all Contingent Liabilities in respect of Item 1(a)(i) through Item 1(a)(iv):

$   

 

(b) The sum of Item 1(a)(i) through Item 1(a)(v):

$   

 

(c) To the extent (but only to the extent) in excess of the amount permitted in
clause (m) of Section 7.2.2 of the Credit Agreement, the amount of all such
Indebtedness of the type described in such clause (m).

$   

 

 

Exhibit E-8



--------------------------------------------------------------------------------

(d) The sum (without duplication) of Item (b) plus Item (c)

$_____________

(e) Unrestricted cash of the Parent and its Subsidiaries as of such date up to a
maximum of $75,000,000 (provided that such cash shall not be subject to any Lien
other than a Lien in favor of the Collateral Agent or the Canadian Collateral
Agent for the benefit of the Secured Parties and other than Liens permitted
under Section 7.2.3(f) of the Credit Agreement):

$_____________

(f) Consolidated Total Debt (Item (d) minus Item (e)).

$_____________

(g) Consolidated EBITDA (as calculated in Attachment 1 hereto)

$_____________

2. Leverage Ratio (the ratio of Item 1(f) to Item 1(g))

$                         

 

Exhibit E-9



--------------------------------------------------------------------------------

Attachment 3

(to __/__/__ Compliance

Certificate)

 

CONDITIONS OR EVENTS WHICH CONSTITUTE A DEFAULT OR

EVENT OF DEFAULT

[If any condition or event exists that constitutes a Default or Event of
Default, specify nature and period of existence and what action the Parent, the
Borrowers or any other Obligor has taken, is taking or proposes to take with
respect thereto; if no condition or event exists, state “None.”]

 

Exhibit E-10



--------------------------------------------------------------------------------

Attachment 4

(to __/__/__ Compliance

Certificate)

 

EXCESS CASH FLOW

 

1. Excess Cash Flow is calculated for the Parent and its Subsidiaries for the
Fiscal Year ended [            ], and is defined as follows:

(a) Consolidated EBITDA (as calculated in Attachment 1 hereto (for the period
ended [            ])):

$_____________

(b) the sum, without duplication, of:

(i) Interest Expense actually paid in cash:

$_____________

(ii) scheduled principal repayments, to the extent actually made, of capitalized
leases and of Term Loans pursuant to clause (c) of Section 3.1.1 of the Credit
Agreement (exclusive of repayments made from a refinancing of any portion of
such Indebtedness, or pursuant to Section 3.1.1, or made, directly or
indirectly, in connection with a cancellation of Indebtedness of any Obligor,
including as a result of any exchange or cancellation of such Indebtedness by
such Obligor or any of its Affiliates):

$_____________

(iii) all income Taxes actually paid in cash:

$_____________

(iv) Capital Expenditures made in cash (exclusive of Capital Expenditures
financed with the proceeds of Indebtedness, equity issuances, casualty proceeds
or other proceeds which are not included in Consolidated EBITDA):

$_____________

(v) without limiting clause (ii) above, other voluntary prepayments of
Indebtedness (other than voluntary prepayments of Term Loans and Revolving Loans
that are credited against any required Excess Cash Flow payment pursuant to the
proviso to Section 3.1.1(f) of the Credit Agreement, and exclusive of any
prepayments of revolving Indebtedness unless a corresponding reduction is made
to the commitments with respect thereto):

$_____________

(vi) permitted Investments made during such Fiscal Year:

$_____________

 

Exhibit E-11



--------------------------------------------------------------------------------

(vii) the cash portion of any consideration and related fees and expenses
actually paid in connection with the Acquisition and any other Permitted
Acquisition:

$_____________

(viii) the Consolidated Working Capital Adjustment for such Fiscal Year:

$_____________

(ix) all cash charges to the extent added back to Net Income pursuant to clauses
(iv), (v), (vii), (viii) and (ix) of part (b) of Attachment 1:

$_____________

(x) the sum of Items 1(b)(i) through (ix):

$_____________

2. Excess Cash Flow (Item (1)(a) minus Item (1)(b)(x)):

$                         

 

 

Exhibit E-12



--------------------------------------------------------------------------------

Attachment 5

(to __/__/__ Compliance

Certificate)

 

ORGANIZATION/LOCATION CHANGES

[If any Obligor has formed or acquired any new Subsidiary, such change shall be
specified below, and if such newly formed or acquired Subsidiary is a Material
Subsidiary, such Material Subsidiary has complied with Section 7.1.8 of the
Credit Agreement; if no such change has been made, state “None.”]

 

Exhibit E-13



--------------------------------------------------------------------------------

ANNEX I

FINANCIAL INFORMATION

 

Exhibit E-14



--------------------------------------------------------------------------------

ANNEX II

MANAGEMENT DISCUSSION

 

Exhibit E-15



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

SUBSIDIARY GUARANTY

See attached.

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

U.S. PLEDGE AND SECURITY AGREEMENT

See attached.

 

Exhibit G-1-1



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

CANADIAN PLEDGE AND SECURITY AGREEMENT

See attached.

 

Exhibit G-2-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

See attached.

 

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

SPONSOR PERMITTED

ASSIGNEE ASSIGNMENT AGREEMENT

Reference is made to the Credit Agreement, dated as of April 29, 2015 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Mitel Networks Corporation, a company
organized under the laws of Canada (the “Canadian Borrower”), Mitel US Holdings,
Inc., a Delaware corporation (the “U.S. Borrower”), the various financial
institutions and other persons from time to time parties thereto, as the
Lenders, Bank of America, N.A., as the Administrative Agent for the Lenders and
the Collateral Agent for the Secured Parties (“Administrative Agent”) and Bank
of America, N.A. (acting through its Canada Branch), as the Canadian
Administrative Agent for the Lenders and as the Canadian Collateral Agent for
the Secured Parties. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to them in the Credit Agreement.

1.             (“Assignor”) hereby irrevocably sells and assigns, without
recourse, to             (“Assignee”), and Assignee and hereby irrevocably
purchases and assumes, from Assignor, without recourse to Assignor, effective as
of the Effective Date set forth below (but not prior to the registration of the
information contained herein in the Assignment Register), the interests set
forth below (the “Assigned Interest”) in Assignor’s rights and obligations with
respect to the Term Loan Commitment and the Term Loans under the Credit
Agreement and the other Loan Documents, which are outstanding immediately before
the Effective Date. Assignee shall be a Sponsor Permitted Assignee. From and
after the Effective Date (i) Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the interests assigned
by this Sponsor Permitted Assignee Assignment Agreement (the “Assignment
Agreement”), have the rights and obligations of a Sponsor Permitted Assignee
thereunder and under the Loan Documents and (ii) Assignor shall, to the extent
of the interests assigned by this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents.

2. Assignor (i) represents and warrants that as of the Effective Date, it is the
legal and beneficial owner of the interests assigned hereunder free and clear of
any lien, encumbrance or other adverse claim created by Assignor and that its
Term Loan Commitment and the outstanding balance of its Term Loans subject to
the assignment contemplated hereby (without giving effect to assignments thereof
which have not become effective), are as set forth in Schedule 1 to this
Assignment Agreement; (ii) it has all necessary power and authority, and has
taken all action necessary, to execute and deliver this Assignment Agreement and
to consummate the transactions contemplated hereby; and (iii) except as set
forth above, makes no other representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant

 

Exhibit I-1-1



--------------------------------------------------------------------------------

thereto, or the financial condition of any Borrower or any of its Subsidiaries
or the performance or observance by any Borrower or any other Obligor of any of
its obligations under the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto.

3. Assignee (i) represents and warrants that it is legally authorized to enter
into this Assignment Agreement; (ii) it has all necessary power and authority,
and has taken all action necessary, to execute and deliver this Assignment
Agreement and to consummate the transactions contemplated hereby and become a
Lender under the Credit Agreement and the other Loan Documents (iii) confirms
that it has received a copy of the Credit Agreement, the other Loan Documents,
together with copies of the most recent financial statements referred to in
delivered pursuant to Section 5.1.8 or Section 7.1.1 of the Credit Agreement, as
the case may be, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (iv) agrees that it will, independently and without
reliance upon Administrative Agent, Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (v) appoints and authorizes
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (vi) agrees that it will be bound
by the provisions of the Credit Agreement and the other Loan Documents and will
perform in accordance with their terms all obligations which by the terms of the
Credit Agreement and the other Loan Documents are required to be performed by it
as a Sponsor Permitted Assignee including, for the avoidance of doubt, the
requirements of Section 4.6 of the Credit Agreement as if it were a Lender;
(vii) represents to Assignor and the Administrative Agent that as of the
Effective Date, neither it nor any person that directly or indirectly Controls
it, is in possession of any material non-public information regarding Parent,
any Borrower and its Subsidiaries, or their respective assets or securities,
that has not been disclosed generally to the Lenders which are not “public side”
Lenders prior to such date; (viii) after giving effect to the transactions
contemplated by this Assignment Agreement, the aggregate principal amount of all
Term Loans held by all Sponsor Permitted Assignees shall not exceed the amount
permitted pursuant to Section 12.10.2(f)(i)(A) of the Credit Agreement and
(ix) confirms that if a proceeding under any Debtor Relief Law shall be
commenced by or against a Borrower or any other Obligor at a time when it is a
Sponsor Permitted Assignee, it irrevocably authorizes and empowers the
Administrative Agent to vote on its behalf with respect to the Loans and other
Obligations held by it in any manner in the Administrative Agent’s sole
discretion, unless the Administrative Agent instructs such Assignee to vote, in
which case such Assignee shall vote with respect to the Loans and other
Obligations held by it as the Administrative Agent directs; provided that such
Assignee shall be entitled to vote in accordance with its sole discretion (and
not in accordance with the direction of the Administrative Agent) in connection
with any plan of reorganization to the extent any such plan of reorganization
proposes to treat any Obligations held by such Assignee in a manner that is less
favorable in any material respect to such Assignee than the proposed treatment
of similar Obligations held by Lenders that are not Affiliates of any Borrower.

 

Exhibit I-1-2



--------------------------------------------------------------------------------

4. The effective date of this Assignment Agreement shall be the Effective Date
of Assignment described in Schedule 1 hereto (the “Effective Date”). Following
the execution of this Assignment Agreement, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to the Credit Agreement. This Assignment Agreement will be
delivered to the Administrative Agent together with (i) to the extent
applicable, the forms specified in Section 4.6 of the Credit Agreement, duly
completed and executed by such Assignee; (ii) if Assignee is not already a
Lender under the Credit Agreement, an Administrative Questionnaire; and (iii) a
processing and recordation fee of $3,500, if required under Section 12.10.2 of
the Credit Agreement.

5. Upon such acceptance and recording, from and after the Effective Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment Agreement, have the rights and obligations of a
Sponsor Permitted Assignee thereunder and under the other Loan Documents and
shall be bound by the provisions thereof and (ii) Assignor shall, to the extent
provided in this Assignment Agreement, relinquish its rights (other than
indemnification rights) and be released from its obligations under the Credit
Agreement and the other Loan Documents.

6. Upon such acceptance and recording, from and after the Effective Date,
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
Assignee. Assignor and Assignee shall make all appropriate adjustments in
payments for periods prior to the Effective Date with respect to the making of
this assignment directly between themselves.

7. Assignee hereby grants during the term of this Assignment Agreement to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) with full authority in the place and stead of Assignee and in
the name of Assignee, from time to time in the Administrative Agent’s
discretion, to take any action and to execute any document, agreement,
certificate and other instrument that the Administrative Agent may deem
reasonably necessary or desirable to carry out the provisions of, or purpose of,
Section 12.10.2(f) of the Credit Agreement. This Assignment Agreement shall not
be amended, modified, waived or supplemented without the prior written consent
of Assignor, Assignee and the Administrative Agent.

8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

9. This Assignment Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Assignment Agreement. Receipt by
telecopy or other electronic transmission of any executed signature page to this
Assignment Agreement shall constitute effective delivery of such signature page.

 

Exhibit I-1-3



--------------------------------------------------------------------------------

SCHEDULE 1

to

Sponsor Permitted Assignment Agreement

Effective Date of Assignment:                          (the “Effective Date”)

Legal Name of Assignor:                         

Legal Name of Assignee:                         

Assignee’s Address for Notices:                         
                                                                           
                                                                           

Percentage Assigned of Term Loan/Commitment:

 

Term Loan

   Principal Amount
Assigned      Percentage Assigned of Term Loan/ (set forth, to at
least 15 decimals, as a percentage of the Term Loans
and the aggregate Term Loan Commitments of all
Lenders thereunder)  

Term Loans

   $           %   

[Signature Page Follows]

 

Exhibit I-1-4



--------------------------------------------------------------------------------

The terms set forth above are hereby agreed to:

 

as ASSIGNOR By:

 

Name: Title:

 

as ASSIGNEE By:

 

Name: Title:

 

Consented to and accepted:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

Name: Title:

 

Exhibit I-1-5



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

AFFILIATE ASSIGNMENT NOTICE

Bank of America, N.A.,


as the Administrative Agent

Mailcode: TX1-492-14-04

Address: 901 Main St, Dallas, TX, 75202-3714

Attention: Jennifer Ollek

E-mail: jennifer.a.ollek@baml.com

Telephone: 972.338.3767

Fax: 214.290.8374

Re: Credit Agreement, dated as of April 29, 2015 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, Mitel Networks Corporation, a company organized
under the laws of Canada (the “Canadian Borrower”), Mitel US Holdings, Inc., a
Delaware corporation (the “U.S. Borrower”), the various financial institutions
and other persons (as defined therein) from time to time parties thereto, as the
Lenders, Bank of America, N.A., as the Administrative Agent for the Lenders and
the Collateral Agent for the Secured Parties (“Administrative Agent”) and Bank
of America, N.A. (acting through its Canada Branch), as the Canadian
Administrative Agent for the Lenders and as the Canadian Collateral Agent for
the Secured Parties.

Dear Sir/Madam:

The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 12.10.2(f)(iv) of the Credit Agreement, that:1

(a) it has entered into an agreement to purchase via assignment a portion of the
Term Loans under the Credit Agreement,

(b) the assignor in the proposed assignment is [            ],

(c) immediately after giving effect to such assignment of the Term Loans (if
accepted), the Proposed Affiliate Assignee will be a Sponsor Permitted Assignee
because it is [the Sponsor] [an Affiliate of the Sponsor] [an STM Investment
Affiliate],

(d) the principal amount of Term Loans to be purchased by such Proposed
Affiliate Assignee in the assignment contemplated hereby is: $            ,

 

1  Modify the following information as appropriate in the event that this notice
is delivered pursuant to the final paragraph of Section 12.10.2(f)(iii) of the
Credit Agreement.

 

Exhibit I-2-1



--------------------------------------------------------------------------------

(e) the aggregate amount of all Term Loans held by such Proposed Affiliate
Assignee and each other Sponsor Permitted Assignee which is an Affiliate of
[insert name of Applicable Sponsor] after giving effect to the assignment
hereunder (if accepted) is $[            ], and

(f) the proposed effective date of the assignment contemplated hereby is
[            , 20    ].

 

Exhibit I-2-2



--------------------------------------------------------------------------------

Very truly yours,

[EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE]

By:

 

Name: Title: Phone Number: Fax: Email: Date:

 

 

Exhibit I-2-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF

MASTER INTERCOMPANY NOTE

See attached.

 

Exhibit J-1



--------------------------------------------------------------------------------

EXHIBIT K

PERMITTED REORGANIZATION STEPS

[See attached]

 

Exhibit K-1